 

Exhibit 10.2

 

[Execution]

 

CREDIT AGREEMENT

 

dated as of October 1, 2015

 

by and among

 

BEACON ROOFING SUPPLY, INC.,
as Holdings,

 

BEACON SALES ACQUISITION, INC.,
BEACON LEADERSHIP ACQUISITION II, LLC,
ROOFING SUPPLY GROUP, LLC,
THE SUBSIDIARIES OF HOLDINGS PARTIES HERETO
as US Borrowers,

 

BEACON ROOFING SUPPLY CANADA COMPANY,
as Canadian Borrower,

 

the Parties referred to herein,
as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Bank

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIGROUP CAPITAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,

each as a Joint Lead Arranger and Joint Bookrunner

 

   

 

 

 

Table of Contents

 

    Page       Article I DEFINITIONS 1       SECTION 1.1 Definitions 1 SECTION
1.2 Other Definitions and Provisions 54 SECTION 1.3 Accounting Terms 55 SECTION
1.4 UCC Terms 55 SECTION 1.5 Rounding 55 SECTION 1.6 References to Agreement and
Laws 55 SECTION 1.7 Times of Day 55 SECTION 1.8 Letter of Credit Amounts 55
SECTION 1.9 Guaranty Obligations 56 SECTION 1.10 Alternative Currency Matters 56
SECTION 1.11 Québec Matters 56 SECTION 1.12 Pro Forma Calculations. 57      
Article II REVOLVING CREDIT FACILITY 57       SECTION 2.1 Revolving Loans 57
SECTION 2.2 Swingline Loans. 59 SECTION 2.3 Borrowing Procedures and
Settlements. 60 SECTION 2.4 Reallocation of Loan Limits 64 SECTION 2.5
Settlement 65 SECTION 2.6 Independent Obligations 66 SECTION 2.7 Termination of
the Credit Facilities 66       Article III LETTER OF CREDIT FACILITY 67      
SECTION 3.1 LC Commitment 67 SECTION 3.2 Procedure for Issuance of Letters of
Credit 67 SECTION 3.3 Fees and Other Charges 68 SECTION 3.4 LC Participations 68
SECTION 3.5 LC Obligation of the Borrower 69 SECTION 3.6 Obligations Absolute 70
SECTION 3.7 Effect of Letter of Credit Application 70       Article IV PAYMENTS;
PREPAYMENTS; REDUCTION IN COMMITMENTS 70       SECTION 4.1 Repayment and
Prepayments 70 SECTION 4.2 Permanent Reduction of the Commitments. 72 SECTION
4.3 Manner of Payment 72 SECTION 4.4 Apportionment and Application. 73 SECTION
4.5 Crediting Payments 76 SECTION 4.6 Designated Account 77 SECTION 4.7
Maintenance of Loan Account; Statements of Obligations 77 SECTION 4.8 Payment
Dates 78 SECTION 4.9 Manner of Payment 78

 

 i  

 

  

SECTION 4.10 Joint and Several Liability of US Borrowers; Joint and Several
Liability of Canadian Borrowers 78       Article V [Reserved] 81       Article
VI INTEREST; FEES; GENERAL LOAN PROVISIONS 81       SECTION 6.1 Interest 81
SECTION 6.2 Notice and Manner of Conversion or Continuation of Revolving Loans
84 SECTION 6.3 Fees 85 SECTION 6.4 [Reserved] 85 SECTION 6.5 [Reserved] 85
SECTION 6.6 Sharing of Payments by Lenders 86 SECTION 6.7 Administrative Agent’s
Clawback 86 SECTION 6.8 Changed Circumstances 88 SECTION 6.9 Indemnity 89
SECTION 6.10 Increased Costs 89 SECTION 6.11 Taxes 90 SECTION 6.12 Mitigation
Obligations; Replacement of Lenders 93 SECTION 6.13 Incremental Commitments 95
SECTION 6.14 Cash Collateral 96 SECTION 6.15 Defaulting Lenders 97 SECTION 6.16
Holdings as Borrower Representative 99       Article VII CONDITIONS OF  CLOSING
AND BORROWING 100       SECTION 7.1 Conditions to Closing and Initial Extensions
of Credit 100 SECTION 7.2 Conditions to Subsequent Extensions of Credit 103
SECTION 7.3 Post-Closing Conditions 104       Article VIII REPRESENTATIONS AND
WARRANTIES OF THE CREDIT PARTIES 105       SECTION 8.1 Organization; Power;
Qualification 106 SECTION 8.2 Ownership 106 SECTION 8.3 Authorization;
Enforceability 106 SECTION 8.4 Compliance of Agreement, Loan Documents and
Borrowing with Laws, Etc 106 SECTION 8.5 Compliance with Law; Governmental
Approvals 107 SECTION 8.6 Tax Returns and Payments 107 SECTION 8.7 Intellectual
Property Matters 107 SECTION 8.8 Environmental Matters 108 SECTION 8.9 Employee
Benefit Matters 108 SECTION 8.10 Margin Stock 110 SECTION 8.11 Government
Regulation 110 SECTION 8.12 Employee Relations 110 SECTION 8.13 Burdensome
Provisions 110 SECTION 8.14 Financial Statements 110 SECTION 8.15 No Material
Adverse Change 111 SECTION 8.16 Solvency 111 SECTION 8.17 Title to Property 111
SECTION 8.18 Litigation 111 SECTION 8.19 Anti-Terrorism; Anti-Money Laundering
111

 

 ii  

 

 

SECTION 8.20 Absence of Defaults 111 SECTION 8.21 Senior Indebtedness Status 111
SECTION 8.22 Investment Bankers’ and Similar Fees 112 SECTION 8.23 Disclosure
112 SECTION 8.24 Material Contracts 112 SECTION 8.25 Acquisition. 112 SECTION
8.26 Location of Inventory. 112 SECTION 8.27 Eligible Accounts 113 SECTION 8.28
Eligible Inventory 113       Article IX AFFIRMATIVE COVENANTS 113       SECTION
9.1 Financial Statements and Budgets 113 SECTION 9.2 Certificates; Other Reports
114 SECTION 9.3 Notice of Litigation and Other Matters 116 SECTION 9.4
Preservation of Corporate Existence and Related Matters 117 SECTION 9.5
Maintenance of Property and Licenses 117 SECTION 9.6 Insurance 118 SECTION 9.7
Accounting Methods and Financial Records 118 SECTION 9.8 Payment of Taxes and
Other Obligations 118 SECTION 9.9 Compliance with Laws and Approvals 118 SECTION
9.10 Environmental Laws 118 SECTION 9.11 Compliance with ERISA 119 SECTION 9.12
Visits, Inspections, Field Examinations and Appraisals 119 SECTION 9.13 Lender
Meetings 120 SECTION 9.14 Cash Management. 121 SECTION 9.15 Additional
Subsidiaries and Real Property 122 SECTION 9.16 Use of Proceeds 124 SECTION 9.17
Further Assurances 125 SECTION 9.18 Locations of Inventory 125       Article X
NEGATIVE COVENANTS 126       SECTION 10.1 Indebtedness 126 SECTION 10.2 Liens
128 SECTION 10.3 Investments 129 SECTION 10.4 Fundamental Changes 132 SECTION
10.5 Asset Dispositions 132 SECTION 10.6 Restricted Payments 134 SECTION 10.7
Transactions with Affiliates 135 SECTION 10.8 Accounting Changes; Organizational
Documents. 135 SECTION 10.9 Payments and Modifications of Subordinated
Indebtedness and Other Indebtedness. 136 SECTION 10.10 No Further Negative
Pledges; Restrictive Agreements 136 SECTION 10.11 Nature of Business 137 SECTION
10.12 Sale Leasebacks 137 SECTION 10.13 Financial Covenant 138 SECTION 10.14
Limitations on Holdings 138 SECTION 10.15 Disposal of Subsidiary Interests 138
SECTION 10.16 Hedge Agreements 138

 

 iii  

 

 

Article XI DEFAULT AND REMEDIES 139       SECTION 11.1 Events of Default 139
SECTION 11.2 Remedies 141 SECTION 11.3 Rights and Remedies Cumulative;
Non-Waiver; etc. 142 SECTION 11.4 Crediting of Payments and Proceeds 142 SECTION
11.5 Administrative Agent May File Proofs of Claim 142 SECTION 11.6 Credit
Bidding 143 SECTION 11.7 Judgment Currency 143       Article XII ADMINISTRATIVE
AGENT 144       SECTION 12.1 Appointment and Authority 144 SECTION 12.2 Rights
as a Lender 145 SECTION 12.3 Exculpatory Provisions 145 SECTION 12.4 Reliance by
Administrative Agent 146 SECTION 12.5 Delegation of Duties 146 SECTION 12.6
Resignation or Removal of Administrative Agent 146 SECTION 12.7 Non-Reliance on
Administrative Agent and Other Lenders 148 SECTION 12.8 No Other Duties, etc 148
SECTION 12.9 Collateral and Guaranty Matters. 148 SECTION 12.10 Bank Products.
149 SECTION 12.11 Field Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. 150 SECTION 12.12 Intercreditor
Agreement. 151       Article XIII MISCELLANEOUS 152       SECTION 13.1 Notices
152 SECTION 13.2 Amendments, Waivers and Consents 154 SECTION 13.3 Expenses;
Indemnity. 156 SECTION 13.4 Right of Setoff 158 SECTION 13.5 Governing Law;
Jurisdiction, Etc. 159 SECTION 13.6 Waiver of Jury Trial 160 SECTION 13.7
Reversal of Payments 160 SECTION 13.8 Injunctive Relief 160 SECTION 13.9
Accounting Matters 160 SECTION 13.10 Successors and Assigns; Participations 160
SECTION 13.11 Treatment of Certain Information; Confidentiality 164 SECTION
13.12 Performance of Duties 165 SECTION 13.13 All Powers Coupled with Interest
165 SECTION 13.14 Survival 165 SECTION 13.15 Titles and Captions 165 SECTION
13.16 Severability of Provisions 165 SECTION 13.17 Counterparts; Integration;
Effectiveness; Electronic Execution 166 SECTION 13.18 Term of Agreement 166
SECTION 13.19 USA PATRIOT Act 166 SECTION 13.20 Independent Effect of Covenants
166 SECTION 13.21 Keepwell 166 SECTION 13.22 Inconsistencies with Other
Documents 167

 

 iv  

 

 

EXHIBITS

 

Exhibit A-1 - Form of US Revolving Credit Note Exhibit A-2 - Form of Canadian
Revolving Credit Note Exhibit A-3 - Form of US Swingline Note Exhibit A-4 - Form
of Canadian Swingline Note Exhibit B - Form of Notice of Borrowing Exhibit C -
Form of Notice of Conversion/Continuation Exhibit D - [Reserved] Exhibit E -
Form of Perfection Certificate Exhibit F - Form of Compliance Certificate
Exhibit G - Form of Borrowing Base Certificate Exhibit H - Form of Lender
Joinder Agreement Exhibit I - Form of Solvency Certificate Exhibit J - Form of
Bank Product Provider Agreement Exhibit K - Form of Assignment and Assumption
Exhibit L-1 - Form of US Tax Compliance Certificate (Non-Partnership Foreign
Lenders) Exhibit L-2 - Form of US Tax Compliance Certificate (Non-Partnership
Foreign Participants) Exhibit L-3 - Form of US Tax Compliance Certificate
(Foreign Participant Partnerships) Exhibit L-4 - Form of US Tax Compliance
Certificate (Foreign Lender Partnerships)

 

SCHEDULES

 

Schedule 1.1(a) - Commitments Schedule 1.1(b) - Administrative Agent Payment
Account Schedule 1.1(c) - Canadian Collection Account and US Collection Account
Schedule 1.1(d) - Designated Account Schedule 1.1(e) - US Eligible Inventory
Locations Schedule 1.1(f) - Canadian Eligible Inventory Locations Schedule
1.1(g) - Existing Letters of Credit Schedule 1.1(h) - RSG Borrowers Schedule
7.3(e) - Certain Post-Closing Deliveries Schedule 8.1 - Jurisdictions of
Organization and Qualification Schedule 8.2 - Subsidiaries and Capitalization
Schedule 8.6 - Audit Matters Schedule 8.9 - ERISA Plans Schedule 8.12 - Labor
and Collective Bargaining Agreements Schedule 8.17 - Real Property Schedule 8.24
- Material Contracts Schedule 9.2 - Financial and Collateral Reports Schedule
9.14(a) - Deposit Accounts and Cash Management Banks Schedule 10.1 - Existing
Indebtedness Schedule 10.2 - Existing Liens Schedule 10.3 - Existing Loans,
Advances and Investments Schedule 10.7 - Transactions with Affiliates

 

 v  

 

 

CREDIT AGREEMENT, dated as of October 1, 2015, by and among Beacon Roofing
Supply, Inc., a Delaware corporation, as Holdings, Beacon Sales Acquisition,
Inc., a Delaware corporation, as a US Borrower, Beacon Leadership Acquisition
II, LLC, a Delaware limited liability company, as a US Borrower, Roofing Supply
Group, LLC, a Delaware limited liability company, as a US Borrower, the
Subsidiaries of Holdings set forth on Schedule 1.1(h), each as a US Borrower,
Beacon Roofing Supply Canada Company, an unlimited liability company organized
under the laws of Nova Scotia, as a Canadian Borrower, the lenders who are party
to this agreement and the lenders who may become a party to this agreement
pursuant to the terms hereof, as lenders, and Wells Fargo Bank, National
Association, a national banking association, as Administrative Agent for the
Lenders.

 

STATEMENT OF PURPOSE

 

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders enter into financing arrangements with Borrowers pursuant to which
Lenders may make loans and provide other financial accommodations to Borrowers;
and

 

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrowers on a pro rata
basis according to its Commitment (as defined below) on the terms and conditions
set forth herein, each LC Issuer is willing to agree to issue Letters of Credit
(as defined below), and Administrative Agent is willing to act as agent for
Lenders on the terms and conditions set forth herein and the other Loan
Documents;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

Article I

DEFINITIONS

 

SECTION 1.1   Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

 

“2015 Senior Note Documents” means, collectively, (a) the 2015 Senior Notes, (b)
the 2015 Senior Notes Indenture and (c) all other instruments, agreements and
other documents evidencing or governing the 2015 Senior Notes or providing for
any guarantee, obligation, security or other right in respect thereof.

 

“2015 Senior Notes” means the 6.375% Senior Notes due 2023 issued by Holdings,
in the original principal amount of $300,000,000.

 

“2015 Senior Notes Indenture” means the Indenture, dated of even date herewith,
by and among Wells Fargo Bank, National Association, as Trustee and Holdings, as
Issuer, under which the 2015 Senior Notes are issued.

 

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Account Debtor” means each Person who is obligated on an Account, Chattel Paper
or General Intangible.

 

   

 

 

“Accounts” has the meaning set forth in the UCC and, with respect to any Person,
all such Accounts of such Person, whether now existing or existing in the
future, including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to Administrative Agent), including
all accounts created by or arising from all of such Person’s sales of goods or
rendition of services made under any of its trade names, or through any of its
divisions, (b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including returned or repossessed goods, (d) all reserves and credit balances
held by such Person with respect to any such accounts receivable of any Account
Debtors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

 

“Activation Notice” has the meaning set forth in Section 9.14(a).

 

“Adjusted Excess Availability” means at any time, the sum of (a) the Excess
Availability, plus (b) the Specified Suppressed Availability, plus (c) the
Qualified Cash.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 12.6.

 

“Administrative Agent Payment Account” means the Deposit Account of
Administrative Agent identified on Schedule 1.1(b) to this Agreement (or such
other Deposit Account of Administrative Agent for such purpose designated by it
in writing to Borrower Representative).

 

“Administrative Agent’s Office” means the office of Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and binding orders of arbitrators.

 

“Applicable Margin” means (a) as to Revolving Loans for which interest is
calculated based on the US Base Rate or the Canadian Base Rate, the Applicable
Base Rate Margin set forth below, (b) as to Revolving Loans for which interest
is calculated based on LIBOR, the Applicable LIBOR Margin set forth below, and
(c) as to Revolving Loans for which interest is calculated based on the Canadian
BA Rate, the Applicable Canadian BA Rate Margin set forth below, in each case,
determined for each calendar quarter based upon the Quarterly Average Excess
Availability for the immediately preceding three (3) month period:

 

2 

 

 

Tier  Quarterly Average Excess
Availability   Applicable Base
Rate Margin    Applicable
LIBOR Margin    Applicable
Canadian BA
Rate Margin                      1  Greater than or equal to sixty-six and
two-thirds percent (66-2/3%) of the Maximum Credit   0.25%   1.25%   1.25%      
              2  Greater than or equal to thirty-three and one-third percent
(33-1/3%) of the Maximum Credit but less than sixty-six and two-thirds percent
(66-2/3%) of the Maximum Credit   0.50%   1.50%   1.50%                     3 
Less than thirty-three and one-third percent (33-1/3%) of the Maximum Credit 
 0.75%   1.75%   1.75%

 

provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar quarter and shall remain in effect until adjusted for the
next calendar quarter, (ii) each adjustment of the Applicable Margin shall be
effective as of the first day of each such calendar quarter based on the
Quarterly Average Excess Availability for the immediately preceding calendar
quarter, (iii) notwithstanding anything to the contrary contained herein, for
the period from the Closing Date until the last day of the first full calendar
quarter immediately following the Closing Date, the Applicable Margin shall be
based on the applicable percentage set forth in Tier 2, and (iv) in the event
that the Borrower Representative fails to provide any Borrowing Base Certificate
or other information with respect thereto for any period on the date required
hereunder, effective as of the date on which such Borrowing Base Certificate or
other information was otherwise required, at Administrative Agent’s option, the
Applicable Margin shall be based on the highest rate above until the next
Business Day after a Borrowing Base Certificate or other information is provided
for the applicable period at which time the Applicable Margin shall be adjusted
as otherwise provided herein. In the event that at any time after the end of any
calendar quarter the Quarterly Average Excess Availability for such calendar
quarter used for the determination of the Applicable Margin was greater than the
actual amount of the Quarterly Average Excess Availability for such period as a
result of the inaccuracy of information provided by or on behalf of any Borrower
to Administrative Agent for the calculation of Excess Availability, the
Applicable Margin for such period shall be adjusted to the applicable percentage
based on such actual Quarterly Average Excess Availability and any additional
interest for the applicable period as a result of such recalculation shall be
promptly paid to Administrative Agent. The foregoing shall not be construed to
limit the rights of Administrative Agent or Lenders with respect to the amount
of interest payable after a Default or Event of Default whether based on such
recalculated percentage or otherwise.

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Administrative Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 4.4(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (a) Wells Fargo Bank, National Association, (b) Citigroup
Capital Markets Inc., (c) J.P. Morgan Securities LLC, (d) Merrill Lynch, Pierce,
Fenner & Smith Incorporated and (e) SunTrust Robinson Humphrey, Inc., in their
respective capacities as joint lead arrangers and joint bookrunners.

 

3 

 

 

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Restricted Subsidiary thereof whether by sale, lease, transfer or
otherwise, and any issuance of Capital Stock by any Restricted Subsidiary of
Holdings to any Person that is not a Credit Party or any Restricted Subsidiary
thereof. The term “Asset Disposition” shall not include (a) the sale of
inventory in the ordinary course of business, (b) the transfer of assets to any
Borrower or any Subsidiary thereof pursuant to any other transaction permitted
pursuant to Section 10.4, (c) the write-off, discount, sale or other disposition
of defaulted or past-due receivables and similar obligations in the ordinary
course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement, (e)
dispositions of Investments in cash and Cash Equivalents, (f) the payment in
cash of obligations and liabilities and (g) (i) the transfer by any US Credit
Party of any of its assets to any other US Credit Party, (ii) the transfer by
any Canadian Credit Party of any of its assets to any other Canadian Credit
Party, (iii) the transfer by any Non-Credit Party of any of its assets to any
Credit Party (provided, that, in connection with any such transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith at the time of such transfer), (iv) the
transfer by any US Credit Party of any of its assets to any Canadian Credit
Party or the transfer by any Canadian Credit Party of any of its assets to any
US Credit Party (provided, that, (A) in connection with any such transfer, the
transferor shall receive, and the transferee shall pay, an amount equal to the
fair market value of such assets as determined in good faith at the time of such
transfer and (B) as of the date of any such transfer, and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing),
and (v) the transfer by any Non-Credit Party of any of its assets to any other
Non-Credit Party.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by Administrative Agent, in
substantially the form attached as Exhibit K or any other form approved by
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Available Currency” shall mean with respect to (a) US Revolving Loans, US
Swingline Loans, US Letters of Credit and US Special Advances, US Dollars, and
(b) Canadian Revolving Loans, Canadian Swingline Loans, Canadian Letters of
Credit and Canadian Special Advances, US Dollars and Canadian Dollars.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Credit Party by a Bank Product Provider: (a) credit
cards (including commercial cards (and so-called “purchase cards”, “procurement
cards” or “p-cards”)), (b) credit card processing services, (c) debit cards, (d)
stored value cards, (e) Cash Management Services, or (f) transactions under
Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by a Credit Party with a Bank Product Provider in connection with obtaining any
Bank Product, including a Hedge Agreement.

 

4 

 

 

“Bank Product Obligations” means US Bank Product Obligations and Canadian Bank
Product Obligations.

 

“Bank Product Provider” means any Person that (a) at the time it enters into a
Bank Product Agreement with a Credit Party permitted under Article X, is a
Lender, an Affiliate of a Lender (other than a Lender in its capacity as such),
Administrative Agent or an Affiliate of Administrative Agent or (b) at the time
it (or its Affiliate) becomes a Lender (in its capacity as such) (including on
the Closing Date), is a party to a Bank Product Agreement with a Credit Party,
in each case in its capacity as a party to such Bank Product Agreement;
provided, that, no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider unless and until Administrative Agent
receives a Bank Product Provider Agreement from such Person (i) on or about the
Closing Date in the case of any Bank Product Agreement in effect on the Closing
Date or (ii) within ten (10) Business Days after the execution and delivery of a
Bank Product Agreement established after the Closing Date.

 

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit J to this Agreement, in form and substance
satisfactory to Administrative Agent, duly executed by the applicable Bank
Product Provider, Borrowers, and Administrative Agent.

 

“Bank Product Reserves” means, as of any date of determination, reserves against
the Borrowing Base that Administrative Agent deems necessary or appropriate to
establish in the exercise of its Permitted Discretion and subject to Section
2.1(b) (based upon the Bank Product Providers’ determination of the liabilities
and obligations of each Borrower and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

 

“Base Rate” means US Base Rate and the Canadian Base Rate, as applicable.

 

“Base Rate Loan” means any Revolving Loan bearing interest at a rate based upon
the applicable Base Rate as provided in Section 6.1(a).

 

“Borrower Representative” has the meaning set forth in Section 6.16(a).

 

“Borrowers” means, collectively, the US Borrowers and the Canadian Borrowers.

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Administrative Agent on behalf thereof), or by the Swingline
Lender in the case of a Swingline Loan, or by Administrative Agent in the case
of a Special Advance.

 

“Borrowing Base” means the sum of the US Borrowing Base and the Canadian
Borrowing Base.

 

“Borrowing Base Certificate” has the meaning set forth in Section 9.2(b).

 

“Business Day” means:

 

(a)   for all purposes other than as set forth in clause (b) or (c) below, any
day other than a Saturday, Sunday or legal holiday on which banks in New York,
New York, are open for the conduct of their commercial banking business;

 

(b)   with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan denominated in US
Dollars, Swingline Loans or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in US Dollar
deposits in the London interbank market; and

 

5 

 

 

(c)   with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Canadian Revolving Loan, (i) any day
that is a Business Day described in clause (a) and on which banks are open for
business in Toronto, Ontario and (ii) with respect to any Canadian Revolving
Loan that is a Canadian BA Rate Loan, any day that is a Business Day described
in clauses (a) and (c)(i) and that is also a day for trading by and between
banks in Canadian Dollar deposits in the London interbank market.

 

“Canadian AML Laws” means the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the Criminal Code (Canada), the United Nations Act
(Canada), United Nations Al-Qaida and Taliban Regulations, the Regulations
Implementing the United Nations Resolutions on the Suppression of Terrorism, the
Criminal Code and any similar laws in effect in Canada from time to time.

 

“Canadian Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any Canadian Credit Party
to any Bank Product Provider pursuant to or evidenced by a Bank Product
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including, without limitation, all Canadian Hedge
Obligations, and (b) all amounts that Administrative Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Administrative Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a
Canadian Credit Party.

 

“Canadian BA Rate” means (a) for a Lender that is a Canadian Reference Bank, the
CDOR Rate, and (b) for any other Lender, the CDOR Rate plus one-tenth of one
percent (0.10%).

 

“Canadian BA Rate Loan” means each portion of a Revolving Loan denominated in
Canadian Dollars that bears interest at a rate determined by reference to the
Canadian BA Rate.

 

“Canadian BA Rate Margin” has the meaning set forth in the definition of
Applicable Margin.

 

“Canadian Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the CDOR Rate existing on such day (which rate shall be calculated based
upon an Interest Period of one (1) month), plus one (1) percentage point, and
(b) the “prime rate” for Canadian Dollar commercial loans made in Canada as
reported by Thomson Reuters under Reuters Instrument Code <CAPRIME=> on the “CA
Prime Rate (Domestic Interest Rate) – Composite Display” page (or any successor
page or such other commercially available service or source (including the
Canadian Dollar “prime rate” announced by a Schedule I bank under the Bank Act
(Canada)) as Administrative Agent may designate from time to time). Each
determination of the Canadian Base Rate shall be made by Administrative Agent
and shall be conclusive in the absence of manifest error.

 

“Canadian Base Rate Loan” means any Revolving Loan bearing interest at a rate
based upon the Canadian Base Rate as provided in Section 6.1(a).

 

“Canadian Borrowers” means, collectively, the following (together with their
respective successors and assigns): (a) Beacon Roofing Supply Canada Company, an
unlimited liability company organized under the laws of Nova Scotia, and (b) any
other Person organized under the laws of Canada that at any time after the
Closing Date becomes a Canadian Borrower; and “Canadian Borrower” means any one
of them.

 

6 

 

 

“Canadian Borrowing Base” means, at any time, the amount equal to:

 

(a)   the amount equal to eighty-five percent (85%) multiplied by the net amount
of Eligible Accounts of Canadian Borrowers; plus

 

(b)   the amount equal to the lesser of: (i) seventy percent (70%) multiplied by
the Value of each category of Eligible Inventory of Canadian Borrowers or (ii)
eighty-five percent (85%) of the Net Recovery Percentage of each category of
Eligible Inventory of Canadian Borrowers multiplied by the Value thereof; minus

 

(c)   applicable Reserves with respect to Canadian Borrowers established by
Administrative Agent in its Permitted Discretion in accordance with the terms
hereof (including Section 2.1(b)).

 

“Canadian Collateral” means Collateral consisting of assets or interests in
assets of Canadian Credit Parties and the proceeds thereof.

 

“Canadian Collateral Agreement” means the collateral agreement, dated of even
date herewith, executed and delivered by the Canadian Credit Parties in favor of
Administrative Agent, for the ratable benefit of the Canadian Secured Parties.

 

“Canadian Collection Account” means the Deposit Accounts in the name of a
Canadian Borrower set forth on Schedule 1.1(c) to this Agreement, or any other
account or accounts at any time after the date hereof designated by Borrower
Representative to Administrative Agent which have been established for purposes
of the receipt of proceeds of Accounts and other Collateral in accordance with
the terms hereof.

 

“Canadian Commitment” means, as to any Canadian Lender, the obligation of such
Lender to make Canadian Revolving Loans to, and to purchase participations in
Canadian LC Obligations and Canadian Swingline Loans for the account of, the
Canadian Borrowers hereunder in each case as such amounts are set forth beside
such Lender’s name under the applicable heading on Schedule 1.1(a), as such
amount may be modified at any time or from time to time pursuant to the terms of
this Agreement. The aggregate Canadian Commitment of all the Canadian Lenders on
the Closing Date shall be the US Dollar Equivalent of $30,000,000.

 

“Canadian Commitment Percentage” means, with respect to any Canadian Lender at
any time, the percentage of the total Canadian Commitments of all the Canadian
Lenders represented by such Canadian Lender’s Canadian Commitment. If the
Canadian Commitments have terminated or expired, the Canadian Commitment
Percentages shall be determined based upon the Canadian Commitments most
recently in effect, giving effect to any assignments. Each reference to “a
Lender” shall include, collectively, all Lenders that are Affiliates and all
branches of a Lender or its Affiliates as though all such parties were one
Lender hereunder.

 

“Canadian Credit Parties” means, collectively, the Canadian Borrowers and the
Canadian Guarantors.

 

“Canadian Dollar” or “C$” means, at the time of determination, the lawful
currency of Canada.

 

“Canadian Employee Benefit Plan” means (a) any employee benefit plan that is
maintained for employees or former employees of the Canadian Borrower or any
Subsidiary thereof registered in accordance with Canadian Pension Laws which any
Credit Party or any Subsidiary thereof sponsors, maintains, or to which it
makes, is making, or is obligated to make, contributions or (b) any Canadian
Pension Plan or Canadian Multiemployer Plan that has at any time within the
preceding seven (7) years been maintained for the employees of any Credit Party
or any Subsidiary thereof, and shall not include any Employee Benefit Plan.

 

7 

 

 

“Canadian Extensions of Credit” means, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Canadian Revolving
Loans made by such Lender then outstanding, (b) such Lender’s Commitment
Percentage of the Canadian LC Obligations then outstanding, and (c) such
Lender’s Commitment Percentage of the Canadian Swingline Loans then outstanding.

 

“Canadian Guarantors” means, collectively, all direct and indirect Subsidiaries
of Holdings organized under the laws of Canada or a jurisdiction in Canada
(other than any Excluded Subsidiary or Unrestricted Subsidiary) which become a
party to the Canadian Guaranty Agreement pursuant to Section 9.15.

 

“Canadian Guaranty Agreement” means the unconditional guaranty agreement
executed and delivered by the Canadian Guarantors in favor of Administrative
Agent for the benefit of the Canadian Secured Parties in respect of the Canadian
Secured Obligations.

 

“Canadian Hedge Obligations” means any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of a Canadian Credit Party arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

 

“Canadian Hedge Provider” means any Person that, (a) at the time it enters into
a Hedge Agreement with a Canadian Credit Party permitted under Article X, is a
Canadian Lender, an Affiliate of a Canadian Lender, Administrative Agent or an
Affiliate of Administrative Agent or (b) at the time it (or its Affiliate)
becomes a Canadian Lender (in its capacity as such) (including on the Closing
Date), is a party to a Hedge Agreement with a Canadian Credit Party, in each
case in its capacity as a party to such Hedge Agreement; provided, that, no such
Person (other than Wells Fargo or its Affiliates) shall constitute a Canadian
Hedge Provider unless and until Administrative Agent receives a Bank Product
Provider Agreement from such Person (i) on or about the Closing Date in the case
of any Hedge Agreement in effect on the Closing Date or (ii) within ten (10)
Business Days after the execution and delivery of a Hedge Agreement established
after the Closing Date.

 

“Canadian LC Obligations” means at any time, an amount equal to the sum of (a)
the aggregate undrawn and unexpired amount of the then outstanding Canadian
Letters of Credit and (b) the aggregate amount of drawings under Canadian
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.

 

“Canadian Lender” means, at any time, each Lender having a Canadian Commitment
or a Canadian Revolving Loan owing to it or a participating interest in a
Canadian Letter of Credit or Canadian Swingline Loan.

 

“Canadian Letter of Credit” has the meaning set forth in Section 3.1.

 

“Canadian Loan Limit” means the aggregate amount of the Canadian Commitments.

 

“Canadian Multiemployer Plan” means a “multi-employer pension plan” as defined
by Canadian Pension Laws and registered in accordance with Canadian Pension Laws
and as to which any Credit Party or any Subsidiary thereof is making, or is
accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years, and shall not include any
Multiemployer Plan.

 

8 

 

 

“Canadian Obligations” means, in each case, whether now in existence or
hereafter arising: (a) the principal of and interest on (including interest
accruing after the filing of any bankruptcy or similar petition) the Canadian
Revolving Loans and (b) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Canadian
Lenders or Administrative Agent, in each case under any Loan Document, with
respect to any Canadian Revolving Loan of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Canadian Outstandings” means (a) with respect to Canadian Revolving Loans,
including Canadian Swingline Loans and Canadian Special Advances, on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Canadian Revolving Loans, including
Canadian Swingline Loans and Canadian Special Advances, as the case may be,
occurring on such date; plus (b) with respect to any Canadian LC Obligations on
any date, the aggregate outstanding amount thereof on such date after giving
effect to any Canadian Revolving Extensions of Credit occurring on such date and
any other changes in the aggregate amount of the Canadian LC Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Canadian Letters of Credit or any reductions in the maximum
amount available for drawing under Canadian Letters of Credit taking effect on
such date.

 

“Canadian Overadvance” means, as of any date of determination, the sum of the
principal amount of any Canadian Revolving Loans, Canadian Swingline Loans and
Canadian Letters of Credit in excess of the lesser of the Canadian Borrowing
Base or the Canadian Loan Limit.

 

“Canadian Pension Laws” means the Income Tax Act (Canada) and any pension
standards legislation applicable to a Canadian Pension Plan or a Canadian
Multiemployer Plan.

 

“Canadian Pension Plan” means any Canadian Employee Benefit Plan, other than a
Canadian Multiemployer Plan, which is a “registered pension plan” as defined
under Section 248(l) of the Income Tax Act (Canada) and which (a) is maintained,
funded or administered for the employees of any Credit Party or any Subsidiary
thereof or (b) has at any time within the preceding seven (7) years been
maintained, funded or administered for the employees of any Credit Party or any
Subsidiary thereof, and shall not include any Pension Plan.

 

“Canadian Protective Advance” has the meaning set forth in Section 2.3(d)(i).

 

“Canadian Reference Bank” means any one or more of The Bank of Nova Scotia, Bank
of Montreal, Royal Bank of Canada, The Toronto-Dominion Bank, Canadian Imperial
Bank of Commerce or National Bank of Canada, as Administrative Agent may
determine.

 

“Canadian Restricted Subsidiary” means any Canadian Subsidiary that is a
Restricted Subsidiary.

 

“Canadian Revolving Credit Note” means a promissory note made by the Canadian
Borrower in favor of a Canadian Lender evidencing the Canadian Revolving Loans
made by such Canadian Lender, substantially in the form attached as Exhibit A-2,
and any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

9 

 

 

“Canadian Revolving Loans” has the meaning set forth in Section 2.1.

 

“Canadian Secured Obligations” means, collectively, (a) the Canadian Obligations
and (b) the Canadian Bank Product Obligations.

 

“Canadian Secured Parties” means, collectively, Administrative Agent, the
Canadian Lenders, a Bank Product Provider to the extent of any Bank Product
Agreement with a Canadian Credit Party or Canadian Bank Product Obligations
owing to it, each co- agent or sub-agent appointed by Administrative Agent from
time to time pursuant to Section 12.5, any other holder from time to time of any
Canadian Secured Obligations and, in each case, their respective successors and
permitted assigns.

 

“Canadian Security Agreements” means each Security Document governed by the laws
of Canada or a jurisdiction in Canada.

 

“Canadian Special Advance” means a Canadian Protective Advance or a Canadian
Overadvance.

 

“Canadian Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of Canada or any province or territory thereof, including, without
limitation, the Canadian Borrowers.

 

“Canadian Swingline Loan” has the meaning set forth in Section 2.2(a).

 

“Canadian Swingline Loan Limit” means, on any day, the lesser of (a) the US
Dollar Equivalent of $3,000,000 or (b) the Canadian Commitments.

 

“Canadian Swingline Note” means a promissory note made by the Canadian Borrowers
in favor of the Swingline Lender evidencing the Canadian Swingline Loans made by
the Swingline Lender, substantially in the form attached as Exhibit A-4, and any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.

 

“Capital Asset” means, with respect to Holdings and its Restricted Subsidiaries,
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of Holdings and its
Restricted Subsidiaries.

 

“Capital Expenditures” means, with respect to Holdings and its Restricted
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by Holdings and its Restricted Subsidiaries during such period, as determined in
accordance with GAAP, excluding (a) interest capitalized during construction and
(b) any expenditure to the extent, for purpose of the definition of Permitted
Acquisition, such expenditure is part of the Permitted Acquisition Consideration
for any Permitted Acquisition consummated during or prior to such period, net of
any Net Cash Proceeds received from (i) any disposition of Capital Assets (to
the extent permitted hereunder) that have actually been reinvested during such
period in other Capital Assets or (ii) any Insurance and Condemnation Event that
have actually been reinvested during such period in other Capital Assets;
provided, that Capital Expenditures shall not be less than zero.

 

“Capital Lease” means any lease of any property by Holdings or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of Holdings and its Restricted Subsidiaries. Notwithstanding the foregoing and
Section 13.9, any obligations of a Person under a lease (whether existing now or
entered into in the future) that is not (or would not be) a Capital Lease under
GAAP as in effect on the Closing Date, shall not be treated as a Capital Lease
solely as a result of the adoption of changes in GAAP.

 

10 

 

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to,
Administrative Agent, for the benefit of one or more of the Issuing Bank, the
Swingline Lender, the Lenders or a Bank Product Provider, as collateral for LC
Obligations or obligations of the Lenders to fund participations in respect of
LC Obligations or Swingline Loans or Bank Product Obligations, cash or deposit
account balances or, if Administrative Agent, the Issuing Bank and the Swingline
Lender, or Bank Product Provider, if applicable, shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to Administrative Agent, the Issuing Bank
and the Swingline Lender, and if applicable, the Bank Product Provider. In the
case of LC Obligations, “Cash Collateralize” shall include any one or more of
the following (individually or in combination): (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Administrative Agent) to
be held by Administrative Agent for the benefit of the Lenders in an amount
equal to one hundred five percent (105%) of the then existing LC Obligations, or
(b) delivering to Administrative Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Administrative Agent and the Issuing Bank, terminating all of
such beneficiaries’ rights under the Letters of Credit, or (c) providing
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Administrative Agent, from a commercial bank
acceptable to Administrative Agent (in its sole discretion) in an amount equal
to one hundred five percent (105%) of the then existing LC Obligations (it being
understood that the Letter of Credit Fee and all fronting fees set forth in this
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

 

“Cash Dominion Event” means (a) Adjusted Excess Availability is less than the
greater of (i) ten percent (10.0%) of the Loan Cap at any time or (ii)
$60,000,000, for any five (5) consecutive Business Days or (b) a Specified Event
of Default exists or has occurred and be continuing; provided, that:

 

(A)   to the extent that the Cash Dominion Event has occurred due to clause (a)
of this definition, if Adjusted Excess Availability shall be equal to or greater
than the amount in clause (a) of this definition for at least thirty (30)
consecutive days, the Cash Dominion Event shall no longer be deemed to exist or
be continuing until such time as Adjusted Excess Availability may again be less
than such amount and

 

(B)   to the extent that the Cash Dominion Event has occurred due to clause (b)
of this definition, if such Specified Event of Default is cured or waived or
otherwise no longer exists for a period of at least thirty (30) consecutive
days, the Cash Dominion Event shall no longer be deemed to exist or be
continuing.

 

11 

 

 

“Cash Equivalents” means, collectively, (a) any readily-marketable securities
(i) issued by, or directly, unconditionally and fully guaranteed or insured by
the Canadian or United States federal government or (ii) issued by any agency of
Canada or the United States federal government the obligations of which are
fully backed by the full faith and credit of the Canadian or United States
federal government, (b) any readily-marketable direct obligations issued by any
other agency of the Canadian or United States federal government, any province
or territory of Canada or state of the United States or any political
subdivision of any such province, territory or state or any public
instrumentality thereof, in each case having, as applicable, (i) a long term
rating of at least “AAA”, “AA+”, “AA” or “AA-” from S&P or at least “Aaa”,
“Aa1”, “Aa2”, or “Aa3” from Moody’s, (ii) a short term rating of at least “A-1”
from S&P or at least “P-1” from Moody’s or (iii) a municipal bond rating of at
least “SP-1” from S&P or at least “MIG 1” or “VMIG 1” from Moody’s, (c) any
commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by
any Person organized under the laws of any province of Canada or state of the
United States, (d) any US Dollar-denominated time deposit, insured certificate
of deposit, overnight bank deposit or bankers’ acceptance issued or accepted by
(i) any Lender, (ii) any bank that is organized under the laws of Canada and
referenced on Schedule I of the Bank Act (Canada) and has net assets in excess
of C$500,000,000 or (iii) any commercial bank that is (A) organized under the
laws of the United States, any state thereof or the District of Columbia, (B)
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulators) and (C) has Tier 1 capital (as defined in such regulations)
in excess of $250,000,000 and (e) shares of any Canadian or United States money
market fund that (i) complies with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) has
net assets in excess of $500,000,000 and (iii) has obtained from either S&P or
Moody’s the highest rating obtainable for money market funds in Canada or the
United States; provided, that, the maturities of all obligations specified in
any of clauses (a), (b), (c) and (d) above shall not exceed three hundred sixty
five (365) days.

 

“Cash Management Bank” has the meaning set forth in Section 9.14.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“CCQ” means the Civil Code of Quebec, and, where applicable, the regulations
promulgated thereunder.

 

“CD&R Investors” means, collectively, (a) CD&R Fund VIII, (b) CD&R Friends &
Family Fund VIII, L.P., a Cayman Islands exempted limited partnership, and any
successor in interest thereto, (c) CD&R Advisor Fund VIII Co-Investor, L.P., a
Cayman Islands exempted limited partnership, and any successor in interest
thereto, (id) CD&R Roadhouse Holdings, L.P., a Cayman Islands exempted limited
partnership, and any successor in interest thereto, and (e) any Affiliate of any
CD&R Investor identified in clauses (a) through (d) of this definition.

 

“CDOR Rate” means the average rate per annum as reported on the Reuters Screen
CDOR Page (or any successor page or such other page or commercially available
service displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances as Administrative Agent may designate from time to time, or if no
such substitute service is available, the rate quoted by a Schedule I bank under
the Bank Act (Canada) selected by Administrative Agent at which such bank is
offering to purchase Canadian Dollar bankers’ acceptances) as of 10:00 a.m.
Eastern (Toronto) time on the date of commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the Canadian BA Rate Loan requested (whether as an initial Canadian BA
Rate Loan or as a continuation of a Canadian BA Rate Loan or as a conversion of
a Canadian BA Rate Loan to a CDOR Rate Loan) by or on behalf of a Borrower
(including by Borrower Representative) in accordance with this Agreement (and,
if any such reported rate is below zero, then the rate determined pursuant to
this clause (b) shall be deemed to be zero). Each determination of the CDOR Rate
shall be made by Administrative Agent and shall be conclusive in the absence of
manifest error.

 

12 

 

 

“CFC” means any Subsidiary of Holdings that is treated as a corporation for U.S.
federal income tax purposes that is organized under the laws of a jurisdiction
of any U.S. state or the District of Columbia.

 

“Change in Control” means an event or series of events by which:

 

(a)   at any time, Holdings shall fail to own, directly or indirectly, at least
one hundred percent (100%) of the Capital Stock of the Borrowers entitled to
vote in the election of members of the board of directors (or equivalent
governing body) of the Borrowers (provided, that, any transaction permitted
under Section 10.4 or under Section 10.5(f) shall not constitute a Change in
Control for purposes of this clause (a)); or

 

(b)   (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Capital Stock that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than
twenty-five percent (25%) of the Capital Stock of Holdings entitled to vote in
the election of members of the board of directors (or equivalent governing body)
of Holdings or (ii) a majority of the members of the board of directors (or
other equivalent governing body) of Holdings shall not constitute Continuing
Directors; or

 

(c)   there shall have occurred under the Term Loan Agreement, the 2015 Senior
Note Documents or any indenture or other instrument evidencing any Indebtedness
or Capital Stock in excess of the Threshold Amount any “change in control” or
similar provision (as set forth in the indenture, agreement or other evidence of
such Indebtedness) obligating Holdings or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness or Capital Stock provided
for therein.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Chattel Paper” means chattel paper (as such term is defined in Article 9 of the
UCC).

 

“Closing Date” means the date of this Agreement.

 

“Closing Date Acquisition” means the acquisition by Holdings or one of its
Wholly-Owned Subsidiaries of all of the outstanding equity interests of the
Target Company pursuant to the Closing Date Acquisition Agreement.

 

13 

 

 

“Closing Date Acquisition Agreement” means the Agreement and Plan of Merger,
dated as of July 27, 2015 by and among Holdings, certain subsidiaries of
Holdings and the Target Company, including all schedules, exhibits and annexes
thereto.

 

“Closing Date Acquisition Agreement Material Adverse Effect” means any effect,
state of facts, development, event, change, occurrence or circumstance that (x)
has had, or is reasonably likely to have, individually or in the aggregate, a
material adverse effect upon the financial condition, business, or results of
operations of the Group Companies, taken as a whole; provided, however, that any
adverse effect, state of facts, development, event, change, occurrence or
circumstance arising from or related to (i) conditions generally affecting the
economy, credit or financial or capital markets in the United States or
elsewhere in the world, including any changes in interest or exchange rates,
(ii) any national or international political or social conditions, including
acts of war (whether or not declared), sabotage or terrorism, or any escalation
or worsening of any such acts of war (whether or not declared), sabotage or
terrorism, (iii) changes in GAAP, (iv) changes in any laws, rules, regulations,
orders, or other binding directives issued by any Governmental Entity, (v) any
change that is generally applicable to the industries or markets in which the
Group Companies operate, (vi) the public announcement of the transactions
contemplated by the Closing Date Acquisition Agreement, (vii) any failure by the
Company to meet any projections, forecasts or revenue or earnings predictions
(provided that, unless subject to another exclusion set forth in this
definition, the underlying cause of any such change may be taken into account in
determining whether there has been a Closing Date Acquisition Agreement Material
Adverse Effect), (viii) any action required or contemplated by the Closing Date
Acquisition Agreement and/or the Ancillary Documents, including the completion
of the transactions contemplated thereby, (ix) any action taken by any of the
Group Companies at Parent’s written request (provided that, if any such action
could reasonably be expected to adversely affect the Financing Sources, the
consent of the Financing Sources shall be required, such consent not to be
unreasonably withheld, conditioned or delayed), or (x) any change resulting from
the consummation of the transactions contemplated by the Closing Date
Acquisition Agreement or the Ancillary Documents, including any such change
relating to the identity of, or facts and circumstances relating to, Parent and
including any actions taken by the Group Companies’ customers, suppliers or
personnel, shall not be taken into account in determining whether a “Closing
Date Acquisition Agreement Material Adverse Effect” has occurred; provided,
however, that any change or effect referred to in clauses (i), (ii), (iii), (iv)
and (v) immediately above may be taken into account in determining whether a
Closing Date Acquisition Agreement Material Adverse Effect has occurred to the
extent that such change or effect has a materially disproportionate effect on
the Group Companies relative to other companies in the industries or markets in
which the Group Companies operate or (y) would reasonably be expected to prevent
the consummation of the transactions contemplated by the Closing Date
Acquisition Agreement. Capitalized terms used in this definition and defined in
the Closing Date Acquisition Agreement shall have the meanings ascribed to such
terms in the Closing Date Acquisition Agreement.

 

“Closing Date Acquisition Agreement Representations” means the representations
made by or on behalf of the Target Company and its Subsidiaries in the Closing
Date Acquisition Agreement as are material to the interests of the Lenders (in
their capacities as such), but only to the extent that Holdings or its
applicable Affiliates have the right to terminate their obligations under the
Closing Date Acquisition Agreement or decline to consummate the Closing Date
Acquisition as a result of a breach of any of such representations in the
Closing Date Acquisition Agreement.

 

“Closing Date Acquisition Documents” means, collectively, (a) the Closing Date
Acquisition Agreement and all schedules, exhibits and annexes thereto and (b)
all other agreements, documents and instruments entered into in connection
therewith (excluding, in any event, the Loan Documents, the Term Loan Documents
and Note Documents), each, pursuant to this clause (b), as amended, supplemented
or otherwise modified from time to time in accordance with this Agreement.

 

14 

 

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to
Administrative Agent.

 

“Collection Account” means the Canadian Collection Account and US Collection
Account.

 

“Commitment Percentage” means, as to any Lender, at any time, the percentage of
the sum of Canadian Commitments and US Commitments of all Lenders represented by
the sum of such Lender’s Canadian Commitment and US Commitment. If the
Commitments have terminated or expired, the Commitment Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments. Each reference to “a Lender” shall include, collectively, all
Lenders that are Affiliates and all branches of a Lender or its Affiliates as
though all such parties were one Lender hereunder.

 

“Commitments” means, collectively, as to all Lenders, the US Commitments and the
Canadian Commitments of such Lenders. The aggregate Commitment of all the
Lenders on the Closing Date shall be $700,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F to this Agreement executed and delivered by a Responsible Officer of
Borrower Representative to Administrative Agent.

 

“Compliance Period” means at any time Adjusted Excess Availability is less than
the greater of (i) ten percent (10.0%) of the Loan Cap or (ii) $60,000,000 and
shall continue for the period until Adjusted Excess Availability has been
greater than such amount for a period of at least thirty (30) consecutive days.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or capital or that are franchise
Taxes or branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

15 

 

 

“Consolidated EBITDA” means, for any period, the following determined on a
Consolidated basis, without duplication, for Holdings and its Restricted
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
(except with respect to clause (b)(xiii) below) deducted in determining
Consolidated Net Income for such period: (i) provision for all taxes (whether or
not paid, estimated or accrued) based on income, profits or capital (including
penalties and interest, if any); (ii) Consolidated Interest Expense; (iii)
depreciation; (iv) amortization (including amortization of goodwill and
intangibles and amortization and write-off of financing costs); (v) any non-cash
charge, write-down, expense or loss; (vi) any expenses or charges related to any
Equity Issuance, Indebtedness or Investment, in each case as permitted by this
Agreement (whether or not consummated or incurred, and including any offering or
sale of Capital Stock to the extent the proceeds thereof were intended to be
contributed to the equity capital of Holdings or its Restricted Subsidiaries);
(vii) the amount of any loss attributable to non-controlling interests; (viii)
all deferred financing costs written off and premiums paid in connection with
any early extinguishment of Indebtedness or any Hedge Agreement or other
derivative instruments; (ix) any board of directors fees, management,
monitoring, consulting and advisory fees, indemnities and related expenses paid
to any of the Target Company and its Affiliates on or prior to the Closing Date;
(x) the amount of any restructuring charge or reserve or non-recurring
integration charges or reserves (including severance costs, costs associated
with office, facility and branch openings, closings and consolidations (in the
case of openings, incurred in connection with acquisitions and Investments) and
relocation costs); (xi) any costs or expenses incurred by Holdings or any
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of Holdings or net cash
proceeds of an issuance of Capital Stock of Holdings (other than Disqualified
Capital Stock); (xii) proceeds from business interruption insurance (to the
extent such proceeds are not reflected as revenue or income in computing
Consolidated Net Income and only to the extent the losses or other reduction of
net income to which such proceeds are attributable are not otherwise added back
in computing Consolidated Net Income); and (xiii) the amount of “run-rate” cost
savings projected by Holdings in good faith to be realized as the result of
actions taken or to be taken on or prior to the date that is twenty-four (24)
months after the Closing Date, or twenty-four (24) months after the consummation
of any operational change, respectively, and prior to or during such period
(calculated on a pro forma basis as though such cost savings had been realized
on the first day of such period; it being understood that “run-rate” means the
full recurring benefit for a period that is associated with any action taken or
committed to be taken), net of the amount of actual benefits realized during
such period from such actions; provided, that (A) a duly completed certificate
signed by a Responsible Officer of Holdings shall be delivered to Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 9.2(a), certifying that such cost savings are reasonably anticipated
to be realized within twenty-four (24) months after the Closing Date or within
twenty-four (24) months after the consummation of any operational change, as
applicable, and are factually supportable as determined in good faith by
Holdings, (B) no cost savings shall be added pursuant to this clause (xiii) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated Net Income, whether through a pro forma adjustment or otherwise,
for such period, (C) projected amounts (not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (xiii) to the extent
occurring more than eight full fiscal quarters after the specified action taken
in order to realize such projected cost savings and (D) the aggregate amount of
the add backs made pursuant to this clause (xiii) shall not exceed (x) for the
period commencing October 1, 2015 and ending September 30, 2018, an amount equal
to the greater of (1) twenty percent (20%) of Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters most recently ended prior to the
determination date (and such determination shall be made prior to the making of,
and without giving effect to, any adjustments pursuant to this clause (xiii))
and (2) $50,000,000 and (y) for all periods thereafter, twenty percent (20%) of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters most
recently ended prior to the determination date (and such determination shall be
made prior to the making of, and without giving effect to, any adjustments
pursuant to this clause (xiii)). For purposes of this Agreement, Consolidated
EBITDA shall be calculated in accordance with Section 1.12, as applicable.

 

16 

 

 

“Consolidated Fixed Charges” means, as to any Person and its Subsidiaries, on a
consolidated basis, with respect to any period, the sum of, without duplication,
(a) all Consolidated Interest Expense paid in cash during such period, plus (b)
all regularly scheduled (as determined at the beginning of the respective
period) principal payments required to be made during such period with respect
to Indebtedness, plus (c) Federal, State, local and foreign income tax paid by
Holdings and its Subsidiaries paid in cash during such period, plus (d) all
Restricted Payments paid in cash during such period (excluding Restricted
Payments made in reliance on Section 10.6(e)); provided, that, (i) subject to
clause (ii) below, until the last day of the first full fiscal quarter after the
first anniversary of the Closing Date, for purposes of the calculation of the
Fixed Charge Coverage Ratio, Consolidated Fixed Charges for each four (4)
consecutive quarter period shall use the amount of the Consolidated Fixed
Charges for the period commencing on the first day of the fiscal quarter after
the Closing Date and ending on the last day of the fiscal quarter then most
recently ended multiplied by the fraction, (A) the numerator of which is four
(4) and (B) the denominator of which is the number of fiscal quarters since (and
including) the first full fiscal quarter after the Closing Date and (ii) in the
event that the Fixed Charge Coverage Ratio is determined based on the
immediately preceding twelve (12) consecutive fiscal months, then instead of the
calculation under clause (i), until the last day of the first full fiscal month
after the first anniversary of the Closing Date, for purposes of the calculation
of the Fixed Charge Coverage Ratio, Consolidated Fixed Charges for each twelve
(12) consecutive month period shall use the amount of the Consolidated Fixed
Charges for the period commencing on the first day of the fiscal month after the
Closing Date and ending on the last day of the fiscal month then most recently
ended multiplied by the fraction, (i) the numerator of which is twelve (12) and
(ii) the denominator of which is the number of fiscal months since (and
including) the first full fiscal month after the Closing Date.

 

“Consolidated Interest Expense” means, for any period, (i) the total interest
expense of Holdings and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of Holdings and
its Restricted Subsidiaries, including any such interest expense consisting of
(A) interest expense attributable to Capital Leases, (B) amortization of debt
discount, (C) interest in respect of Indebtedness of any other Person that has
been guaranteed by Holdings or any Restricted Subsidiary, but only to the extent
that such interest is actually paid by Holdings or any Restricted Subsidiary,
(D) non-cash interest expense, (E) the interest portion of any deferred payment
obligation and (F) commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, plus (ii)
preferred stock dividends paid in cash in respect of Disqualified Capital Stock
of Holdings held by Persons other than Holdings or a Restricted Subsidiary, and
minus (iii) to the extent otherwise included in such interest expense referred
to in clause (i) above, amortization or write-off of financing costs, in each
case under clauses (i) through (iii) above as determined on a Consolidated basis
in accordance with GAAP; provided, that, gross interest expense shall be
determined after giving effect to any net payments made or received by Holdings
and its Restricted Subsidiaries with respect to any interest rate protection
agreement, future agreement, option agreement, swap agreement, cap agreement,
collar agreement, hedge agreement or other similar agreement or arrangement
(including derivative agreements or arrangements).

 

17 

 

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Restricted Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP and before any
reduction in respect of preferred stock dividends; provided, that in calculating
Consolidated Net Income of Holdings and its Restricted Subsidiaries for any
period, there shall be excluded (a) any net income (loss) of any Person if such
Person is not Holdings or a Restricted Subsidiary, except that (i) Holdings’ or
any Restricted Subsidiary’s equity in the net income of any such Person for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to
Holdings or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b) below) and (ii) Holdings’
or any Restricted Subsidiary’s equity in the net loss of such Person shall be
included to the extent of the aggregate Investment of the Borrower or any of its
Restricted Subsidiaries in such Person; (b) solely for purposes of Sections
10.3(n), 10.6(g) and 10.9(b)(ii), any net income (loss) of any Restricted
Subsidiary that is not a Subsidiary Guarantor if such Restricted Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of similar distributions by such Restricted Subsidiary, directly or
indirectly, to Holdings by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (x) restrictions that have been
waived or otherwise released, (y) restrictions pursuant to this Agreement and
(z) restrictions in effect on the Closing Date with respect to a Restricted
Subsidiary and other restrictions with respect to such Restricted Subsidiary
that taken as a whole are not materially less favorable to Administrative Agent
and the Lenders hereunder than such restrictions in effect on the Closing Date
as determined by Holdings in good faith), except that (i) Holdings’ equity in
the net income of any such Restricted Subsidiary for such period shall be
included in such Consolidated Net Income up to the aggregate amount of any
dividend or distribution that was or that could have been made by such
Restricted Subsidiary during such period to Holdings or another Restricted
Subsidiary (subject, in the case of a dividend that could have been made to
another Restricted Subsidiary, to the limitation contained in this clause (b))
and (ii) the net loss of such Restricted Subsidiary shall be included to the
extent of the aggregate Investment of Holdings or any of its other Restricted
Subsidiaries in such Restricted Subsidiary; (c) (x) any gain or loss realized
upon the sale, abandonment or other disposition of any asset of Holdings or any
Restricted Subsidiary (including pursuant to any sale/leaseback transaction)
that is not sold, abandoned or otherwise disposed of in the ordinary course of
business (as determined in good faith by the board of directors of Holdings) and
(y) any gain or loss realized upon the disposal, abandonment or discontinuation
of operations of Holdings or any Restricted Subsidiary, and any income (loss)
from disposed, abandoned or discontinued operations, including in each case any
closure of any branch; (d) (x) any extraordinary, unusual or nonrecurring gain,
loss or charge and (y) any fees, expenses and charges associated with the
Transactions and any other acquisition, disposition, merger or consolidation;
(e) the cumulative effect of a change in accounting principles or a change as a
result of the adoption or modification of accounting policies; (f) all deferred
financing costs written off and premiums paid in connection with any early
extinguishment of Indebtedness or Hedge Agreements or other derivative
instruments; (g) any unrealized gains or losses in respect of Hedge Agreements;
(h) any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person; (i) any non-cash compensation charge arising from any
grant of stock, stock options or other equity-based awards, or any vesting or
acceleration thereof; (j) to the extent otherwise included in Consolidated Net
Income, any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of Holdings or any
Restricted Subsidiary owing to Holdings or any Restricted Subsidiary; (k) any
non-cash charge, expense or other impact attributable to application of the
purchase or recapitalization method of accounting (including the total amount of
depreciation and amortization, cost of sales or other non-cash expense resulting
from the write-up of assets to the extent resulting from such purchase or
recapitalization accounting adjustments); (l) expenses related to the conversion
or modification of various employee benefit programs, and non-cash compensation
related expenses; (m) any fees, expenses, charges, premiums or other payments,
or any amortization thereof, in connection with the incurrence of Indebtedness
(including such fees, expenses or charges related to the offering and issuance
of debt securities, the syndication and incurrence of the Credit Facility or the
Term Loan Facility), Equity Issuances, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of the 2015 Senior Notes and other securities and the Credit
Facility or the Term Loan Facility) and including, in each case, any such
transaction consummated on or prior to the Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring costs incurred
during such period as a result of any such transaction, in each case whether or
not successful or consummated; (n) any expenses, charges or losses to the extent
covered by insurance or indemnity and actually reimbursed, or, so long as such
Person has made a determination that there exists reasonable evidence that such
amount will in fact be reimbursed by the insurer or indemnifying party and only
to the extent that such amount is in fact reimbursed within three hundred
sixty-five (365) days of the date of the insurable or indemnifiable event (net
of any amount so added back in any prior period to the extent not so reimbursed
within the applicable three hundred sixty-five (365) day period); and (o) any
impairment charge or asset write-off or write-down, including impairment charges
or asset write-offs or write-downs related to intangible assets, long-lived
assets, investments in debt and equity securities and investments recorded using
the equity method or as a result of a change in law or regulation, in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP.

 

18 

 

 

In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (d)(x) above in any determination
thereof, Holdings will deliver a duly completed certificate signed by a
Responsible Officer to Administrative Agent promptly after the date on which
Consolidated Net Income is so determined, setting forth the nature and amount of
such unusual or nonrecurring gain, loss or charge.

 

“Consolidated Total Assets” means, as of any date of determination, all assets
of Holdings and its Restricted Subsidiaries that would, in accordance with GAAP,
be classified as assets on a consolidated balance sheet of Holdings and its
Restricted Subsidiaries.

 

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the aggregate principal amount of outstanding Indebtedness of
Holdings and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including purchase money
indebtedness and unreimbursed outstanding drawn amounts under funded letters of
credit); obligations in respect of Capital Leases; debt obligations evidenced by
bonds, debentures, notes or similar instruments; Disqualified Capital Stock; and
(in the case of any Restricted Subsidiary that is not a Subsidiary Guarantor)
preferred stock, determined on a Consolidated basis in accordance with GAAP
(excluding items eliminated in Consolidation, and for the avoidance of doubt,
excluding obligations under Hedge Agreements).

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

 

“Continuing Directors” means (a) the directors of Holdings on the Closing Date
(after giving effect to the Transactions) and (b) each other director of
Holdings, if either (i) such other director’s nomination for election to the
board of directors (or equivalent governing body) of Holdings is recommended by
or (ii) such other director’s election to the board of directors (or equivalent
governing body) of Holdings is approved for purposes of this Agreement by, in
either case, at least fifty-one percent (51%) of the then Continuing Directors.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Control Agreement” means a control agreement (or equivalent agreement for
Deposit Accounts and Securities Accounts in Canada), in each case in form and
substance reasonably satisfactory to Administrative Agent, executed and
delivered by a Credit Party or one of its Subsidiaries, Administrative Agent,
and the applicable securities intermediary (with respect to a Securities
Account) or bank (with respect to a Deposit Account).

 

19 

 

 

“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Facility” means the credit facility for Revolving Loans, Swingline
Loans, Special Advances and Letters of Credit established pursuant to Article II
(including any increase in such revolving credit facility established pursuant
to Section 6.13).

 

“Credit Parties” means, collectively, US Credit Parties and Canadian Credit
Parties.

 

“Credit Party Materials” has the meaning assigned thereto in Section 9.2.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Restricted Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Winding-Up and Restructuring Act
(Canada), the Companies’ Creditor Arrangement Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 6.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Loans, participations in
LC Obligations or participations in Swingline Loans required to be funded by it
hereunder within two (2) Business Days of the date such Revolving Loans or
participations were required to be funded hereunder unless such Lender notifies
Administrative Agent and Borrower Representative in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swingline
Loans) within two (2) Business Days of the date when due, (b) has notified
Borrower Representative, Administrative Agent, the Issuing Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Revolving Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by Administrative Agent or Borrower
Representative, to confirm in writing to Administrative Agent and Borrower
Representative that it will comply with its prospective funding obligations
hereunder (provided, that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower Representative), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, interim
receiver, receiver and manager, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state, federal or foreign regulatory authority acting in such a
capacity; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 6.15(b)) upon delivery of written notice of such
determination to Borrower Representative, the Issuing Bank, the Swingline Lender
and each Lender.

 

20 

 

 

“Deposit Account” means any deposit account (as such term is defined in the
UCC).

 

“Designated Account” means the Deposit Account of Borrower Representative
identified on Schedule 1.1(d) to this Agreement (or such other Deposit Account
of Borrower Representative located at Designated Account Bank that has been
designated as such, in writing, by Borrower Representative to Administrative
Agent).

 

“Designated Account Bank” means Wells Fargo Bank, N.A. (or such other bank that
is located within the United States that has been designated as such in writing
by Borrower Representative to Administrative Agent).

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months, that is the result of
dividing the US Dollar (or US Dollar Equivalent) amount of (a) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items
with respect to Borrowers’ Accounts during such period, by (b) Borrowers’
billings with respect to Accounts during such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five percent (5%).

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Revolving Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock) (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Revolving Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), in whole or in
part, (c) provides for the scheduled payment of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Capital
Stock that would constitute Disqualified Capital Stock, in each case, prior to
the date that is ninety-one (91) days after the Term Loan Maturity Date (as
defined in the Term Loan Agreement); provided, that, if such Capital Stock is
issued pursuant to a plan for the benefit of Holdings or its Restricted
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by Holdings or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

21 

 

 

“Disqualified Institutions” means those Persons that are competitors of the
Borrowers and their Subsidiaries that are identified in writing by Borrower
Representative to Administrative Agent (and any such competitors’ Affiliates
that are either identified in writing by Borrower Representative to
Administrative Agent or that are clearly identifiable as an Affiliate of any
such competitor based on such Affiliate’s name (in each case other than
Affiliates that are bona fide debt funds or fixed income investors that are
engaged in making or purchasing commercial loans in the ordinary course of
business)) in each case as being excluded from the definition of “Eligible
Assignee” hereunder. The identification of any Person as a Disqualified
Institution after the date hereof shall be effective only as of the time of such
identification and any such identification shall have no retroactive effect of
any kind, including to disqualify any Person that theretofore shall have become
a Lender. Notwithstanding the foregoing, each Credit Party and the Lenders
acknowledge and agree that Administrative Agent will not have any responsibility
or obligation of any kind to determine whether any Lender or potential Lender is
a Disqualified Institution and Administrative Agent will have no liability with
respect to any assignment made to a Disqualified Institution. Borrower
Representative shall confirm, upon the written request of Administrative Agent
or any Lender, whether a particular Person is a Disqualified Institution.

 

“Eligible Accounts” mean those Accounts created by any of the Borrowers in the
ordinary course of its business, that arise out of its sale, lease or rental of
goods or rendition of services, that comply in all material respects with each
of the representations and warranties respecting Eligible Accounts made in the
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits,
unapplied cash and sales tax. Eligible Accounts shall not include the following:

 

(a)   Accounts which either are sixty (60) days or more past due or are unpaid
more than one hundred twenty (120) days after the original invoice date;

 

(b)   Accounts owed by an Account Debtor (or its Affiliates) where fifty percent
(50%) or more of the total amount of all Accounts owed by that Account Debtor
(or its Affiliates) are deemed ineligible hereunder;

 

(c)   Accounts with respect to which the Account Debtor is (i) an Affiliate of a
Borrower or (ii) an employee or agent of a Borrower; provided, that, Accounts of
a portfolio company of any of the CD&R Investors or their respective Affiliates
or an employee or agent thereof shall not be excluded by virtue of this clause
(c);

 

(d)   Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold (to the extent it remains unpaid), or any other terms by reason
of which the payment by an Account Debtor may be conditional (other than, for
the avoidance of doubt, a rental or lease basis);

 

(e)   Accounts that are not payable in US Dollars or Canadian Dollars;

 

(f)   Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor either (A) maintains its
chief executive office in the United States or Canada, (B) is organized under
the laws of the United States, Canada, or any state, province or subdivision
thereof or (C) is a natural person with a billing address in the United States
or Canada; or (ii) (A) the Account is supported by an irrevocable letter of
credit satisfactory to Administrative Agent, in its Permitted Discretion (as to
form, substance, and issuer or domestic confirming bank), that has been
delivered to Administrative Agent and is directly drawable by Administrative
Agent, or (B) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to Administrative Agent, in its
Permitted Discretion;

 

22 

 

 

(g)   Accounts with respect to which the Account Debtor is the government of any
foreign country or sovereign state other than the United States or Canada, or of
any state, province, municipality, or other political subdivision thereof, or of
any department, agency, public corporation, or other instrumentality thereof,
unless (i) the Account is supported by an irrevocable letter of credit
satisfactory to Administrative Agent, in its Permitted Discretion (as to form,
substance, and issuer or domestic confirming bank), that has been delivered to
Administrative Agent and is directly drawable by Administrative Agent, or (ii)
the Account is covered by credit insurance in form, substance, and amount, and
by an insurer, satisfactory to Administrative Agent, in its Permitted
Discretion;

 

(h)   Accounts with respect to which the Account Debtor is the federal
government of the United States or any department, agency or instrumentality of
the United States (exclusive, however, of Accounts with respect to which a
Borrower has complied, to the reasonable satisfaction of Administrative Agent,
with the Assignment of Claims Act, 31 USC § 3727);

 

(i)   Accounts with respect to which the Account Debtor is a creditor of
Holdings or any Borrower and has or has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of the Account, in each case
only to the extent (including, without limitation, with respect to rebates) of
such claim, right of setoff, or dispute;

 

(j)   Accounts with respect to an Account Debtor whose total obligations owing
to Holdings or any Subsidiary of Holdings exceed ten percent (10.0%) of all
Eligible Accounts, but in each case only to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, that, the amount
of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Administrative Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit;

 

(k)   Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, has gone out of business, or as to which any Borrower has
received notice of an imminent Insolvency Proceeding unless (i) such Account is
supported by a letter of credit satisfactory to Administrative Agent, in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank), that has been delivered to Administrative Agent and is directly drawable
by Administrative Agent or (ii) such Account Debtor has received
debtor-in-possession financing sufficient as determined by Administrative Agent
in its Permitted Discretion to finance its ongoing business activities;

 

(l)   Accounts that are not subject to a valid and perfected first priority Lien
(but as to priority, subject to the Permitted Liens under clause (c) of Section
10.2 or the liens securing judgments under clause (i) of Section 10.2 to the
extent a Reserve for such judgment has been established and so long as the
judgment lien creditor has not taken any action to enforce such lien) in favor
of Administrative Agent pursuant to the relevant Security Document (as and to
the extent provided therein);

 

(m)   Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped, (ii) an invoice or bill for such goods has not been sent
to the Account Debtor, or (iii) the services giving rise to such Account have
not been performed and billed to the Account Debtor;

 

(n)   Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a
Borrower of the subject contract for goods or services (other than customary
maintenance contracts);

 

23 

 

 

(o)   Any Account with respect to which a partial payment of such Account has
been made by the respective Account Debtor; provided, that, to the extent such
Account consists of multiple separate line-items, only the line items that have
been partially paid shall be excluded;

 

(p)   Accounts to the extent representing service charges or late fees; and

 

(q)   Accounts that are evidenced by Chattel Paper or a promissory note issued
by an Account Debtor;

 

(r)   Accounts acquired in connection with a Permitted Acquisition, until the
completion of field examination of such Accounts, in each case, reasonably
satisfactory to Administrative Agent (which field examination may be conducted
prior to the closing of such Permitted Acquisition), provided, that, in the case
of Accounts substantially similar to those of Borrowers prior to the
acquisition, such Accounts that otherwise satisfy the applicable eligibility
criteria will be deemed Eligible Accounts and be included in the Borrowing Base
prior to the field examination, but in no event shall the aggregate amount of
(i) all of such Accounts acquired in Permitted Acquisitions prior to the
completion of a field examination with respect thereto that may be included in
the Borrowing Base pursuant to this clause (r) and (ii) all of the Inventory
acquired in Permitted Acquisitions prior to the completion of a field
examination and receipt by Administrative Agent of a satisfactory appraisal with
respect thereto that may be included in the Borrowing Base pursuant to clause
(o) of the definition of Eligible Inventory, at any one time exceed $35,000,000.

 

Notwithstanding the foregoing, Administrative Agent may, from time to time, in
the exercise of its Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to Borrower Representative, change the criteria for Eligible
Accounts as reflected on the Borrowing Base Certificate based on either (i) an
event, condition or other circumstance arising after the Closing Date, or (ii)
an event, condition or other circumstance existing on the Closing Date to the
extent Administrative Agent had no knowledge thereof on or prior to the Closing
Date, in either case under clause (i) or (ii), which adversely affects, or would
reasonably be expected to adversely affect, Eligible Accounts in any material
respect as determined by Administrative Agent in the exercise of its Permitted
Discretion. Any such change in criteria shall have a reasonable relationship to
the event, condition or other circumstance that is the basis for such change.
Upon delivery of the notice of such change pursuant to the foregoing sentence,
Administrative Agent shall be available to discuss the proposed change, and the
applicable Borrower may take such action as may be required so that the event,
condition or circumstance that is the basis for such change no longer exists, in
a manner and to the extent reasonably satisfactory to Administrative Agent in
the exercise of its Permitted Discretion. Any Accounts of the Borrowers that are
not Eligible Accounts shall nevertheless be part of the Collateral as and to the
extent provided in the Security Documents.

 

“Eligible Assignee” means any Person (other than a Disqualified Institution)
that meets the requirements to be an assignee under Section 13.10(b)(iii), (v)
and (vi) (subject to such consents, if any, as may be required under Section
13.10(b)(iii)).

 

“Eligible Inventory” means all Inventory of the Borrowers, except for any
Inventory:

 

(a)   that is damaged or unfit for sale;

 

(b)   that is not of a type held for sale by any of the Borrowers in the
ordinary course of business as is being conducted by each such party;

 

24 

 

 

(c)   that is not subject to a valid and perfected first priority Lien in favor
of Administrative Agent, as applicable, pursuant to a Security Document (as and
to the extent provided therein (it being agreed that in no event shall any
Excluded Assets be deemed to be Eligible Inventory hereunder)), but as to
priority, subject to the Permitted Liens under clause (c) or (d) of Section 10.1
or the liens securing judgments under clause (i) of Section 10.2 to the extent a
Reserve for such judgment has been established and so long as the judgment lien
creditor has not taken any action to enforce such lien or the contractual or
statutory liens of landlords under clause (l) of Section 10.2 or the rights of a
licensor, sublicensor, lessor or sublessor under clause (m) of Section 10.2 to
the extent such rights do not have any adverse effect on the ability of
Administrative Agent to exercise any of its rights or remedies with respect to
the applicable Inventory);

 

(d)   that is not owned by any of the Borrowers;

 

(e)   that is located on premises other than those owned and operated by, or
leased and operated by, any of the Borrowers, except as otherwise provided in
clause (f) below;

 

(f)   that is placed on consignment; provided, that, Inventory placed on
consignment by a Borrower up to a maximum aggregate amount of $1,000,000 shall
not be excluded by virtue of this clause (f) to the extent that (i) such
Borrower has a perfected purchase money security interest in such consigned
Inventory and such security interest is assigned to Administrative Agent and
(ii) such consigned Inventory is segregated at the consignee’s location;
provided, further, that, the condition set forth in clause (i) of the preceding
proviso shall not be required to be satisfied with respect to Inventory not in
excess of $500,000 in the aggregate;

 

(g)   that consists of display items, samples or packing or shipping materials,
packaging, manufacturing supplies or replacement or spare parts not considered
for sale in the ordinary course of business;

 

(h)   that consists of goods which have been returned by the buyer, other than
goods that are undamaged or that are resalable in the normal course of business;

 

(i)   that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents;

 

(j)   that consists of Hazardous Materials that can be transported or sold only
with licenses that are not readily available;

 

(k)   that is covered by negotiable document of title, unless such document has
been delivered to Administrative Agent;

 

(l)   that is bill and hold Inventory;

 

(m)   that is located outside the United States of America or Canada;

 

(n)   is excess, obsolete, unsalable, seconds, damaged or unfit for sale; and

 

(o)   that was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Administrative Agent (which appraisal and field
examination may be conducted prior to the closing of such Permitted
Acquisition), provided, that, in the case of Inventory substantially similar to
that of Borrowers prior to the acquisition, such Inventory that otherwise
satisfies the applicable eligibility criteria will be deemed Eligible Inventory
and be included in the Borrowing Base prior to the field examination or
appraisal, but in no event shall the aggregate amount of (i) all of the
Inventory acquired in Permitted Acquisitions prior to the completion of a field
examination and receipt by Administrative Agent of a satisfactory appraisal with
respect thereto that may be included in the Borrowing Base pursuant to this
clause (o) and (ii) all of the Accounts acquired in Permitted Acquisitions that
may be included in the Borrowing Base pursuant to clause (r) of the definition
of Eligible Accounts, at any one time exceed $35,000,000.

 

25 

 

 

Notwithstanding the foregoing, Administrative Agent may, from time to time, in
the exercise of its Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to Borrower Representative, change the criteria for Eligible
Inventory as reflected on the Borrowing Base Certificate based on either (i) an
event, condition or other circumstance arising after the Closing Date, or (ii)
an event, condition or other circumstance existing on the Closing Date to the
extent Administrative Agent had no knowledge thereof on or prior to the Closing
Date, in either case under clause (i) or (ii), which adversely affects, or would
reasonably be expected to adversely affect, Eligible Inventory in any material
respect as determined by Administrative Agent in the exercise of its Permitted
Discretion. Any such change in criteria shall have a reasonable relationship to
the event, condition or other circumstance that is the basis for such change.
Upon delivery of the notice of such change pursuant to the foregoing sentence,
Administrative Agent shall be available to discuss the proposed change, and the
applicable Borrower may take such action as may be required so that the event,
condition or circumstance that is the basis for such change no longer exists, in
a manner and to the extent reasonably satisfactory to Administrative Agent in
the exercise of its Permitted Discretion. Any Inventory of the Borrowers that is
not Eligible Inventory shall nevertheless be part of the Collateral as and to
the extent provided in the Security Documents.

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is subject to ERISA and maintained for employees
of any Credit Party or any Restricted Subsidiary thereof (but not including any
Multiemployer Plan) or (b) any Pension Plan that has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former Restricted Subsidiary
thereof to which any Credit Party has any current or contingent liability
(including any contingent liability on account of an ERISA Affiliate) and shall
not include any Canadian Employee Benefit Plan.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, written accusations or
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, binding interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Issuance” means (a) any issuance by Holdings of shares of its Capital
Stock to any Person that is not a Credit Party or any Restricted Subsidiary
thereof (including, without limitation, in connection with the exercise of
options or warrants or the conversion of any debt securities to equity) and (b)
any capital contribution from any Person that is not a Credit Party into any
Credit Party or any Restricted Subsidiary thereof. The term “Equity Issuance”
shall not include (A) any Asset Disposition or (B) any Debt Issuance.

 

26 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Restricted Subsidiaries is treated as a single employer within the meaning
of Section 414(b) or (c) of the Code or Section 4001(b) of ERISA or, for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining
reserve requirements (including, without limitation, any basic, supplemental or
emergency reserves) in respect of eurocurrency liabilities or any similar
category of liabilities for a member bank of the Federal Reserve System in New
York City.

 

“Event of Default” means any of the events specified in Section 11.1; provided,
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excess Availability” as used herein means at any time, the amount equal to (a)
the Loan Cap minus (b) the Total Outstandings.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchange Rate” means on any date, as determined by Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for US Dollars at approximately 11:00 a.m., two (2) days
prior to such date; provided, that, if, for any reason, no such spot selling
rate is being quoted, the spot selling rate shall be determined by reference to
such publicly available service for displaying exchange rates as may be
reasonably selected by Administrative Agent, or, in the event no such service is
available, such spot selling rate shall instead be the rate reasonably
determined by Administrative Agent as the spot rate of exchange in the market
where its foreign currency exchange operations in respect of the applicable
currency are then being conducted, at or about 11:00 a.m., on the applicable
date for the purchase of the relevant currency for delivery two (2) Business
Days later.

 

“Excluded Account” means (a) a Deposit Account or Securities Account exclusively
used for trust, payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Credit Party’s employees, (b) escrow or
similar Deposit Account or Securities Account exclusively holding funds or
property owned by third parties and (c) any Deposit Account or Securities
Account that, as of any applicable date of determination, has not had a balance
at any time in the preceding six (6) months in excess of $250,000; provided,
that, the aggregate balance of all such Deposit Accounts and Securities Accounts
under this clause (c) shall not exceed $3,000,000 at any time.

 

“Excluded Assets” has the meaning set forth in the Security Documents.

 

“Excluded Subsidiary” means any Subsidiary (a) which is a non-Wholly Owned
Subsidiary that is prohibited from guaranteeing any of the Obligations by the
organizational or related shareholder documents of such Subsidiary, (b) which is
prohibited from guaranteeing any of the Obligations by (or such guarantee would
constitute a default under) any contract or agreement to which such Subsidiary
is a party as of the date hereof (or in the case of a Subsidiary formed or
acquired after the date hereof, as of the date of such formation or
acquisition), (c) which is prohibited by Applicable Law from guaranteeing the
Obligations, or which would require governmental approval, consent, license or
authorization to provide such a guarantee, unless such approval, consent,
license or authorization has been received, (d) which is a Foreign Subsidiary
(other than a Subsidiary organized under the laws of Canada or any jurisdiction
in Canada) or (e) which is an Unrestricted Subsidiary; provided, that such
Subsidiary does not guarantee any Indebtedness of Holdings or any US Subsidiary
with an aggregate principal amount in excess of the Threshold Amount.

 

27 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Revolving Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Revolving Loan or Commitment (other than pursuant
to an assignment request by the Borrowers under Section 6.12(b)) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 6.11, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 6.11(g), (d) any
United States federal withholding Taxes imposed under FATCA, (e) any withholding
Taxes on account of income taxes under Regulation 105 of the Canadian Income Tax
Regulations (or any provincial equivalent) from fees (other than Commitment
Fees) in respect of services rendered in Canada (or any province) and (f) any
Canadian withholding Taxes required to be withheld from a Recipient that does
not deal at arm’s length with the Canadian Borrower for purposes of the Income
Tax Act (Canada); provided, that, such Lender shall have complied with Section
6.11(g). Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by, or on behalf of, a Credit Party that is a Foreign Subsidiary
or a Canadian Credit Party to any Lender hereunder or under any other Loan
Document.

 

“Existing Credit Agreements” means (a) the Credit Agreement, dated as of May 31,
2012, by and among RSG, the lenders party thereto from time to time, Deutsche
Bank Trust Company Americas, as administrative agent, and the other parties
thereto, as it may have been amended or otherwise modified from time to time and
as in effect as of the date hereof and (b) the Credit Agreement, dated as of
April 5, 2012, by and among Holdings, certain of its Subsidiaries, Wells Fargo,
as administrative agent, and the other parties thereto, as it may have been
amended or otherwise modified from time to time and as in effect as of the date
hereof.

 

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(g).

 

“Existing RSG Senior Notes” means the 10% Senior Notes due 2020 issued by
Roofing Supply Group, LLC and Roofing Supply Finance, Inc. and outstanding
immediately prior to the Closing Date.

 

“Extensions of Credit” means, as to any Lender at any time, such Lender’s US
Extensions of Credit and Canadian Extensions of Credit, as applicable.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

28 

 

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided, that, if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate shall be
the average of the quotation for such day on such transactions received by
Administrative Agent from three (3) federal funds brokers of recognized standing
selected by Administrative Agent.

 

“Fee Letter” means the separate amended and restated fee letter agreement, dated
August 17, 2015, among Holdings, the US Borrower, Administrative Agent and the
Left Lead Arranger.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary owned directly by
any US Credit Party.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
September 30.

 

“Fixed Charge Coverage Ratio” means, with respect to any date of determination,
the ratio of (a) the amount equal to Consolidated EBITDA of Holdings and its
Subsidiaries as of the end of a fiscal quarter for the immediately preceding
four (4) consecutive fiscal quarters, or as of the end of a fiscal month for the
immediately preceding twelve (12) consecutive fiscal months at any time that
Borrowers are required to deliver monthly financial statements hereunder, in
each case for which Administrative Agent has received financial statements, less
the amount of Capital Expenditures for such period (other than those Capital
Expenditures that are financed with any Indebtedness except for Revolving Loans)
to (b) Consolidated Fixed Charges of Holdings and its Subsidiaries for such
period, in each case as determined on a pro forma basis.

 

“Flood Hazard Property” means a parcel of real property subject to a Mortgage
that is located in an area designated by the Federal Emergency Management Agency
as having special flood or mudslide hazards.

 

“Flood Laws” means all Applicable Laws relating to policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973, the
National Flood Insurance Reform Act of 1994 and all other related laws and
regulations.

 

“Foreign Lender” means (a) with respect to any Borrower that is a US Person, a
Lender that is not a US Person, and (b) with respect to any Borrower that is not
a US Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a US Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding LC Obligations other than LC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

29 

 

 

“FSCHO” means any Subsidiary of Holdings substantially all of the assets of
which are capital stock of one or more CFCs.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Intangibles” means general intangibles (as such term is defined in
Article 9 of the UCC), including payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guarantors” means (a) the US Guarantors, (b) the Canadian Guarantors, (c) each
other Subsidiary of Holdings (other than any Subsidiary that is not required to
become a Guarantor pursuant to Section 9.15), and (d) each other Person that
becomes a guarantor after the Closing Date pursuant to Section 9.15, and
“Guarantor” means any one of them.

 

“Guaranty Agreements” means, collectively, the US Guaranty Agreement and the
Canadian Guaranty Agreement.

 

30 

 

 

“Guaranty Obligation” means, with respect to Holdings and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that, the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties or (f) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement.

 

“Hedge Obligations” means US Hedge Obligations and Canadian Hedge Obligations.

 

“Hedge Provider” means US Hedge Providers and Canadian Hedge Providers.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, for any date on or after the date
such Hedge Agreements have been closed out and termination value(s) determined
in accordance therewith, such termination value(s).

 

“Holdings” means Beacon Roofing Supply, Inc., a Delaware corporation.

 

“Hypothecs” means, collectively, any hypothecs entered into by any Credit Party
and Administrative Agent, for the ratable benefit of the US Secured Parties
and/or the Canadian Secured Parties, as applicable, as required by this
Agreement or any other Loan Document.

 

“Increase Effective Date” has the meaning assigned thereto in Section 6.13(a).

 

31 

 

 

“Incremental Commitments” has the meaning assigned thereto in Section
6.13(a)(ii).

 

“Incremental Lender” has the meaning assigned thereto in Section 6.13(a).

 

“Incremental Loans” has the meaning assigned thereto in Section 6.13(a)(ii).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)   all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

(b)   all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

 

(c)   the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

 

(d)   all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

 

(e)   all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

 

(f)   all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any LC Obligation, and banker’s acceptances issued for the account
of any such Person;

 

(g)   all obligations, contingent or otherwise, of surety, customs, reclamation
or performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business;

 

(h)   all obligations of any such Person in respect of Disqualified Capital
Stock; and

 

(i)   all Guaranty Obligations of any such Person with respect to any of the
foregoing.

 

For all purposes hereof, (A) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (B) the items in each of clauses (a)
through (i) above shall constitute Indebtedness of such Person solely to the
extent, directly or indirectly, (1) such Person is liable for any part of any
such item, (2) any such item is secured by a Lien on such Person’s property or
(3) any other Person has a right, contingent or otherwise, to cause such Person
to become liable for any part of any such item or to grant such a Lien;
provided, that, “earn-outs” and similar payment obligations shall be valued
based upon the amount thereof required to be recorded on a balance sheet
prepared in accordance with GAAP.

 

32 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Restricted Subsidiaries of any cash insurance proceeds or condemnation
award payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective Property.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated of even date
herewith, executed and delivered by Administrative Agent and the Term Loan
Agent, as acknowledged and agreed to by the Credit Parties.

 

“Interest Period” has the meaning assigned thereto in Section 6.1(b).

 

“Inventory” means inventory (as that term is defined in the UCC).

 

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves, and (b) such other reserves that Administrative Agent deems necessary
or appropriate, in its Permitted Discretion and subject to Section 2.1(b), to
establish and maintain (including reserves for slow moving Inventory and
Inventory shrinkage) with respect to Eligible Inventory.

 

“Investment” has the meaning assigned thereto in Section 10.3.

 

“Investment Property” means investment property (as such term is defined in
Article 9 of the UCC) and any and all supporting obligations in respect thereof.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of the Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrower Representative and with the consent of Administrative Agent, agrees, in
such Lender’s sole discretion, to become an Issuing Bank for the purpose of
issuing Letters of Credit pursuant to Article III of this Agreement and the
Issuing Bank shall be a Lender. Except as may hereafter otherwise be agreed
pursuant to, and subject to compliance with, the terms set forth in the first
sentence of this definition, JPMorgan Chase Bank, N.A. shall be deemed an
Issuing Bank solely for purposes of the Existing Letters of Credit and shall
not, and shall not have any obligation to, issue any other or further Letters of
Credit, or amend, renew or extend the terms of the Existing Letters of Credit
and upon the termination or cancellation of the Existing Letters of Credit, and
the repayment of any Obligations in connection therewith, shall automatically
cease to be an Issuing Bank.

 

33 

 

 

“Landlord Reserve” means reserves that Administrative Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(b), to
establish and maintain with respect to rent or other payments payable in respect
of any premises that are leased, or owned or operated by a bailee, warehouseman,
processor or similar Person, where Inventory or other ABL Priority Collateral is
located, and which premises are either (a) in a jurisdiction where the lessor or
such other Person has a Lien on any Inventory or other ABL Priority Collateral
under Applicable Law or (b) subject to a lease, or other agreement, that
provides for a Lien on any Inventory or other ABL Priority Collateral, in each
case under the foregoing clauses (a) and (b) to the extent that a Collateral
Access Agreement executed by such Person has not been delivered to
Administrative Agent, provided, that, (i) the amount of such reserve for any one
location where Inventory is located will not exceed the lesser of the value of
such Inventory at such location and an amount equal to three (3) months of rent
or other payments that may be owing to the applicable Person under the terms of
the lease or other agreement with respect to such location, and (ii) Landlord
Reserves shall not be imposed for the first ninety (90) days following the
Closing Date.

 

“LC Commitment” means the lesser of (a) $40,000,000 and (b) the Commitments.

 

“LC Obligations” means Canadian LC Obligations and US LC Obligations.

 

“Left Lead Arranger” means Wells Fargo Bank, National Association, in its
capacity as a joint lead arranger and joint bookrunner.

 

“Lender” means each Person party to this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Lender Group” means each of the Lenders (including the Issuing Bank and the
Swingline Lender) and Administrative Agent, or any one or more of them.

 

“Lender Joinder Agreement” means a joinder agreement substantially in the form
of Exhibit H.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s US Extensions of Credit or Canadian Extensions of
Credit, as applicable. Each Lender may, at its option, make any Revolving Loan
available to any Canadian Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Revolving Loan; provided, that any
exercise of such option shall not affect the obligation of such Canadian
Borrower to repay such Revolving Loan in accordance with the terms of this
Agreement.

 

“Letter of Credit Application” means an application, in the form specified by
the Issuing Bank from time to time, requesting the Issuing Bank to issue a
Letter of Credit.

 

“Letter of Credit Fee” has the meaning set forth in Section 3.3(a).

 

“Letters of Credit” means, collectively, (a) US Letters of Credit, (b) Canadian
Letters of Credit and (c) the Existing Letters of Credit.

 

34 

 

 

“LIBOR” means:

 

(a)   for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
US Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (and if any such rate is below zero, LIBOR shall be
deemed to be zero). If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page (or any applicable successor page), then “LIBOR” shall be
determined by Administrative Agent to be the arithmetic average of the rate per
annum at which deposits in US Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period; and

 

(b)   for any interest rate calculation with respect to a US Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
US Dollars in minimum amounts of at least $5,000,000 for a period equal to one
(1) month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(and if any such rate is below zero, LIBOR shall be deemed to be zero). If, for
any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such US Base Rate Loan shall be
determined by Administrative Agent to be the arithmetic average of the rate per
annum at which deposits in US Dollars in minimum amounts of at least $5,000,000,
as applicable, would be offered by first class banks in the London interbank
market to Administrative Agent at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one (1) month commencing on such
date of determination.

 

Each calculation by Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

“LIBOR Rate” means with respect to each Interest Period for any LIBOR Rate Loan,
the rate per annum determined by Administrative Agent by dividing (a) LIBOR for
such Interest Period by (b) a percentage equal to: (i) one (1) minus (ii) the
Eurodollar Reserve Percentage.

 

“LIBOR Rate Loan” means any Revolving Loan bearing interest at a rate based upon
the LIBOR Rate as provided in Section 6.1(a).

 

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

“Loan Account” has the meaning set forth in Section 6.16(d).

 

“Loan Cap” means, at any time, the lesser of the Maximum Credit or the Borrowing
Base at such time.

 

35 

 

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, any Borrowing Base Certificate, the
Intercreditor Agreement, the Fee Letter, and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or, if
applicable, any of their respective Subsidiaries in favor of or provided to
Administrative Agent, any US Secured Party or any Canadian Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Bank Product Agreements).

 

“Material Adverse Effect” means, with respect to Holdings and its Restricted
Subsidiaries, (a) a material adverse change in, or a material adverse effect on,
the operations, business, assets, properties, liabilities (actual or contingent)
or condition (financial or otherwise) of such Persons, taken as a whole, (b) a
material impairment of the ability of the Credit Parties to perform their
obligations under the Loan Documents to which they are a party, taken as a
whole, (c) a material impairment of the rights and remedies of Administrative
Agent or the Lenders under the Loan Documents or (d) a material adverse effect
upon the legality, validity, binding effect or enforceability against the Credit
Parties of any Loan Document to which they are party.

 

“Material Contract” means, with respect to any Person, each contract or
agreement, the loss of which could reasonably be expected to result in a
Material Adverse Effect.

 

“Maturity Date” means the earliest to occur of (a) October 1, 2020, (b) the date
of termination of all of the Commitments by Borrower Representative pursuant to
Section 4.2, or (c) the date of termination of the Commitments pursuant to
Section 11.2(a).

 

“Maximum Credit” means the aggregate amount of the Commitments of Lenders, as
decreased in accordance with Section 4.2 or increased in accordance with Section
6.13. As of the Closing Date, the Maximum Credit is $700,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the collective reference to each mortgage, deed of trust, deed
of hypothec or other real property security document, encumbering any real
property now or hereafter owned by any Credit Party, in each case, in form and
substance reasonably satisfactory to Administrative Agent and executed by such
Credit Party in favor of Administrative Agent, for the ratable benefit of the US
Secured Parties and/or the Canadian Secured Parties, as applicable, as any such
document may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any Restricted Subsidiary
thereof is making, or is accruing an obligation to make, or has accrued an
obligation to make contributions within the preceding seven (7) years to which
any Credit Party or any Restricted Subsidiary thereof has any current or
contingent liability (including any contingent liability on account of an ERISA
Affiliate) and shall not include any Canadian Multiemployer Plan.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

 

36 

 

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Restricted Subsidiaries therefrom in cash or Cash
Equivalents, as and when received, less the sum of (i) all income taxes and
other taxes assessed (or reasonably estimated to be assessed within two (2)
years of the date of the relevant transaction) by a Governmental Authority as a
result of such transaction or event, (ii) all reasonable and customary
out-of-pocket fees and expenses incurred in connection with such transaction or
event and (iii) the principal amount of, premium, if any, and interest on any
Indebtedness (other than Indebtedness under this Agreement and the Term Loan
Agreement) secured by a Lien on the applicable asset other than a Lien expressly
subordinated to the Lien securing the Indebtedness under this Agreement), to the
extent such Indebtedness is required to be repaid in connection with such
transaction or event, and (b) with respect to any Equity Issuance or Debt
Issuance, the gross cash proceeds received by any Credit Party or any of its
Restricted Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting, advisory, brokerage, investment banking and
other fees, expenses, discounts, costs and commissions incurred in connection
therewith.

 

“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “net orderly
liquidation value” basis as set forth in the most recent acceptable inventory
appraisal received by Administrative Agent in accordance with the requirements
of this Agreement, net of operating expenses, liquidation expenses and
commissions reasonably anticipated in the disposition of such assets, and (b)
the denominator of which is the original cost of the aggregate amount of the
Eligible Inventory subject to such appraisal.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 13.2
and (b) has been approved by the Required Lenders.

 

“Non-Credit Party” means any Restricted Subsidiary of Holdings that is not a
Credit Party.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such

 

“Notes” means the collective reference to the US Revolving Credit Notes, the
Canadian Revolving Credit Notes, the US Swingline Note and the Canadian
Swingline Note.

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a)(i).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
6.2.

 

“Obligations” means, collectively, the US Obligations and the Canadian
Obligations.

 

“OFAC” means the US Department of the Treasury’s Office of Foreign Assets
Control.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Revolving Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 6.12).

 

37 

 

 

“Overadvance” means, as of any date of determination, a Canadian Overadvance or
a US Overadvance, as applicable.

 

“Participant” has the meaning assigned thereto in Section 13.10(d).

 

“Participant Register” has the meaning assigned thereto in Section 13.10(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment the following:

 

(a)   as of the date of any such transaction or payment, and after giving effect
thereto, no Specified Event of Default shall exist or have occurred and be
continuing;

 

(b)   as of the date of any such transaction or payment, and after giving effect
thereto, either:

 

(i)   the daily average of the Adjusted Excess Availability for the immediately
preceding forty-five (45) consecutive day period shall be not less than the
greater of (A) seventeen and one-half percent (17.5%) of the Loan Cap or (B)
$105,000,000 and after giving effect to the transaction or payment, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment or transaction, the Adjusted Excess Availability shall
be not less than the greater of such amounts; or

 

(ii)   both (A) the daily average of the Adjusted Excess Availability for the
immediately preceding forty-five (45) consecutive day period shall be not less
than the greater of (1) twelve and one-half percent (12.5%) of the Loan Cap or
(2) $75,000,000 and after giving effect to the transaction or payment, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment or transaction, the Adjusted Excess Availability shall
be not less than the greater of such amounts, and (B) as of the date of any such
transaction or payment, and after giving effect thereto, on a pro forma basis,
the Fixed Charge Coverage Ratio for the immediately preceding four (4) fiscal
quarters (or twelve (12) consecutive fiscal months at any time Borrowers are
required to provide monthly financial statements) ending on the last day of the
applicable fiscal period prior to the date of such payment or transaction for
which Administrative Agent has received financial statements shall be at least
1.00 to 1.00;

 

(c)   Administrative Agent shall have received not less than ten (10) Business
Days’ prior written notice of such payment or transaction; and

 

(d)   Administrative Agent shall have received a certificate of an authorized
officer of Borrowers certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any Restricted Subsidiary thereof or (b) has at any time
within the preceding seven (7) years been maintained, funded or administered for
the employees of any Credit Party or any current or former Restricted
Subsidiaries to which any Credit Party has any current or contingent liability
(including any contingent liability on account of an ERISA Affiliate) and shall
not include any Canadian Pension Plan.

 

38 

 

 

“Perfection Certificate” means a certificate in the form of Exhibit E hereto.

 

“Permitted Acquisition” means any acquisition by any Borrower or any Restricted
Subsidiary thereof in the form of an acquisition of all or substantially all of
the business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if such acquisition meets
all of the following requirements:

 

(a)   no less than ten (10) Business Days prior to the anticipated closing date
of such acquisition, Borrower Representative shall have delivered written notice
of such acquisition to Administrative Agent, which notice shall include the
anticipated closing date of such acquisition;

 

(b)   Borrower Representative shall have certified on or before the closing date
of such acquisition, in writing and in a form reasonably acceptable to
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;

 

(c)   the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 10.11;

 

(d)   (i) if such transaction is a merger, amalgamation or consolidation
involving a US Credit Party, then a US Credit Party shall be the surviving
Person and no Change in Control shall have been effected thereby or (ii) if such
transaction is a merger, amalgamation or consolidation, involving a Canadian
Credit Party, then a Canadian Credit Party shall be the surviving Person and no
Change in Control shall have been effected thereby;

 

(e)   Borrower Representative shall have delivered to Administrative Agent all
documents required to be delivered pursuant to, and in accordance with, Section
9.15;

 

(f)   to the extent that the Permitted Acquisition Consideration for any such
acquisition (or series of related acquisitions) exceeds $50,000,000, then:

 

(i)   Borrowers will deliver a compliance certificate to Administrative Agent at
least five (5) Business Days prior to the acquisition showing the Credit Parties
are in compliance on a pro forma basis (as of the proposed closing date of the
acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) with the covenant contained in Section 10.13 (as if there
were a Compliance Period); and

 

(ii)   as of the date of such acquisition and after giving effect thereto, each
of the Payment Conditions is satisfied;

 

(g)   to the extent that the Permitted Acquisition Consideration for any such
acquisition (or series of related acquisitions is less than or equal to
$50,000,000, then as of the date of such acquisition and after giving effect
thereto, the daily average of the Adjusted Excess Availability for the
immediately preceding forty-five (45) consecutive day period shall be not less
than the greater of (i) twelve and one-half percent (12.5%) of the Loan Cap or
(ii) $75,000,000, and after giving effect to the acquisition and the making of
any payment in respect thereof, on a pro forma basis using the most recent
calculation of the Borrowing Base immediately prior to any such payment, the
Adjusted Excess Availability shall be not less than such amount;

 

39 

 

 

(h)   no later than five (5) Business Days prior to the anticipated closing date
of such acquisition, Borrower Representative, to the extent requested by
Administrative Agent, shall have delivered to Administrative Agent promptly upon
the finalization thereof copies of substantially final Permitted Acquisition
Documents, which shall be in form and substance reasonably satisfactory to
Administrative Agent;

 

(i)   to the extent that the Permitted Acquisition Consideration for any such
acquisition (or series of related acquisitions) exceeds $25,000,000, Borrower
Representative shall demonstrate, in form and substance reasonably satisfactory
to Administrative Agent, that the entity to be acquired had positive
Consolidated EBITDA for the four (4) fiscal quarter period ended immediately
prior to the proposed closing date of such acquisition (which calculation may be
made net of the amount of cost savings and operating expense reductions
reasonably projected by Borrower Representative to be realized by such entity as
a result of actions taken or to be taken in connection with such acquisition to
the extent that such savings and expense reductions are approved by
Administrative Agent in its sole discretion); and

 

(j)   Borrower Representative shall have (i) delivered to Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by Administrative
Agent or the Required Lenders (through Administrative Agent) in connection with
such purchase or other acquisition.

 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of
Holdings, to be paid on a singular basis in connection with any applicable
Permitted Acquisition as set forth in the applicable Permitted Acquisition
Documents executed by Holdings or any of its Restricted Subsidiaries in order to
consummate the applicable Permitted Acquisition.

 

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by any Borrower or any Restricted Subsidiary thereof, final copies or
substantially final drafts if not executed at the required time of delivery of
the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such acquisition, including, without limitation, all legal opinions
and each other material document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.

 

“Permitted Discretion” means, with reference to Administrative Agent, a
determination made in good faith in the exercise of its reasonable business
judgment based on how an asset-based lender with similar rights providing a
credit facility of the type set forth in this Agreement would act in similar
circumstances at the time with the information then available to it.

 

“Permitted Investment” has the meaning assigned thereto in Section 10.3.

 

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

 

“Permitted Surviving Debt” means (a) Indebtedness incurred under the Term Loan
Facility (and guaranties thereof), (b) Indebtedness of the Target Company and
its Subsidiaries permitted to remain outstanding under the Closing Date
Acquisition Agreement, (c) ordinary course capital leases, purchase money
indebtedness, equipment financings, letters of credit and surety bonds, (d)
Indebtedness owing by any Credit Party to another Credit Party, (e) the 2015
Senior Notes (and guaranties thereof) and (f) Indebtedness set forth on Schedule
10.1.

 

40 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned thereto in Section 9.2.

 

“PPSA” means the Personal Property Security Act (Ontario), as from time to time
in effect; provided, that, if attachment, perfection or priority of
Administrative Agent’s or Secured Parties’ security interests in any Collateral
are governed by the personal property security laws of any jurisdiction in
Canada other than Ontario, PPSA shall mean those personal property security laws
in such other jurisdiction for the purposes of the provisions hereof relating to
such attachment, perfection or priority and for the definitions related to such
provisions.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Priority Payables Reserve” means, on any date of determination, reserves
established by Administrative Agent in its Permitted Discretion and subject to
Section 2.1(b) for amounts owing to any Person (other than amounts owing by
Holdings to a Subsidiary or by a Restricted Subsidiary to Holdings or another
Subsidiary, as the case may be, unless Administrative Agent has received a
subordination agreement with respect thereto in form and substance reasonably
satisfactory to it) to the extent secured by a Lien, choate or inchoate, on, or
trust over, any of the ABL Priority Collateral, which Lien or trust, in the
Permitted Discretion of Administrative Agent likely would be pari passu or have
a priority or rank superior to Administrative Agent’s Liens in and to such item
of the ABL Priority Collateral), including, but without duplication (and without
duplication of reserves for liens, trusts or claims addressed by any other
Reserves), Liens or trusts for (i) amounts deemed to be held in trust, or held
in trust, pursuant to Applicable Law, and (ii) any amounts due and not paid for
wages, vacation pay, amounts payable under the Wage Earner Protection Program
Act (Canada) pursuant to the Bankruptcy and Insolvency Act (Canada) or the
Companies’ Creditors Arrangement Act (Canada), (iv) amounts due and not paid
pursuant to any legislation on account of workers’ compensation or to employment
insurance, (v) amounts deducted or withheld and not paid and remitted when due
under the Income Tax Act (Canada), on account of sales tax, goods and services
tax, value added tax, harmonized sales tax and amounts currently or past due and
not paid for realty, municipal or similar taxes, (vi) all amounts currently or
past due and not contributed, remitted or paid to any Canadian Pension Plans or
the Canada Pension Plan, and other pension fund obligations and contributions
(including in respect of any wind-up deficiency) as required under Applicable
Law, and (vii) any similar statutory or other claims that would have or would
reasonably be expected to have priority over or be pari passu with any Liens
granted to Administrative Agent at any time.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Protective Advances” has the meaning set forth in Section 2.3(d)(i).

 

“Public Lenders” has the meaning assigned thereto in Section 9.2.

 

41 

 

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Cash” means unrestricted cash and Cash Equivalents of a Credit Party
that are subject to the valid, enforceable and perfected security interest and
pledge of Administrative Agent in an Securities Account or Deposit Account at
Administrative Agent or another institution reasonably satisfactory to
Administrative Agent subject to a Control Agreement (which will limit the terms
of withdrawal of such funds by a Credit Party subject to certain conditions) and
free and clear of any pledge, security interest, lien, claim or other
encumbrance (other than in favor of Administrative Agent and other than in favor
of the depository bank or securities intermediary where the deposit account or
investment account is maintained for its reasonable and customary fees and
charges related to such account), are available for use by such Credit Party
without condition or restriction (other than in favor of Administrative Agent),
and for which Administrative Agent shall have received evidence, in form and
substance reasonably satisfactory to Administrative Agent, of the amount of such
cash or cash equivalents held in such deposit account or investment account as
of the applicable date of the calculation of the Excess Availability and the
satisfaction of the other conditions herein; provided, that, if Excess
Availability is less than the greater of (i) five percent (5.0%) of the Loan Cap
or (ii) $30,000,000, Qualified Cash shall be zero.

 

“Qualified ECP Guarantor” means, in respect of any Hedge Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarterly Average Excess Availability” means, at any time, the daily average of
the aggregate amount of the Excess Availability for the immediately preceding
calendar quarter, commencing on the first day of such calendar quarter.

 

“Receivable Reserves” means, as of any date of determination, (a) Dilution
Reserves and (b) such other reserves that Administrative Agent deems necessary
or appropriate, in its Permitted Discretion and subject to Section 2.1(b), to
establish and maintain (including reserves for rebates, discounts, warranty
claims and returns) with respect to the Eligible Accounts.

 

“Recipient” means (a) Administrative Agent, (b) any Lender and (c) the Issuing
Bank, as applicable.

 

“Refinanced Obligations” has the meaning assigned thereto in the definition of
the term “Refinancing Indebtedness”.

 

42 

 

 

“Refinancing Indebtedness” means, with respect to any Person, Indebtedness of
such Person arising after the Closing Date issued in exchange for, or the
proceeds of which are used to extend, refinance, replace or substitute for any
Indebtedness of such Person (such extended, refinanced, replaced or substituted
Indebtedness, the “Refinanced Obligations”); provided, that: (a) Administrative
Agent shall have received not less than ten (10) Business Days’ (or such shorter
period as is acceptable to Administrative Agent) prior written notice of the
intention to incur such Indebtedness, which notice shall set forth in reasonable
detail the amount of such Indebtedness, the schedule of repayments and maturity
date with respect thereto and such other information with respect thereto as
Administrative Agent may reasonably request; (b) the principal amount (or
accreted value, if applicable) of such Refinancing Indebtedness shall not exceed
the principal amount (or accreted value, if applicable) of the Refinanced
Obligations (plus the amount of reasonable refinancing fees and expenses
incurred in connection therewith), any prepayment premiums and any accrued
interest on account thereof; (c) such Refinancing Indebtedness shall have a
final stated maturity that is no earlier than the final stated maturity of the
Refinanced Obligations; (d) such Refinancing Indebtedness shall have a Weighted
Average Life to Maturity not less than the then remaining Weighted Average Life
to Maturity of the Refinanced Obligations; (e) at the time such Refinancing
Indebtedness is incurred, no Event of Default shall have occurred and be
continuing; (f) if the Refinanced Obligations are subordinated in right of
payment to the Obligations, such Refinancing Indebtedness shall be subordinated
to the Obligations on terms no less favorable to Administrative Agent and
Lenders than the Refinanced Obligations; (g) if the Refinanced Obligations or
any guarantees thereof are unsecured, such Refinancing Indebtedness and any
guarantees thereof shall be unsecured; (h) if the Refinanced Obligations or any
guarantees thereof are secured, such Refinancing Indebtedness and any guarantees
thereof shall be secured in all material respects by substantially the same or
less collateral as secured such Refinanced Obligations or any guarantees
thereof; (i) if the Refinanced Obligations or any guarantees thereof are
secured, the Liens to secure such Refinancing Indebtedness shall not have a
priority more senior than the Liens securing the Refinanced Obligations and if
the Liens securing the Refinanced Obligations are subordinated to any other
Liens on such property securing the Obligations, the Liens securing such
Refinancing Indebtedness shall be subordinated to Administrative Agent’s Liens
on terms and conditions no less favorable; (j) the obligors in respect of the
Refinanced Obligations immediately prior to such refinancing, refunding,
extending, renewing or replacing thereof shall be the only obligors on such
Refinancing Indebtedness; and (k) the terms and conditions (excluding as to
pricing, premiums and optional prepayment or redemption provisions) of any such
Refinancing Indebtedness, taken as a whole, are not more restrictive in any
material respect with respect to Holdings and its Restricted Subsidiaries than
the terms and conditions of the Refinanced Obligations.

 

“Register” has the meaning assigned thereto in Section 13.10(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any date, any combination of Lenders holding more
than fifty percent (50%) of the sum of the aggregate amount of the Commitments
or, if the Commitments have been terminated, any combination of Lenders holding
more than fifty percent (50%) of the aggregate Extensions of Credit; provided,
that, the Commitments of, and the portion of the Extensions of Credit, as
applicable, held or deemed held by, any Defaulting Lender shall be disregarded
in determining the Required Lenders. Notwithstanding the foregoing, Required
Lenders shall comprise no less than two such Lenders that are not Affiliates of
one another, unless (a) all Lenders that are not Defaulting Lenders are
Affiliates of one another or (b) there is only one Lender that is not a
Defaulting Lender, at such time.

 

“Reserves” means, as of any date of determination, without duplication, (i)
Receivable Reserves, (ii) Bank Product Reserves, (iii) Inventory Reserves, (iv)
Priority Payables Reserves and (v) such other reserves (not otherwise
contemplated by the foregoing clauses) that Administrative Agent deems necessary
or appropriate, in each case, in its Permitted Discretion and subject to Section
2.1(b), to establish and maintain (including reserves with respect to sums that
any Borrower or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased personal property assets, rents or other
amounts payable under such leases) and has failed to pay; provided, that, to the
extent that any Reserve is in respect of amounts that may be payable to third
parties, Administrative Agent may, at its option, but without duplication,
deduct such Reserve from the US Loan Limit or Canadian Loan Limit at any time
that the US Loan Limit is less than the amount of the US Borrowing Base or the
Canadian Loan Limit is less than the Canadian Borrowing Base.

 

43 

 

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, chief accounting officer, general counsel,
controller, treasurer or assistant treasurer of such Person or any other officer
of such Person reasonably acceptable to Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 10.6.

 

“Restricted Subsidiary” means each Subsidiary of the Credit Parties that is not
an Unrestricted Subsidiary.

 

“Revolving Extensions of Credit” means (a) any Revolving Loan then outstanding,
(b) any Letter of Credit then outstanding or (c) any Swingline Loan then
outstanding.

 

“Revolving Loan” has the meaning set forth in Section 2.1, and shall in all
other provisions hereof include any Swingline Loans and Special Advances, except
as otherwise specifically set forth herein and the term “US Revolving Loans”
shall in all other provisions include any US Swingline Loans and US Special
Advances and the term “Canadian Revolving Loans” shall in all other provisions
include any Canadian Swingline Loans and Canadian Special Advances, except in
the case of each of US Revolving Loans or Canadian Revolving Loans as otherwise
specifically set forth herein.

 

“RSG” means Roofing Supply Group, LLC, a Delaware limited liability company.

 

“RSG Borrowers” means, collectively, the Target Company and the Subsidiaries of
the Target Company listed on Schedule 1.1(h) hereto.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

 

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any contractual obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

 

“Sanctioned Country” means a country, region or territory which is itself
subject to a sanctions program under Canadian AML Laws or identified on the list
maintained by OFAC and available at http://www.treasury.gov/resource-
center/sanctions/Programs/Pages/Programs.aspx, or as otherwise published from
time to time (at the time of this Agreement, Cuba, Iran, North Korea, Sudan and
Syria).

 

“Sanctioned Person” means (a) any Person named (i) on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource- center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) on a list established under
Canadian AML laws with which a Canadian Person cannot deal with or otherwise
engage in business transactions, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) any Person operating, organized or resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
the US Department of the Treasury’s Office of Foreign Assets Control or (iii)
any Person controlled by a Sanctioned Country or by Persons described in the
foregoing clauses (a) and (b).

 

44 

 

 



 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government, including those administered by OFAC or the United States Department
of State.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Obligations” means, collectively, the US Secured Obligations and the
Canadian Secured Obligations.

 

“Secured Parties” means, collectively, the US Secured Parties and the Canadian
Secured Parties.

 

“Securities Account” means any securities account (as such term is defined in
the UCC).

 

“Security Documents” means the collective reference to the US Collateral
Agreement, the Canadian Collateral Agreement, the Mortgages, the Hypothecs, the
Guaranty Agreements, the Control Agreements and each other agreement or writing
pursuant to which any Credit Party purports to pledge or grant a hypothec on or
a security interest in any Property or assets securing any of the Secured
Obligations or any such Person purports to guaranty the payment and/or
performance of any of the Secured Obligations.

 

“Senior Unsecured Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by Holdings or any of its Restricted Subsidiaries that
ranks no higher than pari passu with the Obligations, the terms and conditions
of which (and terms and conditions of the documents governing such Indebtedness)
shall be market terms and conditions that are, taken as a whole, no more
restrictive than the corresponding terms and conditions of this Agreement and
the other Loan Documents and the Term Loan Documents and shall be approved by
Administrative Agent (such approval not to be unreasonably withheld) and, in any
event, such terms and conditions shall include, without limitation, such
unsecured Indebtedness (a) not maturing or having any required repayment or
prepayment of principal, amortization, mandatory redemption or sinking fund
obligation, in each case, prior to the date that is six (6) months after the
final maturity date applicable to the Credit Facility and (b) having no
restrictions, limitations or encumbrances on the ability of Holdings or any of
its Restricted Subsidiaries to incur Liens to secure the Obligations. The 2015
Senior Notes issued on or prior to the Closing Date are Senior Unsecured
Indebtedness.

 

“Settlement” has the meaning set forth in Section 2.5.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Special Advances” has the meaning set forth in Section 2.3(d)(iv).

 

45 

 

 

“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of Holdings or any division, business
unit, product line or line of business.

 

“Specified Event of Default” means any Event of Default under (a) Section
11.1(a) or 11.1(b), (b) Section 11.1(c) as a result of any representation or
warranty contained in any Borrowing Base Certificate being incorrect if
Administrative Agent determines in the exercise of its Permitted Discretion that
such event shall be a Specified Event of Default, (c) Section 11.1(d) as a
result of the failure to comply with Section 9.2(b), (d) Section 11.1(d) as a
result of the failure to comply with Section 9.14, (e) Section 11.1(d) as a
result of the failure to comply with Section 10.13, and (f) Section 11.1(h) or
11.1(i).

 

“Specified Representations” means each of the representations and warranties set
forth in Sections 8.1, 8.3, 8.4(b), 8.10, 8.11, 8.16 and the last two sentences
of Section 8.19.

 

“Specified Suppressed Availability” means the lesser of: (a) the amount by which
the Borrowing Base exceeds the Maximum Credit at such time or (b) the amount
equal to two and one-half percent (2.5%) of the Maximum Credit, provided, that,
at any time that Excess Availability is less than the greater of (i) five
percent (5.0%) of the Loan Cap or (ii) $30,000,000, Specified Suppressed
Availability shall be zero.

 

“Specified Transactions” means (a) the Closing Date Acquisition, (b) any
Investment that results in a Person becoming a Restricted Subsidiary of the
Borrower, (c) any designation of a Subsidiary as a Restricted Subsidiary or as
an Unrestricted Subsidiary, (d) any Permitted Acquisition, (e) any Asset
Disposition that results in a Restricted Subsidiary of the Borrower ceasing to
be a Restricted Subsidiary of Holdings, (f) any disposition of a business unit,
line of business or division of Holdings or any of its Restricted Subsidiaries,
in each case whether by merger, consolidation, amalgamation or otherwise and (g)
any other transaction that by the terms of this Agreement requires any financial
ratio or test to be determined on a “pro forma basis” or to be given “pro forma
effect”.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by Holdings or any of its Restricted Subsidiaries that is subordinated
in right and time of payment to the Obligations on terms and conditions
reasonably satisfactory to Administrative Agent, which terms and conditions
shall include, without limitation, such Subordinated Indebtedness (a) being on
market terms and conditions that are, taken as a whole, no more restrictive than
the corresponding terms and conditions of this Agreement and the other Loan
Documents, (b) not maturing or having any required repayment or prepayment of
principal, amortization, mandatory redemption or sinking fund obligation, in
each case, prior to the date that is six (6) months after final maturity date
applicable to the Credit Facility and (c) having no restrictions, limitations or
encumbrances on the ability of Holdings or any of its Restricted Subsidiaries to
incur Liens to secure the Obligations.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Holdings.

 

46 

 

 

“Supermajority Lenders” means, at any date, any combination of Lenders holding
more than sixty-six and two thirds percent (66-2/3%) of the sum of the aggregate
amount of the Commitments or, if the Commitments have been terminated, any
combination of Lenders holding more than sixty-six and two thirds percent
(66-2/3%) of the aggregate Extensions of Credit; provided, that, the Commitments
of, and the portion of the Extensions of Credit, as applicable, held or deemed
held by, any Defaulting Lender shall be disregarded in determining the
Supermajority Lenders. Notwithstanding the foregoing, Supermajority Lenders
shall comprise no less than two such Lenders that are not Affiliates of one
another, unless (a) all Lenders that are not Defaulting Lenders are Affiliates
of one another or (b) there is only one Lender that is not a Defaulting Lender,
at such time.

 

“Swingline Commitment” means the US Swingline Commitment and the Canadian
Swingline Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” has the meaning set forth in Section 2.2(a).

 

“Swingline Note” means a US Swingline Note or a Canadian Swingline Note, as
applicable.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Target Company” means CDRR Investors, Inc., a Delaware corporation.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Agent” means Citibank, N.A., a national banking association, in its
capacity as Administrative Agent under the Term Loan Agreement and the other
Term Loan Documents and its successors and assigns, together with any
replacement or successor Administrative Agent thereunder.

 

“Term Loan Agreement” means the Term Loan Credit Agreement, dated on or about
the date hereof, by and among Term Loan Agent, Term Loan Lenders and the Credit
Parties party thereto, as amended, supplemented or otherwise modified from time
to time.

 

“Term Loan Documents” means, collectively, the following: (a) the Term Loan
Agreement and (b) all agreements, documents and instruments at any time executed
and/or delivered in connection therewith, each as amended, supplemented or
otherwise modified from time to time.

 

“Term Loan Facility” means the term loan facility established pursuant to the
Term Loan Agreement.

 

“Term Loan Lenders” means those certain lenders and other financial institutions
from time to time party to the Term Loan Agreement as lenders.

 

“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

47 

 

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in a Material Adverse Effect: (a) a “reportable event” described in
Section 4043 of ERISA with respect to any Pension Plan for which the thirty (30)
day notice requirement has not been waived by the PBGC, or (b) the withdrawal of
any Credit Party or any ERISA Affiliate from a Pension Plan under Section 4063
of ERISA during a plan year in which it was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, in each case, if the plan assets are not sufficient to pay all plan
liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would reasonably constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or in
endangered or critical status within the meaning of Sections 430, 431 or 432 of
the Code or Sections 303, 304 or 305 of ERISA, or (h) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (i) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (j) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate, or (l) the termination of a
Canadian Pension Plan, the filing of a notice of intent to terminate a Canadian
Pension Plan or the treatment of a Canadian Pension Plan amendment as a
termination, under Applicable Law, if the plan assets are not sufficient to pay
all plan liabilities, or (m) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Canadian Pension Plan by any
applicable Governmental Authority under Applicable Law, or (n) any other event
or condition which would constitute grounds under Canadian Pension Laws for the
termination of, or the appointment of a trustee to administer, any Canadian
Pension Plan, or (o) the partial or complete withdrawal of any Credit Party from
a Canadian Multiemployer Plan if withdrawal liability is asserted by such plan,
or (p) any event or condition which results in the reorganization or insolvency
of a Canadian Multiemployer Plan, or (q) any event or condition which results in
the termination of a Canadian Multiemployer Plan or the institution by any
Governmental Authority of proceedings to terminate a Canadian Multiemployer
Plan.

 

“Threshold Amount” means $15,000,000.

 

“Total Outstandings” means the sum of the US Outstandings and the Canadian
Outstandings.

 

“Transaction Costs” means all transaction fees, costs, expenses, charges and
other amounts related to the Transactions (including, without limitation, any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith), to the
extent paid within six (6) months of the closing of the Credit Facility and
approved by Administrative Agent in its reasonable discretion.

 

48 

 

 

“Transactions” means, collectively, (a) the consummation of the Closing Date
Acquisition and the other transactions contemplated by the Closing Date
Acquisition Agreement (including the receipt by Clayton, Dubilier & Rice, LLC of
shares of the Borrower’s common stock as partial consideration for the sale of
the Target Company in the manner and in the amount provided for by the Closing
Date Acquisition Agreement), (b) the execution, delivery and performance by each
Credit Party and any Restricted Subsidiary thereof of the Term Loan Documents,
(c) the execution, delivery and issuance by Holdings of the 2015 Senior Notes,
(d) the execution, delivery and performance by the Credit Parties of the Loan
Documents to which they are a party, the incurrence of the Loans on the Closing
Date and the use of proceeds thereof, (e) the repayment in full of all
outstanding Indebtedness for borrowed money of the Target Company and Holdings
and their respective Subsidiaries, and the termination of all commitments and
release of Liens with respect thereto (or, in the case of the Existing RSG
Senior Notes, depositing funds with the indenture trustee for such notes
sufficient to repay them in full and to satisfy and discharge the governing
indenture), other than Permitted Surviving Debt and Permitted Liens,
respectively, and (f) the payment of all Transaction Costs incurred or payable
by Holdings or any of its Restricted Subsidiaries in connection with the
foregoing.

 

“Type” means the type of Revolving Loan determined with regard to the interest
option applicable thereto, including whether a US Base Rate Loan, a LIBOR Rate
Loan, a Canadian Base Rate Loan or a Canadian BA Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of Holdings designated by
Borrower Representative after the Closing Date as an Unrestricted Subsidiary
hereunder by written notice to Administrative Agent; provided, that, Borrower
Representative shall only be permitted to so designate a Subsidiary as an
Unrestricted Subsidiary so long as each of the following conditions is
satisfied: (i) as of the date of any such designation and after giving effect
thereto, no Default or Event of Default exists or has occurred and is
continuing, (ii) each Subsidiary to be designated as an “Unrestricted
Subsidiary” and its Subsidiaries has not at the time of designation, and does
not thereafter unless redesignated as a Restricted Subsidiary, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any debt pursuant to which a lender or any other Person has recourse
to any Credit Party or any Restricted Subsidiary or any of the assets of any
Credit Party or any Restricted Subsidiary, (iii) the fair market value of, and
investments in, such Subsidiary will constitute Permitted Investments at the
time of its designation as an Unrestricted Subsidiary, (iv) designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time, (v) no Credit Party shall have any liability
for any debt or other obligations of any Unrestricted Subsidiary except to the
extent permitted as to any unaffiliated Person under Section 10.1, (vi) each of
the Payment Conditions is satisfied at the time that any Subsidiary is
designated as an Unrestricted Subsidiary, (vii) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary or if it is a Restricted Subsidiary for purposes of any
other Indebtedness, and (viii) Administrative Agent shall have received an
officer’s certificate executed by a Responsible Officer of the Borrower
Representative, certifying compliance with the requirements of the preceding
clauses (i) through (vii). Borrower Representative may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that, (1) as of the
date thereof, and after giving effect thereto, no Default or Event of Default
exists or has occurred and is continuing, (2) immediately after giving effect to
such Subsidiary Redesignation, the Credit Parties shall be in compliance, on a
pro forma basis, with the financial covenant set forth in Section 10.13 (to the
same extent as if during a Compliance Period), (3) designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time, and (4) Administrative Agent shall have
received an officer’s certificate executed by a Responsible Officer of Borrower
Representative, certifying compliance with the requirements of preceding clauses
(1) and (2), and containing the calculations and information required by the
preceding clause (2).

 

49 

 

 

“Unused Line Fee” has the meaning set forth in Section 6.3(b).

 

“US Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any US Credit Party to any
Bank Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
including, without limitation, all US Hedge Obligations, and (b) all amounts
that Administrative Agent or any Lender is obligated to pay to a Bank Product
Provider as a result of Administrative Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to a US Credit Party.

 

“US Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus one-half percent (0.50%) and (c) except during any
period of time during which a notice delivered to Borrower Representative under
Section 6.8 shall remain in effect, LIBOR for an Interest Period of one (1)
month plus one percent (1%); each change in the US Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR.

 

“US Borrowers” means, collectively, (a) Beacon Sales Acquisition, Inc., a
Delaware corporation, (b) Beacon Leadership Acquisition II, LLC, a Delaware
limited liability company, (c) Roofing Supply Group, LLC, a Delaware limited
liability company, (d) the RSG Borrowers, and (e) any other person organized
under the laws of the United States, any state thereof or the District of
Columbia that after the Closing Date becomes a US Borrower under this Agreement.

 

“US Borrowing Base” means, at any time, the amount equal to:

 

(a)   the amount equal to eighty-five percent (85%) multiplied by the net amount
of Eligible Accounts of US Borrowers; plus

 

(b)   the amount equal to the lesser of: (i) seventy percent (70%) multiplied by
the Value of each category of Eligible Inventory of US Borrowers or (ii)
eighty-five percent (85%) of the Net Recovery Percentage of each category of
Eligible Inventory of US Borrowers multiplied by the Value thereof; minus

 

(c)   applicable Reserves with respect to US Borrowers established by
Administrative Agent in its Permitted Discretion in accordance with the terms
hereof (including Section 2.1(b)).

 

“US Collateral” means Collateral consisting of assets or interests in assets of
US Credit Parties, and the proceeds thereof.

 

“US Collateral Agreement” means the collateral agreement, dated of even date
herewith, executed and delivered by the US Credit Parties in favor of
Administrative Agent, for the benefit of the Secured Parties.

 

“US Collection Account” means the Deposit Accounts in the name of a US Borrower
set forth on Schedule 1.1(c) to this Agreement, or any other account or accounts
at any time after the date hereof designated by Borrower Representative to
Administrative Agent which have been established for purposes of the receipt of
proceeds of Accounts and other Collateral in accordance with the terms hereof.

 

50 

 

 

“US Commitment” means, as to any US Lender, the obligation of such Lender to
make US Revolving Loans to, and to purchase participations in US LC Obligations
and US Swingline Loans for the account of, the US Borrowers hereunder in each
case as such US Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule 1.1(a), as such amount may be modified at any
time or from time to time pursuant to the terms of this Agreement. The aggregate
US Commitments of all the US Lenders on the Closing Date shall be $670,000,000.

 

“US Commitment Percentage” means, with respect to any US Lender at any time, the
percentage of the total US Commitments of all the US Lenders represented by such
US Lender’s US Commitment. If the US Commitments have terminated or expired, the
US Commitment Percentages shall be determined based upon the US Commitments most
recently in effect, giving effect to any assignments. Each reference to “a
Lender” shall include, collectively, all Lenders that are Affiliates and all
branches of a Lender or its Affiliates as though all such parties were one
Lender hereunder.

 

“US Credit Parties” means, collectively, the US Borrowers and the US Guarantors.

 

“US Dollar Equivalent” means at any time (a) as to any amount denominated in US
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in US Dollars calculated by
Administrative Agent in good faith at such time using the Exchange Rate in
effect on the Business Day of determination.

 

“US Dollars”, “US$” and “$” shall each mean lawful currency of the United
States.

 

“US Extensions of Credit” means, as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all US Revolving Loans made
by such Lender then outstanding, (b) such Lender’s Commitment Percentage of the
US LC Obligations then outstanding, and (c) such Lender’s Commitment Percentage
of the US Swingline Loans then outstanding.

 

“US Guarantors” means, collectively, Holdings, the US Borrowers (with respect to
the obligations of each other US Borrower), and all direct and indirect US
Subsidiaries of Holdings (other than any Excluded Subsidiary, any Unrestricted
Subsidiary, any CFC, any FSCHO (other than any FSCHO that owns Capital Stock of
a Canadian Subsidiary) or any Subsidiary of a CFC) in existence on the Closing
Date or which becomes a party to the US Guaranty Agreement after the Closing
Date pursuant to Section 9.15.

 

“US Guaranty Agreement” means the US Guaranty Agreement, dated of even date
herewith, executed and delivered by the US Credit Parties and Beacon Canada,
Inc. in favor of Administrative Agent for the benefit of the Secured Parties.

 

“US Hedge Provider” means any Person that, (a) at the time it enters into a
Hedge Agreement with a US Credit Party permitted under Article X, is a Lender
(other than a Canadian Lender in its capacity as such), an Affiliate of a Lender
(other than a Canadian Lender in its capacity as such), Administrative Agent or
an Affiliate of Administrative Agent or (b) at the time it (or its Affiliate)
becomes a Lender (other than a Canadian Lender in its capacity as such)
(including on the Closing Date), is a party to a Hedge Agreement with a US
Credit Party, in each case in its capacity as a party to such Hedge Agreement;
provided, that, no such Person (other than Wells Fargo or its Affiliates) shall
constitute a US Hedge Provider unless and until Administrative Agent receives a
Bank Product Provider Agreement from such Person (i) on or about the Closing
Date in the case of any Hedge Agreement in effect on the Closing Date or (ii)
within ten (10) Business Days after the execution and delivery of a Hedge
Agreement established after the Closing Date.

 

51 

 

 

“US Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a US Credit Party arising under, owing pursuant to, or existing in respect of
Hedge Agreements entered into with one or more of the Hedge Providers.

 

“US LC Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding US Letters of
Credit and (b) the aggregate amount of drawings under US Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.

 

“US Lender” means, at any time, each Lender having a US Commitment or a US
Revolving Loan owing to it or a participating interest in a US Letter of Credit
or US Swingline Loan.

 

“US Letter of Credit” has the meaning set forth in Section 3.1.

 

“US Loan Limit” means the aggregate amount of the US Commitments.

 

“US Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Revolving Loans (other
than the Canadian Revolving Loans), (b) the US LC Obligations and (c) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties to the Lenders (other than the Canadian Lenders in their
capacities as such), the Issuing Bank or Administrative Agent, in each case
under any Loan Document, with respect to any Revolving Loan (other than any
Canadian Revolving Loan) or any Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“US Outstandings” means (a) with respect to US Revolving Loans, including US
Swingline Loans and US Special Advances, on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of US Revolving Loans, including US Swingline Loans and US Special
Advances, as the case may be, occurring on such date; plus (b) with respect to
any US LC Obligations on any date, the aggregate outstanding amount thereof on
such date after giving effect to any US Revolving Extensions of Credit occurring
on such date and any other changes in the aggregate amount of the US LC
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any US Letters of Credit or any reductions in
the maximum amount available for drawing under US Letters of Credit taking
effect on such date.

 

“US Overadvance” means, as of any date of determination, the sum of the
principal amount of any US Revolving Loans, US Swingline Loans and US Letters of
Credit in excess of the lesser of the US Borrowing Base or the US Loan Limit.

 

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

52 

 

 

“US Protective Advance” has the meaning set forth in Section 2.3(d)(i).

 

“US Restricted Subsidiary” means any US Subsidiary that is a Restricted
Subsidiary.

 

“US Revolving Credit Note” means a promissory note made by the US Borrowers in
favor of a US Lender evidencing the US Revolving Loans made by such US Lender,
substantially in the form attached as Exhibit A-1 and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“US Revolving Loans” has the meaning set forth in Section 2.1.

 

“US Secured Obligations” means, collectively, (a) the US Obligations and (b) US
Bank Product Obligations.

 

“US Secured Parties” means, collectively, Administrative Agent, the US Lenders,
the Issuing Bank, a Bank Product Provider to the extent of any Bank Product
Agreement with a US Credit Party or US Bank Product Obligations owing to it,
each co-agent or sub-agent appointed by Administrative Agent from time to time
pursuant to Section 12.5, any other holder from time to time of any US Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“US Special Advance” means a US Protective Advance or a US Overadvance.

 

“US Subsidiary” means any Subsidiary of Holdings that is organized under the
laws of any political subdivision of the United States.

 

“US Swingline Loan Limit” means the lesser of (a) $67,000,000 or (b) the US
Commitments.

 

“US Swingline Loans” has the meaning set forth in Section 2.2(a).

 

“US Swingline Note” means a promissory note made by the US Borrowers in favor of
the Swingline Lender evidencing the US Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

 

“US Tax Compliance Certificate” has the meaning assigned thereto in Section
6.11(g).

 

“Value” means the lower of (a) cost computed on a first-in first-out method in
accordance with GAAP or (b) market value, consistent with the current practices
of Holdings and its Subsidiaries in effect immediately prior to the Closing
Date; provided, that, for purposes of the calculation of the Borrowing Base, the
value of Inventory shall not include: (A) the portion of the value of Inventory
equal to the profit earned or loss realized by any Affiliate or Subsidiary on
the sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the date scheduled for the making of such payment; by (b)
the then outstanding principal amount of such Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

53 

 

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by Holdings and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than Holdings and/or one or more of its
Wholly-Owned Subsidiaries).

 

“Withholding Agent” means the Borrower Representative and Administrative Agent.

 

SECTION 1.2   Other Definitions and Provisions.

 

(a)   With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document: (i) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (ii) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (iii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iv) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (v) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (vi)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (vii) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (viii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (ix) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (x) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.

 

(b)   Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the payment or
repayment in full in immediately available funds of (A) the principal amount of,
and interest accrued and unpaid with respect to, all outstanding Revolving
Loans, together with the payment of any premium applicable to the repayment of
the Revolving Loans, (B) all expenses payable by the Credit Parties under the
Loan Documents (including cost or expense reimbursements) that have accrued and
are unpaid, (C) all fees or charges payable by the Credit Parties that have
accrued hereunder or under any other Loan Document (including the Letter of
Credit Fee and the Unused Line Fee) and are unpaid, (ii) in the case of
contingent reimbursement obligations with respect to Letters of Credit, Cash
Collateralized (except to the extent that the applicable Issuing Bank may
otherwise agree), (iii) in the case of obligations with respect to Bank Products
(other than Hedge Obligations), Cash Collateralized, (iv) the receipt by
Administrative Agent of Cash Collateral in order to secure any other contingent
Obligations for which a claim or demand for payment is known and has been
asserted in writing on or prior to such time or in respect of matters or
circumstances known to Administrative Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such Cash Collateral to be in such amount
as Administrative Agent reasonably determines is appropriate to secure such
contingent Obligations, (v) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would become applicable as a
result of the repayment of the other Obligations) under Hedge Agreements
provided by Hedge Providers) other than, in the case of any of the foregoing
under clauses (iii) and (iv) above, if applicable, (A) unasserted contingent
indemnification Obligations, (B) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or Cash
Collateralized, and (C) any Hedge Obligations that, at such time, are allowed by
the applicable Hedge Provider to remain outstanding without being required to be
repaid, and (vi) the termination of all of the Commitments of the Lenders.

 

54 

 

 

SECTION 1.3   Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 9.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 13.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of Holdings and its Restricted
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

SECTION 1.4   UCC Terms. Terms defined in the UCC and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

SECTION 1.5   Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

 

SECTION 1.6   References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Debtor Relief Laws, ERISA, the Exchange Act, the
Income Tax Act (Canada), the Bank Act (Canada), the PPSA, the CCQ, the PATRIOT
Act, the Canadian AML Laws, the Securities Act of 1933, the UCC, the Investment
Company Act of 1940, the Interstate Commerce Act, the Trading with the Enemy Act
of the United States or any of the foreign assets control regulations of the
United States Treasury Department, shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

 

SECTION 1.7   Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

SECTION 1.8   Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or (b)
any amount which is drawn, reimbursed and no longer available under such Letter
of Credit).

 

55 

 

 

SECTION 1.9   Guaranty Obligations. Unless otherwise specified, the amount of
any Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.

 

SECTION 1.10   Alternative Currency Matters.

 

(a)   Covenant Compliance Generally. For purposes of determining compliance
under Sections 10.1, 10.2, 10.3, 10.5 and 10.6, any amount in a currency other
than US Dollars will be converted to US Dollars based upon the US Dollar
Equivalent thereof. Notwithstanding the foregoing, for purposes of determining
compliance with Sections 10.1, 10.2 and 10.3, with respect to any amount of
Indebtedness or Investment in a currency other than US Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided, that, for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

(b)   Amount of Obligations. Unless otherwise specified, for purposes of this
Agreement, any determination of the amount of any outstanding Canadian
Extensions of Credit (including, without limitation, Canadian Revolving Loans)
or Canadian Obligations shall be based upon the US Dollar Equivalent of such
outstanding Canadian Extensions of Credit (including, without limitation,
Canadian Revolving Loans) or Canadian Obligations.

 

SECTION 1.11   Québec Matters. For purposes of any assets, liabilities or
entities located in the Province of Québec and for all other purposes pursuant
to which the interpretation or construction of this Agreement may be subject to
the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall include
“movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” and a resolutory clause, (f) all references to filing,
perfection, priority, remedies, registering or recording under the UCC or a PPSA
shall include publication under the CCQ, (g) all references to “perfection” of
or “perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties, (h)
any “right of offset”, “right of setoff” or similar expression shall include a
“right of compensation”, (i) “goods” shall include “corporeal movable property”
other than chattel paper, documents of title, instruments, money and securities,
(j) an “agent” shall include a “mandatary”, (k) “construction liens” shall
include “legal hypothecs”, (l) “joint and several” shall include “solidary”, (m)
“gross negligence or wilful misconduct” shall be deemed to be “intentional or
gross fault”, (n) “beneficial ownership” shall include “ownership on behalf of
another as mandatory”, (o) “easement” shall include “servitude”, (p) “priority”
shall include “prior claim”, (q) “survey” shall include “certificate of location
and plan”, (r) “state” shall include “province”, (s) “fee simple title” shall
include “absolute ownership”, (t) “accounts” shall include “claims”. The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only and that all other documents contemplated thereunder
or relating thereto, including notices, may also be drawn up in the English
language only. Les parties aux présentes confirment que c’est leur volonté que
cette convention et les autres documents de crédit soient rédigés en langue
anglaise seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en langue anglaise
seulement.

 

56 

 

 

SECTION 1.12   Pro Forma Calculations.

 

(a)   Notwithstanding anything to the contrary herein, any leverage ratio
provided for herein shall be calculated in the manner prescribed by this Section
1.12.

 

(b)   For purposes of calculating any leverage ratio provided for herein, all
Specified Transactions (and the incurrence or repayment of any Indebtedness and
the granting or terminating of any Liens in connection therewith) that have been
consummated (i) during the applicable period of four consecutive fiscal quarters
or twelve consecutive fiscal months, as the case may be, for which such leverage
ratio is being determined (the “Test Period”) or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period.

 

(c)   If pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by the chief financial officer of
Holdings and include only those adjustments that would be permitted or required
by Regulation S-X of the federal securities laws together with those adjustments
that (i) have been certified by the chief financial officer of Holdings as
having been prepared in good faith based upon reasonable assumptions and (ii)
are (A) directly attributable to the Specified Transactions with respect to
which such adjustments are to be made, (B) expected to have a continuing impact
on Holdings and its Restricted Subsidiaries, (C) factually supportable and
reasonably identifiable and (D) based on reasonably detailed written
assumptions. For the avoidance of doubt, all pro forma adjustments shall be
consistent with, and subject to, the caps and limits set forth in the applicable
definitions herein.

 

(d)   In the event that Holdings or any of its Restricted Subsidiaries incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included directly or
indirectly in the calculation of any leverage ratio provided for herein (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such leverage ratio shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

 

Article II

 

REVOLVING CREDIT FACILITY

 

SECTION 2.1   Revolving Loans.

 

(a)   Revolving Loans. Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, until the
termination of the Commitments, (i) each US Lender agrees (severally, not
jointly or jointly and severally) to make, from time to time, a revolving loan
or revolving loans to US Borrowers (each a “US Revolving Loan” and collectively,
“US Revolving Loans”), and (ii) each Canadian Lender agrees (severally, not
jointly or jointly and severally) to make, from time to time, a revolving loan
or revolving loans to Canadian Borrowers (each a “Canadian Revolving Loan” and
collectively, “Canadian Revolving Loans” and together with US Revolving Loans,
individually a “Revolving Loan” and collectively, “Revolving Loans”), in each
case from time to time from the Closing Date through, but not including, the
Maturity Date as requested by Borrower Representative in accordance with the
terms of Section 2.3; provided, that:

 

57 

 

 

(A)   (1) such US Revolving Loans shall be denominated in US Dollars, and (2)
such Canadian Revolving Loans shall be denominated in US Dollars or Canadian
Dollars,

 

(B)   (1) such Revolving Loans denominated in US Dollars shall, at the option of
Borrower Representative, be incurred and maintained as, and/or converted into,
US Base Rate Loans (solely in the case of US Revolving Loans and Canadian
Revolving Loans) or LIBOR Rate Loans, and (2) such Revolving Loans denominated
in Canadian Dollars shall, at the option of Borrower Representative, be incurred
and maintained as, and/or converted into, Canadian Base Rate Loans or Canadian
BA Rate Loans,

 

(C)   all Revolving Loans comprising the same Borrowing shall at all times be of
the same Type,

 

(D)   all Revolving Loans may be repaid and reborrowed in accordance with the
provisions hereof,

 

(E)   Revolving Loans shall not be made, and shall not be required to be made,
by any Lender in the event that, after giving effect to such Revolving Loans,
the Total Outstandings would exceed the Loan Cap at such time,

 

(F)   US Revolving Loans shall not be made, and shall not be required to be
made, by any US Lender in the event that, after giving effect to such US
Revolving Loans, the US Outstandings would exceed the lesser of the US Loan
Limit as then in effect or the US Borrowing Base at such time,

 

(G)   Canadian Revolving Loans shall not be made, and shall not be required to
be made, by any Canadian Lender in the event that after giving effect to such
Canadian Revolving Loans, the Canadian Outstandings would exceed the lesser of
the Canadian Loan Limit as then in effect or the Canadian Borrowing Base at such
time, and

 

(H)   Revolving Loans shall not be made, and shall not be required to be made,
by any Lender in the event that after giving effect to such Revolving Loans, the
Commitment Percentage of such Lender in the Total Outstandings would exceed such
Lender’s Commitment.

 

(b)   Reserves. The right of Administrative Agent to establish Reserves will be
in accordance with its customary practices in the exercise of its Permitted
Discretion and as may be applicable under the circumstances based on its field
examination and other due diligence. The amount of any Reserve established by
Administrative Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such Reserve as determined by
Administrative Agent in good faith and to the extent that such Reserve is in
respect of amounts that may be payable to third parties Administrative Agent may
deduct such Reserve from the Maximum Credit at any time that such limit is less
than the amount of the Borrowing Base. Administrative Agent will provide notice
to Borrower Representative of any new categories of Reserves that may be
established after the Closing Date or any changes in the methodology of the
calculation of an existing category of Reserves and will consult with Borrower
Representative in connection with the basis for such new categories of Reserves
to the extent Borrower Representative is available in a reasonably timely
manner, provided, that, no such consultation shall be required at any time a
Default or Event of Default exists or has occurred and is continuing. New
categories of Reserves may be established after the Closing Date by
Administrative Agent in the exercise of its Permitted Discretion based on
either: (i) an event, condition or other circumstance arising after the Closing
Date, or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent that such event, condition or circumstance has not been
identified by a Borrower to the field examiners of Administrative Agent prior to
the Closing Date (except to the extent that it may have been identified but
Administrative Agent has, with notice to Borrower Representative, elected not to
establish a Reserve with respect thereto as of the Closing Date).

 

58 

 

 

SECTION 2.2   Swingline Loans.

 

(a)   Swingline Loans. Subject to the terms and conditions of this Agreement and
the other Loan Documents and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, until the termination
of the Commitments, the Swingline Lender shall make (i) a revolving loan or
revolving loans to US Borrowers (each a “US Swingline Loan” and collectively,
“US Swingline Loans”), and (ii) a revolving loan or revolving loans to Canadian
Borrowers (each a “Canadian Swingline Loan” and collectively, “Canadian
Swingline Loans”, and together with US Swingline Loans, individually a
“Swingline Loan” and collectively, “Swingline Loans”) in each case from time to
time from the Closing Date through, but not including, the Maturity Date as
requested by Borrower Representative in accordance with the terms of Section
2.3; provided, that:

 

(A)   (1) such US Swingline Loans shall be denominated in US Dollars, and (2)
such Canadian Swingline Loans shall be denominated in US Dollars or Canadian
Dollars;

 

(B)   (1) such Swingline Loans denominated in US Dollars shall be US Base Rate
Loans, and (2) such Swingline Loans denominated in Canadian Dollars shall be
Canadian Base Rate Loans;

 

(C)   all Swingline Loans comprising the same Borrowing shall at all times be of
the same Type;

 

(D)   all Swingline Loans may be repaid and reborrowed in accordance with the
provisions hereof;

 

(E)   Swingline Loans shall not be made, and shall not be required to be made,
by the Swingline Lender in the event that, after giving effect to such Swingline
Loan, the Total Outstandings would exceed, or further exceed, the Loan Cap;

 

(F)   US Swingline Loans shall not be made, and shall not be required to be
made, by the Swingline Lender in the event that after giving effect to such US
Swingline Loan, the US Outstandings would exceed, or further exceed, the least
of (A) the US Loan Limit as then in effect, (B) the US Borrowing Base at such
time or (3) the US Swingline Loan Limit; and

 

(G)   Canadian Swingline Loans shall not be made, and shall not be required to
be made, by the Swingline Lender in the event that after giving effect to such
Canadian Swingline Loan, the Canadian Outstandings would exceed, or further
exceed the least of (1) the Canadian Loan Limit as then in effect, (2) the
Canadian Borrowing Base at such time or (3) the Canadian Swingline Loan Limit.

 

(b)   Conditions. Subject to the provisions of Section 2.2(a), the Swingline
Lender shall not make and shall not be obligated to make any Swingline Loan if
the Swingline Lender has actual knowledge that (i) one (1) or more of the
applicable conditions precedent set forth in Section 2.2(a) will not be
satisfied on the requested date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the amounts available to the applicable
Borrower on such Funding Date and the Swingline Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 2.2(a) have been satisfied on the Funding Date applicable thereto prior
to making any Swingline Loan.

 

59 

 

 

(c)   Relationship to Revolving Loans. Each Swingline Loan shall be secured by
the Liens of Administrative Agent, deemed to be a Revolving Loan hereunder and
shall be subject to all the terms and conditions applicable to other Revolving
Loans; provided, that, all payments (including interest) on any Swingline Loan
shall be payable to the Swingline Lender solely for its own account.

 

(d)   Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 6.14 and Section 6.15.

 

SECTION 2.3   Borrowing Procedures and Settlements.

 

(a)   Requests for Borrowing of Revolving Loans.

 

(i)   To request a Revolving Loan (other than a Swingline Loan or a Revolving
Loan pursuant to Section 2.3(d) as provided below), Borrower Representative
shall notify Administrative Agent of such request by delivering a notice
substantially in the form of Exhibit B (a “Notice of Borrowing”):

 

(A)   in the case of a US Base Rate Loan requested by or on behalf of a US
Borrower, no later than 12:00 noon, on the Business Day that is the requested
Funding Date;

 

(B)   in the case of a US Base Rate Loan or a Canadian Base Rate Loan requested
by or on behalf of a Canadian Borrower, no later than 12:00 noon, on the
Business Day that is the requested Funding Date; and

 

(C)   in the case of a request for a Canadian BA Rate Loan or a LIBOR Rate Loan
by or on behalf of the applicable Borrower, no later than 1:00 p.m., on the
Business Day that is three (3) Business Days prior to the requested Funding
Date.

 

(ii)   At Administrative Agent’s option, Administrative Agent may elect to
accept telephonic notice of any such request by the required time. Any such
telephonic request shall be irrevocable and to the extent required by
Administrative Agent, shall be confirmed by hand delivery, facsimile (or other
form of electronic transmission as Administrative Agent may specify for such
purpose) to Administrative Agent within twenty-four (24) hours of the giving of
such telephonic notice with a Notice of Borrowing and signed (or otherwise
authenticated) by the Borrower making such request or Borrower Representative on
behalf of such Borrower. The failure to provide such written confirmation shall
not affect the validity of the request. Administrative Agent may, in its sole
discretion, elect to accept as timely requests that are received later than 1:00
p.m. on the applicable Business Day. Each such telephonic and written request
shall specify the following information:

 

(A)   the name of the applicable Borrower;

 

(B)   the Available Currency of the requested Revolving Loan;

 

(C)   aggregate principal amount of the Revolving Loan to be made pursuant to
such request (stated in the applicable currency);

 

(D)   the date such Revolving Loan is to be made (which shall be a Business
Day);

 

60 

 

 

(E)   whether the Revolving Loan requested will consist of a US Revolving Loan
or Canadian Revolving Loan;

 

(F)   in the case of Revolving Loans denominated in US Dollars, whether such
Revolving Loans are to be US Base Rate Loans or LIBOR Rate Loans, or in the case
of Revolving Loans denominated in Canadian Dollars whether such Revolving Loans
are to be Canadian Base Rate Loans or Canadian BA Rate Loans; and

 

(G)   in the case of Revolving Loans that are Canadian BA Rate Loans or LIBOR
Rate Loans, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period.”

 

(iii)   If no election as to whether a US Revolving Loan is to be a US Base Rate
Loan or a LIBOR Rate Loan is contained in the applicable request, then the
requested Revolving Loan shall be a US Base Rate Loan. If no election as to
whether a Canadian Revolving Loan denominated in Canadian Dollars is to be a
Canadian BA Rate Loan or Canadian Base Rate Loan is contained in the applicable
request, then the requested Revolving Loan shall be a Canadian Base Rate Loan.
If no Interest Period is specified with respect to any request for a LIBOR Rate
Loan or Canadian BA Rate Loan in the applicable request, then the requested
Revolving Loan shall be deemed to have an Interest Period of one (1) month’s
duration.

 

(b)   Requests for Borrowing of Swingline Loans.

 

(i)   To request a Swingline Loan, any Borrower (or Borrower Representative on
behalf of any such Borrower) shall notify Administrative Agent of such request
in writing in a form approved by Administrative Agent no later than 12:00 noon,
on the Business Day that is the requested Funding Date.

 

(ii)   At Administrative Agent’s option, Administrative Agent may elect to
accept telephonic notice of any such request by the required time. Any such
telephonic request shall be irrevocable and to the extent required by
Administrative Agent, shall be confirmed by hand delivery, facsimile (or other
form of electronic transmission as Administrative Agent may specify for such
purpose) to Administrative Agent within twenty-four (24) hours of the giving of
such telephonic notice with a written request in a form approved by
Administrative Agent and signed (or otherwise authenticated) by the Borrower
making such request or Borrower Representative on behalf of such Borrower.
Administrative Agent may, in its sole discretion, elect to accept as timely
requests that are received later than 12:00 p.m., on the applicable Business
Day. Each such telephonic and written request shall specify the following
information:

 

(A)   the name of the applicable Borrower;

 

(B)   the Available Currency of the requested Swingline Loan;

 

(C)   the aggregate principal amount of the Swingline Loan to be made pursuant
to such request (stated in the applicable currency);

 

(D)   the date such Swingline Loan is to be made (which shall be a Business
Day); and

 

(E)   whether the Swingline Loan requested will consist of a US Swingline Loan
or Canadian Swingline Loan.

 

61 

 

 

(c)   Disbursement of Funds.

 

(i)   In the event that Swingline Lender is not obligated to make a Swingline
Loan, then after receipt of a request for a Borrowing pursuant to Section
2.2(a), Administrative Agent shall notify the Lenders by telecopy, telephone,
email, or other electronic form of transmission, of the requested Borrowing;
such notification to be sent in the case of any Revolving Loan described in
Sections 2.2(a)(i)(A) and (B), by 12:00 p.m., on the Business Day that is the
requested Funding Date. If Administrative Agent has notified the Lenders of a
requested Borrowing in accordance with the immediately preceding sentence, then
each Lender shall make the amount of such Lender’s Commitment Percentage of the
requested Borrowing available to Administrative Agent in immediately available
funds, to the Administrative Agent Payment Account, not later than 2:00 p.m., on
the Business Day that is the requested Funding Date. All such amounts will be
made available in the relevant currency requested for such Borrowing. After
Administrative Agent’s receipt of the proceeds of such Revolving Loans from the
Lenders, Administrative Agent shall make the proceeds thereof available to the
applicable Borrower (or Borrower Representative on behalf of such Borrower) on
the applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Administrative Agent to the Designated Account or such
other deposit account of Borrower Representative specified in writing to
Administrative Agent and reasonably acceptable to Administrative Agent. Proceeds
of Swingline Loans will also be transferred to the Designated Account or such
other deposit account.

 

(ii)   Unless Administrative Agent receives notice from a Lender prior to 2:00
p.m., on the Business Day that is the requested Funding Date relative to a
requested Borrowing as to which Administrative Agent has notified the Lenders of
a requested Borrowing that such Lender will not make available as and when
required hereunder to Administrative Agent for the account of applicable
Borrowers the amount of that Lender’s Commitment Percentage of the Borrowing,
Administrative Agent may assume that each Lender has made or will make such
amount available to Administrative Agent in immediately available funds on the
Funding Date in the requested currency and Administrative Agent may (but shall
not be so required), in reliance upon such assumption, make available to
Borrowers a corresponding amount. If, on the requested Funding Date, any Lender
shall not have remitted the full amount that it is required to make available to
Administrative Agent in immediately available funds and if Administrative Agent
has made available to Borrowers such amount on the requested Funding Date, then
such Lender shall make the amount of such Lender’s Commitment Percentage of the
requested Borrowing available to Administrative Agent in immediately available
funds, to the Administrative Agent Payment Account, no later than 10:00 a.m. on
the Business Day that is the first (1st) Business Day after the requested
Funding Date (in which case, the interest accrued on such Lender’s portion of
such Borrowing for the Funding Date shall be for Administrative Agent’s separate
account). If any Lender shall not remit the full amount that it is required to
make available to Administrative Agent in immediately available funds as and
when required hereby and if Administrative Agent has made available to Borrowers
such amount, then that Lender shall be obligated to immediately remit such
amount to Administrative Agent, together with interest as provided in Section
6.7. A notice submitted by Administrative Agent to any Lender with respect to
amounts owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest
error. If the amount that a Lender is required to remit is made available to
Administrative Agent, then such payment to Administrative Agent shall constitute
such Lender’s Revolving Loan for all purposes of this Agreement. If such amount
is not made available to Administrative Agent on the Business Day following the
Funding Date, Administrative Agent will notify Borrowers of such failure to fund
and, upon demand by Administrative Agent, Borrowers shall pay such amount to
Administrative Agent as provided in Section 6.7.

 

(d)   Protective Advances and Optional Overadvances.

 

62 

 

 

(i)   Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time after the occurrence and during the continuance of
a Default or an Event of Default or the failure of any other condition precedent
or termination of the Commitments, Administrative Agent is hereby authorized by
Borrowers and the Lenders, from time to time, in Administrative Agent’s
Permitted Discretion, to make Revolving Loans (or at its option, Swingline Loans
on behalf of Swingline Lender) to, or for the benefit of, Borrowers, on behalf
of the Lenders, that Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, or (B) to enhance the likelihood of repayment of the Obligations other
than the Bank Product Obligations (the Revolving Loans described in this Section
2.3(d)(i) to or for the benefit of a US Borrower being referred to as “US
Protective Advances”, and to or for the benefit of a Canadian Borrower being
referred to as “Canadian Protective Advances”, and US Protective Advances and
Canadian Protective Advances being collectively referred to as “Protective
Advances”). The authority of Administrative Agent to make Protective Advances
may at any time be revoked by the Required Lenders provided that such revocation
must be in writing and will only be effective prospectively upon Administrative
Agent’s receipt thereof.

 

(ii)   Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Sections 2.3(d)(iii) and (v), the Lenders hereby
authorize Administrative Agent or Swingline Lender, as applicable, and either
Administrative Agent or Swingline Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to:

 

(A)   make US Revolving Loans (including US Swingline Loans) to US Borrowers
notwithstanding that a US Overadvance exists or would occur as a result thereof,
so long as after giving effect to such US Revolving Loans, (1) the US
Outstandings do not exceed the US Borrowing Base by more than ten percent (10%),
and (2) the US Outstandings do not exceed the US Loan Limit; and

 

(B)   make Canadian Revolving Loans (including Canadian Swingline Loans) to
Canadian Borrowers notwithstanding that a Canadian Overadvance exists or would
occur as a result thereof, so long as after giving effect to such Canadian
Revolving Loans, (1) the Canadian Outstandings do not exceed the Canadian
Borrowing Base by more than ten percent (10%), and (2) the Canadian Outstandings
do not exceed the Canadian Loan Limit.

 

(iii)   In the event that Administrative Agent obtains actual knowledge that an
Overadvance exists, regardless of the amount of, or reason for, such
Overadvance, Administrative Agent shall notify the Lenders as soon as
practicable, and no Overadvances shall knowingly be made following the date that
is thirty (30) Business Days thereafter if Administrative Agent receives a
written direction from Required Lenders that Overadvances should not be made
following such thirty (30) day period. The foregoing provisions are meant for
the benefit of the Lenders and Administrative Agent and are not meant for the
benefit of Borrowers, which shall continue to be bound by the provisions of
Section 2.2. Each Lender with a Commitment shall be obligated to settle with
Administrative Agent as provided in Section 2.3 for the amount of such Lender’s
Commitment Percentage of any unintentional Overadvances by Administrative Agent
reported to such Lender, any intentional Overadvances made as permitted under
Section 2.3, and any Overadvances resulting from the charging to the Loan
Account of interest, fees or other expenses payable under the Loan Documents.

 

(iv)   Each Protective Advance and each Overadvance (each, a “Special Advance”)
shall be deemed to be a Revolving Loan hereunder, and may be made in any
Available Currency, as determined by Administrative Agent. Prior to Settlement
therefor, all payments on the Special Advances shall be payable to
Administrative Agent solely for its own account. The Special Advances shall be
repayable on demand, be secured by Administrative Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Swingline Loans made in the applicable currency. The ability of
Administrative Agent to make Protective Advances is separate and distinct from
its ability to make Overadvances and its ability to make Overadvances is
separate and distinct from its ability to make Protective Advances. The
limitations on Administrative Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Administrative Agent’s ability to
make Overadvances do not apply to Protective Advances. The provisions of this
Section 2.3(d) are for the exclusive benefit of Administrative Agent, Swingline
Lender, and the Lenders and are not intended to benefit Borrowers in any way.

 

63 

 

 

(v)   Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Special Advance may be made by Administrative
Agent if such Special Advance would cause the aggregate principal amount of
Special Advances outstanding to exceed an amount equal to ten percent (10%) of
the Maximum Credit; and (B) no Special Advance may be made by Administrative
Agent if such Special Advance would cause the US Outstandings to exceed the US
Loan Limit or the Canadian Outstandings to exceed the Canadian Loan Limit.

 

(e)   Use of Affiliates. Each Lender may, at its option, make any Revolving Loan
available to any Borrower that is not a US Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Borrower to
repay such Revolving Loan or other Obligations in accordance with the terms of
this Agreement.

 

SECTION 2.4   Reallocation of Loan Limits.

 

(a)   Subject to the terms and conditions of this Section 2.4, Borrower
Representative shall have the right to decrease the US Loan Limit and
contemporaneously increase the Canadian Loan Limit by the same amount (provided,
that, in no event shall the Canadian Loan Limit be greater than the equivalent
of $45,000,000) so that upon any such decrease in the US Loan Limit there shall
be a dollar-for-dollar increase in the Canadian Loan Limit.

 

(b)   Any such decrease in the US Loan Limit and corresponding increase in the
Canadian Loan Limit shall be subject to the following conditions: (i) the
Borrower Representative shall have provided to Administrative Agent a written
notice at least ten (10) Business Days prior to the requested effective date
therefor setting forth the proposed amount of such decrease, (ii) after giving
effect to any such decrease, the amount of the US Outstandings shall not be more
than the amount equal to ninety percent (90%) of the US Loan Limit as so
decreased, (iii) no more than one (1) such decrease may be requested in any
twelve (12) consecutive month period, (iv) as of the date of any such decrease
in the US Loan Limit (and corresponding increase in the Canadian Loan Limit) and
after giving effect thereto, the Canadian Loan Limit shall not be greater than
the US Dollar Equivalent of $45,000,000, and (v) as of the date of any such
decrease in the US Loan Limit (and corresponding increase in the Canadian Loan
Limit), no Default or Event of Default shall exist or have occurred and be
continuing. Each such decrease in the US Loan Limit shall be allocated between
each US Lender based on its US Commitment Percentage and corresponding increase
in the Canadian Loan Limit shall be allocated between each Canadian Lender based
on its Canadian Commitment Percentage.

 

(c)   The outstanding Revolving Loans and Commitment Percentages of Swingline
Loans and LC Obligations will be reallocated by Administrative Agent on the
effectiveness of such decrease in the US Loan Limit and increase in the Canadian
Loan Limit and the Lenders agree to make all payments and adjustments necessary
to effect such reallocation and Borrower Representative shall pay any and all
costs required in connection with such reallocation. Administrative Agent may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of Administrative Agent, to effect the provisions of this Section
2.4 and Administrative Agent is authorized to amend Schedule 1.1(a) to reflect
the new US Commitments and Canadian Commitments without the consent of any
Lender or other Person.

 

64 

 

 

SECTION 2.5   Settlement.

 

(a)   It is agreed that each Lender’s funded portion of the Revolving Loans is
intended by the Lenders to equal, at all times, such Lender’s Commitment
Percentage of the outstanding Revolving Loans. Such agreement notwithstanding,
Administrative Agent, Swingline Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans, the Swingline Loans, and the
Special Advances shall take place on a periodic basis in accordance with the
following provisions:

 

(b)   Administrative Agent shall request settlement (“Settlement”) with the
Lenders no less frequently than weekly, or on a more frequent basis if so
determined by Administrative Agent in its sole discretion (A) on behalf of
Swingline Lender, with respect to the outstanding Swingline Loans, (B) for
itself, with respect to the outstanding Special Advances, and (C) with respect
to any Credit Party’s or any of its Subsidiaries’ payments or other amounts
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. on the Business Day immediately prior to the date of such requested
Settlement or, in the case of the Settlement of any Canadian BA Rate Loan or
LIBOR Rate Loan no later than 2:00 p.m. on the third (3rd) Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Revolving
Loans, Swingline Loans, and Special Advances for the period since the prior
Settlement Date. Subject to the terms and conditions contained herein: (1) if
the amount of the Revolving Loans (including Swingline Loans and Special
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender’s
Commitment Percentage of the Revolving Loans (including Swingline Loans and
Special Advances) as of a Settlement Date, then Administrative Agent shall, by
no later than 12:00 p.m. on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Commitment Percentage of the
Revolving Loans (including Swingline Loans and Special Advances), and (2) if the
amount of the Revolving Loans (including Swingline Loans and Special Advances)
made by a Lender is less than such Lender’s Commitment Percentage of the
Revolving Loans (including Swingline Loans and Special Advances) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. on the Settlement
Date transfer in immediately available funds to the Administrative Agent Payment
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Commitment Percentage of the
Revolving Loans (including Swingline Loans and Special Advances). Such amounts
made available to Administrative Agent under clause (2) of the immediately
preceding sentence shall be in the applicable currency specified by
Administrative Agent and applied against the amounts of the applicable Swingline
Loans or Special Advances and, together with the portion of such Swingline Loans
or Special Advances representing Swingline Lender’s Commitment Percentage
thereof, shall constitute Revolving Loans of such Lenders. If any such amount is
not made available to Administrative Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Administrative
Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the applicable rate calculated in
accordance with Section 6.7(a).

 

(c)   In determining whether a Lender’s balance of the Revolving Loans,
Swingline Loans and Special Advances is less than, equal to, or greater than
such Lender’s Commitment Percentage of the Revolving Loans, Swingline Loans and
Special Advances as of a Settlement Date, Administrative Agent shall, as part of
the applicable Settlement, apply to such balance the portion of payments
actually received in good funds by Administrative Agent with respect to
principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral.

 

65 

 

 

(d)   Between Settlement Dates, Administrative Agent, to the extent Special
Advances or Swingline Loans are outstanding, may pay over to Administrative
Agent or Swingline Lender, as applicable, any payments or other amounts received
by Administrative Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to the
Special Advances or Swingline Loans. Between Settlement Dates, Administrative
Agent, to the extent no Special Advances or Swingline Loans are outstanding, may
pay over to Swingline Lender any payments or other amounts received by
Administrative Agent, that in accordance with the terms of this Agreement would
be applied to the reduction of the Revolving Loans, for application to Swingline
Lender’s Commitment Percentage of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of any Credit Party or its Subsidiaries received
since the then immediately preceding Settlement Date have been applied to
Swingline Lender’s Commitment Percentage of the Revolving Loans other than to
Swingline Loans, as provided for in the previous sentence, Swingline Lender
shall pay to Administrative Agent for the accounts of the Lenders, and
Administrative Agent shall pay to the Lenders (other than a Defaulting Lender if
Administrative Agent has implemented the provisions of Section 6.15, to be
applied to the outstanding Revolving Loans of such Lenders, an amount such that
each such Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Commitment Percentage of the Revolving Loans. During the period
between Settlement Dates, Swingline Lender with respect to Swingline Loans,
Administrative Agent with respect to Special Advances, and each Lender with
respect to the Revolving Loans other than Swingline Loans and Special Advances,
shall be entitled to interest at the Applicable Margin or rates payable under
this Agreement on the daily amount of funds employed by Swingline Lender,
Administrative Agent, or the Lenders, as applicable.

 

(e)   Anything in this Section 2.5 to the contrary notwithstanding, in the event
that a Lender is a Defaulting Lender, Administrative Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
6.15.

 

SECTION 2.6   Independent Obligations. All Revolving Loans (other than Swingline
Loans and Special Advances) shall be made by the Lenders contemporaneously and
in accordance with their Commitment Percentages. It is understood that (i) no
Lender shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and (ii)
no failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

 

SECTION 2.7   Termination of the Credit Facilities. Each Credit Facility and the
Commitments shall terminate on the Maturity Date.

 

66 

 

 

Article III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.1   LC Commitment.

 

(a)   Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents and on the agreements
of the Lenders set forth in Section 3.4(a), the Issuing Bank agrees to issue
standby letters of credit for the account of any US Borrower or any US
Restricted Subsidiary (each, a “US Letter of Credit”) or for the account of any
Canadian Borrower or any Canadian Restricted Subsidiary (each, a “Canadian
Letter of Credit”), in each case on any Business Day from the Closing Date
through but not including the fifth (5th) Business Day prior to the Maturity
Date in such form as may be approved from time to time by the Issuing Bank;
provided, that (i) the Issuing Bank shall have no obligation to issue any Letter
of Credit if, after giving effect to such issuance, (A) the LC Obligations would
exceed the LC Commitment or (B) the Total Outstandings would exceed the
Commitments, (ii) the Issuing Bank shall have no obligation to issue any US
Letter of Credit if, after giving effect to such issuance, the US Outstandings
would exceed the US Commitment, and (iii) the Issuing Bank shall have no
obligation to issue any Canadian Letter of Credit if, after giving effect to
such issuance, the Canadian Outstandings would exceed the Canadian Commitments.

 

(b)   Minimum Amounts. Each US Letter of Credit shall be denominated in Dollars
in a minimum amount of $100,000, or such lesser amount as agreed to by the
Issuing Bank. Each Canadian Letter of Credit shall be denominated in Dollars or
Canadian Dollar in a minimum amount of $100,000 (or the Canadian Dollar
equivalent thereof), or such lesser amount as agreed to by the Issuing Bank.

 

(c)   Applicable Terms. Each Letter of Credit shall (i) be a standby letter of
credit issued to support obligations of any Borrower or any of its Restricted
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (ii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit (subject to automatic
renewal for additional one (1) year periods pursuant to the terms of the Letter
of Credit Application or other documentation acceptable to the Issuing Bank),
which date shall be no later than the fifth (5th) Business Day prior to the
Maturity Date and (iii) be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the Issuing Bank
and, to the extent not inconsistent therewith, the laws of the State of New
York. The Issuing Bank shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing Bank
or any Lender to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.

 

(d)   Existing Letters of Credit. As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.

 

(e)   Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 6.14 and Section 6.15.

 

SECTION 3.2   Procedure for Issuance of Letters of Credit. Borrower
Representative may from time to time request that the Issuing Bank issue a
Letter of Credit by delivering to the Issuing Bank at Administrative Agent’s
Office a Letter of Credit Application therefor, completed to the satisfaction of
the Issuing Bank, and such other certificates, documents and other papers and
information as the Issuing Bank may request. Upon receipt of any Letter of
Credit Application, the Issuing Bank shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VII, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Bank be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Bank and Borrower Representative. The
Issuing Bank shall promptly furnish to Borrower Representative a copy of such
Letter of Credit and promptly notify each Lender of the issuance and upon
request by any Lender, furnish to such Lender a copy of such Letter of Credit
and the amount of such Lender’s participation therein.

 

67 

 

 

SECTION 3.3   Fees and Other Charges.

 

(a)   Letter of Credit Fee. Subject to Section 6.15(a)(iii)(B), the Borrowers
shall pay to Administrative Agent, for the account of the Lenders, a letter of
credit fee (the “Letter of Credit Fee”) with respect to each Letter of Credit in
the amount equal to the daily amount available to be drawn under such Letter of
Credit times the Applicable Margin with respect to Revolving Loans that are
LIBOR Rate Loans (determined on a per annum basis). Such Letter of Credit Fee
shall be payable quarterly in arrears on the first day of each calendar quarter,
on the Maturity Date and thereafter on demand of Administrative Agent.
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Bank and the Lenders all commissions received pursuant to this
Section 3.3 in accordance with their respective Commitment Percentages.

 

(b)   Issuance Fee. In addition to the foregoing commission, the Borrowers shall
pay to Administrative Agent, for the account of the Issuing Bank, an issuance
fee with respect to each Letter of Credit as set forth in the Fee Letter. Such
issuance fee shall be payable quarterly in arrears on the first day of each
calendar quarter commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Maturity Date and thereafter on demand of
Administrative Agent.

 

(c)   Other Costs. In addition to the foregoing fees and commissions, the
Borrowers shall pay or reimburse the Issuing Bank for such normal and customary
costs and expenses as are incurred or charged by the Issuing Bank in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

 

SECTION 3.4   LC Participations.

 

(a)    (i)   US Letters of Credit. The Issuing Bank irrevocably agrees to grant
and hereby grants to each US Lender, and, to induce the Issuing Bank to issue US
Letters of Credit hereunder, each US Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Bank, on the terms
and conditions hereinafter stated, for such US Lender’s own account and risk an
undivided interest equal to such US Lender’s Commitment Percentage in the
Issuing Bank’s obligations and rights under and in respect of each US Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Bank
thereunder. Each US Lender unconditionally and irrevocably agrees with the
Issuing Bank that, if a draft is paid under any US Letter of Credit for which
the Issuing Bank is not reimbursed in full by the Borrowers through a Revolving
Loan or otherwise in accordance with the terms of this Agreement, such US Lender
shall pay to the Issuing Bank upon demand at the Issuing Bank’s address for
notices specified herein an amount equal to such US Lender’s Commitment
Percentage of the amount of such draft, or any part thereof, which is not so
reimbursed.

 

(ii)   Canadian Letters of Credit. The Issuing Bank irrevocably agrees to grant
and hereby grants to each Canadian Lender, and, to induce the Issuing Bank to
issue Canadian Letters of Credit hereunder, each Canadian Lender irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Bank, on the terms and conditions hereinafter stated, for such Canadian Lender’s
own account and risk an undivided interest equal to such Canadian Lender’s
Commitment Percentage in the Issuing Bank’s obligations and rights under and in
respect of each Canadian Letter of Credit issued hereunder and the amount of
each draft paid by the Issuing Bank thereunder. Each Canadian Lender
unconditionally and irrevocably agrees with the Issuing Bank that, if a draft is
paid under any Canadian Letter of Credit for which the Issuing Bank is not
reimbursed in full by the Borrowers through a Revolving Loan or otherwise in
accordance with the terms of this Agreement, such Canadian Lender shall pay to
the Issuing Bank upon demand at the Issuing Bank’s address for notices specified
herein an amount equal to such Canadian Lender’s Commitment Percentage of the
amount of such draft, or any part thereof, which is not so reimbursed.

 

68 

 

 

(b)   Upon becoming aware of any amount required to be paid by any Lender to the
Issuing Bank pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Bank under any Letter of Credit, the Issuing
Bank shall notify each such Lender of the amount and due date of such required
payment and such Lender shall pay to the Issuing Bank the amount specified on
the applicable due date. If any such amount is paid to the Issuing Bank after
the date such payment is due, such Lender shall pay to the Issuing Bank on
demand, in addition to such amount, the product of (i) such amount, times (ii)
the daily average Federal Funds Rate as determined by Administrative Agent
during the period from and including the date such payment is due to the date on
which such payment is immediately available to the Issuing Bank, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. A certificate of the Issuing Bank
with respect to any amounts owing under this Section 3.4 shall be conclusive in
the absence of demonstrable error. With respect to payment to the Issuing Bank
of the unreimbursed amounts described in this Section 3.4, if a Lender receives
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

 

(c)   Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any Lender its Commitment Percentage of
such payment in accordance with this Section 3.4, the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from any Borrower or
otherwise), or any payment of interest on account thereof, the Issuing Bank will
distribute to such Lender its Commitment Percentage thereof; provided, that in
the event that any such payment received by the Issuing Bank shall be required
to be returned by the Issuing Bank, such Lender shall return to the Issuing Bank
the portion thereof previously distributed by the Issuing Bank to it.

 

SECTION 3.5   LC Obligation of the Borrowers. In the event of any drawing under
any Letter of Credit, each Borrower agrees to reimburse (either with the
proceeds of a Revolving Loan as provided for in this Section 3.5 or with funds
from other sources), in same day funds, the Issuing Bank on each Business Day on
which the Issuing Bank notifies Borrower Representative of the date and amount
of a draft paid under any Letter of Credit and Borrower Representative receives
such notice prior to 2:00 p.m. on such Business Day and otherwise, on the
immediately succeeding Business Day, for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Bank
in connection with such payment. Unless Borrower Representative shall
immediately notify the Issuing Bank that the Borrowers intend to reimburse the
Issuing Bank for such drawing from other sources or funds, Borrower
Representative shall be deemed to have timely given a Notice of Borrowing to
Administrative Agent requesting that the Lenders make a Revolving Loan as a Base
Rate Loan on such date in the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by the Issuing Bank in connection
with such payment, and the Lenders shall make a Revolving Loan as a Base Rate
Loan in such amount, the proceeds of which shall be applied to reimburse the
Issuing Bank for the amount of the related drawing and costs and expenses. Each
Lender acknowledges and agrees that its obligation to fund a Revolving Loan in
accordance with this Section 3.5 to reimburse the Issuing Bank for any draft
paid under a Letter of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3 or Article VII. If
the Borrowers have elected to pay the amount of such drawing with funds from
other sources and shall fail to reimburse the Issuing Bank as provided above,
the unreimbursed amount of such drawing shall bear interest at the rate which
would be payable on any outstanding Base Rate Loans in the applicable currency
which were then overdue from the date such amounts become payable (whether at
stated maturity, by acceleration or otherwise) until payment in full.

 

69 

 

 

SECTION 3.6   Obligations Absolute. Each Borrower’s obligations under this
Article III (including, without limitation, the LC Obligation) shall be absolute
and unconditional under any and all circumstances and irrespective of any set
off, counterclaim or defense to payment which any Borrower may have or have had
against the Issuing Bank or any beneficiary of a Letter of Credit or any other
Person. Each Borrower also agrees that the Issuing Bank and the Lenders shall
not be responsible for, and each Borrower’s LC Obligation under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
any Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of any
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Bank shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by the Issuing Bank’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. Each Borrower agrees that any action taken or omitted by
the Issuing Bank under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct shall be binding on each Borrower and shall not result in any
liability of the Issuing Bank or any Lender to any Borrower. The responsibility
of the Issuing Bank to any Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

 

SECTION 3.7   Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

 

Article IV

 

PAYMENTS; PREPAYMENTS; REDUCTION IN COMMITMENTS

 

SECTION 4.1   Repayment and Prepayments.

 

(a)   Repayment on Termination Date. Each Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Loans in full on the Maturity
Date and (ii) all Swingline Loans in accordance with Section 2.5 (but in any
event, no later than the Maturity Date, together, in each case, with all accrued
but unpaid interest thereon).

 

(b)   Mandatory Prepayments.

 

(i)   Borrowing Base.

 

(A)   If at any time the US Outstandings exceed the US Commitment, or US
Outstandings exceed the lesser of the US Borrowing Base or the US Loan Limit,
each US Borrower agrees to repay immediately upon notice from Administrative
Agent, by payment to Administrative Agent for the account of the US Lenders,
Extensions of Credit in an amount equal to such excess with each such repayment
applied first, to the principal amount of outstanding US Swingline Loans, second
to the principal amount of outstanding US Revolving Loans and third, with
respect to any US Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by Administrative Agent, for
the benefit of the US Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 11.2(b)).

 

70 

 

 

(B)   If at any time the Canadian Outstandings exceed the Canadian Commitment,
or Canadian Outstandings exceed the lesser of the Canadian Borrowing Base or the
Canadian Loan Limit, each Canadian Borrower agrees to repay immediately upon
notice from Administrative Agent, by payment to Administrative Agent for the
account of the Canadian Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding Canadian Swingline Loans, second to the principal amount of
outstanding Canadian Revolving Loans and third, with respect to any Canadian
Letters of Credit then outstanding, a payment of Cash Collateral into a Cash
Collateral account opened by Administrative Agent, for the benefit of the
Canadian Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 11.2(b)).

 

(ii)   Collections. If a Cash Dominion Event has occurred and is continuing, all
proceeds of Collateral of the US Credit Parties will be applied to prepay the
Obligations of the US Credit Parties or to provide Cash Collateral for such
Obligations and all proceeds of Collateral of the Canadian Credit Parties will
be applied to prepay the Obligations of the Canadian Credit Parties or to
provide Cash Collateral for such Obligations, subject to Section 4.4.

 

(c)   Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty (except for any
indemnification obligations payable with respect to prepayment of any LIBOR Rate
Loan or Canadian BA Rate Loan prior to the expiration of the applicable Interest
Period, as provided for in Section 6.9). Each Borrower shall have the right to
prepay the Revolving Loans made to such Borrower, without premium or penalty, in
whole or in part at any time and from time to time on the following terms and
conditions: (i) such Borrower (or Borrower Representative on behalf of such
Borrower) shall give Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) (A) prior to 12:00 noon, on the date of such
prepayment in the case of US Base Rate Loans (other than Swingline Loans), (B)
prior to 12:00 noon, at least one (1) Business Day before the date of such
prepayment of its intent to prepay Canadian Base Rate Loans (other than
Swingline Loans), (C) prior to 2:00 p.m., on the date of such prepayment of its
intent to prepay Swingline Loans and (D) prior to 2:00 p.m., at least three (3)
Business Days before the date of such prepayment of its intent to prepay LIBOR
Rate Loan or Canadian BA Rate Loans, which notice (in each case) shall specify
the applicable Revolving Loans to be prepaid, the amount of such prepayment and
the Types of Revolving Loans to be prepaid and, in the case of LIBOR Rate Loans
and Canadian BA Rate Loans, the specific Borrowing or Borrowings pursuant to
which such LIBOR Rate Loans and Canadian BA Rate Loans were made; (ii) each
partial prepayment of Revolving Loans (other than Swingline Loans) pursuant to
this Section shall be in an aggregate principal amount of at least the US Dollar
Equivalent of $500,000 (or such lesser amount as is acceptable to Administrative
Agent); provided, that, if any partial prepayment of LIBOR Rate Loans
denominated in US Dollars or Canadian BA Rate Loans made pursuant to any
Borrowing shall reduce the outstanding principal amount of such Revolving Loans
made pursuant to such Borrowing to an amount less than the minimum amount
thereof that may be borrowed under the terms hereof, then such Borrowing may not
be continued as a Borrowing of LIBOR Rate Loans or Canadian BA Rate Loans, as
applicable (and same shall automatically be converted into a Borrowing of US
Base Rate Loans in the case of LIBOR Rate Loans denominated in US Dollars and
Canadian Base Rate Loans in the case of Canadian BA Rate Loans) and any election
of an Interest Period with respect thereto given by such Borrower shall have no
force or effect; and (iii) each prepayment pursuant to this Section in respect
of any Revolving Loans made pursuant to a Borrowing shall be applied pro rata
among such Revolving Loans; provided, that, at such Borrower’s election in
connection with any prepayment of Revolving Loans pursuant to this Section 4.1,
such prepayment shall not, so long as no Default or Event of Default then
exists, be applied to any Revolving Loan of a Defaulting Lender.

 

(d)   Limitation on Prepayment of LIBOR Rate Loans and Canadian BA Rate Loans.
No Borrower may prepay any LIBOR Rate Loan or Canadian BA Rate Loan on any day
other than on the last day of the Interest Period applicable thereto unless such
prepayment is accompanied by any amount required to be paid pursuant to Section
6.9.

 

71 

 

 

(e)   Hedge Agreements. No repayment or prepayment pursuant to this Section 4.1
shall affect any Borrower’s obligations under any Hedge Agreement.

 

SECTION 4.2   Permanent Reduction of the Commitments.

 

(a)   Voluntary Reduction. Borrowers shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice from
Borrower Representative to Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Commitment at any time or (ii) portions of
the US Commitments or Canadian Commitments, from time to time, in an aggregate
principal amount not less than $2,500,000 or any whole multiple of $1,000,000 in
excess thereof. Any reduction of the Commitments shall be applied to the
Commitment of each Lender according to its applicable Commitment Percentage. All
Unused Line Fees accrued until the effective date of any termination of the
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice of voluntary reduction delivered in
connection with any refinancing of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or incurrence and
may be revoked by Borrower Representative in the event such refinancing is not
consummated (provided, that, the failure of such contingency shall not relieve
any Borrower from its obligations in respect thereof under Section 6.9). Once
reduced, the Commitments may not be increased other than pursuant to Section
6.13. Each such reduction of the US Commitments shall reduce the US Commitments
of each Lender proportionately in accordance with its ratable share thereof and
each such reduction of the Canadian Commitments shall reduce the Canadian
Commitments of each proportionately in accordance with its ratable share
thereof.

 

(b)   Corresponding Payment. Each permanent reduction permitted pursuant to this
Section 4.2 shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Loans, Swingline Loans and LC Obligations,
as applicable, after such reduction to the Commitments as so reduced, and if the
aggregate amount of all outstanding US Letters of Credit exceeds the US
Commitments as so reduced or outstanding Canadian Letters of Credit exceeds the
Canadian Commitments as so reduced, the applicable Borrowers shall be required
to deposit Cash Collateral in a Cash Collateral account opened by Administrative
Agent in an amount equal to such excess. Such Cash Collateral shall be applied
in accordance with Section 11.2(b). Any reduction of the Commitment to zero
shall be accompanied by payment of all outstanding Revolving Loans and Swingline
Loans (and furnishing of Cash Collateral satisfactory to Administrative Agent
for all LC Obligations) and shall result in the termination of the Commitments
and the Swingline Commitment and the Credit Facility. If the reduction of the
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 6.9.

 

SECTION 4.3   Manner of Payment.

 

(a)   Each payment by any Borrower on account of the principal of or interest on
the Revolving Loans or of any fee, commission or other amounts (including the LC
Obligations) payable to the Lenders under this Agreement shall be made not later
than 1:00 p.m. on the date specified for payment under this Agreement to
Administrative Agent to the Administrative Agent Payment Account for the account
of the Lenders entitled to such payment in the applicable currency, in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 11.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes
and any applicable interest or fee shall continue to accrue until such following
Business Day.

 

72 

 

 

(b)   Any payments in respect of the Obligations shall be applied to Obligations
denominated in the same currency as the payments received and, at Administrative
Agent’s option, thereafter to such Obligations denominated in the other
currencies, if any; provided, that, Administrative Agent may, at its option (but
is not obligated to), convert such currency received to the currency in which
Obligations are denominated at the Exchange Rate calculated by Administrative
Agent in good faith on such date, and Borrowers shall pay the costs of such
conversion (or Administrative Agent may, at its option, charge such costs to the
Loan Account of any Borrower maintained by Administrative Agent).

 

(c)   Upon receipt by Administrative Agent of each payment specified in Section
4.1(a), Administrative Agent shall distribute to each applicable Lender at its
address for notices set forth herein its applicable Commitment Percentage (or
other applicable share as provided herein) of such payment and shall provide
wire advice of the amount of such credit to each such Lender. Each payment to
Administrative Agent on account of the principal of or interest on the Swingline
Loans or of any fee, commission or other amounts payable to the Swingline Lender
shall be made in like manner, but for the account of the Swingline Lender. Each
payment to Administrative Agent of the Issuing Bank’s fees or Lenders’
commissions shall be made in like manner, but for the account of the Issuing
Bank or the Lenders, as the case may be. Each payment to Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of
Administrative Agent and any amount payable to any Lender under Sections 6.9,
6.10, 6.11 or 13.3 shall be paid to Administrative Agent for the account of the
applicable Lender. Subject to Section 6.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

 

(d)   Unless Administrative Agent receives notice from Borrower Representative
prior to the date on which any payment is due to the Lenders that Borrowers will
not make such payment in full as and when required, Administrative Agent may
assume that Borrowers have made (or will make) such payment in full to
Administrative Agent on such date in immediately available funds and
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Administrative Agent on the date when due, each Lender
severally shall repay to Administrative Agent on demand such amount in
accordance with Section 6.7(a).

 

(e)   Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by, or on behalf of, each Borrower to be
made to such Defaulting Lender hereunder shall be applied in accordance with
Section 6.15(a)(ii).

 

SECTION 4.4   Apportionment and Application.

 

(a)   So long as no Application Event has occurred and is continuing, and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Administrative Agent shall be apportioned
ratably among the Lenders (according to the unpaid amount of the Obligations to
which such payments relate held by each Lender) entitled to such payments and
all payments of fees and expenses received by Administrative Agent (other than
fees or expenses that are for Administrative Agent’s separate account or for the
separate account of an Issuing Bank or as otherwise agreed by Lenders) shall be
apportioned ratably among the Lenders based on their respective Commitment
Percentages with respect to the type of Obligation to which a particular fee or
expense relates. Except as otherwise specifically provided herein, all payments
to be made hereunder by Credit Parties shall be remitted to Administrative Agent
and all such payments, and all proceeds of Collateral received by Administrative
Agent, shall be applied in accordance with the terms hereof.

 

73 

 

 

(b)   At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Administrative Agent from or on behalf of US Credit
Parties, and all proceeds of Collateral of US Credit Parties received by
Administrative Agent, shall be applied as follows:

 

(i)   first, to pay any expenses under the Loan Documents (other than Bank
Product Agreements), and including cost or expense reimbursements or indemnities
payable by US Credit Parties then due to Administrative Agent under the Loan
Documents, until paid in full;

 

(ii)   second, to pay any fees payable by US Credit Parties then due to
Administrative Agent under the Loan Documents (other than Bank Product
Agreements) until paid in full;

 

(iii)   third, to pay interest then due on US Special Advances until paid in
full;

 

(iv)   fourth, to pay principal then due on US Special Advances until paid in
full;

 

(v)   fifth, ratably, to pay any expenses under the Loan Documents (including
cost or expense reimbursements) or indemnities payable by US Credit Parties then
due to any of the Lenders under the Loan Documents until paid in full;

 

(vi)   sixth, ratably, to pay any fees payable by US Credit Parties then due to
any of the Lenders under the Loan Documents until paid in full;

 

(vii)   seventh, to pay interest then due in respect of the US Swingline Loans
until paid in full;

 

(viii)   eighth, ratably, to pay interest then due in respect of the US
Revolving Loans (other than US Swingline Loans and US Special Advances) until
paid in full;

 

(ix)   ninth, to pay the principal of all US Swingline Loans until paid in full;

 

(x)   tenth, ratably (1) to pay the principal of all US Revolving Loans whether
or not then due, (2) at any time an Event of Default exists or has occurred and
is continuing, to Administrative Agent, to be held by Administrative Agent for
the benefit of Issuing Bank (and for the ratable benefit of each of the Lenders
that have an obligation to pay to Administrative Agent, for the account of
Issuing Bank, a share of each US LC Obligations), as Cash Collateral in an
amount up to one hundred five percent (105%) of the US LC Obligations (such cash
collateral shall be applied to the reimbursement of any US LC Obligations as and
when the disbursement occurs and, if a US Letter of Credit expires undrawn, the
Cash Collateral held by Administrative Agent in respect of such US Letter of
Credit shall be reapplied pursuant to this Section 4.4(b), beginning with clause
(i) hereof), and (3) to the Bank Product Providers based upon amounts then
certified by the applicable Bank Product Provider to Administrative Agent (in
form and substance satisfactory to Administrative Agent) to be then due and
payable to such Bank Product Providers on account of US Bank Product
Obligations, but only up to the amount of the Bank Product Reserves then in
effect with respect to such US Bank Product Obligations until paid in full;

 

(xi)   eleventh, to pay in full any other Obligations of the US Credit Parties
then due (other than Obligations arising under or pursuant to any Bank Product
Obligations and Obligations owed to Defaulting Lenders);

 

74 

 

 

(xii)   twelfth, ratably, to pay all Obligations of the Canadian Credit Parties
then due in accordance with clauses (i) through (xi) of this Section 4.4(b);

 

(xiii)   thirteenth, ratably, to pay in full any other Obligations (other than
Obligations owed to Defaulting Lenders) then due;

 

(xiv)   fourteenth, ratably to pay any Obligations owed to Defaulting Lenders
then due; and

 

(xv)   fifteenth, to US Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

 

(c)   At any time an Application Event has occurred and is continuing or as
otherwise provided herein with respect to Defaulting Lenders, all payments
remitted to Administrative Agent from or on behalf of Canadian Credit Parties,
and all proceeds of Canadian Collateral received by Administrative Agent, shall
be applied as follows:

 

(i)   first, to pay any expenses under the Loan Documents (other than Bank
Product Agreements), and including cost or expense reimbursements or indemnities
payable by Canadian Credit Parties then due to Administrative Agent under the
Loan Documents, until paid in full;

 

(ii)   second, to pay any fees payable by Canadian Credit Parties then due to
Administrative Agent under the Loan Documents (other than Bank Product
Agreements) until paid in full;

 

(iii)   third, to pay interest then due on Canadian Special Advances until paid
in full;

 

(iv)   fourth, to pay principal then due on Canadian Special Advances until paid
in full;

 

(v)   fifth, ratably, to pay any expenses under the Loan Documents (including
cost or expense reimbursements) or indemnities payable by Canadian Credit
Parties then due to any of the Lenders under the Loan Documents until paid in
full;

 

(vi)   sixth, ratably, to pay any fees payable by Canadian Credit Parties then
due to any of the Lenders under the Loan Documents until paid in full;

 

(vii)   seventh, to pay interest then due in respect of the Canadian Swingline
Loans until paid in full;

 

(viii)   eighth, ratably, to pay interest then due in respect of the Canadian
Revolving Loans (other than Canadian Swingline Loans and Canadian Special
Advances) until paid in full;

 

(ix)   ninth, to pay the principal of all Canadian Swingline Loans until paid in
full;

 

(x)   tenth, ratably (1) to pay the principal of all Canadian Revolving Loans
whether or not then due, (2) at any time an Event of Default exists or has
occurred and is continuing, to Administrative Agent, to be held by
Administrative Agent for the benefit of Issuing Bank (and for the ratable
benefit of each of the Lenders that have an obligation to pay to Administrative
Agent, for the account of Issuing Bank, a share of each Canadian LC
Obligations), as Cash Collateral in an amount up to one hundred five percent
(105%) of the Canadian LC Obligations (such cash collateral shall be applied to
the reimbursement of any Canadian LC Obligations as and when the disbursement
occurs and, if a Canadian Letter of Credit expires undrawn, the Cash Collateral
held by Administrative Agent in respect of such Canadian Letter of Credit shall
be reapplied pursuant to this Section 4.4(c), beginning with clause (i) hereof),
and (3) to the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Administrative Agent (in form and substance
satisfactory to Administrative Agent) to be then due and payable to such Bank
Product Providers on account of Canadian Bank Product Obligations, but only up
to the amount of the Bank Product Reserves then in effect with respect to such
Canadian Bank Product Obligations until paid in full;

 

75 

 

 

(xi)   eleventh, to pay in full any other Canadian Secured Obligations of the
Canadian Credit Parties then due (other than Obligations arising under or
pursuant to any Bank Product Obligations and Obligations owed to Defaulting
Lenders);

 

(xii)   twelfth, to pay in full any other Canadian Secured Obligations (other
than Obligations owed to Defaulting Lenders or Obligations of the US Credit
Parties) then due;

 

(xiii)   thirteenth, ratably to pay any Obligations owed to Defaulting Lenders
then due; and

 

(xiv)   fourteenth, to Canadian Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

 

(d)   So long as no Application Event has occurred and is continuing, Section
4.4(b) shall not apply to any payment made by any Credit Party to Administrative
Agent and specified by such Credit Party (or Borrower Representative on behalf
of such Credit Party) to be for the payment of specific Obligations of such
Credit Party then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

(e)   Administrative Agent promptly shall distribute to each Lender, pursuant to
the applicable instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.5.

 

(f)   For purposes of Section 4.4(b) and (c), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, fee and expense reimbursements, whether or not any of the foregoing
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.

 

(g)   In the event of a direct conflict between the priority provisions of this
Section 4.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of Section
6.15 and this Section 4.4, then the provisions of Section 6.15 shall control and
govern, and if otherwise, then the terms and provisions of this Section 4.4
shall control and govern.

 

SECTION 4.5   Crediting Payments. The receipt of any payment item by
Administrative Agent shall not be required to be considered a payment on account
unless such payment item is a wire transfer of immediately available federal
funds made to the Administrative Agent Payment Account or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Administrative Agent only if it is received into the Administrative
Agent Payment Account on a Business Day on or before 3:00 p.m. If any payment
item is received into the Administrative Agent Payment Account on a day other
than a Business Day or after 3:00 p.m. on a Business Day (unless Administrative
Agent, in its sole discretion, elects to credit it on the date received), it
shall be deemed to have been received by Administrative Agent as of the opening
of business on the immediately following Business Day.

 

76 

 

 

SECTION 4.6   Designated Account. Administrative Agent is authorized to make the
Revolving Loans, and Issuing Bank is authorized to issue, amend or extend the
Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be a Responsible Officer.
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Administrative Agent or the
Lenders hereunder. Unless otherwise agreed by Administrative Agent and Borrower
Representative or otherwise expressly provided for herein, any Revolving Loan or
Swingline Loan requested by Borrowers and made by Administrative Agent or the
Lenders hereunder shall be made to the Designated Account.

 

SECTION 4.7   Maintenance of Loan Account; Statements of Obligations.

 

(a)   Administrative Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with all
Revolving Loans (including Special Advances and Swingline Loans) made by
Administrative Agent, the Swingline Lender, or the Lenders to a Borrower or for
a Borrower’s account, the Letters of Credit issued or arranged by Issuing Bank
for a Borrower’s account, and with all other payment Obligations hereunder or
under the other Loan Documents, including, accrued interest, fees and expenses
payable hereunder or under the other Loan Documents. In accordance with Section
2.3(c), the Loan Account will be credited with all payments received by
Administrative Agent from Borrowers or for Borrowers’ account. Administrative
Agent shall make available to Borrowers monthly statements regarding the Loan
Account, including the principal amount of the Revolving Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses accrued hereunder or under
the other Loan Documents, and each such statement, absent manifest error, shall
be conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within forty-five (45)
days after Administrative Agent first makes such a statement available to
Borrowers, Borrowers shall deliver to Administrative Agent written objection
thereto describing the error or errors contained in such statement. Any failure
to so record any charge or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of demonstrable error.

 

(b)   Upon the request of any Lender made through Administrative Agent, the
applicable Borrower shall execute and deliver to such Lender (through
Administrative Agent) a Revolving Credit Note, Canadian Revolving Credit Note
and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Loans, Canadian Revolving Loans and/or Swingline Loans, as applicable,
in addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Revolving Loans
and payments with respect thereto.

 

(c)   In addition to the accounts and records referred to in clause (a) above,
each Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by Administrative Agent and
the accounts and records of any Lender in respect of such matters, the accounts
and records of Administrative Agent shall control in the absence of demonstrable
error.

 

77 

 

 

SECTION 4.8   Payment Dates. Except as otherwise provided herein, (a) all
interest, all Letter of Credit Fees, and all other fees payable hereunder or
under any of the other Loan Documents shall be due and payable, in arrears, on
the first day of each calendar quarter, and (b) all costs and expenses payable
hereunder or under any of the other Loan Documents shall be due and payable on
the earlier of (i) the first day of the month following the date on which the
applicable costs or expenses were first incurred or (ii) the date on which
demand therefor is made by Administrative Agent (it being acknowledged and
agreed that any charging of such costs or expenses to the Loan Account pursuant
to the provisions of the following sentence shall be deemed to constitute a
demand for payment thereof for the purposes of this clause (b)).

 

SECTION 4.9   Manner of Payment. Borrowers hereby authorize Administrative
Agent, from time to time without prior notice to Borrowers, to charge to the
Loan Account (A) on the first day of each calendar quarter, all interest accrued
during the prior quarter on the Revolving Loans hereunder, (B) on the first day
of each quarter, all Letter of Credit Fees accrued or chargeable hereunder
during the prior month, (C) as and when incurred or accrued, all fees and costs
provided for in Section 3.3, (D) on the first day of each quarter, the Unused
Line Fee accrued during the prior quarter pursuant to Section 6.3(b), (E) as and
when due and payable, all other fees payable hereunder or under any of the other
Loan Documents, (F) as and when incurred or accrued, the fronting fees and all
commissions, other fees, charges and expenses provided for in Section 3.3, (G)
as and when incurred or accrued, all other costs and expenses payable hereunder
or under the other Loan Documents, and (H) as and when due and payable all other
payment obligations payable under any Loan Document or any Bank Product
Agreement (including any amounts due and payable to the Bank Product Providers
in respect of Bank Products). All amounts (including interest, fees, costs,
expenses or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans that are Base Rate Loans in the applicable currency (unless and until
converted into LIBOR Rate Loans or Canadian BA Rate Loans, as applicable, in
accordance with the terms of this Agreement).

 

SECTION 4.10   Joint and Several Liability of US Borrowers; Joint and Several
Liability of Canadian Borrowers.

 

(a)   Each US Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each US Borrower and in consideration of the
undertakings of the other US Borrowers to accept joint and several liability for
the Obligations. Each Canadian Borrower is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Canadian Borrower and in
consideration of the undertakings of the other Canadian Borrowers to accept
joint and several liability for the Canadian Obligations.

 

(b)   Each US Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other US Borrowers, with respect to the payment
and performance of all of the Obligations (including any Obligations arising
under this Section 4.10), it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of each US Borrower
without preferences or distinction among them. Each Canadian Borrower, jointly
and severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Canadian Borrowers, with respect to the payment and performance of all of the
Canadian Obligations (including any Canadian Obligations arising under this
Section 4.10), it being the intention of the parties hereto that all the
Canadian Obligations shall be the joint and several obligations of each Canadian
Borrower without preferences or distinction among them.

 

78 

 

 

(c)   If and to the extent that any US Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other US Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full. If and to
the extent that any Canadian Borrower shall fail to make any payment with
respect to any of the Canadian Obligations as and when due or to perform any of
the Canadian Obligations in accordance with the terms thereof, then in each such
event the other Canadian Borrowers will make such payment with respect to, or
perform, such Canadian Obligation until such time as all of the Canadian
Obligations are paid in full.

 

(d)   The US Obligations of each US Borrower under the provisions of this
Section 4.10 constitute the absolute and unconditional, full recourse
Obligations of each US Borrower enforceable against each US Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
4.10(d)) or any other circumstances whatsoever. The Canadian Obligations of each
Canadian Borrower under the provisions of this Section 4.10 constitute the
absolute and unconditional, full recourse Canadian Obligations of each Canadian
Borrower enforceable against each Canadian Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
4.10) or any other circumstances whatsoever.

 

(e)   Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Administrative Agent or Lenders under or in respect of any
of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Administrative Agent or Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Administrative Agent or Lenders in respect of any of
the Obligations, and the taking, addition, substitution or release, in whole or
in part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of Administrative Agent
or any Lender with respect to the failure by any Borrower to comply with any of
its respective Obligations, including, without limitation, any failure strictly
or diligently to assert any right or to pursue any remedy or to comply fully
with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 4.10 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 4.10, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 4.10 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 4.10 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or
Administrative Agent or any Lender.

 

79 

 

 

(f)   Each Borrower represents and warrants to Administrative Agent and Lenders
that such Borrower is currently informed of the financial condition of the other
Borrowers and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Obligations. Each Borrower
further represents and warrants to Administrative Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of the other Borrowers’ financial condition and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

 

(g)   The provisions of this Section 4.10 are made for the benefit of
Administrative Agent, each member of the Lender Group, each Bank Product
Provider, and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Administrative Agent,
any member of the Lender Group, any Bank Product Provider, or any of their
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 4.10 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
4.10 will forthwith be reinstated in effect, as though such payment had not been
made.

 

(h)   Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Administrative Agent or Lenders with respect to any of
the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any
Administrative Agent or any member of the Lender Group hereunder or under any of
the Bank Product Agreements are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any Insolvency Proceeding relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

 

(i)   Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for
Administrative Agent, and such Borrower shall deliver any such amounts to
Administrative Agent for application to the Obligations in accordance with
Section 4.4.

 

80 

 

 

Article V

 

[Reserved]

 

Article VI

 

INTEREST; FEES; GENERAL LOAN PROVISIONS

 

SECTION 6.1   Interest.

 

(a)   Interest Rate Options. Subject to the provisions of this Section 6.1, at
the election of Borrower Representative, on behalf of US Borrowers or Canadian
Borrowers:

 

(i)   US Revolving Loans shall bear interest at (A) the US Base Rate plus the
Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided,
that, the LIBOR Rate shall not be available until three (3) Business Days after
the Closing Date unless the Borrowers have delivered to Administrative Agent a
letter in form and substance reasonably satisfactory to Administrative Agent
indemnifying the Lenders in the manner set forth in Section 6.9);

 

(ii)   Canadian Revolving Loans (A) denominated in Canadian Dollars shall bear
interest at (1) the Canadian Base Rate plus the Applicable Margin or (2) the
Canadian BA Rate plus the Applicable Margin and (B) denominated in US Dollars
shall bear interest at (1) the US Base Rate plus the Applicable Margin or (2)
the LIBOR Rate plus the Applicable Margin (provided, that, the Canadian BA Rate
and the LIBOR Rate shall not be available with respect to Canadian Revolving
Loans unless the Borrowers have delivered to Administrative Agent, at least
three (3) Business Days prior to the Closing Date, a letter in form and
substance satisfactory to Administrative Agent indemnifying the Lenders in the
manner set forth in Section 6.9); and

 

(iii)   any Swingline Loan shall bear interest at the applicable Base Rate plus
the Applicable Margin.

 

Borrower Representative, on behalf of the applicable Borrowers, shall select the
rate of interest and Interest Period, if any, applicable to any Revolving Loan
at the time a Notice of Borrowing is given pursuant to Section 2.3(a) or at the
time a Notice of Conversion/Continuation is given pursuant to Section 6.2. Any
Revolving Loan or any portion thereof denominated in US Dollars as to which
Borrower Representative has not duly specified an interest rate as provided
herein shall be deemed a Base Rate Loan. Any Canadian Revolving Loan or any
portion thereof denominated in Canadian Dollars as to which Borrower
Representative, on behalf of the Canadian Borrowers, has not duly specified an
interest rate as provided herein shall be deemed a Canadian Base Rate Loan.
Subject to Section 6.1(c), any LIBOR Rate Loan or Canadian BA Rate Loan or any
portion thereof as to which Borrower Representative has not duly specified an
Interest Period as provided herein shall be deemed a LIBOR Rate Loan or Canadian
BA Rate Loan, as applicable, with an Interest Period of one (1) month.

 

(b)   Interest Periods. In connection with each LIBOR Rate Loan or Canadian BA
Rate Loan, Borrower Representative, on behalf of the applicable Borrower, by
giving notice at the times described in Section 2.3 or 6.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Revolving Loan, which Interest Period shall be a period of one (1), three (3),
or six (6) months (and if approved by all Lenders, twelve (12) months);
provided, that:

 

(i)   the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

 

81 

 

 

(ii)   if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that, if any Interest Period with respect to a LIBOR Rate Loan or
Canadian BA Rate Loan would otherwise expire on a day that is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the immediately preceding Business
Day;

 

(iii)   any Interest Period with respect to a LIBOR Rate Loan or Canadian BA
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

 

(iv)   no Interest Period shall extend beyond the Maturity Date; and

 

(v)   there shall be no more than ten (10) Interest Periods for all LIBOR Rate
Loans and Canadian BA Rate Loans in effect at any time.

 

(c)   Default Rate. Subject to Section 11.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 11.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrowers
shall no longer have the option to request LIBOR Rate Loans or Canadian BA Rate
Loans, (B) all outstanding LIBOR Rate Loans or Canadian BA Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans or
Canadian BA Rate Loans, as applicable, until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to (1) US Base Rate Loans in
the case of LIBOR Rate Loans denominated in Dollars or (2) Canadian Base Rate
Loans in the case of Canadian BA Rate Loans denominated in Canadian Dollars, (C)
all outstanding US Base Rate Loans and other US Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to US Base Rate Loans or such other US Obligations arising hereunder
or under any other Loan Document, (D) all outstanding Canadian Base Rate Loans
and other Canadian Obligations arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Canadian
Base Rate Loans or such other Canadian Obligations arising hereunder or under
any other Loan Document, (E) letter of credit commissions and letter of credit
fees shall bear interest at a rate per annum of two percent (2%) in excess of
the rate that would otherwise be applicable thereto, and (F) all accrued and
unpaid interest shall be due and payable on demand of Administrative Agent.
Interest shall continue to accrue on the Obligations after the filing by or
against any Borrower of any petition seeking any relief in bankruptcy or Debtor
Relief Law.

 

(d)   Interest Payment and Computation.

 

(i)   Interest on each Base Rate Loan shall be due and payable in arrears on the
first day of each calendar quarter commencing January 1, 2016, and interest on
each LIBOR Rate Loan and Canadian BA Rate Loan shall be due and payable on the
last day of each Interest Period applicable thereto, and if such Interest Period
extends over three (3) months, at the end of each three (3) month interval
during such Interest Period (but in any event all interest shall be payable on
the Maturity Date). All computations of interest for Base Rate Loans when the
Base Rate is determined by the Prime Rate and all computations of interest for
Canadian Base Rate Loans and Canadian BA Rate Loans shall be made on the basis
of a year of three hundred sixty-five (365) or three hundred sixty-six (366)
days, as the case may be, and actual days elapsed. All other computations of
fees and interest provided hereunder shall be made on the basis of a three
hundred sixty (360) day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a three
hundred sixty-five (365)/three hundred sixty-six (366) day year).

 

82 

 

 

(ii)   For greater certainty, whenever any amount is payable under this
Agreement or any other Loan Document by the Canadian Borrower as interest or as
a fee which requires the calculation of an amount using a percentage per annum,
each party to this Agreement acknowledges and agrees that such amount shall be
calculated as of the date payment is due without application of the “deemed
reinvestment principle” or the “effective yield method” (e.g., when interest is
calculated and payable monthly, the rate of interest payable per month is 1/12
of the stated rate of interest per annum).

 

(iii)   For the purposes of the Interest Act (Canada) and disclosure under such
Act, whenever interest to be paid under this Agreement is to be calculated on
the basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days or any other period of time that is less than a calendar year, the
yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either three hundred sixty-five (365) or three hundred sixty-six
(366) days or such other period of time, as the case may be.

 

(e)   Maximum Rate.

 

(i)   In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law,
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. Subject to clause (ii) below, in the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest permissible rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at Administrative Agent’s option (i) promptly refund to the
applicable Borrower any interest received by the Lenders in excess of the
maximum lawful rate or (ii) apply such excess to the principal balance of the US
Obligations or the Canadian Obligations, as applicable, on a pro rata basis. It
is the intent hereof that the Borrowers not pay or contract to pay, and that
neither Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrowers under Applicable Law.

 

(ii)   If any provision of this Agreement or of any of the other Loan Documents
would obligate the Canadian Borrower or any other Canadian Credit Party to make
any payment of interest or other amount payable to any Canadian Lender in an
amount or calculated at a rate which would result in a receipt by such Canadian
Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Canadian Lender of interest
at a criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (A) firstly, by reducing the amount or rate of interest required to be
paid to such Canadian Lender on Canadian Revolving Loans, and (B) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to such Canadian Lender which would constitute “interest” for purposes of
Section 347 of the Criminal Code (Canada). Any amount or rate of interest
referred to in this Section 6.1 shall be determined in accordance with generally
accepted actuarial practices and principles as an effective annual rate of
interest over the term that the applicable Canadian Revolving Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be pro-rated over the period from the Closing Date to the
date set out in clause (a) of the definition of “Maturity Date” and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Administrative Agent shall be conclusive for the purposes
of such determination.

 

83 

 

 

SECTION 6.2   Notice and Manner of Conversion or Continuation of Revolving
Loans.

 

(a)   Subject to the terms hereof, Borrower Representative, on behalf of the
applicable Borrower, shall have the option to (i) convert at any time following
the third (3rd) Business Day after the Closing Date all or any portion of any
outstanding US Base Rate Loans denominated in US Dollars (other than Swingline
Loans) in a principal amount equal to $2,500,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBOR Rate Loans, (ii) convert all
or any portion of any outstanding Canadian Base Rate Loans in a principal amount
equal to C$1,000,000 or any whole multiple of C$1,000,000 in excess thereof into
one or more Canadian BA Rate Loans denominated in Canadian Dollars and (iii)
upon the expiration of any Interest Period, (A) convert all or any part of its
outstanding LIBOR Rate Loans denominated in US Dollars in a principal amount
equal to $1,000,000 or a whole multiple of $1,000,000 in excess thereof into US
Base Rate Loans (other than Swingline Loans), (B) convert all or any part of its
outstanding Canadian BA Rate Loans denominated in Canadian Dollars in a
principal amount of C$1,000,000 or a whole multiple of C$1,000,000 in excess
thereof into Canadian Base Rate Loans or (C) continue such LIBOR Rate Loans
denominated in US Dollars as LIBOR Rate Loans or Canadian BA Rate Loans
denominated in Canadian Dollars as Canadian BA Rate Loans. Upon any such
conversion the proceeds thereof will be deemed to be applied directly on the day
of such conversion to prepay the outstanding principal amount of the Revolving
Loans being converted.

 

(b)   Whenever any Borrower desires to convert or continue Revolving Loans as
provided above, Borrower Representative, on behalf of the applicable Borrowers,
shall give Administrative Agent irrevocable prior written notice in the form
attached as Exhibit C (a “Notice of Conversion/Continuation”) not later than
12:00 noon three (3) Business Days before the day on which a proposed conversion
or continuation of such Revolving Loan is to be effective specifying (A) the
Revolving Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan or Canadian BA Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Revolving Loans to be converted or continued, and (D) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan or Canadian BA Rate
Loan, as applicable; provided, that (in each case):

 

(i)   all LIBOR Loans or Canadian BA Rate Loans comprising a Borrowing shall at
all times have the same Interest Period;

 

(ii)   the initial Interest Period for any LIBOR Loans or Canadian BA Rate Loans
shall commence on the date of Borrowing of such LIBOR Loans or Canadian BA Rate
Loans (including the date of any conversion thereto from a US Base Rate Loan or
Canadian Base Rate Loan, as applicable) and each Interest Period occurring
thereafter in respect of such LIBOR Loans or Canadian BA Rate Loans Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;

 

(iii)   no Interest Period for any Borrowing of a LIBOR Loan or a Canadian BA
Rate Loan denominated in US Dollars or Canadian Dollars may be selected at any
time when an Event of Default is then in existence and Administrative Agent, at
its option or at the request of the Required Lenders, has notified the Borrower
Representative of same;

 

(iv)   no continuation or conversion shall result in a greater number of
Borrowings of LIBOR Loans or Canadian BA Rate Loans than is permitted hereunder
or for an amount less than the minimum borrowing amount; and

 

(v)   no Interest Period in respect of any Borrowing of any LIBOR Loan or
Canadian BA Rate Loan shall be selected that extends beyond the Maturity Date.

 

84 

 

 

(c)   If the Borrower Representative fails to deliver a timely interest rate
election request or Notice of Continuation/Conversion with respect to a LIBOR
Loan or Canadian BA Rate Loan prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to (i) a US Base Rate
Loan, in the case of a Borrowing of Revolving Loans denominated in US Dollars,
or (ii) a Canadian Base Rate Loan, in the case of a Borrowing of Revolving Loans
denominated in Canadian Dollars. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and Administrative Agent,
at its option or at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing of Revolving Loans denominated in US Dollars may be
converted to or continued as a LIBOR Loan, (ii) no outstanding Borrowing of
Revolving Loans denominated in Canadian Dollars may be converted to or continued
as a Canadian BA Rate Loan, and (iii) unless repaid, (A) each LIBOR Loan
denominated in US Dollars shall be converted to US Base Rate Loan at the end of
the Interest Period applicable thereto and each Canadian BA Rate Loan
denominated in Canadian Dollars shall be converted to a Canadian Base Rate Loan
at the end of the Interest Period applicable thereto.

 

SECTION 6.3   Fees.

 

(a)   Agent Fees. Borrowers shall pay to Administrative Agent, for the account
of Administrative Agent, as and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter.

 

(b)   Unused Line Fee. Borrowers shall pay to Administrative Agent, for the
account of the Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to (i) one-quarter percent (0.25%) per annum multiplied by the difference
between the Canadian Loan Limit and the average amount of the Canadian
Outstandings during the immediately preceding quarter (or portion thereof), plus
(ii) one-quarter percent (0.25%) per annum multiplied by the difference between
the US Loan Limit and the average amount of the US Outstandings during the
immediately preceding quarter (or portion thereof), which Unused Line Fee shall
be due and payable on the first day of each fiscal quarter from and after the
Closing Date and on the date on which the Obligations are paid in full.
Swingline Loans will not be considered in the calculation of the Unused Line
Fee.

 

(c)   Field Examination and Other Fees. Subject to Section 9.12(c), Borrowers
shall pay to Administrative Agent, field examination, appraisal, and valuation
fees and charges, as and when incurred or chargeable, as follows (i) a fee of
$1,000 per day, per examiner, plus out-of-pocket expenses (including travel,
meals, and lodging) for each field examination of any Borrower performed by
personnel employed by Administrative Agent, and (ii) the fees or charges paid or
incurred by Administrative Agent (but, in any event, no less than a charge of
$1,000 per day, per Person, plus out-of-pocket expenses (including travel,
meals, and lodging)) if it elects to employ the services of one or more third
Persons to perform field examinations of any Borrower or its Subsidiaries, to
establish electronic collateral reporting systems, to appraise the Collateral,
or any portion thereof, or to assess any Borrower’s or its Subsidiaries’
business valuation.

 

(d)   Other Fees. The Borrowers shall pay to the Arrangers and Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrowers shall pay to the Lenders such fees as
shall have been separately agreed upon in writing by the Borrowers in the
amounts and at the times so specified.

 

SECTION 6.4   [Reserved]

 

SECTION 6.5   [Reserved] 

 

85 

 

 

SECTION 6.6   Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Revolving Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Revolving Loans and accrued interest thereon or other
such obligations (other than pursuant to Sections 6.9, 6.10, 6.11 or 13.3)
greater than its Commitment Percentage thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify Administrative Agent
of such fact, and (b) purchase (for cash at face value) participations in the
Revolving Loans and such other obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and other amounts owing them; provided, that:

 

(i)   if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

 

(ii)   the provisions of this paragraph shall not be construed to apply to (A)
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 6.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or participations in Swingline Loans and Letters of Credit to
any assignee or participant, other than to Holdings or any of its Subsidiaries
or Affiliates (as to which the provisions of this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

SECTION 6.7   Administrative Agent’s Clawback.

 

(a)   Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender (i) in the case of
US Base Rate Loans and Canadian Base Rate Loans, not later than 12:00 noon on
the Funding Date of any Borrowing and (ii) otherwise, prior to the Funding Date
of any Borrowing that such Lender will not make available to Administrative
Agent such Lender’s share of such Borrowing, Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Sections 2.3(b), 4.2(b) and 5.2 and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, (1) with respect to any Revolving Loan denominated in
Dollars, the greater of (x) the daily average Federal Funds Rate and (y) a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation and (2) with respect to any Revolving Loan denominated in
Canadian Dollars, the greater of (x) a rate equal to Administrative Agent’s
aggregate marginal cost (including the cost of maintaining any required reserves
or deposit insurance and of any fees, penalties, overdraft charges or other
costs or expenses incurred by Administrative Agent as a result of the failure to
deliver funds hereunder) of carrying such amount and (y) a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by such Borrower, (1)
with respect to any Revolving Loan denominated in Dollars, the interest rate
applicable to US Base Rate Loans and (2) with respect to any Revolving Loan
denominated in Canadian Dollars, a rate equal to Administrative Agent’s
aggregate marginal cost (including the cost of maintaining any required reserves
or deposit insurance and of any fees, penalties, overdraft charges or other
costs or expenses incurred by Administrative Agent as a result of the failure to
deliver funds hereunder) of carrying such amount. If the applicable Borrower and
such Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to such Borrower
the amount of such interest paid by such Borrower for such period. If such
Lender pays its share of the applicable Borrowing to Administrative Agent, then
the amount so paid shall constitute such Lender’s Revolving Loan included in
such Borrowing. Any payment by any Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to Administrative Agent.

 

86 

 

 

(b)   Payments by the Borrowers; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to Administrative Agent for the account of the
Lenders, the Issuing Bank or the Swingline Lender hereunder that the applicable
Borrower will not make such payment, Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, the Issuing Bank or
the Swingline Lender, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders,
the Issuing Bank or the Swingline Lender, as the case maybe, severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender, Issuing Bank or the Swingline Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, (i) with respect to any
US Extension of Credit, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) with respect to any Canadian Extension of
Credit, at a rate equal to Administrative Agent’s aggregate marginal cost
(including the cost of maintaining any required reserves or deposit insurance
and of any fees, penalties, overdraft charges or other costs or expenses
incurred by Administrative Agent as a result of the failure to deliver funds
hereunder) of carrying such amount.

 

(c)   Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Revolving Loans and
issue or participate in Letters of Credit are several and are not joint or joint
and several. The failure of any Lender to make available its Commitment
Percentage of any Revolving Loan requested by any Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Revolving Loan available on the Funding Date of the
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Revolving Loan available on the
Funding Date of such Borrowing.

 

87 

 

 

SECTION 6.8   Changed Circumstances.

 

(a)   Circumstances Affecting LIBOR Rate or Canadian BA Rate Availability. If in
connection with any request for a LIBOR Rate Loan or Canadian BA Rate Loan or a
US Base Rate Loan or Canadian Base Rate Loan, as applicable, as to which the
interest rate is determined with reference to LIBOR or the Canadian BA Rate, as
the case may be, or a conversion to or continuation thereof, if for any reason
(i) Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that Dollar or Canadian Dollar, as
applicable, deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Revolving Loan, or
in the applicable Canadian market in the case of the Canadian BA Rate, (ii)
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for ascertaining the LIBOR Rate for such Interest Period with respect to a
proposed LIBOR Rate Loan or Canadian BA Rate or any Base Rate Loan or any
Canadian Base Rate Loan as to which the interest rate is determined with
reference to LIBOR or Canadian BA Rate, as the case may be, or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate or Canadian BA Rate, as
applicable, does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Revolving Loans during such Interest Period, then
Administrative Agent shall promptly give notice thereof to the Borrowers.
Thereafter, until Administrative Agent notifies the Borrowers that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans or Canadian BA Rate Loans, as the case may be, and the right of any
Borrower to convert any Revolving Loan to or continue any Revolving Loan as a
LIBOR Rate Loan or Canadian BA Rate, as applicable, shall be suspended, and (i)
in the case of LIBOR Rate Loans, each Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan or Canadian BA Rate Loan, as the case may be, made to it
together with accrued interest thereon (subject to Section 6.1(d)), on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan or
Canadian BA Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan made to it to a US Base Rate Loan or such Canadian BA
Rate Loan made to it to a Canadian Base Rate Loan, as applicable, as to which
the interest rate is not determined by reference to LIBOR or the Canadian BA
Rate, as of the last day of such Interest Period; or (ii) in the case of US Base
Rate Loans, the interest rate shall cease to be determined by reference to LIBOR
as of the last day of such Interest Period.

 

(b)   Laws Affecting LIBOR Rate or Canadian BA Rate Availability. If, after the
date hereof, the introduction of, or any change in, any Applicable Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency made or issued after the date hereof, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any LIBOR Rate Loan,
Canadian BA Rate Loan, Base Rate Loan or Canadian Base Rate Loan as to which the
interest rate is determined by reference to LIBOR or the Canadian BA Rate, such
Lender shall promptly give notice thereof to Administrative Agent and
Administrative Agent shall promptly give notice to the Borrowers and the other
Lenders. Thereafter, until Administrative Agent notifies the Borrowers that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans, Canadian BA Rate Loans, Base Rate Loans or Canadian Base Rate Loans
as to which the interest rate is determined by reference to LIBOR or the
Canadian BA Rate, as the case may be, and the right of the Borrowers to convert
any Revolving Loan to a LIBOR Rate Loan or Canadian BA Rate or continue any
Revolving Loan as a LIBOR Rate Loan or Canadian BA Rate Loan, as the case may
be, shall be suspended and thereafter the Borrowers may select only Base Rate
Loans and Canadian Base Rate Loans, as applicable, as to which the interest rate
is not determined by reference to LIBOR or the Canadian BA Rate hereunder, (ii)
all Base Rate Loans and all Canadian Base Rate Loans shall cease to be
determined by reference to LIBOR or the Canadian BA Rate, as the case may be and
(iii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan or Canadian BA Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Revolving Loan shall immediately be converted
to a Base Rate Loan or a Canadian Base Rate Loan, as applicable, as to which the
interest rate is not determined by reference to LIBOR or the Canadian BA Rate
for the remainder of such Interest Period.

 

88 

 

 

SECTION 6.9   Indemnity. Each Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or Canadian BA Rate Loan made to such Borrower or from fees payable to
terminate the deposits from which such funds were obtained, but excluding loss
of profit) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Revolving Loan to such Borrower (a) as a consequence of any failure
by any Borrower to make any payment when due of any amount due hereunder in
connection with a LIBOR Rate Loan or Canadian BA Rate Loan, (b) due to any
failure of such Borrower to borrow, continue or convert into a LIBOR Rate Loan
or Canadian BA Rate Loan on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan or Canadian BA Rate Loan made to such Borrower
on a date other than the last day of the Interest Period therefor. The amount of
such loss or expense shall be determined, in the applicable Lender’s sole
discretion, based upon the assumption that such Lender funded its Commitment
Percentage of the LIBOR Rate Loans in the London interbank market or of the
Canadian BA Rate Loan in the applicable market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower Representative, through Administrative Agent and shall be
conclusively presumed to be correct save for demonstrable error.

 

SECTION 6.10   Increased Costs.

 

(a)   Increased Costs Generally. If any Change in Law shall:

 

(i)   impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Bank;

 

(ii)   subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (f) of the definition of Excluded Taxes
and (C) Connection income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)   impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Revolving Loan (or of maintaining its obligation
to make any such Revolving Loan), or to increase the cost to such Lender, the
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender, the Issuing Bank or other Recipient, the Borrowers shall pay to
any such Lender, the Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

89 

 

 

(b)   Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitment or Canadian Commitment, as
applicable, of such Lender or the Revolving Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time upon written request of such Lender or such Issuing Bank
the Borrowers shall promptly pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)   Certificates for Reimbursement. A certificate of a Lender, the Issuing
Bank or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Bank, such other Recipient or any of their
respective holding companies, as the case may be, as specified in clause (a) or
(b) of this Section 6.10 and delivered to the Borrowers, shall be conclusive
absent demonstrable error. The Borrowers shall pay such Lender, the Issuing Bank
or such other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)   Delay in Requests. Failure or delay on the part of any Lender, the Issuing
Bank or such other Recipient to demand compensation pursuant to this Section
6.10 shall not constitute a waiver of such Lender’s, the Issuing Bank’s or such
other Recipient’s right to demand such compensation; provided, that the
Borrowers shall not be required to compensate any Lender, the Issuing Bank or
any other Recipient pursuant to this Section 6.10 for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender, the Issuing Bank or such other Recipient, as the case may be,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s, the Issuing Bank’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine (9) month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

SECTION 6.11   Taxes.

 

(a)   Issuing Bank. For purposes of this Section 6.11, the term “Lender”
includes the Issuing Bank.

 

(b)   Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 6.11), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)   Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

90 

 

 

(d)   Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 6.11) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower Representative by a Recipient (with a copy to Administrative Agent), or
by Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent demonstrable error.

 

(e)   Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.10(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent demonstrable error. Each Lender hereby authorizes Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
clause (e).

 

(f)   Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 6.11, such
Credit Party shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

 

(g)   Status of Lenders.

 

(i)   Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower Representative and Administrative Agent, at the time or
times reasonably requested by Borrower Representative or Administrative Agent,
such properly completed and executed documentation reasonably requested by
Borrower Representative or Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by Borrower Representative or Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrower Representative or Administrative Agent as will
enable Borrower Representative or Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 6.11(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)   Without limiting the generality of the foregoing, in the event that any
Borrower is a US Person:

 

91 

 

 

(A)   any Lender that is a US Person shall deliver to Borrower Representative
and Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower Representative or Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

 

(B)   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower Representative or
Administrative Agent), whichever of the following is applicable:

 

(1)   in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;

 

(2)   executed originals of IRS Form W-8ECI;

 

(3)   in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)   to the extent a foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially
in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate substantially in
the form of Exhibit L-4 on behalf of each such direct and indirect partner;

 

(C)   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower Representative or
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower
Representative or Administrative Agent to determine the withholding or deduction
required to be made; and

 

92 

 

 

(D)   if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower Representative and Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower Representative or Administrative Agent such documentation prescribed
by Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Borrower
Representative or Administrative Agent as may be necessary for Borrower
Representative and Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower Representative and
Administrative Agent in writing of its legal inability to do so; provided, that
no such updating or notification is required to be made on account of any
Canadian withholding tax if no form or certification has been previously
delivered for Canadian withholding tax purposes.

 

(h)   Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 6.10 or this Section
6.11 (including by the payment of additional amounts pursuant to Section 6.10 or
this Section 6.11), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under Section
6.10 or this Section 6.11 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This clause
(h) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)   Survival. Each party’s obligations under this Section 6.11 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

SECTION 6.12   Mitigation Obligations; Replacement of Lenders.

 

(a)   Designation of a Different Lending Office. If any Lender delivers a notice
under Section 6.8(b), requests compensation under Section 6.10, or requires any
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 6.11,
then such Lender shall, at the request of the Borrowers, use reasonable efforts
to designate a different lending office for funding or booking its Revolving
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would permit the withdrawal of the notice under
Section 6.8(b) or (ii) would eliminate or reduce amounts payable pursuant to
Section 6.10 or Section 6.11, as the case may be, in the future, and in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

93 

 

 

(b)   Replacement of Lenders. If any Lender delivers a notice under Section
6.8(b), requests compensation under Section 6.10, or if the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 6.11,
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 6.12(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
13.10), all of its interests, rights (other than its existing rights to payments
pursuant to Section 6.10 or Section 6.11) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that:

 

(i)   the Borrowers shall have paid to Administrative Agent the assignment fee
(if any) specified in Section 13.10;

 

(ii)   such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and funded participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 6.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

 

(iii)   in the case of any such assignment resulting from a claim for
compensation under Section 6.10 or payments required to be made pursuant to
Section 6.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)   such assignment does not conflict with Applicable Law; and

 

(v)   in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

94 

 

 

 

SECTION 6.13   Incremental Commitments.

 

(a)   At any time after the Closing Date, Borrower Representative may by written
notice to Administrative Agent (which shall promptly deliver such notice to each
Lender) elect to request one or more increases in the US Commitments or Canadian
Commitments (any such increase, an “Incremental Commitment”), provided, that,
(i) the total aggregate principal amount for all such Incremental Commitments
shall not (as of any date of incurrence thereof) exceed $300,000,000, (ii) the
total aggregate principal amount for all such Incremental Commitments for
Canadian Commitments shall not exceed $25,000,000 and (iii) the total aggregate
amount for each request for Incremental Commitments shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clauses (i) or (ii), as applicable. Each
such notice shall specify the date (each, an “Increase Effective Date”) on which
Borrower Representative proposes that any Incremental Commitment shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Administrative Agent. Upon notice to
Administrative Agent, Borrower Representative may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to Administrative Agent, Swingline Lender and each
Issuing Bank to provide an Incremental Commitment (any such Person, an
“Incremental Lender”). Any proposed Incremental Lender offered or approached to
provide all or a portion of any Incremental Commitment may elect or decline, in
its sole discretion, to provide such Incremental Commitment.

 

(b)   Any Incremental Commitment shall become effective as of such Increase
Effective Date; provided, that, as of the date of any such Facility Increase,
and after giving effect thereto,

 

(i)   Borrowers shall deliver to Administrative Agent a certificate of each
Credit Party dated as of the applicable Increase Effective Date signed by a
Responsible Officer of such Credit Party (i) certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
Incremental Commitment, and (ii) certifying that, before and after giving effect
to such increase, the representations and warranties contained in Article VIII
and each other Loan Document shall be true and correct in all material respects
(except to the extent any such representation and warranty is already qualified
by materiality or reference to a Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects)
on such Increase Effective Date with the same effect as if made on and as of
such date (except for any such representation and warranty that by its terms is
made only as of an earlier date, which representation and warranty shall have
been true and correct as of such earlier date);

 

(ii)   Borrowers shall have paid such fees and other compensation to
Administrative Agent and Lenders as may be agreed;

 

(iii)   Borrowers shall deliver to Administrative Agent and Lenders an opinion
or opinions, in form and substance reasonably satisfactory to Administrative
Agent, from counsel to Borrowers reasonably satisfactory to Administrative Agent
and dated the Increase Effective Date;

 

(iv)   Borrowers shall have delivered such other instruments, documents and
agreements as Administrative Agent may have reasonably requested;

 

(v)   as of the Increase Effective Date and after giving effect thereto, no
Specified Event of Default shall exist or have occurred and be continuing,

 

(vi)   such Incremental Commitment shall be subject to obtaining additional
Commitments of Lenders (whether existing Lenders or new Lenders),

 

(vii)   the terms of such Incremental Commitments shall be the same as for all
other Commitments and Revolving Loans (other than as to fees payable for such
Incremental Commitments).

 

(c)   In no event shall the fees, interest rate and other compensation offered
or paid in respect of any Incremental Commitment have higher rates than the
amounts paid and payable to the then existing Lenders in respect of their
Commitments, unless the fees, interest rate and other compensation payable to
the then existing Lenders are increased to the same as those paid in connection
with the Incremental Commitments, except for the initial fee payable in respect
of the Incremental Commitment of a Lender.

 

95 

 

 

(d)   The outstanding Revolving Loans and Commitment Percentages of Swingline
Loans and LC Obligations will be reallocated by Administrative Agent on the
applicable Increase Effective Date among the Lenders (including the Incremental
Lenders providing such Incremental Commitments) in accordance with their revised
Commitment Percentages and the Lenders (including the Incremental Lenders
providing such Incremental Commitment) agree to make all payments and
adjustments necessary to effect such reallocation and Borrower Representative
shall pay any and all costs required pursuant to Section 6.9 in connection with
such reallocation as if such reallocation were a repayment. To the extent that
the Incremental Lender is not a Lender immediately prior to the Increase
Effective Date, such Incremental Lender shall execute and deliver to
Administrative Agent one or more Lender Joinder Agreements, which shall then be
executed and delivered by Borrower Representative and Administrative Agent and
if the Incremental Lender is a Lender immediately prior to the Increase
Effective Date then such Incremental Lender shall execute and deliver such other
agreement as Administrative Agent may require. Such Lender Joinder Agreement or
other agreement, as the case may be, shall, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of Administrative Agent, to
effect the provisions of this Section 6.13 and Administrative Agent is
authorized to amend Schedule 1.1(a) to reflect the new Commitment Percentages
without the consent of any Lender or other Person. The Incremental Lenders shall
be included in any determination of the Required Lenders or Supermajority
Lenders, as applicable, and, unless otherwise agreed, the Incremental Lenders
will not constitute a separate voting class for any purposes under this
Agreement. On any Increase Effective Date on which any Incremental Commitment
becomes effective, subject to the foregoing terms and conditions, to the extent
that an Incremental Lender is not a Lender immediately prior to the Increase
Effective Date, each Incremental Lender with an Incremental Commitment shall
become a Lender hereunder with respect to such Incremental Commitment on the
Increase Effective Date.

 

SECTION 6.14   Cash Collateral.

 

(a)   Request. At any time that there shall exist a Defaulting Lender, within
one (1) Business Day following the written request of Administrative Agent, the
Issuing Bank or the Swingline Lender (with a copy to Administrative Agent), the
Borrowers shall Cash Collateralize the Fronting Exposure of the Issuing Bank
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 6.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).

 

(b)   Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of the Issuing Bank and the Swingline Lender, and agrees
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of LC Obligations and Swingline Loans, to be applied pursuant to clause
(c) below. If at any time Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than Administrative Agent,
the Issuing Bank and the Swingline Lender as herein provided (other than, to the
extent agreed by Administrative Agent in its sole discretion, Permitted Liens in
favor of a depository bank), or that the total amount of such Cash Collateral is
less than the amount required to be Cash Collateralized, the Borrowers will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

 

96 

 

 

(c)   Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 6.14 or Section 6.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of LC Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein, provided, that, as
between Borrowers and Lenders, any such application of Cash Collateral provided
by Borrowers in accordance with this Section 6.14 shall reduce the amount which
would otherwise be owing by Borrowers to the Issuing Bank in respect of the
applicable LC Obligations or to the Swingline Lender in respect of the
applicable Swingline Loan, as the case may be..

 

(d)   Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Bank and/or the
Swingline Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 6.14 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by Administrative
Agent, the Issuing Bank and the Swingline Lender that there exists excess Cash
Collateral; provided, that, subject to Section 6.15, the Person providing Cash
Collateral, the Issuing Bank and the Swingline Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided, further, that to the extent that such Cash
Collateral was provided by any Credit Party, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

SECTION 6.15   Defaulting Lenders.

 

(a)   Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)   Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
13.2.

 

(ii)   Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 13.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank and the Swingline Lender hereunder; third,
to Cash Collateralize the Fronting Exposure of the Issuing Bank and the
Swingline Lender with respect to such Defaulting Lender in accordance with
Section 6.14; fourth, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Revolving Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fifth, if so determined by Administrative Agent and the Borrowers, to be
held in a deposit account and released pro rata in order to (A) satisfy such
Defaulting Lender’s potential future funding obligations with respect to
Revolving Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 6.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that if (1)
such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Letters of Credit or Swingline Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Revolving Loans were made or the related Letters of Credit or Swingline
Loans were issued at a time when the conditions set forth in Section 7.2 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded participations in Letters of Credit or Swingline Loans owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Letters of Credit
or Swingline Loans owed to, such Defaulting Lender until such time as all
Revolving Loans and funded and unfunded participations in LC Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the Credit Facility without giving effect to Section
6.15(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 6.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

97 

 

 

(iii)   Certain Fees.

 

(A)   No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(B)   Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 6.14.

 

(C)   With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the applicable Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LC Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to each Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.

 

(iv)   Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Commitment Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 7.2 are satisfied at the time of such reallocation (and,
unless Borrower Representative shall have otherwise notified Administrative
Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (B) such
reallocation does not cause the Commitment Percentage of the Total Outstandings
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

98 

 

 

(v)   Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 6.14.

 

(b)   Defaulting Lender Cure. If the Borrowers, Administrative Agent, the
Issuing Bank and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Lenders in accordance with
the Commitments under the applicable Credit Facility (without giving effect to
Section 6.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided, that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

SECTION 6.16   Holdings as Borrower Representative. Each Credit Party hereby
irrevocably appoints and authorizes Holdings as the borrowing agent and
attorney-in-fact for all Borrowers (“Borrower Representative”) which appointment
shall remain in full force and effect unless and until Administrative Agent
shall have received prior written notice signed by each Credit Party that such
appointment has been revoked and that another Credit Party has been appointed
Borrower Representative. Each Credit Party hereby irrevocably appoints and
authorizes Borrower Representative (a) to provide Administrative Agent with all
notices with respect to Revolving Loans and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Borrower Representative shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower, (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by
Administrative Agent or any other member of the Lender Group to Borrower
Representative in accordance with the terms hereof shall be deemed to have been
given to each Borrower), and (c) to take such action as Borrower Representative
deems appropriate on its behalf to obtain Revolving Loans and Letters of Credit
and to exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement. It is understood that the handling of the
Loan Account and Collateral in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to Borrowers in order to utilize the
collective borrowing powers of Borrowers in the most efficient and economical
manner and at their request, and that Lender Group shall not incur liability to
any Borrower as a result hereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(A) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (B) the Lender Group’s relying on any instructions of Borrower
Representative; except, that, Borrowers will have no liability to Administrative
Agent or its Related Parties or Lender or its Related Parties under this Section
6.16 with respect to any liability that has been finally determined by a court
of competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of Administrative Agent or its Related Party or such Lender
or its Related Party, as the case may be.

 

99 

 

 

Article VII

CONDITIONS OF
CLOSING AND BORROWING

 

SECTION 7.1   Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial
Revolving Loans or issue or participate in the initial Letters of Credit, if
any, is subject to the satisfaction of each of the following conditions:

 

(a)   Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Lender requesting a Revolving Credit Note, a Canadian Revolving Credit
Note in favor of each Canadian Lender requesting a Canadian Revolving Credit
Note, a Swingline Note in favor of the Swingline Lender (if requested thereby)
and the Security Documents (other than the Mortgages), together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to Administrative Agent by the parties thereto.

 

(b)   Closing Date Acquisition. The Closing Date Acquisition shall have been
consummated substantially contemporaneously with the Closing in accordance with
the terms described in the Closing Date Acquisition Agreement (without any
amendment, modification, supplement or waiver thereof or any consent thereunder
that is material and adverse to the Lenders or the Arrangers without the prior
written consent of the Arrangers, which consent shall not be unreasonably
withheld, conditioned or delayed (it being understood and agreed that (i) any
decrease in the purchase price of less than fifteen percent (15%) shall not be
deemed to be materially adverse to the Lenders or the Arrangers if the amounts
to be funded under the Credit Facilities are reduced by the full amount of such
decrease with such decrease to be allocated among the Credit Facilities as
determined by the Arrangers and (ii) any decrease in the purchase price of
fifteen percent (15%) or greater shall be deemed to be materially adverse to the
Lenders and Arrangers)).

 

(c)   Term Loan Agreement. The Term Loan Agreement shall have been duly executed
and delivered by each party thereto and shall be in full force and effect and,
concurrently with the initial Extension of Credit under this Agreement, Holdings
shall receive on the Closing Date proceeds from the term loans made thereunder
in an aggregate principal amount of up to $450,000,000.

 

(d)   Closing Date Acquisition Agreement Material Adverse Effect. Except as set
forth in Schedule 3.15 to the Closing Date Acquisition Agreement (or as set
forth in any other schedule to the Closing Date Acquisition Agreement to the
extent that the relevance of any fact or item or contents set forth therein is
reasonably apparent), since March 31, 2015, no Group Company (as defined in the
Closing Date Acquisition Agreement) has suffered a Closing Date Acquisition
Agreement Material Adverse Effect and no effect, development, event, change,
state of facts, circumstance or occurrence exists that has had or would
reasonably be expected to have a Closing Date Acquisition Agreement Material
Adverse Effect.

 

(e)   Closing Date Representations. The Closing Date Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects (or, if qualified by “materiality”, “Material Adverse
Effect” or similar language, in all respects) on and as of the Closing Date.

 

(f)   Closing Certificates; Etc. Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to Administrative
Agent:

 

100 

 

 

(i)   Officer’s Certificate. A certificate from a Responsible Officer of
Holdings and each Borrower to the effect that each of the Credit Parties, as
applicable, has satisfied each of the conditions set forth in Section 7.1.

 

(ii)   Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, except in the case of any Canadian Credit Party, certified
as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party as
in effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Credit Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to the
following clause (iii).

 

(iii)   Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

 

(iv)   Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as Administrative Agent shall
request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).

 

(v)   Perfection Certificate. A completed Perfection Certificate dated the
Closing Date and executed by a Responsible Officer of Borrower Representative,
together with all attachments contemplated thereby.

 

(vi)   Solvency Certificate. A solvency certificate from the chief financial
officer of Holdings, in the form attached as Exhibit I, certifying that Holdings
and its Subsidiaries are, on a consolidated basis, Solvent after giving effect
to the Transactions on the Closing Date.

 

(vii)   Borrowing Base Certificate. A Borrowing Base Certificate from Borrower
Representative.

 

(viii)   Notice of Borrowing. A Notice of Borrowing from (A) Borrower
Representative in accordance with Section 2.3(a) and (B) if applicable, Borrower
Representative, on behalf of the Canadian Borrower, in accordance with Section
4.2(a).

 

(g)   Personal Property Collateral.

 

(i)   Filings and Recordings. All (A) UCC and PPSA filings and recordations and
(B) and (B) filings and recordations of short form security agreements with the
United States Patent and Trademark Office or the United States Copyright Office
(and in each case any Canadian equivalent), in each case, that are necessary or
advisable to perfect the security interests of Administrative Agent, on behalf
of the US Secured Parties or the Canadian Secured Parties, as applicable, in the
personal property Collateral will have been executed and/or delivered, and, to
the extent applicable, be in the proper form for filing.

 

101 

 

 

(ii)   Pledged Collateral. Administrative Agent shall have received (A)
confirmation that original stock certificates or other certificates evidencing
the Capital Stock pledged pursuant to the Security Documents (if issued, other
than certificates of “branch” subsidiaries of the Target Company that are lost
or misplaced or otherwise cannot be delivered on the Closing Date and cannot be
reissued prior to the Closing Date after Holdings’ use of commercially
reasonable efforts), together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof have been or
are about to be delivered to the Term Loan Agent (or its counsel) consistent
with the Intercreditor Agreement and (B) each original promissory note pledged
pursuant to the Security Documents together with an undated endorsement for each
such promissory note duly executed in blank by the holder thereof.

 

(iii)   Lien Search. To the extent requested at least ten (10) Business Days
prior to the Closing Date, Administrative Agent shall have received the results
of a Lien search (including, to the extent requested by Administrative Agent, a
search as to judgments, pending litigation, bankruptcy, tax and intellectual
property matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties under the UCC, the PPSA and the CCQ (or applicable
judicial docket), as applicable, as in effect in each jurisdiction in which
filings or recordations under the UCC, the PPSA and the CCQ (or applicable
judicial docket), as applicable, should be made to evidence or perfect security
interests in all assets of such Credit Party, indicating among other things that
the assets of each such Credit Party are free and clear of any Lien (except for
Permitted Liens).

 

(iv)   Hazard and Liability Insurance. Administrative Agent shall have received,
in each case in form and substance reasonably satisfactory to Administrative
Agent, the Acord form of evidence of commercial property insurance properly
completed and the Acord form of certificate of liability insurance properly
completed.

 

(h)   Financial Matters.

 

(i)   Financial Statements. Administrative Agent shall have received (A)(1)
audited Consolidated balance sheets and related statements of income and cash
flows of Holdings and its Consolidated Subsidiaries for the Fiscal Years ended
September 30, 2012, 2013 and 2014 (it being acknowledged that Administrative
Agent has previously received all such financial statements) and (2) unaudited
Consolidated balance sheets and related statements of income and cash flows of
Holdings and its Consolidated Subsidiaries for each fiscal quarter (other than
any fourth fiscal quarter) ended after September 30, 2014 and at least
forty-five (45) days prior to the Closing Date (it being acknowledged that
Administrative Agent has previously received all such financial statements
through and including the fiscal quarter ended June 30, 2015), (B)(1) audited
Consolidated balance sheets and related statements of income and cash flows of
the Target Company for the Fiscal Years ended December 31, 2012, 2013 and 2014
(it being acknowledged that Administrative Agent has previously received all
such financial statements), and (2) unaudited Consolidated balance sheets and
related and related statements of income and cash flows of the Target Company
for each fiscal quarter ended after December 31, 2014 and at least forty-five
(45) days prior to the Closing Date (it being acknowledged that Administrative
Agent has previously received all such financial statements through and
including the fiscal quarter ended June 30, 2015) and (C) a pro forma
Consolidated balance sheet and related pro forma Consolidated statement of
income of Holdings as of, and for the twelve (12) month period ending on, the
last day of the most recently completed four (4) fiscal quarter period for which
financial statements of Holdings pursuant to clause (A) above has been
delivered, in each case prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such income
statement).

 

(ii)   Payment at Closing. The Borrowers shall have paid (A) to Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in Section
6.3 and any other accrued and unpaid fees or commissions due hereunder, and (B)
to the extent invoiced at least three (3) calendar days prior to the Closing
Date, all reasonable and documented fees, charges and disbursements of counsel
to Administrative Agent (directly to such counsel if requested by Administrative
Agent) to the extent accrued and unpaid prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided, that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and Administrative Agent).

 

102 

 

 

(i)   Miscellaneous.

 

(i)   Existing Indebtedness. All existing Indebtedness of Holdings, the
Borrowers and their respective Subsidiaries (including Indebtedness evidenced by
the Existing Credit Agreements, but excluding Indebtedness permitted pursuant to
Section 10.1) shall be repaid in full and terminated and all collateral security
therefor shall be released, other than Permitted Surviving Debt, provided, that,
funds sufficient for the redemption of the Existing RSG Senior Notes in full and
the satisfaction and discharge of the governing indenture shall have been
deposited with the trustee for such Existing RSG Senior Notes.

 

(ii)   PATRIOT Act, etc. Holdings, the Borrowers and each other Credit Party
shall have provided to Administrative Agent and the Lenders, at least five (5)
Business Days prior to the Closing Date, the documentation and other information
requested by Administrative Agent in order to comply with requirements of the
PATRIOT Act, Canadian AML Laws, applicable “know your customer” and anti-money
laundering rules and regulations, to the extent requested at least eleven (11)
Business Days prior to the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 7.1, Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
making of the initial Revolving Loans on the Closing Date specifying its
objection thereto.

 

SECTION 7.2   Conditions to Subsequent Extensions of Credit. The obligations of
the Lenders to make the Revolving Loans or issue or participate in the Letters
of Credit, if any (in each case other than the initial Extension of Credit), or
convert or continue any Revolving Loan as a LIBOR Rate Loan and/or the Issuing
Bank to issue or extend any Letter of Credit are subject to the satisfaction of
the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

 

(a)   Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall have been true and correct
in all material respects as of such earlier date, except for any representation
and warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall have been true and correct
in all respects as of such earlier date).

 

103 

 

 

(b)   No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Revolving Loan or after giving effect to the Revolving Loans to
be made, continued or converted on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

 

(c)   Notices. Administrative Agent shall have received a Notice of Borrowing or
Notice of Conversion/Continuation, as applicable, from Borrower Representative
in accordance with Section 2.3(a), Section 4.2 or Section 6.2, as applicable.

 

(d)   Compliance with Loan Cap and Loan Limits. After giving effect to such
borrowing, continuation, conversion, issuance or extension, (i) the Total
Outstandings will not exceed the Loan Cap, (ii) the US Outstandings will not
exceed the lesser of the US Loan Limit or the US Borrowing Base as then in
effect, and (iii) the Canadian Outstandings will not exceed the lesser of the
Canadian Loan Limit or the Canadian Borrowing Base as then in effect.

 

(e)   New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

SECTION 7.3   Post-Closing Conditions.

 

(a)   Within ninety (90) days after the Closing Date (or such later date as
Administrative Agent shall reasonably approve), Administrative Agent shall have
received:

 

(i)   Mortgages. A Mortgage, duly authorized, executed, acknowledged and
delivered by the applicable Credit Party, with respect to each parcel of real
property owned by such Credit Party as of the Closing Date and listed on
Schedule 8.17, in form and substance reasonably acceptable to Administrative
Agent.

 

(ii)   Title Insurance. A policy of title insurance, in form and substance
reasonably satisfactory to Administrative Agent, insuring the second priority
Liens of the US Secured Parties or the Canadian Secured Parties, as applicable,
and showing no Liens prior to the Liens of the US Secured Parties or the
Canadian Secured Parties, as applicable, other than for ad valorem taxes not yet
due and payable and Permitted Liens, with title insurance companies reasonably
acceptable to Administrative Agent, on each property subject to a Mortgage.

 

(iii)   Title Exceptions. Copies of all documents creating exceptions to the
title policy referred to in Section 7.3(a)(ii).

 

(iv)   Matters Relating to Flood Hazard Properties. To the extent not otherwise
provided on or prior to the Closing Date, with respect to each parcel of real
property subject to a Mortgage, a determination (in form complying in all
respects with all Applicable Laws) as to whether such property is located in a
special flood hazard area and, in the case of each Flood Hazard Property, copies
of insurance policies of the applicable Credit Party evidencing flood insurance
reasonably satisfactory to Administrative Agent (but in any event, meeting in
all respects all requirements under all applicable Flood Laws) and naming
Administrative Agent as lender’s loss payee on behalf of the Secured Parties.
Borrowers shall provide such further information as may be reasonably requested
by Administrative Agent to permit the Lenders to comply with all Flood Laws,
including, if and to the extent required under Flood Laws, GPS coordinates of
all structures and improvements located in special flood hazard areas.

 

104 

 

 

(v)   Opinion of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to Administrative Agent and the Lenders with respect to the Credit
Parties, the Mortgages and such other matters as Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).

 

(vi)   Other Real Property Information. Administrative Agent shall have received
such other certificates, documents, agreements, surveys, insurance policies and
information as it reasonably requests, other than appraisals and environmental
reports, each in form and substance reasonably satisfactory to Administrative
Agent.

 

(b)   Administrative Agent shall have received Control Agreements, in form and
substance reasonably satisfactory to Administrative Agent, duly executed by the
applicable Credit Party, Administrative Agent and each depository bank or
securities intermediary, as applicable, at which a Deposit Account or a
Securities Account that is not an Excluded Account is maintained, which shall be
sufficient to, among other things, establish Control (as defined in the
applicable UCC) over such Deposit Account or such Securities Account, in each
case, within the time period provided for such Control Agreements set forth in
Section 9.14(a).

 

(c)   Within ten (10) Business Days after the Closing Date (or such later date
as the Administrative Agent may approve), the Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to
Administrative Agent, evidence of payment of all insurance premiums for the
current policy year of each policy, appropriate endorsements naming
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all policies for property hazard insurance and as additional insured on all
policies for liability insurance, and if requested by Administrative Agent,
copies of such insurance policies.

 

(d)   Borrowers shall use commercially reasonable efforts to obtain Collateral
Access Agreements at locations where there is Collateral in excess of $100,000
to the extent such Collateral Access Agreements have not been received prior to
the Closing Date and Administrative Agent shall cooperate in good faith to
respond promptly to requests in writing for changes to the form of Collateral
Access Agreement that it receives from Borrower Representative based on requests
Borrower Representative receives from any lessor of the premises to be subject
to such Collateral Access Agreement. Administrative Agent will be reasonable in
its consideration of requests for changes from the form of Collateral Access
Agreement made by lessors of premises to be subject to such Collateral Access
Agreement.

 

(e)   Borrowers shall deliver or cause to be delivered all documents and perform
or cause to be performed all actions set forth on Schedule 7.3(e) within the
time periods specified on Schedule 7.3(e) (or within such other time periods as
the Administrative Agent shall approve in its discretion).

 

Article VIII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce Administrative Agent and Lenders to enter into this Agreement and to
induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to Administrative Agent and the Lenders both before and
after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 7.2, that:

 

105 

 

 

SECTION 8.1   Organization; Power; Qualification. Each Credit Party and each
Restricted Subsidiary thereof (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, (b) has the power and authority to own its Properties and to carry on
its business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect. The jurisdictions in which each Credit Party and its
Restricted Subsidiaries are organized and qualified to do business as of the
Closing Date, and the chief executive office of each Credit Party and each
Subsidiary thereof, are described on Schedule 8.1.

 

SECTION 8.2   Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 8.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 8.2. As of the Closing Date, all outstanding
shares of each Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable and not subject to any preemptive or similar
rights, except as described in Schedule 8.2. The shareholders or other owners,
as applicable, of each Credit Party (other than Holdings) and the number of
shares owned by each as of the Closing Date are described on Schedule 8.2. As of
the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Capital Stock of any Credit Party (other
than Holdings) or any Subsidiary of a Credit Party, except as described on
Schedule 8.2.

 

SECTION 8.3   Authorization; Enforceability.

 

(a)   Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.

 

(b)   This Agreement and each of the other Loan Documents have been duly
executed and delivered by the duly authorized officers of each Credit Party that
is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

 

SECTION 8.4   Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party where the failure to obtain such
Governmental Approval or such violation could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (c) conflict with, result in a breach of or
constitute a default under (1) the Term Loan Documents or (2) any other
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which, in the case of clause (2), could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (d) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than (i)
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, the PPSA or the CCQ (iii) filings with the United States
Copyright Office, the United States Patent and Trademark Office and/or the
Canadian Intellectual Property Office, (iv) Mortgages and (v) consents or
filings made or obtained and in full force and effect.

 

106 

 

 

SECTION 8.5   Compliance with Law; Governmental Approvals. Each Credit Party and
each Restricted Subsidiary thereof (a) has all Governmental Approvals required
by any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law, except
in the case of each of clauses (a), (b) or (c) where the failure to have,
comply, file or retain could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 8.6   Tax Returns and Payments. Each Credit Party and each Restricted
Subsidiary thereof has duly filed or caused to be filed all federal and state
income tax returns and all other material federal, state, provincial,
territorial, local and other tax returns required by Applicable Law to be filed,
and has paid, or made adequate provision for the payment of, all federal and
state income taxes and all other material federal, state, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided
for on the books of the relevant Credit Party or Restricted Subsidiary). Such
returns accurately reflect in all material respects all liability for all
applicable taxes of the related Credit Party or Restricted Subsidiary thereof
for the periods covered thereby. As of the Closing Date, there is no ongoing
audit or examination or, to its knowledge, other investigation by any
Governmental Authority of the tax liability of any Credit Party or any
Restricted Subsidiary thereof other than those set forth on Schedule 8.6. No
Governmental Authority has asserted any Lien or other claim against any Credit
Party or any Restricted Subsidiary thereof with respect to unpaid taxes which
has not been discharged or resolved (other than (a) any amount the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of the relevant Credit Party and (b) Permitted Liens). As of the
Closing Date, the charges, accruals and reserves on the books of each Credit
Party and each Restricted Subsidiary thereof in respect of federal, state, local
and other taxes for all Fiscal Years and portions thereof since the organization
of any Credit Party or any Restricted Subsidiary thereof and ended prior to the
Closing Date are in the judgment of the Credit Parties adequate, and the Credit
Parties do not anticipate any additional taxes or assessments for any of such
years.

 

SECTION 8.7   Intellectual Property Matters. Each Credit Party and each
Restricted Subsidiary thereof owns or possesses rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights, designs and
other rights with respect to the foregoing which are reasonably necessary to
conduct its business. No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and no Credit Party nor any Restricted Subsidiary thereof is liable to
any Person for infringement under Applicable Law with respect to any such rights
as a result of its business operations, except in each case as could not
reasonably be expected to have a Material Adverse Effect.

 

107 

 

 

SECTION 8.8   Environmental Matters.

 

(a)   Except where the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the properties owned,
leased or operated by each Credit Party and each Restricted Subsidiary thereof
now or in the past do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which constitute
or constituted a violation of applicable Environmental Laws;

 

(b)   Except where the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Credit Party and
each Restricted Subsidiary thereof and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

 

(c)   No Credit Party nor any Restricted Subsidiary thereof has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws that could reasonably be expected to be adversely
determined and, if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

 

(d)   Except where the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, Hazardous Materials
have not been transported or disposed of to or from the properties owned, leased
or operated by any Credit Party or any Restricted Subsidiary thereof in
violation of, or in a manner or to a location which could reasonably be expected
to give rise to liability under, Environmental Laws, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could reasonably be
expected to give rise to liability under, any applicable Environmental Laws;

 

(e)   No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of any Credit Party, threatened, under any
Environmental Law to which any Credit Party or any Restricted Subsidiary thereof
is or will be named as a potentially responsible party with respect to such
properties or operations conducted in connection therewith, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Credit Party, any Restricted Subsidiary
thereof or such properties or such operations that, in each of the foregoing
cases, could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and

 

(f)   There has been no release, or to the knowledge of any Credit Party, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by any Credit Party or any Restricted Subsidiary, now or in the past,
in violation of or in amounts or in a manner that could reasonably be expected
to give rise to liability under Environmental Laws and that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

SECTION 8.9   Employee Benefit Matters.

 

(a)   As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains
or contributes to, or has any obligation under, any Pension Plans, Multiemployer
Plans, Canadian Pension Plans or Canadian Multiemployer Plans other than those
identified on Schedule 8.9, and no Credit Party maintains or contributes to a
defined benefit Canadian Pension Plan;

 

108 

 

 

(b)   With respect to all Employee Benefit Plans, each Credit Party and each
ERISA Affiliate is in compliance with, and, with respect to all Multiemployer
Plans, to the knowledge of each Credit Party, each Credit Party and each ERISA
Affiliate is in compliance with, all applicable provisions of ERISA and the
Code, except for any required amendments for which the remedial amendment period
as defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of Canadian Pension Laws and the regulations and published
interpretations thereunder with respect to all Canadian Employee Benefit Plans
except where a failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, each Employee Benefit Plan and, to the knowledge of
each Credit Party, each Multiemployer Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the IRS to be so
qualified or is the subject of a favorable opinion letter from the IRS, and each
trust related to such Employee Benefit Plan and, to the knowledge of each Credit
Party, each trust related to such Multiemployer Plan is exempt under Section
501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
any Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for an outstanding liability that could not reasonably
be expected to have a Material Adverse Effect. No liability has been incurred by
any Credit Party which remains unsatisfied for any taxes or penalties with
respect to any Canadian Employee Benefit Plan or any Canadian Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

 

(c)   As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan or Canadian Pension Plan become subject to funding based benefit
restrictions under Section 436 of the Code or any Canadian Pension Law nor has
any funding waiver from the IRS been received or requested with respect to any
Pension Plan, nor has any Credit Party or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Sections 412 or
430 of the Code or Section 302 of ERISA or the terms of any Pension Plan on or
prior to the due dates of such contributions under Sections 412 or 430 of the
Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan other than as set forth on Schedule 8.9;

 

(d)   Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor, with respect to clauses
(ii), (iii), and (iv) hereof, any ERISA Affiliate has: (i) engaged in a
nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (ii) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (iii) failed to make a required contribution or
payment to a Multiemployer Plan or a Canadian Multiemployer Plan, (iv) failed to
make a required installment or other required payment under Sections 412 or 430
of the Code or (v) failed to make a required installment to a Canadian Employee
Benefit Plan or other required payment under Canadian Pension Laws or its
Canadian Employee Benefit Plans;

 

(e)   No Termination Event has occurred or is reasonably expected to occur; and

 

(f)   Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or Canadian Pension Plan or (iii) to the knowledge of any
Credit Party, any Multiemployer Plan or any Canadian Multiemployer Plan.

 

109 

 

 

SECTION 8.10   Margin Stock. No Credit Party nor any Restricted Subsidiary
thereof is engaged in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Revolving Loans
or Letters of Credit will be used for purchasing or carrying margin stock in
contravention of, or for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors. Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of any Borrower only or of Holdings and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 10.2 or Section 10.5 or
subject to any restriction contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
in excess of the Threshold Amount will be “margin stock”.

 

SECTION 8.11   Government Regulation. No Credit Party nor any Restricted
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940).

 

SECTION 8.12   Employee Relations. As of the Closing Date, no Credit Party or
any Restricted Subsidiary thereof is party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 8.12. No Credit Party knows of any
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Restricted Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.13   Burdensome Provisions. The Credit Parties and their respective
Restricted Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Subsidiary (other than an Excluded Subsidiary or Unrestricted
Subsidiary) is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to Holdings or
any of its Restricted Subsidiaries or to transfer any of its assets or
properties to Holdings or any of its Restricted Subsidiaries in each case other
than existing under or by reason of the Loan Documents or Applicable Law.

 

SECTION 8.14   Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 7.1(e)(i) are complete and correct and
fairly present in all material respects, on a Consolidated basis, the assets,
liabilities and financial position of Holdings and its Subsidiaries as at such
dates, and the results of the operations and changes of financial position for
the periods then ended (other than customary year-end adjustments for unaudited
financial statements and the absence of footnotes from unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
The projections delivered pursuant to Section 6.2(f)(ii) and the pro forma
financial statements delivered pursuant to Section 7.1(e)(ii) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments.

 

110 

 

 

SECTION 8.15   No Material Adverse Change. Since September 30, 2014, there has
been no material adverse change in the properties, business, operations or
condition (financial or otherwise) of Holdings and its Subsidiaries and no event
has occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.16   Solvency. Each Borrower is Solvent and the Credit Parties, on a
Consolidated basis, are Solvent.

 

SECTION 8.17   Title to Property. As of the Closing Date, the real property
listed on Schedule 8.17 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party or any of its Restricted
Subsidiaries. Each Credit Party and each Restricted Subsidiary thereof has good
title to the real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.18   Litigation. There are no actions, suits or proceedings pending
nor, to its knowledge, threatened against or in any other way relating adversely
to or affecting any Credit Party or any Restricted Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 8.19   Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any of
its Subsidiaries (a) is an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C.
App. §§ 1 et seq.), (b) is in violation of (i) the Trading with the Enemy Act,
(ii) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (iii) Canadian AML Laws or (c) is a
Sanctioned Person. Holdings has implemented and maintains in effect policies and
procedures designed to provide for compliance by Holdings, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and Holdings, its Subsidiaries and their
respective officers and directors and to the knowledge of Holdings its employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. No Credit Party nor any of its Subsidiaries is in
violation of the PATRIOT Act. No Credit Party knows, or has reason to know, that
any part of the proceeds of any Extension of Credit hereunder will be used to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country in violation of
Applicable Law.

 

SECTION 8.20   Absence of Defaults. No event has occurred or is continuing (a)
which constitutes a Default or an Event of Default, or (b) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Credit Party or any Subsidiary thereof under
any judgment, decree or order to which any Credit Party or any Subsidiary
thereof is a party or by which any Credit Party or any Subsidiary thereof or any
of their respective properties may be bound or which would require any Credit
Party or any Subsidiary thereof to make any payment thereunder prior to the
scheduled maturity date therefore that, in any case under this clause (b),
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.21   Senior Indebtedness Status. The Obligations of each Credit Party
under this Agreement and each of the other Loan Documents ranks and shall
continue to rank at least senior in priority of payment to all Subordinated
Indebtedness of each such Person and is designated as “Senior Indebtedness”
under all instruments and documents, now or in the future, relating to all
Subordinated Indebtedness of such Person.

 

111 

 

 

SECTION 8.22   Investment Bankers’ and Similar Fees. No Credit Party has any
obligation to any Person in respect of any finders’, brokers’, investment
banking or other similar fee in connection with any of the Transactions.

 

SECTION 8.23   Disclosure. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

SECTION 8.24   Material Contracts. Schedule 8.24 sets forth all Material
Contracts to which any Credit Party is a party or is bound as of the Closing
Date. The Credit Parties have delivered true, correct and complete copies of
such Material Contracts to Administrative Agent on or before the Closing Date.

 

SECTION 8.25   Acquisition.

 

(a)   As of the Closing Date, (i) to the best knowledge of each Credit Party,
none of the parties to any Closing Date Acquisition Document is in default of
any of its material obligations under such Closing Date Acquisition Document,
(ii) all written information with respect to the Acquisition and the business
and assets to be acquired in connection with the Closing Date Acquisition
furnished to Administrative Agent by any Credit Party or on behalf of any Credit
Party, taken as a whole, was, at the time the same were so furnished, complete
and correct in all material respects, and (iii) after giving effect to the
transactions on the Closing Date contemplated by this Agreement, the Closing
Date Acquisition Agreement and the other Closing Date Acquisition Documents and
Loan Documents, Holdings and its Restricted Subsidiaries will have good title to
the assets to be purchased pursuant to the Closing Date Acquisition Documents,
free and clear of all Liens other than Permitted Liens.

 

(b)   As of the Closing Date, (i) the Credit Parties have delivered to
Administrative Agent a complete and correct copy of each Closing Date
Acquisition Document, including all schedules and exhibits thereto, (ii) such
Closing Date Acquisition Documents sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby and (iii) the Closing Date Acquisition
Documents are effective in accordance with their respective terms.

 

SECTION 8.26   Location of Inventory. In each case except to the extent
disclosed to Administrative Agent pursuant to Section 9.18, the Inventory of the
Borrowers is not stored with a bailee, warehouseman, or similar party and is
located only at, or in-transit between, the locations identified on Schedule
1.1(e) or 1.1(f) or as otherwise disclosed to Administrative Agent in accordance
with Section 9.18.

 

112 

 

 

SECTION 8.27   Eligible Accounts. As to each Account that is identified by
Borrowers as an Eligible Account in a Borrowing Base Certificate submitted to
Administrative Agent, such Account is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
Inventory or the rendition of services to such Account Debtor in the ordinary
course of the business of the applicable Borrower, (b) owed to a Borrower
without any right of return except in the ordinary course of the business of
such Borrower consistent with its practices and policies and without any known
material defenses, disputes, offsets or counterclaims other than as reported to
Administrative Agent in accordance with the Loan Documents, and (c) not excluded
as ineligible by virtue of one or more of the excluding criteria set forth in
the definition of Eligible Accounts.

 

SECTION 8.28   Eligible Inventory. As to each item of Inventory that is
identified by Borrowers as Eligible Inventory in a Borrowing Base Certificate
submitted to Administrative Agent, such Inventory is (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Inventory.

 

Article IX

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Restricted Subsidiaries to:

 

SECTION 9.1   Financial Statements and Budgets. Deliver to Administrative Agent,
in form and detail satisfactory to Administrative Agent (which shall promptly
make such information available to the Lenders in accordance with its customary
practice):

 

(a)   Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days after the end of each Fiscal Year (commencing with the
Fiscal Year ended September 30, 2015), an audited Consolidated balance sheet of
Holdings and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year, together
with a management discussion and analysis. Such annual financial statements
shall be audited by an independent certified public accounting firm of
recognized national standing reasonably acceptable to Administrative Agent, and
accompanied by a report and opinion thereon by such certified public accountants
prepared in accordance with generally accepted auditing standards that is not
subject to any “going concern” or similar qualification or exception or any
qualification as to the scope of such audit.

 

113 

 

 

(b)   Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of the first three (3) fiscal quarters
of each Fiscal Year (commencing with the fiscal quarter ended December 31,
2015), an unaudited Consolidated balance sheet of Holdings and its Subsidiaries
as of the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows, together with a management discussion
and analysis of such financial statements for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by Holdings in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of Holdings to present
fairly in all material respects the financial condition of Holdings and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of Holdings and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes; provided, that, if Adjusted Excess Availability is less than the
greater of (i) fifteen percent (15.0%) of the Loan Cap or (ii) $90,000,000 for
any five (5) consecutive Business Day period, for each fiscal month ending
thereafter until Adjusted Excess Availability has been greater than the greater
of (i) fifteen percent (15.0%) of the Loan Cap or (ii) $90,000,000 for thirty
(30) consecutive days, in addition, as soon as practicable and in any event
within thirty (30) days after the end of each such fiscal month, an unaudited
Consolidated balance sheet of Holdings and its Subsidiaries as of the close of
such fiscal month and unaudited Consolidated statements of income, retained
earnings and cash flows for such fiscal month.

 

(c)   Annual Business Plan and Budget. As soon as practicable and in any event
within forty- five (45) days after the end of each Fiscal Year, a business plan
and operating and capital budget of Holdings and its Subsidiaries for the
ensuing four (4) fiscal quarters, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a quarterly operating
and capital budget, a projected income statement, statement of cash flows and
balance sheet, calculations demonstrating projected compliance with the
financial covenant set forth in Section 10.13, accompanied by a certificate from
a Responsible Officer of Holdings to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of Holdings
and its Subsidiaries for such period.

 

SECTION 9.2   Certificates; Other Reports. Deliver to Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

 

(a)   at each time financial statements are delivered pursuant to Sections
9.1(a) or (b) and at such other times as Administrative Agent shall reasonably
request, a duly completed Compliance Certificate signed by a Responsible Officer
of Borrower Representative;

 

(b)   twenty (20) days after the end of each fiscal month (or, if such day is
not a Business Day, on the next succeeding Business Day), a certificate in the
form of Exhibit G (a “Borrowing Base Certificate”) showing the Borrowing Base as
of the close of business as of the last day of the immediately preceding fiscal
month, each Borrowing Base Certificate to be certified as complete and correct
by a Responsible Officer of Borrower Representative; provided, that, (i) at any
time that Adjusted Excess Availability is less than the greater of (A) fifteen
percent (15.0%) of the Loan Cap and (B) $90,000,000 for any five (5) consecutive
Business Days or an Event of Default exists or has occurred and is continuing,
at the election of Administrative Agent, or at the direction of Required
Lenders, such Borrowing Base Certificate shall be delivered on Wednesday of each
week (or, if such day is not a Business Day, on the next succeeding Business
Day), as of the close of business on the immediately preceding Friday and (ii)
Borrower Representative may from time to time, at its option, elect to deliver a
Borrowing Base Certificate weekly, provided, that, in such event, Borrower
Representative shall continue to provide a weekly Borrowing Base Certificate for
not less than the next four (4) consecutive weeks;

 

(c)   the financial and collateral reports described on Schedule 9.2 hereto, at
the times set forth in such Schedule;

 

(d)   promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Credit Party or any
Restricted Subsidiary thereof with any Environmental Law that could (i)
reasonably be expected to have a Material Adverse Effect or (ii) cause any
Property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;

 

114 

 

 

(e)   promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence (other than comment letters and similar
correspondence) received from the SEC (or comparable agency in any applicable
non-US jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Restricted Subsidiary thereof;

 

(f)   promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act and Canadian AML Laws), as from time to time
reasonably requested by Administrative Agent or any Lender;

 

(g)   promptly upon the execution and delivery thereof copies of all amendments,
consent letters, waivers or modifications under or with respect to any Term Loan
Documents and any 2015 Senior Note Documents; and

 

(h)   such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Restricted Subsidiary thereof as
Administrative Agent or any Lender (acting through Administrative Agent) may
reasonably request.

 

Documents required to be delivered pursuant to Section 9.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such documents, or
provides a link thereto on Holdings’ website on the Internet at the website
address listed in Section 13.1; or (ii) on which such documents are posted on
Holdings’ behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent); provided, that: (i)
Holdings and Borrower Representative shall deliver paper copies of such
documents to Administrative Agent or any Lender that requests Holdings and
Borrower Representative to deliver such paper copies until a written request to
cease delivering paper copies is given by Administrative Agent or such Lender
and (ii) Holdings and Borrower Representative shall notify Administrative Agent
and each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to Administrative Agent by electronic mail electronic
versions of such documents. Notwithstanding anything contained herein, in every
instance Holdings and Borrower Representative shall be required to provide paper
copies of the Compliance Certificates required by Section 9.2 to Administrative
Agent. Except for such Compliance Certificates, Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Holdings and Borrower Representative with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

115 

 

 

Each of Holdings and the Borrowers hereby acknowledges that (a) Administrative
Agent and/or the Left Lead Arranger will make available to the Lenders and the
Issuing Bank materials and/or information provided by or on behalf of Holdings
and the Borrowers hereunder (collectively, “Credit Party Materials”) by posting
the Credit Party Materials on Debt Domain, IntraLinks, SyndTrak Online or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Holdings, any Borrower, their
Affiliates or their respective securities) (each, a “Public Lender”). Holdings
and the Borrowers hereby agree that so long as Holdings or any Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Credit Party Materials that may be distributed to the Public
Lenders and that (w) all such Credit Party Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Credit Party
Materials “PUBLIC,” Holdings and the Borrowers shall be deemed to have
authorized Administrative Agent, the Left Lead Arranger, the Issuing Bank and
the Lenders to treat such Credit Party Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings, any Borrower, their Affiliates or their respective
securities for purposes of United States Federal and state securities laws
(provided, that to the extent such Credit Party Materials constitute
Information, they shall be treated as set forth in Section 13.11); (y) all
Credit Party Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z)
Administrative Agent and the Left Lead Arranger shall be entitled to treat any
Credit Party Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, Holdings and the Borrowers shall be under no
obligation to mark any Credit Party Materials “PUBLIC”.

 

SECTION 9.3   Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party or
any Restricted Subsidiary thereof obtains knowledge thereof) notify
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)   the occurrence of any Default or Event of Default;

 

(b)   the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or before any
arbitrator against or involving any Credit Party or any Restricted Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that could reasonably be expected to be adversely determined and, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)   any notice of any violation of law received by any Credit Party or any
Restricted Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

 

(d)   any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Restricted
Subsidiary thereof which could reasonably be expected to have a Material Adverse
Effect;

 

(e)   any attachment, judgment, lien, levy or order, in each case as issued by a
Governmental Authority, exceeding the Threshold Amount that may be assessed
against any Credit Party or any Restricted Subsidiary thereof;

 

(f)   (i) any unfavorable determination letter from the IRS, or with respect to
a Multiemployer Plan, any notice from a Multiemployer Plan regarding any
unfavorable determination letter from the IRS, regarding the qualification of an
Employee Benefit Plan or Multiemployer Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) any notice received by any Credit Party or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or Canadian
Pension Plan or to have a trustee appointed to administer any Pension Plan or
Canadian Pension Plan, (iii) any notice received by any Credit Party or any
ERISA Affiliate from a Multiemployer Plan or Canadian Multiemployer Plan sponsor
evidencing the imposition of withdrawal liability pursuant to Section 4202 of
ERISA or any other Applicable Law and (iv) any notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA, or any notice of intent to terminate any Canadian Pension Plan under
Canadian Pension Laws or otherwise that, in each case, is filed with the PBGC or
other Governmental Authority applicable to Canadian Pension Plans by any Credit
Party or any ERISA Affiliate or otherwise received by any Credit Party or any
ERISA Affiliate;

 

116 

 

 

(g)   Liens for taxes, assessments and other governmental charges or levies at
such time as the aggregate amount thereof exceed $1,500,000 (other than any such
taxes, assessments and other governmental charges or levies that are (i) not yet
due or as to which the period of grace, if any, related thereto has not expired,
or (ii) which are being contested in good faith and by appropriate proceedings
if adequate reserves are maintained to the extent required by GAAP);

 

(h)   the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business at such time as the aggregate amount thereof exceeds
$1,500,000 (other than claims which are not overdue for a period of more than
thirty (30) days, or if more than thirty (30) days overdue, no action has been
taken to enforce such claims and such claims are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP or claims that do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of Holdings
or any of its Restricted Subsidiaries); and

 

(i)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice pursuant to Section 9.3 shall be accompanied by a statement of a
Responsible Officer of Holdings and Borrower Representative setting forth
details of the occurrence referred to therein and stating what action Holdings
and the Borrowers have taken and proposes to take with respect thereto. Each
notice pursuant to Section 9.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

SECTION 9.4   Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 10.4, preserve and maintain its separate corporate
existence and all material rights, franchises, licenses and privileges necessary
to the conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 9.5   Maintenance of Property and Licenses.

 

(a)   In addition to the requirements of any of the Security Documents, (i)
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks; (ii)
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and
(iii) from time to time make or cause to be made all repairs, renewals and
replacements thereof and additions to such Property necessary for the conduct of
its business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in the case of each of the
foregoing clauses (i), (ii) and (iii), except as such action or inaction would
not reasonably be expected to result in a Material Adverse Effect.

 

(b)   Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

117 

 

 

SECTION 9.6   Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). Subject to Section7.3,
all such insurance shall (a) provide that no cancellation thereof shall be
effective until at least thirty (30) days after receipt by Administrative Agent
of written notice thereof, (b) name Administrative Agent as an additional
insured party thereunder, (c) in the case of each casualty insurance policy,
name Administrative Agent as lender’s loss payee and (d) in the case of each
Flood Hazard Property, copies of insurance policies or certificates of insurance
of the applicable Credit Party evidencing flood insurance reasonably
satisfactory to Administrative Agent (but in any event, meeting in all respects
all requirements under all applicable Flood Laws) and naming Administrative
Agent as lender’s loss payee. On the Closing Date and from time to time
thereafter deliver to Administrative Agent upon its request information in
reasonable detail as to the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby, including any
endorsements required pursuant to the foregoing requirements of this Section
9.6.

 

SECTION 9.7   Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
material compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

 

SECTION 9.8   Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section 9.8 could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 9.9   Compliance with Laws and Approvals. Observe and remain in
compliance, and enforce policies and procedures designed to provide for
compliance, with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 9.10   Environmental Laws. In addition to and without limiting the
generality of Section 9.9, (a) except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, comply with, and
ensure such compliance by all tenants and subtenants with all applicable
Environmental Laws and obtain and comply with and maintain, and ensure that all
tenants and subtenants, if any, obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, (b) except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of Holdings or any such Subsidiary, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing directly result from the gross
negligence or willful misconduct of the party seeking indemnification therefor,
as determined by a court of competent jurisdiction by final nonappealable
judgment.

 

118 

 

 

SECTION 9.11   Compliance with ERISA. In addition to and without limiting the
generality of Section 9.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA and the Code with
respect to all Employee Benefit Plans and the Canadian Pension Laws, (ii) not
take any action or fail to take action the result of which could reasonably be
expected to result in a liability to the PBGC or to a Multiemployer Plan or a
Canadian Multiemployer Plan (other than liability for premiums to the PBGC that
are due but not delinquent or benefit accruals) made in the ordinary course of
business, and (iii) not participate in any prohibited transaction that could
result in any civil penalty under ERISA or tax under the Code and (b) furnish to
Administrative Agent upon Administrative Agent’s request, such additional
information about any Employee Benefit Plan or Canadian Employee Benefit Plan
and, to the extent available to any Credit Party or ERISA Affiliate, any
Multiemployer Plan, as may be reasonably requested, with respect to the manner
and content, by Administrative Agent. No Credit Party shall establish any new
defined benefit Canadian Pension Plan.

 

SECTION 9.12   Visits, Inspections, Field Examinations and Appraisals.

 

(a)   Permit representatives of Administrative Agent, from time to time upon
prior reasonable notice and at such times during normal business hours, all at
the expense of Borrowers, to visit and inspect any Credit Party’s properties;
inspect, audit and make extracts from any Credit Party’s books, records and
files, including, but not limited to, management letters prepared by independent
accountants, to the extent consented to by such independent accountants; and
discuss with any Credit Party’s principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects (provided, that, the Borrowers may, if they
choose, be present at or participate in any such discussions); provided, that,
excluding any such visits and inspections during the continuation of an Event of
Default or, at the request of Borrower Representative, in connection with a
Permitted Acquisition, and without limitation of the rights of Administrative
Agent to conduct, or cause to be conducted, field examinations and appraisals as
provided below, (i) Administrative Agent shall not exercise such rights more
often than once during any Fiscal Year and (ii) upon the occurrence and during
the continuance of an Event of Default, Administrative Agent may do any of the
foregoing at the expense of the Borrowers as often as may be reasonably
necessary, at any time during normal business hours and without advance notice.

 

(b)   Upon the request of Administrative Agent after reasonable prior notice,
permit Administrative Agent or professionals (including investment bankers,
consultants, accountants, and lawyers) retained by Administrative Agent to
conduct commercial finance examinations and other evaluations, including,
without limitation, of (i) Borrower Representative’s practices in the
computation of the Borrowing Base and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves. The Credit Parties shall pay the
reasonable and documented fees and expenses of Administrative Agent and such
professionals with respect to such examinations and evaluations, provided, that,
Administrative Agent may conduct, or cause to be conducted, (i) no more than one
(1) field examination in any twelve (12) month period at the expense of the
Borrowers so long as Adjusted Excess Availability is not less than the greater
of (A) fifteen percent (15.0%) of the Loan Cap or (B) $90,000,000 during such
twelve (12) months, and (ii) not more than two (2) field examinations in any
twelve (12) month period at the expense of the Borrowers if at any time Adjusted
Excess Availability during such twelve (12) months is less than or equal to the
greater of (A) fifteen percent (15.0%) of the Loan Cap or (B) $90,000,000.
Notwithstanding the foregoing, Administrative Agent may cause additional field
examinations to be done (A) at any time at its own expense, upon reasonable
prior notice to Borrower Representative and during normal business hours with
the good faith cooperation of Borrowers and Administrative Agent so as to
minimize any disruption of the Borrowers’ business, (B) if an Event of Default
shall have occurred and be continuing, at the expense of the Borrowers and
without advance notice, (C) if and to the extent (and only to the extent)
required by Applicable Law or (D) in connection with a Permitted Acquisition, at
the expense of the Borrowers, which field examination shall not be considered
for purposes of the limitations on field examinations at the expense of
Borrowers set forth herein; provided, that, any such field examination in
connection with a Permitted Acquisition shall only be conducted upon the request
of Borrower Representative.

 

119 

 

 



 

(c)   Upon the request of Administrative Agent after reasonable prior notice,
permit Administrative Agent or professionals (including appraisers) retained by
Administrative Agent to conduct appraisals of the Collateral, including, without
limitation, the assets included in the Borrowing Base. The Credit Parties shall
pay the reasonable and documented fees and expenses of Administrative Agent and
such professionals with respect to such appraisals, provided, that,
Administrative Agent may obtain, (i) no more than one (1) appraisal of inventory
in any twelve (12) month period at the expense of the Borrowers so long as
Adjusted Excess Availability is not less than the greater of (A) fifteen percent
(15.0%) of the Loan Cap or (B) $90,000,000 during such twelve (12) months, and
(ii) not more than two (2) appraisals in any twelve (12) month period at the
expense of the Borrowers if at any time Adjusted Excess Availability during such
twelve (12) months is less than or equal to the greater of (A) fifteen percent
(15.0%) of the Loan Cap or (B) $90,000,000. Notwithstanding the foregoing,
Administrative Agent may cause additional appraisals to be done (A) at any time
at its own expense upon reasonable prior notice to Borrower Representative and
during normal business hours with the good faith cooperation of Borrowers and
Administrative Agent so as to minimize any disruption of the Borrowers’
business, (B) if an Event of Default shall have occurred and be continuing, at
the expense of the Borrowers and without advance notice, (C) if and to the
extent (and only to the extent) required by Applicable Law or (D) in connection
with a Permitted Acquisition, at the expense of the Borrowers, which appraisal
shall not be considered for purposes of the limitations on field examinations at
the expense of Borrowers set forth herein; provided, that, any such appraisal in
connection with a Permitted Acquisition shall only be conducted upon the request
of Borrower Representative.

 

SECTION 9.13   Lender Meetings. Upon the request of Administrative Agent or the
Required Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year, which meeting will be held at the corporate
offices of Holdings and Borrower Representative (or such other location as may
be agreed to by Holdings, Borrower Representative and Administrative Agent) at
such time as may be agreed by Holdings, Borrower Representative and
Administrative Agent.

 

120 

 

  

SECTION 9.14   Cash Management.

 

(a)   Each Credit Party shall establish and maintain, at its expense, Deposit
Accounts and cash management services of a type and on terms, and with the
banks, set forth on Schedule 9.14(a) and, subject to Section 9.14(d) below, such
other banks as such Credit Party may hereafter select (such other banks,
together with the banks set forth on Schedule 9.14(a), collectively, the “Cash
Management Banks” and individually, a “Cash Management Bank”). In accordance
with Section 7.3, each Credit Party shall deliver, or cause to be delivered to
Administrative Agent, a Control Agreement with respect to each of its Deposit
Accounts duly authorized, executed and delivered by and among each Cash
Management Bank where a Deposit Account is maintained, the applicable Credit
Party and Administrative Agent; provided, that, Credit Parties shall not be
required to deliver a Control Agreement with a Cash Management Bank as to any
Deposit Account that is an Excluded Account, and Credit Parties shall only be
required to deliver the acknowledgement and agreement of the Cash Management
Bank to such Control Agreement in form and substance reasonably satisfactory to
Administrative Agent for the Deposit Accounts listed on Schedule 9.14(a) within
the time periods set forth in Schedule 9.14(a). Each such Control Agreement
shall provide, among other things, that (i) the Cash Management Bank will comply
with any instructions originated by Administrative Agent directing the
disposition of the funds in such Deposit Account without further consent by the
applicable Credit Party, (ii) the Cash Management Bank waives, subordinates, and
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Deposit Account other than for payment of its service
fees and other charges directly related to the administration of such Deposit
Account and for returned checks or other items of payment, (iii) upon the
instruction of Administrative Agent (an “Activation Notice”), the Cash
Management Bank will transfer each day by wire transfer or other electronic
funds transfer all funds in such account to the Administrative Agent Payment
Account, provided, that, Administrative Agent will not issue an Activation
Notice with respect to any Collection Account except at such time as a Cash
Dominion Event has occurred and is continuing, and (iv) in the case of the
Control Agreements for any other Deposit Account, upon an Activation Notice, the
Cash Management Bank will transfer each day by wire transfer or other electronic
funds transfer all funds in such account to the Administrative Agent Payment
Account, provided, that, Administrative Agent will not issue such an Activation
Notice under this clause (iv) except at such time as an Event of Default exists
or has occurred and is continuing.

 

(b)   Each Borrower shall direct all Account Debtors or other obligors in
respect of any amounts payable to Borrowers to make payment of all such amounts,
in the case of US Borrowers to a US Collection Account, in the case of Canadian
Borrowers to a Canadian Collection Account and otherwise take all reasonable
actions to cause such payments to be made to the applicable Collection Account.
In addition, each Borrower shall deposit, or cause to be deposited, any other
amounts received in respect of Accounts or other Collateral that it receives (i)
to the US Collection Account in the case of a US Borrower, and (ii) to the
Canadian Collection Account in the case of a Canadian Borrower.

 

(c)   In the event that Administrative Agent has sent an Activation Notice with
respect to a Collection Account, at any time after a Cash Dominion Event has
ceased to exist in accordance with the definition of such term, Administrative
Agent will send a notice to rescind the Activation Notice.

 

(d)   So long as no Default or Event of Default has occurred and is continuing,
upon not less than five (5) Business Days’ prior written notice to
Administrative Agent, the Credit Parties may amend Schedule 9.14(a) to add or
replace a Deposit Account or Cash Management Bank or Securities Account or
securities intermediary and shall upon such addition or replacement provide to
Administrative Agent an amended Schedule 9.14(a); provided, that, (i) such
prospective Cash Management Bank or securities intermediary, as the case may be,
shall be reasonably satisfactory to Administrative Agent, and (ii) prior to the
time of the opening of such Deposit Account or Securities Account, the
applicable Credit Party and such prospective Cash Management Bank or securities
intermediary shall have executed and delivered to Administrative Agent a Control
Agreement (including any acknowledgement and agreement of the Cash Management
Bank or securities intermediary with respect thereto). Each Credit Party shall
close any of its Deposit Accounts (and establish replacement Deposit Accounts in
accordance with the foregoing sentence) as promptly as practicable and in any
event within forty-five (45) days after notice from Administrative Agent that
the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to Deposit Accounts or
Administrative Agent’s liability under any Control Agreement with such Cash
Management Bank is no longer satisfactory in Administrative Agent’s reasonable
judgment.

 

121 

 

  

(e)   Subject to Section 7.3, each Credit Party shall obtain an authenticated
Control Agreement from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any Credit Party, or maintaining a Securities
Account for such Credit Party and with respect to any other investment property
and from and after the dates on which such Control Agreements are required to be
delivered in accordance with the terms hereof, above, no Credit Party will make,
acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Administrative Agent has received a Control Agreement duly authorized,
executed and delivered by the applicable bank or securities intermediary where
such cash, Cash Equivalents, Deposit Account or Securities Account are
maintained with respect thereto, provided, that, Grantors shall not be required
to deliver a Control Agreement with respect to any Excluded Account.

 

SECTION 9.15   Additional Subsidiaries and Real Property.

 

(a)   Additional Subsidiaries.

 

(i)   Additional US Subsidiaries. Notify Administrative Agent prior to the
creation or acquisition of any US Subsidiary (other than any Excluded
Subsidiary) (provided that any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary that is a US Subsidiary becoming a Restricted Subsidiary
shall be deemed to constitute the acquisition of a US Subsidiary for all
purposes of this Section 9.15) and promptly thereafter (and in any event within
thirty (30) days after such creation or acquisition, as such time period may be
extended by Administrative Agent in its sole discretion) cause such US
Subsidiary (other than any Excluded Subsidiary) to (A) become a US Guarantor by
delivering to Administrative Agent a duly executed supplement to the US Guaranty
Agreement or such other document as Administrative Agent shall deem appropriate
for such purpose (provided, that, in the case of a US Guarantor that is a FSCHO,
the guarantee shall not apply as to the US Secured Obligations), and in
addition, upon the request of Borrower Representative and subject to the
approval of Administrative Agent become a US Borrower, subject to the delivery
of such agreements, documents or instruments as Administrative Agent may
reasonably request in form and substance reasonably satisfactory to
Administrative Agent (including, but not limited to, a joinder to this
Agreement), (B) grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement) owned by such US Subsidiary by
delivering to Administrative Agent a duly executed supplement to each Security
Document or such other document as Administrative Agent shall deem appropriate
for such purpose and comply with the terms of each Security Document, (C)
deliver to Administrative Agent such opinions, documents and certificates
referred to in Section 7.1 as may be reasonably requested by Administrative
Agent, (D) deliver to Administrative Agent (i) any original Capital Stock or
other certificates and stock or other transfer powers evidencing the Capital
Stock of such Person and (ii) subject to the Intercreditor Agreement, any
original promissory notes together with transfer powers for such promissory
notes, (E) deliver to Administrative Agent such updated Schedules to the Loan
Documents as requested by Administrative Agent with respect to such Person, and
(F) deliver to Administrative Agent such other documents as may be reasonably
requested by Administrative Agent, all in form, content and scope reasonably
satisfactory to Administrative Agent.

 

122 

 

  

(ii)   Additional Canadian Subsidiaries. Notify Administrative Agent prior to
the creation or acquisition of any Canadian Subsidiary (provided that any
Subsidiary Redesignation resulting in an Unrestricted Subsidiary that is a
Canadian Subsidiary becoming a Restricted Subsidiary shall be deemed to
constitute the acquisition of a Canadian Subsidiary for all purposes of this
Section 9.15) and promptly thereafter (and in any event within thirty (30) days
after such creation or acquisition, as such time period may be extended by
Administrative Agent in its sole discretion) cause such Canadian Subsidiary
(other than any Excluded Subsidiary) to (A) become a Canadian Guarantor by
delivering to Administrative Agent a duly executed supplement to the Canadian
Guaranty Agreement or such other document as Administrative Agent shall deem
appropriate for such purpose, and in addition, upon the request of Borrower
Representative and subject to the approval of Administrative Agent become a
Canadian Borrower, subject to the delivery of such agreements, documents or
instruments as Administrative Agent may reasonably request in form and substance
reasonably satisfactory to Administrative Agent (including, but not limited to,
a joinder to this Agreement), (B) grant a security interest in all Collateral
(subject to the exceptions specified in the Canadian Collateral Agreement) owned
by such Canadian Subsidiary by delivering to Administrative Agent a duly
executed supplement to each Security Document or such other document as
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (C) deliver to Administrative Agent such
opinions, documents and certificates referred to in Section 7.1 as may be
reasonably requested by Administrative Agent, (D) deliver to Administrative
Agent such original Capital Stock or other certificates and stock or other
transfer powers evidencing the Capital Stock of such Person, (E) deliver to
Administrative Agent such updated Schedules to the Loan Documents as requested
by Administrative Agent with respect to such Person, and (F) deliver to
Administrative Agent such other documents as may be reasonably requested by
Administrative Agent, all in form, content and scope reasonably satisfactory to
Administrative Agent.

 

(b)   Additional Foreign Subsidiaries. Notify Administrative Agent at the time
that any Person becomes a First Tier Foreign Subsidiary, including, without
limitation, any First Tier Foreign Subsidiary that is a Canadian Subsidiary, and
at the request of Administrative Agent, promptly thereafter (and in any event
within forty-five (45) days after such request, as such time period may be
extended by Administrative Agent in its sole discretion), cause (i) the
applicable US Credit Party to deliver to Administrative Agent Security Documents
pledging (A) as security for the US Secured Obligations, sixty-five percent
(65%) of the total outstanding voting Capital Stock (and one hundred percent
(100%) of the non-voting Capital Stock) of any such new First Tier Foreign
Subsidiary and (B) as security for the Canadian Secured Obligations, one hundred
percent (100%) of the Capital Stock of any such new First Tier Foreign
Subsidiary and, in each case, a consent thereto executed by such new First Tier
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Capital Stock of
such new First Tier Foreign Subsidiary, together with an appropriate undated
stock power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to Administrative Agent such opinions,
documents and certificates referred to in Section 7.1 as may be reasonably
requested by Administrative Agent, (iii) such Person to deliver to
Administrative Agent such updated Schedules to the Loan Documents as requested
by Administrative Agent with regard to such Person and (iv) such Person to
deliver to Administrative Agent such other documents as may be reasonably
requested by Administrative Agent, all in form, content and scope reasonably
satisfactory to Administrative Agent.

 

(c)   Real Property Collateral.

 

(i)   Within ten (10) days after the acquisition of any real property owned by
any Credit Party that is not subject to the existing Security Documents (as such
time period may be extended by Administrative Agent in its sole discretion),
notify Administrative Agent;

 

(ii)   Within sixty (60) days of such acquisition (as such time period may be
extended by Administrative Agent, in its sole discretion), to the extent
required by Term Loan Agent, in its reasonable discretion, deliver such
mortgages, deeds of trust, deeds of hypothec, title insurance policies and other
documents (other than appraisals, surveys and environmental reports, but
including, without limitation, in the case of each Flood Hazard Property, copies
of insurance policies or certificates of insurance of the applicable Credit
Party evidencing flood insurance reasonably satisfactory to Administrative Agent
(but in any event, meeting in all respects requirements under all applicable
Flood Laws) and naming Administrative Agent as lender’s loss payee) reasonably
requested by Administrative Agent in connection with granting and perfecting a
first priority Lien, other than Permitted Liens, on such real property in favor
of Administrative Agent, for the ratable benefit of the Secured Parties, as
applicable, all in form and substance acceptable to Administrative Agent; and

 

123 

 

  

(iii)   If, at any time after an Event of Default has occurred and is
continuing, Administrative Agent, in its sole discretion or at the direction of
the Required Lenders, requests appraisals, surveys, title policies and
environmental reports with respect to any real property owned by any Credit
Party, then as promptly as possible but in no event more than sixty (60) days of
such request (as such time period may be extended by Administrative Agent, in
its sole discretion) provide such appraisals, surveys, title policies or
environmental reports.

 

(d)   Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than de minimis capital and any
merger consideration contributed to it contemporaneously with the closing of
such merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 9.15(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with Section
9.15(a) or (b), as applicable, within thirty (30) days of the consummation of
such Permitted Acquisition as such time period may be extended by Administrative
Agent, in its sole discretion).

 

(e)   Guarantors of Other Indebtedness. Notify Administrative Agent at any time
that (i) any Restricted Subsidiary that is not a Subsidiary Guarantor becomes a
guarantor of or otherwise provides credit support for any Subordinated
Indebtedness, Senior Unsecured Indebtedness or any Indebtedness in respect of
the Term Loan Documents, in each case, with an aggregate principal amount in
excess of the Threshold Amount and where the primary obligor of such
Indebtedness is not a Foreign Subsidiary or (ii) any Excluded Subsidiary becomes
a guarantor of or otherwise provides credit support for any Indebtedness of
Holdings or any US Subsidiary with an aggregate principal amount in excess of
the Threshold Amount, and concurrently with such Restricted Subsidiary or such
Excluded Subsidiary, as applicable, becoming a guarantor thereunder or providing
credit support therefor, cause such Person, if such Person is a US Subsidiary
(or, if such Person is not a US Subsidiary but such Person nevertheless becomes
a guarantor of or otherwise provides credit support for any Subordinated
Indebtedness, Senior Unsecured Indebtedness or Indebtedness in respect of the
Term Loan Documents, in each case, where the primary obligor of such
Indebtedness is not a Foreign Subsidiary), to take all of the actions required
pursuant to (1) clauses (A) through (F) of subsection (a) of this Section 9.15
and (2) if applicable, clause (c) of this Section 9.15.

 

(f)   Exclusions. The provisions of this Section 9.15 shall not apply to assets
as to which Administrative Agent, Holdings and Borrower Representative shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby.

 

SECTION 9.16   Use of Proceeds.

 

(a)   Use the proceeds of the Revolving Loans on the Closing Date to (i) finance
the Transactions and/or (ii) pay fees, commissions and expenses in connection
with the Transactions.

 

(b)   Use the proceeds of US Extensions of Credit (i) for working capital and
general corporate purposes of the US Borrowers and their Restricted
Subsidiaries, including, without limitation, Permitted Acquisitions, Restricted
Payments permitted pursuant to Section 10.6 and Investments permitted pursuant
to Section 10.3 and/or (ii) to pay fees, commissions and expenses in connection
with the Transactions and the Credit Facility.

 

124 

 

  

(c)   Use the proceeds of Canadian Extensions of Credit (i) for working capital
and general corporate purposes of the Canadian Borrower and its Restricted
Subsidiaries, including, without limitation, Permitted Acquisitions, Restricted
Payments permitted pursuant to Section 10.6 and Investments permitted pursuant
to Section 10.3 and/or (ii) to pay fees, commissions and expenses in connection
with the Transactions and the Credit Facility.

 

(d)   Use the proceeds of any Incremental Commitment as permitted pursuant to
Section 6.13, as applicable.

 

(e)   Holdings will not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of the Revolving Loans and Letters of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

SECTION 9.17   Further Assurances.

 

(a)   Maintain the security interest created by the Security Documents in
accordance with the terms of the US Collateral Agreement or the terms of the
Canadian Collateral Agreement, as applicable, subject to the rights of the
Credit Parties to dispose of the Collateral pursuant to the Loan Documents; and
make, execute and deliver all such additional and further acts, things, deeds,
instruments and documents as Administrative Agent or the Required Lenders
(through Administrative Agent) may reasonably require for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the US Secured Parties or the Canadian
Secured Parties, as applicable, with respect to the Collateral as to which
Administrative Agent, for the ratable benefit of the US Secured Parties or the
Canadian Secured Parties, as applicable, has a perfected Lien pursuant hereto or
thereto, including, without limitation, filing any financing or continuation
statements or similar forms of application under the UCC, the PPSA or the CCQ
(or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby or by the other Loan Documents.

 

(b)   If requested by Administrative Agent or any Lender (through Administrative
Agent), promptly furnish to Administrative Agent and each Lender a statement in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable.

 

SECTION 9.18   Locations of Inventory. Each Borrower will, and will cause each
of its Restricted Subsidiaries to, keep its Inventory only at the locations
identified on Schedules 1.1(e) and 1.1(f); provided, that, the Borrowers may
amend Schedule 1.1(e) or 1.1(f) so long as such amendment occurs by written
notice to Administrative Agent not less than ten (10) days prior to the date on
which such Inventory is moved to such new location and so long as such new
location is within the continental United States or Canada.

 

125 

 

  

Article X
  
NEGATIVE COVENANTS

 

Until all of the Obligations have been paid and satisfied in full, the Credit
Parties will not, and will not permit any of their respective Restricted
Subsidiaries to:

 

SECTION 10.1   Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

 

(a)   the Obligations;

 

(b)   Indebtedness and obligations owing under Bank Product Agreements entered
into in the ordinary course of business (and, in the case of Hedge Agreements,
subject to Section 10.16);

 

(c)   (i) Indebtedness existing on the Closing Date and listed on Schedule 10.1,
and any Refinancing Indebtedness in respect thereof and (ii) the Existing RSG
Senior Notes (and guaranties thereof); provided, that on the Closing Date (A)
irrevocable notice of redemption of the Existing RSG Senior Notes shall have
been delivered to the indenture trustee for such notes and (B) funds sufficient
for the redemption of the Existing RSG Senior Notes and the discharge of the
governing indenture shall have been deposited with the indenture trustee for
such notes;

 

(d)   Indebtedness incurred in connection with Capital Leases (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness incurred (i) on or prior to the Closing Date and
listed on Schedule 10.1 and (ii) after the Closing Date in an aggregate amount
not to exceed the greater of (1) $100,000,000 and (2) three percent (3%) of
Consolidated Total Assets at such time, at any time outstanding;

 

(e)   Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person in connection
with an Investment permitted pursuant to Section 10.3, to the extent that (i)
such Indebtedness was not incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such assets,
(ii) neither Holdings nor any Restricted Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness and (iii) the aggregate outstanding principal amount of
such Indebtedness does not exceed $50,000,000 at any time outstanding;

 

(f)   Guaranty Obligations with respect to Indebtedness permitted pursuant to
this Section 10.1 (other than clauses (g) and (i) of this Section 10.1)

 

(g)   unsecured intercompany Indebtedness:

 

(i)   owed or guaranteed by any Credit Party to another Credit Party;

 

(ii)   owed or guaranteed by any Credit Party to any Non-Credit Party; provided,
that, (A) such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to Administrative Agent and (B) no Non-Credit Party
which is a US Subsidiary shall be permitted to make any loan and advance to any
Canadian Credit Party (other than loans or advances by a US Subsidiary that is a
FSCHO to a direct Subsidiary that is a Canadian Credit Party);

 

(iii)   owed or guaranteed by any Non-Credit Party to any other Non-Credit
Party; and

 

(iv)   owed or guaranteed by any Non-Credit Party to any Credit Party to the
extent permitted pursuant to Section 10.3(a)(vi);

 

126 

 

  

(h)   Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(i)   Subordinated Indebtedness and Senior Unsecured Indebtedness of the Credit
Parties and Guaranty Obligations of Credit Parties with respect to such
Subordinated Indebtedness or such Senior Unsecured Indebtedness; provided, that,
in the case of each incurrence of such Subordinated Indebtedness or Senior
Unsecured Indebtedness, (i) no Default or Event of Default shall have occurred
and be continuing or would be caused by the incurrence of such Indebtedness,
(ii) Administrative Agent shall have received satisfactory written evidence that
the Consolidated Total Leverage Ratio is no greater than 4.50:1.00, in each case
based on the financial statements most recently delivered pursuant to Section
9.1(a) or Section 9.1(b), as applicable, both before and after giving effect on
a pro forma basis to (1) the incurrence of such Indebtedness, and (2) any
Permitted Acquisition consummated in connection therewith, in the case of each
incurrence of such Subordinated Indebtedness or Senior Unsecured Indebtedness,
(iii) as of the date of incurring such Indebtedness and after giving effect
thereto, Adjusted Excess Availability shall be not less than the greater of (A)
fifteen percent (15.0%) of the Loan Cap and (B) $90,000,000, and (iv) no Credit
Party shall guarantee any Subordinated Indebtedness unless such Guaranty
Obligation is subordinated to the Obligations on terms no less favorable to
Administrative Agent and the Lenders than the terms of the Subordinated
Indebtedness to which such Guaranty Obligation relates;

 

(j)   Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

 

(k)   Indebtedness arising from agreements by Holdings or any of its Restricted
Subsidiaries providing for indemnification, earn-out obligations, adjustment of
purchase price or similar obligations, in each case, incurred in connection with
a Permitted Acquisition, an Investment permitted under Section 10.3 (but with
any payments in respect thereof only permitted to the same extent as such
Investment is permitted under Section 10.3), a disposition of assets that is not
an Asset Disposition to the extent set forth in the proviso to the definition of
such term, or any transaction permitted under Sections 10.4 or 10.5 hereof;

 

(l)   Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of Holdings
or its Subsidiaries to purchase or redeem Capital Stock or options of Holdings
permitted pursuant to Section 10.6(d); provided, that the aggregate principal
amount of all such Indebtedness shall not exceed $5,000,000 at any time
outstanding;

 

(m)   Indebtedness incurred in connection with Capital Leases arising under Sale
and Leaseback Transactions permitted hereunder in reliance upon Section
10.5(c)(ii);

 

(n)    (i) Indebtedness of the Credit Parties to the Term Loan Lenders under the
Term Loan Documents and (ii) any Refinancing Indebtedness with respect thereto,
provided, that, in no event shall the aggregate amount of any such Indebtedness
under clause (i) or (ii) exceed the Term Loan Cap (as defined in the
Intercreditor Agreement);

 

(o)   (i) Indebtedness of the Credit Parties to the holders of the 2015 Senior
Notes under the 2015 Senior Note Documents and (ii) any Refinancing Indebtedness
with respect thereto, provided, that, in no event shall the aggregate amount of
any such Indebtedness under clause (i) or (ii) exceed $315,000,000; and

 

127 

 

  

(p)   Indebtedness of any Credit Party or any Restricted Subsidiary thereof not
otherwise permitted pursuant to this Section 10.1 in an aggregate principal
amount not to exceed $100,000,000.

 

SECTION 10.2   Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:

 

(a)   Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Bank, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

 

(b)   Liens in existence on the Closing Date and described on Schedule 10.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any Refinancing Indebtedness with
respect to Indebtedness pursuant to Section 10.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
10.2)); provided, that, the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

 

(c)   Liens for taxes, assessments and other governmental charges or levies (i)
not yet due or as to which the period of grace, if any, related thereto has not
expired, (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP
or (iii) which are, in the aggregate, immaterial to the Credit Parties;

 

(d)   the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) other than claims which are, in the aggregate,
immaterial to the Credit Parties, are not overdue for a period of more than
thirty (30) days, or if more than thirty (30) days overdue, no action has been
taken to enforce such Liens and such Liens are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of Holdings or any of
its Restricted Subsidiaries;

 

(e)   deposits or pledges of cash made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(f)   encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;

 

(g)   Liens arising from the filing of precautionary UCC, PPSA or CCQ financing
statements or similar forms of application relating solely to personal property
leased pursuant to Operating Leases entered into in the ordinary course of
business of Holdings and its Restricted Subsidiaries;

 

(h)   Liens securing Indebtedness permitted under Section 10.1(d); provided,
that, (i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable);

 

128 

 

  

(i)   Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.1(l) or securing appeal or other surety bonds
relating to such judgments;

 

(j)   Liens on (i) Property of any Restricted Subsidiary which is not required
to be a Credit Party which are in existence at the time that such Restricted
Subsidiary is acquired pursuant to a Permitted Acquisition, (ii) Property, other
than ABL Priority Collateral (except to the extent otherwise agreed in writing
by Administrative Agent), of any Restricted Subsidiary which is required to be a
Credit Party which are in existence at the time that such Restricted Subsidiary
is acquired pursuant to a Permitted Acquisition and (iii) Property, other than
ABL Priority Collateral, of any Credit Party existing at the time such tangible
property or tangible assets are purchased or otherwise acquired by such Credit
Party pursuant to a transaction permitted pursuant to this Agreement; provided,
that, with respect to each of the foregoing clauses (i) and (ii), (A) such Liens
are not incurred in connection with, or in anticipation of, such Permitted
Acquisition, purchase or other acquisition, (B) such Liens are applicable only
to specific Property, (C) such Liens are not “blanket” or all asset Liens, (D)
such Liens do not attach to any other Property of Holdings or any of its
Restricted Subsidiaries and (E) the Indebtedness secured by such Liens is
permitted under Section 10.1(e));

 

(k)   (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of Holdings or any Restricted Subsidiary thereof;

 

(l)   (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

 

(m)   any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of Holdings or its Restricted Subsidiaries or materially
detract from the value of the relevant assets of Holdings or its Restricted
Subsidiaries or (ii) secure any Indebtedness;

 

(n)   Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate amount
not to exceed $25,000,000 at any time outstanding; and

 

(o)   Liens under the Term Loan Documents or otherwise securing Indebtedness
incurred pursuant to Section 10.1(n); provided, that, such Liens are subject to
the Intercreditor Agreement.

 

SECTION 10.3   Investments. Purchase, own, invest in or otherwise acquire (in
one transaction or a series of transactions), directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”), except the following (each, a “Permitted Investment”):

 

129 

 

  

(a)   (i) Investments existing on the Closing Date in Restricted Subsidiaries
existing on the Closing Date;

 

(ii)   Investments existing on the Closing Date (other than Investments in
Restricted Subsidiaries existing on the Closing Date) and described on Schedule
10.3;

 

(iii)   (A) Investments made after the Closing Date by any US Credit Party in
any other US Credit Party (other than Holdings) and (B) Investments made after
the Closing Date by any Canadian Credit Party in any other Canadian Credit
Party;

 

(iv)   Investments made after the Closing Date by any Non-Credit Party in any
other Non-Credit Party;

 

(v)   Investments made after the Closing Date by any Non-Credit Party in, or to,
any Credit Party; provided, that, any loans and advances made by any Non-Credit
Party to any Credit Party shall be subordinated to the Obligations in a manner
reasonably satisfactory to Administrative Agent; and

 

(vi)   Investments made after the Closing Date by any Credit Party in any
Non-Credit Party; provided, that, (A) as of the date of any such Investment, and
after giving effect thereto, each of the Payment Conditions is satisfied and (B)
any Investments in the form of loans or advances made by any Credit Party to any
Non-Credit Party pursuant to this clause (vi) shall be evidenced by a demand
note in form and substance reasonably satisfactory to Administrative Agent and
shall be pledged and delivered to Administrative Agent pursuant to the Security
Documents;

 

(b)   Investments in cash and Cash Equivalents, provided, that, notwithstanding
the foregoing, after the occurrence and during the continuance of a Cash
Dominion Event, no Investments in cash or Cash Equivalents or additional
Investments in the form of cash or Cash Equivalents in each case shall be
permitted, except (i) if no Revolving Loans are then outstanding and no Letters
of Credit are outstanding which have not been Cash Collateralized if then
required to be Cash Collateralized or (ii) notwithstanding that any Revolving
Loans are outstanding (or such Letters of Credit) at any time a Cash Dominion
Event exists, (A) deposits of cash or other immediately available funds in
Deposit Accounts used for disbursements in the approximate amount of funds
required for amounts drawn or anticipated to be drawn shortly on such Deposit
Accounts, (B) any such deposits of cash or other immediately available funds in
Deposit Accounts used for disbursements which are then held in Cash Equivalents
consisting of overnight investments until so drawn or in the event that the
amounts drawn on any such day were less than anticipated (so long as (i) such
funds and Cash Equivalents are not held more than two (2) Business Days from the
date of the initial deposit thereof and (ii) such Investments are pledged to
Administrative Agent as additional collateral for the Obligations pursuant to
such agreements as may be reasonably required by Administrative Agent) and (C)
amounts that have been received in a Deposit Account used for collections and
subject to a Control Agreement prior to the transfer to the Administrative Agent
Payment Account in the ordinary course in accordance with Section 9.14.

 

(c)   Investments by Holdings or any of its Restricted Subsidiaries consisting
of Capital Expenditures permitted by this Agreement;

 

(d)   deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 10.2;

 

130 

 

  

(e)   Hedge Agreements permitted pursuant to Section 10.16;

 

(f)   purchases of assets in the ordinary course of business;

 

(g)   Investments by Holdings or any of its Restricted Subsidiaries consisting
of Permitted Acquisitions;

 

(h)   Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $5,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);

 

(i)   Investments in the form of Restricted Payments permitted pursuant to
Section 10.6;

 

(j)   Guaranty Obligations permitted pursuant to Section 10.1;

 

(k)   Investments in joint ventures and Unrestricted Subsidiaries; provided,
that, as of the date of any such Investment, and after giving effect thereto,
each of the Payment Conditions is satisfied;

 

(l)   the Closing Date Acquisition and the other transactions contemplated by
the Closing Date Acquisition Agreement;

 

(m)   Investments not otherwise permitted pursuant to this Section 10.3 in an
aggregate amount not to exceed the greater of (1) $50,000,000 and (2) one and
one-half percent (1 1/2%) of Consolidated Total Assets at any time; provided,
that, (i) immediately before and immediately after giving pro forma effect to
any such Investments at the time made, no Default or Event of Default shall have
occurred and be continuing and (ii) if after giving effect to any Investment the
aggregate amount of such Investments would exceed, or the aggregate amount of
all Investments then exceeds, $25,000,000, then as to such Investment and after
giving effect thereto, each of the Payment Conditions is satisfied;

 

(n)   Investments not otherwise permitted pursuant to this Section 10.3,
provided, that, (i) as of the date of any such Investment, and after giving
effect thereto, each of the Payment Conditions is satisfied and no Default or
Event of Default exists and is continuing at the time of any such Investment or
would result therefrom and (ii) the aggregate amount of all such Investments
made subsequent to the Closing Date in reliance on this clause (n) shall not
exceed, without duplication, fifty percent (50%) of Consolidated Net Income
accrued during the period (treated as one accounting period) beginning on July
1, 2015 to the end of the most recent fiscal quarter ending prior to the date of
such Investment for which consolidated financial statements of Holdings are
available; and

 

(o)   Investments in the form of intercompany loans by a Credit Party to Beacon
Roofing Supply Canada Company from time to time in the ordinary course of
business to be used for working capital; provided, that, (i) the aggregate
amount of such loans outstanding at any time shall not exceed $5,000,000 and
(ii) such loans shall be permitted under this subclause (o) only if Beacon
Roofing Supply Canada Company is a Restricted Subsidiary.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 10.3, such amount shall be deemed to be the amount of
such Investment when made, purchased, acquired or incurred (without adjustment
for subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection, return
of capital or loan or advance repayment (not to exceed the original amount
invested).

 

131 

 

  

SECTION 10.4   Fundamental Changes. Merge, consolidate, amalgamate or enter into
any similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

 

(a)   (i) any Subsidiary of a Borrower (including another Borrower) may be
merged, amalgamated or consolidated with or into, or be liquidated into, a
Borrower (provided, that, a Borrower shall be the continuing or surviving
entity), and (ii) any Subsidiary of a Borrower (other than another Borrower) may
be merged, amalgamated or consolidated with or into, or be liquidated with or
into, any Credit Party (provided, that, the Credit Party shall be the continuing
or surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Credit Party and Borrowers shall comply with
Section 9.15 in connection therewith);

 

(b)   any Non-Credit Party may be merged, amalgamated or consolidated with or
into, or be liquidated into, any other Non-Credit Party ;

 

(c)   any Subsidiary may dispose of all or substantially all of its assets (by
sale or transfer or upon voluntary liquidation, dissolution, winding up or
otherwise) to any Credit Party (provided, that, the consideration for such
disposition shall not exceed the fair market value of such assets);

 

(d)   any Non-Credit Party may dispose of all or substantially all of its assets
(by sale or transfer or upon voluntary liquidation, dissolution, winding up or
otherwise) to any other Non-Credit Party;

 

(e)   any Wholly-Owned Subsidiary of a Borrower formed to effect any acquisition
permitted hereunder may merge, amalgamate or consolidate with or into the Person
such Wholly-Owned Subsidiary was formed to acquire in connection with such
acquisition (including, without limitation, any Permitted Acquisition permitted
pursuant to Section 10.3(g)); provided, that, in the case of any merger
involving a Wholly-Owned Subsidiary that is a Credit Party, (A) a Credit Party
shall be the continuing or surviving entity or (B) simultaneously with such
transaction, the continuing or surviving entity shall become a Credit Party and
Borrowers shall comply with Section 9.15 in connection therewith;

 

(f)   any Person (other than Holdings, the Borrowers or any of their respective
Restricted Subsidiaries) may merge, amalgamate or consolidate into a Borrower or
any of their respective Wholly-Owned Subsidiaries in connection with a Permitted
Acquisition permitted pursuant to Section 10.3(g); provided, that (i) in the
case of a merger, merger, amalgamation or consolidation involving a Borrower,
the continuing or surviving Person shall be a Borrower, and (ii) in the case of
a merger, amalgamation or consolidation involving any other Credit Party, (A) a
Credit Party shall be the continuing or surviving entity or (B) simultaneously
with such transaction, the continuing or surviving entity shall become a Credit
Party and Borrowers shall comply with Section 9.15 in connection therewith; and

 

(g)   any Asset Disposition permitted under Section 10.5 (other than Asset
Dispositions consisting of all or substantially all of the assets of Holdings
and its Restricted Subsidiaries), but only to the extent that such transaction
was permitted without reference to this clause (g).

 

SECTION 10.5   Asset Dispositions. Make any Asset Disposition except:

 

(a)   the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of Holdings or any of its Restricted Subsidiaries;

 

132 

 

  

(b)   non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business;

 

(c)   (i) leases, subleases, licenses or sublicenses of real or personal
property granted by Holdings or any of its Restricted Subsidiaries to others (A)
in the ordinary course of business or (B) that, in the reasonable business
judgment of such Borrower or any of its Subsidiaries, would not detract from the
value of such real or personal property nor interfere in any material respect
with the business of Holdings or any of its Restricted Subsidiaries and (ii) a
sale of property pursuant to a Sale and Leaseback Transaction (provided, that,
the aggregate fair market value (measured at the time of the applicable sale) of
all property covered by any outstanding Sale and Leaseback Transaction at any
time shall not exceed $15,000,000);

 

(d)   Asset Dispositions in connection with Insurance and Condemnation Events,
provided, that, the requirements of Section 4.1 are complied with in connection
therewith;

 

(e)   Asset Dispositions permitted in connection with transactions permitted by
Sections 10.3, 10.4 or 10.6 but only to the extent that such transaction was
permitted without reference to this clause (e);

 

(f)   Asset Dispositions (other than as a part of a Sale and Leaseback
Transaction) not otherwise subject to the other provisions set forth in this
Section 10.5, provided, that, as to any such Asset Disposition, each of the
following conditions is satisfied:

 

(i)   as of the date of any such Asset Disposition, and after giving effect
thereto, each of the Payment Conditions is satisfied;

 

(ii)   not less than seventy-five percent (75%) of the consideration to be
received shall be paid or payable in cash and shall be paid contemporaneously
with the consummation of the transaction;

 

(iii)    the consideration paid or payable shall be in an amount not less than
the fair market value of the property disposed of;

 

(iv)   if ABL Priority Collateral in excess of $10,000,000 is included in the
Asset Disposition (or is included in the assets of a Person whose Capital Stock
is included in the Asset Disposition), Administrative Agent shall have received
an updated Borrowing Base Certificate giving pro forma effect to such Asset
Disposition (or the disposition of the Capital Stock of such Person) and such
Borrowing Base Certificate shall be the basis for the determination of the
satisfaction of the Payment Conditions);

 

(v)    such transaction does not involve the sale or other disposition of any
Accounts other than Accounts owned by or attributable to other property
concurrently being disposed of in a transaction otherwise constituting a
permitted Asset Disposition;

 

(vi)   the aggregate market value of all of the assets sold or disposed of
during the term of this Agreement shall be less than thirty percent (30%) or
less of the book value of Consolidated Total Assets of Holdings and its
Restricted Subsidiaries as of the Closing Date, as of the date of such sale or
other disposition and after giving effect thereto; and

 

(vii)   the Net Cash Proceeds from any such sale or other disposition shall be
applied to the Obligations to the extent required under Section 4.1; and

 

(g)   Asset Dispositions of any Unrestricted Subsidiary.

 

133 

 

  

SECTION 10.6   Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Capital Stock of any Credit Party or any Restricted
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Capital Stock of any Credit Party or any Restricted
Subsidiary thereof (all of the foregoing, the “Restricted Payments”); provided,
that:

 

(a)   so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, Holdings or any of its Restricted Subsidiaries may
declare and make Restricted Payments in shares of its own Qualified Capital
Stock;

 

(b)   (i) any Subsidiary of any Borrower may declare and make Restricted
Payments to any Credit Party (other than Holdings);

 

(c)   any Non-Credit Party may declare and make Restricted Payments to any other
Non-Credit Party (and, if applicable, to other holders of its outstanding
Capital Stock on a ratable basis);

 

(d)   the US Borrowers may declare and make Restricted Payments to Holdings, and
each Subsidiary of the US Borrowers may declare and make to enable the US
Borrowers to do the same (it being agreed that any Restricted Payment which is
declared and made from any Subsidiary to the US Borrowers and further declared
and made to Holdings shall constitute a single Restricted Payment), so that
Holdings may, and Holdings shall be permitted to:

 

(i)   pay any Taxes which are due and payable by the Credit Parties;

 

(ii)   pay corporate operating (including, without limitation, directors fees
and expenses) and overhead expenses (including, without limitation, rent,
utilities and salaries of employees of Holdings) in the ordinary course of
business and fees and expenses of attorneys, accountants, appraisers and the
like; and

 

(iii)   to be used to make payments then due in respect of Indebtedness of
Holdings permitted under Section 10.1 hereof;

 

(e)   so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, Holdings may redeem, retire or otherwise acquire
shares of its Capital Stock or options or other equity or phantom equity in
respect of its Capital Stock from present or former officers, employees,
directors or consultants (or their family members or trusts or other entities
for the benefit of any of the foregoing) or make severance payments to such
Persons in connection with the death, disability or termination of employment or
consultancy of any such officer, employee, director or consultant (i) to the
extent that such purchase is made with the Net Cash Proceeds of any offering of
equity securities of or capital contributions to Holdings or (ii) otherwise in
an aggregate amount not to exceed $5,000,000;

 

(f)   Holdings may declare and make Restricted Payments, and each Subsidiary of
Holdings may declare and make Restricted Payments to Holdings to enable Holdings
to do the same (it being agreed that any Restricted Payment which is declared
and made from any Subsidiary to Holdings and further declared and made by
Holdings shall constitute a single Restricted Payment), in an aggregate amount
not to exceed $75,000,000 during the term of this Agreement; provided, that, (i)
as of the date of any such Restricted Payment and after giving effect thereto,
no Default or Event of Default exists or has occurred and is continuing and (ii)
any such Restricted Payment shall be deemed to be a fixed charge for purposes of
calculating Consolidated Fixed Charges;

 

134 

 

  

(g)   Holdings may declare and make additional Restricted Payments, and each
Subsidiary of Holdings may declare and make Restricted Payments to Holdings to
enable Holdings to do the same, and each such Subsidiary may declare and make
Restricted Payments to another Subsidiary to enable any other Subsidiary to do
the same (it being agreed that any Restricted Payment which is declared and made
from any Subsidiary to another Subsidiary and further declared and made to
Holdings shall constitute a single Restricted Payment); provided, that, as of
the date of any such Restricted Payment and after giving effect thereto, each of
the Payment Conditions is satisfied; and

 

(h)   Holdings and its Subsidiaries may consummate the Closing Date Acquisition
and the other transactions contemplated by the Closing Date Acquisition
Agreement.

 

SECTION 10.7   Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director or other
Affiliate of Holdings, the Borrowers or any of their respective Restricted
Subsidiaries or (b) any Affiliate of any such officer or director, other than:

 

(i)   (A) transactions permitted by Sections 10.1, 10.3, 10.4, 10.5, 10.6 and
10.12 and (B) the Transactions;

 

(ii)   transactions existing on the Closing Date and described on Schedule 10.7;

 

(iii)   (A) transactions among US Credit Parties and/or US Subsidiaries that are
Restricted Subsidiaries and (B) transactions among Canadian Credit Parties
and/or Canadian Subsidiaries that are Restricted Subsidiaries;

 

(iv)   any transaction in the ordinary course of business on terms that are fair
to Holdings and its Restricted Subsidiaries in the reasonable determination of
the board of directors or senior management of Holdings, or are not materially
less favorable to Holdings or the relevant Restricted Subsidiary than those that
could be obtained at the time in a transaction with a Person who is not an
Affiliate of Holdings;

 

(v)   the payment of salaries and benefits to, and employment and severance
arrangements (including equity incentive plans and employee benefit plans and
arrangements) with, their respective officers and employees in the ordinary
course of business; and

 

(vi)   payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of Holdings,
the Borrowers and their respective Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrowers and their respective Subsidiaries.

 

SECTION 10.8   Accounting Changes; Organizational Documents.

 

(a)   Change its Fiscal Year end, or make (without the consent of Administrative
Agent which consent shall not be unreasonably withheld) any material change in
its accounting treatment and reporting practices except as required or permitted
by GAAP.

 

(b)   Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in each case in any manner materially
adverse to the rights or interests of the Lenders.

 

135 

 

  

SECTION 10.9   Payments and Modifications of Subordinated Indebtedness and Other
Indebtedness.

 

(a)   Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of: (i) any Subordinated
Indebtedness or any Senior Unsecured Indebtedness in excess of the Threshold
Amount or any other Indebtedness in excess of the Threshold Amount or the Senior
Note Documents in each case outstanding as of the Closing Date (other than the
Term Loan Documents) which would (A) increase the interest rate, (B) change the
due dates for any payment of principal, interest or other amounts, other than to
extend such dates, (C) modify any default or event of default, other than to
delete it or make it less restrictive, (D) add any covenant of Holdings or any
Restricted Subsidiary with respect thereto, (E) modify any subordination
provision, (F) modify any redemption or prepayment provision, other than to
extend the dates therefor or to reduce the amounts thereof or premiums payable
in connection therewith or (G) materially increase any obligation of Holdings or
any of its Restricted Subsidiaries or confer additional material rights to the
holder of such Indebtedness in a manner adverse to (1) Holdings or any of its
Restricted Subsidiaries or (2) the rights or interests of Administrative Agent
and Lenders hereunder or (ii) the Term Loan Documents except to the extent
permitted under the Intercreditor Agreement.

 

(b)   Make any payment or prepayment on, or redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Subordinated Indebtedness or any Senior Unsecured Indebtedness in excess of the
Threshold Amount or any other Indebtedness in excess of the Threshold Amount or
Indebtedness under the Term Loan Documents or the Senior Note Documents or any
other Indebtedness in excess of the Threshold Amount, or make any payment in
violation of any subordination terms of any Subordinated Indebtedness, except
(i) regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of (A) such Indebtedness (other than Subordinated Indebtedness), and
(B) Subordinated Indebtedness in accordance with the subordination terms thereof
or the applicable subordination agreement relating thereto, (ii) voluntary
prepayments, repurchases, redemptions or defeasances of (A) such Indebtedness
(but excluding on account of any Subordinated Indebtedness), so long as on the
date of any such payment and after giving effect thereto, each of the Payment
Conditions is satisfied and (B) Subordinated Indebtedness in accordance with the
subordination terms thereof or the applicable subordination agreement relating
thereto, (iii) the prepayment of any such Indebtedness with Refinancing
Indebtedness in respect thereof that is permitted hereunder, and (iv) the
payment of interest, fees, premiums and expenses in respect of any such
Indebtedness.

 

SECTION 10.10   No Further Negative Pledges; Restrictive Agreements.

 

(a)   Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation
(other than with respect to an Excluded Subsidiary), except (i) pursuant to this
Agreement and the other Loan Documents, (ii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 10.1(d) or (e)
(provided, that any such restriction contained therein relates only to the asset
or assets financed thereby), (iii) customary restrictions in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided, that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (iv) pursuant to the Term Loan
Documents and any Refinancing Indebtedness with respect thereto, and (v)
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.1 but only if such
negative pledge or restriction expressly permits Liens on the Collateral for the
benefit of Administrative Agent and the Lenders with respect to the Obligations
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens equally and ratably or on a junior basis.

 

136 

 

  

(b)   Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Restricted Subsidiary thereof (other than an Excluded Subsidiary) to (i) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (ii) pay any Indebtedness or other obligation owed to any Credit
Party or (iii) make loans or advances to any Credit Party, except in each case
for such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) the Term Loan Documents, (C) the
2015 Senior Notes, (D) any document or instrument governing Indebtedness
incurred pursuant to Section 10.1(d), (e) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (i) or (p), in each case to the extent such encumbrances or
restrictions are no more restrictive in any material respect to Holdings and the
Restricted Subsidiaries than the covenants contained in this Agreement, (E) any
Refinancing Indebtedness with respect to the foregoing and (F) Applicable Law.

 

(c)   Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Restricted Subsidiary thereof (other than an Excluded Subsidiary) to (i) sell,
lease or transfer any of its properties or assets to any Credit Party or (ii)
act as a Credit Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except in each case
for such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) the Term Loan Documents, (C) the
2015 Senior Notes, (D) any document or instrument governing Indebtedness
incurred pursuant to Section 10.1(d), (e) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (i) or (p), in each case to the extent such encumbrances or
restrictions are no more restrictive in any material respect to Holdings and the
Restricted Subsidiaries than the covenants contained in this Agreement, (E) any
Refinancing Indebtedness with respect to the foregoing, (F) Applicable Law, (G)
any Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (H) obligations that are binding on a
Restricted Subsidiary at the time such Subsidiary first becomes a Restricted
Subsidiary of Holdings, so long as such obligations are not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (I) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is not prohibited pursuant to Section 10.5) that limit the
transfer of such Property pending the consummation of such sale, (J) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto and (K) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business.

 

SECTION 10.11   Nature of Business. Engage in any business other than the
business conducted by Holdings and its Subsidiaries as of the Closing Date
(after taking into account the Closing Date Acquisition) and business activities
reasonably related or ancillary thereto or that are reasonable extensions
thereof.

 

SECTION 10.12   Sale Leasebacks. Except as otherwise permitted pursuant to
Section 10.5(c)(ii), directly or indirectly become or remain liable as lessee or
as guarantor or other surety with respect to any lease, whether an operating
lease or a Capital Lease, of any Property (whether real, personal or mixed),
whether now owned or hereafter acquired, (a) which any Credit Party or any
Restricted Subsidiary thereof has sold or transferred or is to sell or transfer
to a Person which is not another Credit Party or Restricted Subsidiary thereof
or (b) which any Credit Party or any Restricted Subsidiary thereof intends to
use for substantially the same purpose as any other Property that has been sold
or is to be sold or transferred by such Credit Party or such Restricted
Subsidiary to another Person which is not another Credit Party or Restricted
Subsidiary thereof in connection with such lease.

 

137 

 

  

SECTION 10.13   Financial Covenant. Permit the Fixed Charge Coverage Ratio to be
less than 1.00 to 1.00 as of the end of each fiscal quarter, based on the four
(4) immediately preceding quarters for which Administrative Agent has received
financial statements (and at any time Borrowers are required to deliver monthly
financial statements, as of the end of each fiscal month based on the twelve
(12) immediately preceding months for which financial statements have been
received), provided, that, compliance with such financial covenant shall only be
required during a Compliance Period, in which case such financial covenant shall
be tested as of the last day of the then most recently completed fiscal period
for which financial statements have been delivered and for each quarter end (or
month end as applicable) thereafter until the Compliance Period ends.

 

SECTION 10.14   Limitations on Holdings. Permit Holdings to:

 

(a)   hold any assets other than (i) the Capital Stock of any Subsidiary (and/or
intercompany advances to any Subsidiary), (ii) assets, properties or rights that
are not capable of being sold, assigned, transferred or conveyed to any Borrower
without the consent of any other Person, or if such assignment or attempted
assignment would constitute a breach thereof, or a violation of any Applicable
Law, (iii) agreements relating to the issuance, sale, purchase, repurchase or
registration of securities of Holdings, (iv) agreements relating to any
Indebtedness of Holdings, (v) minute books and other corporate books and records
of Holdings, (vi) cash and Cash Equivalents and (vii) other miscellaneous
non-material assets (including furniture, equipment and other assets related to
employees of Holdings);

 

(b)   have any liabilities other than (i) the liabilities under the Loan
Documents, the 2015 Senior Notes, the Term Loan Facility and any Refinancing
Indebtedness with respect to any of the foregoing, (ii) tax and other
governmental liabilities and obligations arising in the ordinary course of
business, (iii) Indebtedness (and related liabilities) permitted under Section
10.1, (iv) corporate, administrative and operating expenses in the ordinary
course of business and (v) liabilities under any contracts or agreements
described in clauses (a)(ii) and (iii) above; or

 

(c)   engage in any activities or business other than (i) issuing shares of its
own Qualified Capital Stock, (ii) holding the assets and incurring the
liabilities described in this Section 10.14 and activities incidental and
related thereto, (iii) making payments, dividends, distributions, issuances or
other activities permitted pursuant to Sections 10.6 or 10.7, (iv) holding
directors’ and shareholders’ meetings, preparing corporate and similar records
and other activities required to maintain its separate corporate or other legal
structure, (v) the incurrence of Indebtedness permitted under Section 10.1, (vi)
the making of Investments permitted under Section 10.3, (vii) having employees
and providing management and supervisory services to Subsidiaries, (viii) the
Transactions, and (vii) as necessary to consummate any Permitted Acquisition.

 

SECTION 10.15   Disposal of Subsidiary Interests. Permit any Wholly-Owned US
Restricted Subsidiary or any Wholly-Owned Canadian Restricted Subsidiary to be a
non-Wholly-Owned Subsidiary except as a result of or in connection with a
dissolution, merger, amalgamation, consolidation or disposition permitted by
Section 10.4 or 10.5.

 

SECTION 10.16   Hedge Agreements. Create, incur, assume or suffer to exist
obligations under any Hedge Agreement other than any Hedge Agreement entered
into in the ordinary course of business in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes.

 

138 

 

  

Article XI

DEFAULT AND REMEDIES

 

SECTION 11.1   Events of Default. Each of the following shall constitute an
Event of Default:

 

(a)   Default in Payment of Principal of Loans and LC Obligations. Any Borrower
shall default in any payment of principal of any Revolving Loan or LC Obligation
when and as due (whether at maturity, by reason of acceleration or otherwise).

 

(b)   Other Payment Default. Any Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Revolving Loan or LC Obligation or
the payment of any other Obligation, and such default shall continue for a
period of five (5) Business Days.

 

(c)   Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Restricted Subsidiary thereof in this Agreement, in any other Loan Document, or
in any document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Restricted Subsidiary thereof in this Agreement, any
other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.

 

(d)   Default in Performance of Certain Covenants. Any Credit Party or any
Restricted Subsidiary thereof shall default in the performance or observance of
any covenant or agreement contained in (i) Section 7.3, 9.3(a), 9.4, 9.12, 9.14,
9.15, 9.16(e) or Article X, (ii) Section 9.1 or 9.2(a) and such default shall
continue for a period of five (5) days, or (iii) Section 9.2(b) and such default
shall continue for a period of two (2) Business Days.

 

(e)   Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Restricted Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section 11.1) or any
other Loan Document and such default shall continue for a period of thirty (30)
days after the earlier of (i) Administrative Agent’s delivery of written notice
thereof to Borrower Representative and (ii) a Responsible Officer of any Credit
Party having obtained knowledge thereof.

 

(f)   Cross-Default. Any Credit Party or any Restricted Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Revolving Loans
or any LC Obligation) the aggregate principal amount of which is in excess of
the Threshold Amount beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Revolving Loans or any LC
Obligation) the aggregate principal amount of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, such Indebtedness in an aggregate principal amount
greater than the Threshold Amount to become due prior to its stated maturity
(any applicable grace period having expired) or (iii) there occurs under any
Hedge Agreement an early termination date resulting from (A) any default or
event of default under such Hedge Agreement as to which any Credit Party or any
Restricted Subsidiary is the defaulting party or (B) any termination event under
such Hedge Agreement as to which any Credit Party or any Restricted Subsidiary
is an affected party and, in either event, the Hedge Termination Value owed by
such Credit Party or such Restricted Subsidiary as a result thereof is greater
than the Threshold Amount.

 

139 

 

  

(g)   Change in Control. Any Change in Control shall occur.

 

(h)   Voluntary Bankruptcy Proceeding. Any Credit Party or any Restricted
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking, as a debtor or debtor-in-possession, to take
advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under any Debtor Relief Laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, interim receiver, receiver and manager, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate action for the purpose of authorizing any of the
foregoing.

 

(i)   Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced (including the filing of any notice of intention in respect thereof)
against any Credit Party or any Restricted Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii)
the appointment of a trustee, receiver, interim receiver, receiver and manager,
custodian, liquidator or the like for any Credit Party or any Restricted
Subsidiary thereof or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of sixty (60) consecutive days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under any Debtor Relief Laws) shall be entered.

 

(j)   Failure of Agreements. Any material provision of this Agreement or any
material provision of any other Loan Document shall for any reason cease to be
valid and binding on any Credit Party or any Restricted Subsidiary thereof party
thereto or any such Person shall so state in writing, or any Loan Document shall
for any reason cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on, or security interest in, any of the Collateral
purported to be covered thereby, in each case other than in accordance with the
express terms hereof or thereof.

 

(k)   ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or any Multiemployer
Plan or Sections 412, 430, 431 or 432 of the Code, any Credit Party or any ERISA
Affiliate is required to pay as contributions thereto and such unpaid amounts
are in excess of the Threshold Amount, (ii) any Credit Party fails to make full
payment when due of all amounts which, under the provisions of any Canadian
Pension Plan or any Canadian Multiemployer Plan or Canadian Pension Laws, any
Credit Party is required to pay as contributions thereto and such unpaid amounts
are in excess of the Threshold Amount or (iii) a Termination Event.

 

(l)   Subordination; Intercreditor Agreement. (i) The subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness in excess
of the Threshold Amount, or provisions of the Intercreditor Agreement (or any
other intercreditor agreement entered into by Administrative Agent after the
date hereof with respect to Indebtedness of the Credit Parties) (any such
provisions, the “Intercreditor Provisions”), shall, in whole or in any material
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Indebtedness, except in each
case to the extent permitted by the terms of the applicable documentation or as
otherwise agreed in writing by Administrative Agent; or (ii) any Borrower or any
other Credit Party shall disavow or contest in writing (A) the effectiveness,
validity or enforceability of any of the Intercreditor Provisions, (B) that the
Intercreditor Provisions exist for the benefit of Administrative Agent and
Lenders, or (C) in the case of Subordinated Indebtedness referred to in clause
(i) above, that all payments of principal of or premium and interest on the
applicable Subordinated Indebtedness, or realized from the liquidation of any
property of any Credit Party, shall be subject to any of the Intercreditor
Provisions or in the case of any secured Indebtedness, that the Liens are
subject to the priorities set forth in the applicable Intercreditor Provisions.

 

140 

 

  

(m)   Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Restricted Subsidiary thereof
by any court and such judgment or order shall continue without having been
discharged, vacated or stayed for a period of thirty (30) consecutive days after
the entry thereof.

 

SECTION 11.2   Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, Administrative Agent may, or upon the request
of the Required Lenders, Administrative Agent shall, by notice to Borrower
Representative:

 

(a)   Acceleration; Termination of Credit Facility. Terminate the Commitments
and declare the principal of and interest on the Revolving Loans and the LC
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all LC Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented or
shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of any Borrower
to request borrowings or Letters of Credit thereunder; provided, that, upon the
occurrence of an Event of Default specified in Section 11.1(h) or (i) with
respect to any Credit Party, the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

 

(b)   Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other US Secured Obligations on a pro rata basis. After all such Letters of
Credit shall have expired or been fully drawn upon, the LC Obligation shall have
been satisfied and all other Secured Obligations shall have been paid in full,
the balance, if any, in such Cash Collateral account shall be returned to
Borrower Representative.

 

(c)   General Remedies. Exercise on behalf of the US Secured Parties and the
Canadian Secured Parties, as applicable, all of its other rights and remedies
under this Agreement, the other Loan Documents and Applicable Law, in order to
satisfy all of the Secured Obligations.

 

141 

 

  

SECTION 11.3   Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)   The enumeration of the rights and remedies of Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by Administrative Agent and the Lenders of any right or remedy shall
not preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of Administrative Agent or any Lender in exercising any right, power
or privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Credit Parties, Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

 

(b)   Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by,
Administrative Agent in accordance with Section 11.2 for the benefit of all the
Lenders, the Issuing Bank and Bank Product Providers; provided, that, the
foregoing shall not prohibit (i) Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) the
Issuing Bank or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents, (iii)
any Lender from exercising setoff rights in accordance with Section 13.4
(subject to the terms of Section 6.6), or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (A) the
Required Lenders shall have the rights otherwise ascribed to Administrative
Agent pursuant to Section 11.2 and (B) in addition to the matters set forth in
clauses (ii) (iii) and (iv) of the preceding proviso and subject to Section 6.6,
any Lender may, with the consent of Administrative Agent, enforce any rights and
remedies available to it and as authorized by Administrative Agent.

 

SECTION 11.4   Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 11.2 or Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied in accordance with Section 4.4. Notwithstanding the foregoing,
Bank Product Obligations shall be excluded from the application described above
if Administrative Agent has not received written notice thereof, together with
such supporting documentation as Administrative Agent may request, from the
applicable Bank Product Provider, as the case may be. Each Bank Product Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 11.5   Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, Administrative Agent (irrespective of
whether the principal of any Revolving Loan or LC Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans, LC Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Issuing Bank and Administrative Agent under
Sections 3.3, 6.3 and 13.3) allowed in such judicial proceeding; and

 

142 

 

  

(b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, interim receiver, receiver and manager, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such
payments to Administrative Agent and, in the event that Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Bank, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 3.3, 6.3 and 13.3.

 

SECTION 11.6   Credit Bidding.

 

(a)   Based upon the instruction of the Required Lenders, Administrative Agent,
on behalf of itself and the Lenders, shall have the right to credit bid and
purchase for the benefit of Administrative Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by Administrative Agent
under the provisions of the UCC or similar provisions under the PPSA and the
CCQ, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code (or
any other Debtor Relief Law), including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

 

(b)   Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any Loan Documents, or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral.

 

SECTION 11.7   Judgment Currency.

 

(a)   The obligation of each Borrower to make payments of the principal of and
interest on the Notes and the obligation of any such Person to make payments of
any other amounts payable hereunder or pursuant to any other Loan Document in
the currency specified for such payment shall not be discharged or satisfied by
any tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any other currency, except to the extent that such tender or
recovery shall result in the actual receipt by each of Administrative Agent and
Lenders of the full amount of the applicable currency expressed to be payable
pursuant to the applicable Loan Document. Administrative Agent shall, using all
amounts obtained or received from the applicable Borrower pursuant to any such
tender or recovery in payment of principal of and interest on the Obligations,
promptly purchase the applicable currency at the most favorable spot exchange
rate determined by Administrative Agent to be available to it. The obligation of
each Borrower to make payments in the applicable currency shall be enforceable
as an alternative or additional cause of action solely for the purpose of
recovering in the applicable currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the currency expressed to be
payable pursuant to the applicable Loan Document.

 

143 

 

  

(b)   Without limiting Section 11.7(a), each Borrower shall indemnify and hold
harmless Administrative Agent and the Lenders, as applicable, against any loss
incurred by Administrative Agent or any Lender as a result of any payment or
recovery described in Section 11.7(a) and as a result of any variation having
occurred in rates of exchange between the date of any such amount becoming due
under this Agreement or any other Loan Document and the date of actual payment
thereof. The foregoing indemnity shall constitute a separate and independent
obligation of each Borrower and shall continue in full force and effect
notwithstanding any such payment or recovery.

 

Article XII

ADMINISTRATIVE AGENT

 

SECTION 12.1   Appointment and Authority.

 

(a)   Each of the Lenders and the Issuing Bank hereby irrevocably appoints Wells
Fargo to act on its behalf as Administrative Agent hereunder and under the other
Loan Documents and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Except to the extent expressly provided in
Section 12.6, the provisions of this Article XII are solely for the benefit of
Administrative Agent, the Lenders and the Issuing Bank, and neither Holdings nor
any Subsidiary thereof shall have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)   Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a Bank
Product Provider) and the Issuing Bank hereby irrevocably appoints and
authorizes Administrative Agent to act as the agent of such Lender and the
Issuing Bank for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Credit Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the US Secured
Parties or the Canadian Secured Parties, as applicable). In this connection,
Administrative Agent, as “collateral agent” and any co- agents, sub-agents and
attorneys-in-fact appointed by Administrative Agent pursuant to this Article XII
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of Administrative Agent), shall be entitled
to the benefits of all provisions of Articles XII and XIII (including Section
13.3, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

 

(c)   (i) Hypothecary Representative. For greater certainty, and without
limiting the powers of Administrative Agent, each of the Canadian Secured
Parties hereby irrevocably constitutes the Administrative Agent as the
hypothecary representative within the meaning of Article 2692 of the CCQ in
order to hold hypothecs and security granted by any Canadian Credit Party on
property pursuant to the laws of the Province of Québec in order to secure
obligations of any Canadian Credit Party hereunder and under the other Loan
Documents. The execution by Administrative Agent, acting as hypothecary
representative prior to this Agreement of any deeds of hypothec or other
security documents is hereby ratified and confirmed.

 

144 

 



 

(d)   (ii) Ratification of Hypothecary Representative by Successors and
Assignees, Etc. The constitution of Administrative Agent as hypothecary
representative shall be deemed to have been ratified and confirmed by each
Person accepting an assignment of, a participation in or an arrangement in
respect of, all or any portion of any Canadian Secured Parties’ rights and
obligations under this Agreement by the execution of an assignment, including an
Assignment and Assumption or other agreement pursuant to which it becomes such
assignee or participant, and by each successor Administrative Agent by the
compliance with such formalities pursuant to which it becomes a successor
Administrative Agent under this Agreement.

 

(e)   (iii) Rights, Etc. of Hypothecary Representative. Administrative Agent
acting as hypothecary representative shall have the same rights, powers,
immunities, indemnities and exclusions from liability as are prescribed in favor
of Administrative Agent in this Agreement, which shall apply mutatis mutandis to
the Administrative Agent acting as hypothecary representative.

 

SECTION 12.2     Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

SECTION 12.3     Exculpatory Provisions.

 

(a)   Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, Administrative Agent:

 

(i)   shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

 

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or Applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrowers or any of their
respective Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.

 

(b)   Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 13.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
Administrative Agent by Holdings, the US Borrower, a Lender or the Issuing Bank.

 

145 

 

 

(c)   Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VII or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

 

SECTION 12.4     Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Revolving Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, Administrative Agent may presume that such condition
is satisfactory to such Lender or the Issuing Bank unless Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Revolving Loan or the issuance of such Letter of
Credit. Administrative Agent may consult with legal counsel (who may be counsel
for Holdings and the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 12.5     Delegation of Duties. Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article XII shall
apply to any such sub- agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facility as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

SECTION 12.6     Resignation or Removal of Administrative Agent.

 

(a)   Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the US Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right (subject to, unless an
Event of Default has occurred and is continuing at such time, the consent of
Borrower Representative, which such consent shall not be unreasonably withheld
or delayed) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Bank, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

146 

 

  

(b)   If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to Borrower
Representative and such Person, remove such Person as Administrative Agent and
(subject to, unless an Event of Default has occurred and is continuing at such
time, the consent of Borrower Representative, which such consent shall not be
unreasonably withheld or delayed) appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)   With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender and the Issuing Bank directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article XII
and Section 13.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)   Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section 12.6 shall also constitute its resignation as Issuing
Bank and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

 

147 

 

  

SECTION 12.7     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

SECTION 12.8     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as Administrative Agent,
a Lender or the Issuing Bank hereunder.

 

SECTION 12.9     Collateral and Guaranty Matters.

 

(a)   Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize
Administrative Agent, at its option and in its discretion:

 

(i)   to release any Lien on any Collateral granted to or held by Administrative
Agent, for the ratable benefit of the US Secured Parties or the Canadian Secured
Parties, as applicable, under any Loan Document (A) upon the payment in full of
all Obligations (as provided in Section 1.2(b)), (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or (C) if
approved, authorized or ratified in writing in accordance with Section 13.2;

 

(ii)     to subordinate any Lien on any Collateral granted to or held by
Administrative Agent under any Loan Document to the holder of any Permitted Lien
under Section 10.2(h); and

 

(iii)    to release any US Guarantor or any Canadian Guarantor, as applicable,
from its obligations under any Loan Documents (and to release any Lien on the
Collateral granted by such Person) if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

Upon request by Administrative Agent at any time, the Required Lenders will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any US
Guarantor or any Canadian Guarantor, as applicable, from its obligations under
any Loan Document (and to release any Lien on the Collateral granted by such US
Guarantor or Canadian Guarantor) pursuant to this Section 12.9. In each case as
specified in this Section 12.9, Administrative Agent will, at the applicable
Borrower’s expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest and hypothecs
granted under the Security Documents or to subordinate its interest in such
item, or to release such US Guarantor or such Canadian Guarantor, as applicable,
from its obligations under any Loan Document in each case in accordance with the
terms of the Loan Documents and this Section 12.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 10.5 or which is
not an Asset Disposition by virtue of the last sentence of the definition
thereof and is not otherwise prohibited under the Loan Documents, the Liens
created by any of the Security Documents on such property shall be automatically
released without need for further action by any person.

 

148 

 

  

(b)   Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Administrative Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor shall Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

SECTION 12.10     Bank Products.

 

(a)   No provider of Bank Products that obtains the benefits of Section 4.4 or
any Collateral pursuant to the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XII to the contrary, Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to documents evidencing Bank Products unless Administrative Agent
has received written notice of such documents, together with such supporting
documentation as Administrative Agent may request, from such applicable provider
of Bank Products.

 

(b)   Each Bank Product Provider in its capacity as such shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom
Administrative Agent is acting. Administrative Agent hereby agrees to act as
agent for such Bank Product Providers and, by virtue of entering into a Bank
Product Agreement, the applicable Bank Product Provider shall be automatically
deemed to have appointed Administrative Agent as its agent and to have accepted
the benefits of the Loan Documents. It is understood and agreed that the rights
and benefits of each Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s being a beneficiary of the Liens and
security interests (and, if applicable, guarantees) granted to Administrative
Agent and the right to share in payments and collections out of the Collateral
as more fully set forth herein. In addition, each Bank Product Provider, by
virtue of entering into a Bank Product Agreement, shall be automatically deemed
to have agreed that Administrative Agent shall have the right, but shall have no
obligation, to establish, maintain, modify, or release Reserves in respect of
the Bank Product Obligations and that if Reserves are established there is no
obligation on the part of Administrative Agent to determine or insure whether
the amount of any such reserve is appropriate or not. In connection with any
such distribution of payments or proceeds of Collateral, Administrative Agent
shall be entitled to assume no amounts are due or owing to any Bank Product
Provider unless such Bank Product Provider has provided a written certification
(setting forth a reasonably detailed calculation) to Administrative Agent as to
the amounts that are due and owing to it and such written certification is
received by Administrative Agent a reasonable period of time prior to the making
of such distribution. Administrative Agent shall have no obligation to calculate
the amount due and payable with respect to any Bank Products, but may rely upon
the written certification of the amount due and payable from the applicable Bank
Product Provider. In the absence of an updated certification, Administrative
Agent shall be entitled to assume that the amount due and payable to the
applicable Bank Product Provider is the amount last certified to Administrative
Agent by such Bank Product Provider as being due and payable (less any
distributions made to such Bank Product Provider on account thereof). Credit
Parties may obtain Bank Products from any Bank Product Provider, although Credit
Parties are not required to do so. Each Credit Party acknowledges and agrees
that no Bank Product Provider has committed to provide any Bank Products and
that the providing of Bank Products by any Bank Product Provider is in the sole
and absolute discretion of such Bank Product Provider.

 

149 

 



 

SECTION 12.11     Field Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.

 

(a)   By becoming a party to this Agreement, each Lender:

 

(i)   is deemed to have requested that Administrative Agent furnish such Lender,
promptly after it becomes available, a copy of each field examination report
respecting any Credit Party or its Subsidiaries (each, a “Report”) prepared by
or at the request of Administrative Agent, and Administrative Agent shall so
furnish each Lender with such Reports,

 

(ii)     expressly agrees and acknowledges that Administrative Agent does not
(A) make any representation or warranty as to the accuracy of any Report, and
(B) shall not be liable for any information contained in any Report,

 

(iii)    expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Administrative Agent or other party
performing any field examination will inspect only specific information
regarding each Credit Party and its Subsidiaries and will rely significantly
upon each Credit Party’s and its Subsidiaries’ books and records, as well as on
representations of Credit Parties’ personnel,

 

(iv)    agrees to keep all Reports and other material, non-public information
regarding each Credit Party and its Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 13.11, and

 

(v)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (A) to hold Administrative Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Credit Parties, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Borrowers, and (B) to pay and protect, and indemnify,
defend and hold Administrative Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, reasonable documented attorneys’
fees and costs) incurred by Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

 

(b)   In addition to the foregoing, (i) any Lender may from time to time request
of Administrative Agent in writing that Administrative Agent provide to such
Lender a copy of any report or document provided by any Credit Party or its
Subsidiaries to Administrative Agent that has not been contemporaneously
provided by such Credit Party or such Subsidiary to such Lender, and, upon
receipt of such request, Administrative Agent promptly shall provide a copy of
same to such Lender, (ii) to the extent that Administrative Agent is entitled,
under any provision of the Loan Documents, to request additional reports or
information from any Credit Party or its Subsidiaries, any Lender may, from time
to time, reasonably request Administrative Agent to exercise such right as
specified in such Lender’s notice to Administrative Agent, whereupon
Administrative Agent promptly shall request of Borrowers the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from such Credit Party or such Subsidiary, Administrative Agent promptly shall
provide a copy of same to such Lender, and (iii) any time that Administrative
Agent renders to Borrowers a statement regarding the Loan Account,
Administrative Agent shall send a copy of such statement to each Lender.

 

150 

 

 

SECTION 12.12     Intercreditor Agreement.

 

(a)   Notwithstanding anything herein to the contrary, the priority of the Liens
granted to Administrative Agent in the Collateral pursuant to this Agreement and
the other Loan Documents and the exercise, after the occurrence and during the
continuance of an Event of Default, of any right or remedy by Administrative
Agent or any Lender with respect to certain of the Collateral hereunder or under
any other Loan Document are subject to the provisions of the Intercreditor
Agreement. In the event of any direct and irreconcilable conflict between the
terms of the Intercreditor Agreement and this Agreement with respect to (i) the
priority of Liens granted to Administrative Agent in the Collateral pursuant to
this Agreement and the other Loan Documents or (ii) the rights of Administrative
Agent or any Lender under this Agreement with respect to certain Collateral
after the occurrence and during the continuance of an Event of Default, the
terms of the Intercreditor Agreement shall govern and control. Any reference in
this Agreement or any other Loan Document to “first priority lien” or words of
similar effect in describing the Liens created hereunder or under any other Loan
Document shall be understood to refer to such priority as set forth in the
Intercreditor Agreement.

 

(b)   Nothing in this Section 12.12 shall be construed to provide that any
Credit Party is a third party beneficiary of the provisions of the Intercreditor
Agreement other than as expressly set forth therein and each Credit Party (i)
agrees that, except as expressly otherwise provided in the Intercreditor
Agreement, nothing in the Intercreditor Agreement is intended or shall impair
the obligation of any Credit Party to pay the obligations under this Agreement
or any other Loan Document as and when the same become due and payable in
accordance with their respective terms, or to affect the relative rights of the
creditors of any Credit Party, other than Administrative Agent and the Lenders
as between themselves and (ii) agrees that it shall not use such violation as a
defense to any enforcement of remedies otherwise made in accordance with the
terms of this Agreement and the other Loan Documents by Administrative Agent or
any Lender or assert such violation as a counterclaim or basis for set-off or
recoupment against Administrative Agent or any Lender and agrees to abide by the
terms of this Agreement and to keep, observe and perform the several matters and
things herein intended to be kept, observed and performed by it.

 

(c)   In furtherance of the foregoing, notwithstanding anything to the contrary
set forth herein, prior to the payment in full of the Term Loan Obligations and
termination of all commitments to lend under the Term Loan Documents, to the
extent that any Credit Party is required to (i) give physical possession over
any Term Loan Priority Collateral to Administrative Agent under this Agreement
or the other Loan Documents, such requirement to give possession shall be
satisfied if such Collateral is delivered to and held by the Term Loan Agent
pursuant to the Intercreditor Agreement and (ii) take any other action with
respect to the Collateral or any proceeds thereof, including delivery of such
Collateral or proceeds thereof to Administrative Agent, such action shall be
deemed satisfied to the extent undertaken with respect to the Term Loan Agent.

 

(d)   Each Lender and Issuing Bank irrevocably (i) consents to the terms and
conditions of any Intercreditor Agreement, (ii) authorizes and directs
Administrative Agent to execute and deliver such Intercreditor Agreement, in
each case, on behalf of such Lender or such Issuing Bank and to take all actions
(and execute all documents) required (or deemed advisable) by it in accordance
with the terms of such Intercreditor Agreement, in each case, and without any
further consent, authorization or other action by such Lender or such Issuing
Bank, (iii) agrees that, upon the execution and delivery thereof, such Lender
and such Issuing Bank will be bound by the provisions of such Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of such Intercreditor Agreement, and (iv) agrees that no Lender
or Issuing Bank shall have any right of action whatsoever against Agent as a
result of any action taken by Agent pursuant to this Section or in accordance
with the terms of any Intercreditor Agreement. Each Lender hereby further
irrevocably authorizes and directs Administrative Agent to enter into such
amendments, supplements or other modifications to any Intercreditor Agreement as
are approved by Administrative Agent and the Required Lenders (except as to any
amendment that expressly requires the approval of all Lenders as set forth
herein); provided, that, Administrative Agent may execute and deliver such
amendments, supplements and modifications thereto as are contemplated by such
Intercreditor Agreement in connection with any extension, renewal, refinancing
or replacement of this Agreement or any refinancing of the Obligations, in each
case, on behalf of such Lender and Issuing Bank and without any further consent,
authorization or other action by any Lender or Issuing Bank. Administrative
Agent shall have the benefit of each of the provisions of Article XII with
respect to all actions taken by it pursuant to this Section 12.12 or in
accordance with the terms of an Intercreditor Agreement.

 

151 

 

 

Article XIII

MISCELLANEOUS

 

SECTION 13.1     Notices.

 

(a)   Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

 

If to any Borrower:

 

Beacon Sales Acquisition, Inc.
One Lakeland Park Drive
Peabody, Massachusetts 01960

Attention of: Joseph M. Nowicki
Executive Vice President and Chief Financial Officer

Telephone No.: (571) 323-3940

Facsimile No.: (703) 437-1919

 

With copies to:

 

Beacon Roofing Supply, Inc.

5244 River Road

Bethesda, Maryland 20816

Attention of: Ross Cooper

Telephone No.: (301) 272-2123

Facsimile No.: (301) 272-2125

 

If to Wells Fargo as Administrative Agent:

 

Wells Fargo Bank, National Association

One South Broad Street,

Mail Code Y1375-031,

Philadelphia, Pennsylvania 19107

Attention of: Portfolio Manager - Beacon

Telephone No.: (267) 321-6696

Facsimile No.: (267) 321-6741

 

152 

 

 

If to any Lender:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).

 

(b)   Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided, that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified Administrative
Agent that is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower Representative may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided, that
approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

(c)   Administrative Agent’s Office. Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to the Borrowers
and Lenders, as Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Revolving Loans will be disbursed and
Letters of Credit requested.

 

(d)   Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)   Platform.

 

(i)   Each Credit Party agrees that Administrative Agent may, but shall not be
obligated to, make the Credit Party Materials available to the Issuing Bank and
the other Lenders by posting the Communications on the Platform.

 

153 

 

  

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Credit
Party Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Credit Party Materials. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Credit Party Materials or the Platform.
In no event shall Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or Administrative Agent’s transmission of communications through
the Internet (including, without limitation, the Platform), except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided¸ that in no event shall any Agent Party have any liability to any
Credit Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).

 

(f)   Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Credit Party Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Credit Parties or their respective
securities for purposes of United States Federal or state securities Applicable
Laws.

 

SECTION 13.2     Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by Administrative Agent with the consent of the Required Lenders) and
delivered to Administrative Agent and, in the case of an amendment, signed by
the Borrowers; provided, that no amendment, waiver or consent shall:

 

(a)   without the prior written consent of the Required Lenders, amend, modify
or waive (i) Section 7.2 or any other provision of this Agreement if the effect
of such amendment, modification or waiver is to require the Lenders (pursuant
to, in the case of any such amendment to a provision hereof other than Section
7.2, any substantially concurrent request by Borrower Representative for a
borrowing of Revolving Loans or the Canadian Borrower for a borrowing of
Canadian Revolving Loans) to make Revolving Loans when such Lenders would not
otherwise be required to do so, (ii) the amount of the Swingline Commitment or
(iii) the amount of the LC Commitment;

 

(b)   increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11.2) or the amount of Revolving Loans of any
Lender, in any case, without the written consent of such Lender;

 

(c)   waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

154 

 

 

(d)   reduce the principal of, or the rate of interest specified herein on, any
Revolving Loan or LC Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided, that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the rate set forth in Section 6.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Revolving Loan or LC Obligation or to reduce
any fee payable hereunder;

 

(e)   (i) change Section 4.4 or Section 11.4 in a manner that would alter the
pro rata sharing of payments or order of application required thereby or (ii)
change Section 4.4 or any other applicable provision of this Agreement in a
manner that would alter the agreement of Administrative Agent to distribute to
each Lender payments from the Borrowers for the account of such Lender received
by Administrative Agent, in each case without the written consent of each Lender
directly and adversely affected thereby;

 

(f)   except as otherwise permitted by this Section 13.2 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders,” or “Supermajority Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(g)   modify the provisions of Section 2.3(d) so as to increase the amount of
optional Overadvances or, except as provided therein, the time period for which
an optional Overadvance may remain outstanding without the written consent of
each Lender;

 

(h)   increase any advance rate percentage set forth in the definition of
“Borrowing Base” without the written consent of each Lender or otherwise change
the definition of the term “Borrowing Base” or any component definition thereof
if as a result thereof the amounts available to be borrowed by the Borrowers
would be increased without the written consent of the Supermajority Lenders,
provided, that, the foregoing shall not limit the discretion of Administrative
Agent to change, establish or eliminate any Reserves;

 

(i)   consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 10.4), in each case, without the
written consent of each Lender;

 

(j)   release (i) Holdings, (ii) any US Borrower or Canadian Borrower, (iii) all
of the US Guarantors, (iv) all of the Canadian Guarantors, (v) US Guarantors
comprising substantially all of the credit support for the US Secured
Obligations or the Canadian Secured Obligations or (vi) Canadian Guarantors
comprising substantially all of the credit support for the Canadian Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 12.9), without the written consent of each Lender;

 

(k)   except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations or the Liens granted under the Security Documents to
any other Indebtedness or Lien, as the case may be, without the written consent
of each Lender; or

 

(l)   release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 12.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

 

155 

 

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document; (iv) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; and (v)
Administrative Agent and Borrower Representative shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if Administrative Agent and Borrower Representative shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes Administrative Agent on its behalf, and without further
consent, to enter into amendments or modifications to this Agreement (including,
without limitation, amendments to this Section 13.2) or any of the other Loan
Documents or to enter into additional Loan Documents as Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 6.13
(including, without limitation, as applicable, (1) to permit the Incremental
Commitments to share ratably in the benefits of this Agreement and the other
Loan Documents and (2) to include the Incremental Commitments in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided, that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Bank Product Provider in such capacity shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or any
Credit Party.

 

SECTION 13.3     Expenses; Indemnity.

 

(a)   Costs and Expenses. The Borrowers and each other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by Administrative Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for Administrative Agent) in
connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) exclusive of out-of-pocket costs
and expenses, all of Administrative Agent’s customary fees and charges imposed
or incurred in connection with this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including, without limitation, for background checks or OFAC/PEP
searches, with respect to the disbursement of funds or the receipt of funds to
or for the account of any Credit Party, or resulting from the dishonor of
checks, or for field examinations or visits (subject to the limitations in
Section 9.12), (iii) all reasonable and documented out of pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iv) all reasonable and documented out of pocket expenses incurred by
Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for Administrative Agent, any Lender or
the Issuing Bank), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 13.3, or (B) in connection with the
Revolving Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Loans or Letters of Credit; provided,
that no Canadian Credit Party shall have responsibility for any costs and
expenses payable pursuant to this Section 13.3(a) that relate exclusively to the
US Credit Parties.

 

156 

 

 

(b)   Indemnification. The Borrowers and each other Credit Party, jointly and
severally, shall indemnify Administrative Agent (and any sub-agent thereof),
each Arranger, each Lender, the Issuing Bank, the Swingline Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrowers or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Transactions), (ii) any Revolving
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary
thereof, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not Administrative
Agent, any Arranger or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Revolving
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (B) result from a claim brought by any
Credit Party or any Subsidiary thereof against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; provided, further, that no Canadian Credit Party shall
have responsibility for any payments and reimbursements payable pursuant to this
Section 13.3(b) that relate exclusively to the US Credit Parties. This Section
13.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

157 

 

 

(c)   Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 13.3 to be paid by it to Administrative Agent (or any sub-agent
thereof), any Arranger, the Issuing Bank, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to
Administrative Agent (or any such sub-agent), such Arranger, the Issuing Bank,
the Swingline Lender or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Outstandings at such time, or if the Total Outstandings has been
reduced to zero, then based on such Lender’s share of the Total Outstandings
immediately prior to such reduction) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided, that,
with respect to such unpaid amounts owed to the Issuing Bank or the Swingline
Lender solely in its capacity as such, only the Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the Commitments have
been reduced to zero as of such time, determined immediately prior to such
reduction); provided, further, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against Administrative Agent (or any such sub-agent),
such Arranger, the Issuing Bank or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for Administrative
Agent (or any such sub-agent), such Arranger, Issuing Bank or the Swingline
Lender in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 6.7.

 

(d)   Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Revolving Loan or
Letter of Credit or the use of the proceeds thereof, provided, that nothing in
this paragraph shall limit any Credit Party’s indemnity and reimbursement
obligations as set forth herein (including the Credit Parties’ indemnity and
reimbursement obligations to indemnify an Indemnitee for special, indirect,
consequential or punitive damages that are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder).
No Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems as provided in and in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)   Payments. All amounts due under this Section 13.3 shall be payable
promptly after demand therefor.

 

(f)   Survival. Each party’s obligations under this Section 13.3 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 

SECTION 13.4     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank, the Swingline
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Credit Party against any and all of the obligations of
the Borrowers or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Issuing Bank or the
Swingline Lender or any of their respective Affiliates, irrespective of whether
or not such Lender, the Issuing Bank, the Swingline Lender or any such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Bank, the Swingline Lender or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 11.4 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders,
and (b) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank, the Swingline Lender and their respective
Affiliates under this Section 13.4 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank, the
Swingline Lender or their respective Affiliates may have. Each Lender, the
Issuing Bank and the Swingline Lender agrees to notify the Borrowers and
Administrative Agent promptly after any such setoff and application; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

158 

 

 

SECTION 13.5     Governing Law; Jurisdiction, Etc.

 

(a)   Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING WITHOUT LIMITATION SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

(b)   Submission to Jurisdiction. Each Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against Administrative Agent, any
Lender, the Issuing Bank, the Swingline Lender, or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that Administrative Agent, any Lender, the Issuing Bank or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Borrower or any other
Credit Party or its properties in the courts of any jurisdiction.

 

(c)   Waiver of Venue. Each Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section 13.5. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

159 

 

 

(d)   Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

SECTION 13.6     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.6.

 

SECTION 13.7     Reversal of Payments. To the extent any Credit Party makes a
payment or payments to Administrative Agent for the ratable benefit of the
Lenders or Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by Administrative Agent.

 

SECTION 13.8     Injunctive Relief. The Borrowers recognize that, in the event
the Borrowers fail to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

 

SECTION 13.9     Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, Administrative Agent, the Lenders and the Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the Borrowers shall provide to Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

SECTION 13.10     Successors and Assigns; Participations.

 

(a)   Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of clause (b) of this Section 13.10, (ii) by way of participation in
accordance with the provisions of clause (d) of this Section 13.10 or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of clause (e) of this Section 13.10 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in clause (d) of this Section 13.10 and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

160 

 

 

(b)   Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its US Commitment, its Canadian Commitment and
the Revolving Loans at the time owing to it); provided, that, in each case with
respect to any Credit Facility, any such assignment shall be subject to the
following conditions:

 

(i)   Minimum Amounts.

 

(A)     In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Revolving Loans at the time owing to it
(in each case with respect to any Credit Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in clause (b)(i)(B) of this Section 13.10 in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)     in any case not described in clause (b)(i)(A) of this Section 13.10, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Revolving Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment in respect of the Credit Facility, unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower Representative otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, that, Borrower Representative
shall be deemed to have given its consent ten (10) Business Days after the date
written notice thereof (specifying the time period within which Borrower
Representative may respond) has been delivered to Borrower Representative by the
assigning Lender (through Administrative Agent) unless such consent is expressly
refused by Borrower Representative on or before such tenth (10th) Business Day;

 

(ii)     Proportionate Amounts. Each partial assignment by an assigning Lender
shall include a ratable portion of its US Revolving Loans and Canadian Revolving
Loans, and a ratable portion of its US Commitment and Canadian Commitment; and
no assignment may be made of all or any portion of a Lender’s US Commitment
without an assignment of the same percentage of its Canadian Commitment and no
assignment may be made of all or any portion of a Lender’s Canadian Commitment
without an assignment of the same percentage of its US Commitment;

 

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section 13.10 and, in
addition:

 

(A)     the consent of Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, that Borrower Representative shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to
Administrative Agent within ten (10) Business Days after having received written
notice thereof (specifying the time period within which Borrower Representative
may respond);

 

161 

 

 

(B)     the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Credit
Facility if such assignment is to a Person that immediately before giving effect
to such assignment is not a Lender with a US Commitment or a Canadian
Commitment, as applicable, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

 

(C)     the consents of each Issuing Bank and the Swingline Lender shall be
required.

 

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided, that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B)
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any Subsidiaries or Affiliates of any Borrower, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) any Disqualified Institution.

 

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

(vii)   Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower Representative and Administrative Agent,
the applicable Commitment Percentage of Revolving Loans previously requested,
but not funded by, the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (A) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full Commitment Percentage of all Revolving Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

162 

 

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
clause (c) of this Section 13.10, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 6.8, 6.9, 6.10, 6.11 and 13.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section 13.10.

 

(c)   Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the US Borrower, shall maintain at one of its offices in
the United States, a copy of each Assignment and Assumption and each Lender
Joinder Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitment of, and principal amounts
of (and stated interest on) the Revolving Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent demonstrable error, and the US Borrower,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower Representative and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)   Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or Administrative Agent, sell participations to any
Person (other than a natural Person or a Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Loans owing to it); provided,
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, Administrative
Agent, the Issuing Bank, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 13.3(c)
with respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 13.2 that affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 6.9, 6.10 and
6.11 (subject to the requirements and limitations therein, including the
requirements under Section 6.11(g) (it being understood that the documentation
required under Section 6.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 13.10; provided, that such
Participant (A) agrees to be subject to the provisions of Section 6.12 as if it
were an assignee under clause (b) of this Section 13.10; and (B) shall not be
entitled to receive any greater payment under Sections 6.10 or 6.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 6.12(b) with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4 as though it were a Lender; provided,
that such Participant agrees to be subject to Section 6.6 as though it were a
Lender.

 

163 

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Revolving Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent demonstrable
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

 

(e)   Certain Pledges. Any Lender may at any time pledge or assign a security
interest or grant a hypothec in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or beneficiary
for such Lender as a party hereto.

 

SECTION 13.11     Treatment of Certain Information; Confidentiality. Each of
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations, by any order of a court or administrative
agency, to establish any appropriate defenses or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Bank Product Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Bank Product Agreement, or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to any
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating Holdings
or its Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Credit Facility, (h) with the consent of Borrower
Representative, (i) to Gold Sheets and other similar bank trade publications,
such information to consist of deal terms and other information customarily
found in such publications, and including the publication of “tombstones” by the
Arrangers (after prior notice to the Administrative Agent and Borrower
Representative), (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 13.11 or (ii)
becomes available to Administrative Agent, any Lender, the Issuing Bank or any
of their respective Affiliates on a nonconfidential basis from a source other
than Holdings or the Borrowers or (k) to governmental regulatory authorities in
connection with any regulatory examination of Administrative Agent or any Lender
or in accordance with Administrative Agent’s or any Lender’s regulatory
compliance policy if Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against Administrative Agent or such
Lender or any of its subsidiaries or affiliates. For purposes of this Section
13.11, “Information” means all information received from any Credit Party or any
Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided, that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 13.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

164 

 

 

SECTION 13.12     Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

 

SECTION 13.13     All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, Administrative Agent and any
Persons designated by Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

SECTION 13.14     Survival.

 

(a)   All representations and warranties set forth in Article VIII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

(b)   Notwithstanding any termination of this Agreement, the indemnities to
which Administrative Agent and the Lenders are entitled under the provisions of
this Article XIII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect
Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

SECTION 13.15     Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 13.16     Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

165 

 

 

SECTION 13.17     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)   Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to
Administrative Agent, the Issuing Bank, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(b)   Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 13.18     Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Commitment and the Canadian Commitment have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

SECTION 13.19     USA PATRIOT Act. Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act and
Canadian AML Laws, each of them is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender to identify each Credit Party in accordance with the PATRIOT Act and
applicable Canadian AML Laws.

 

SECTION 13.20     Independent Effect of Covenants. The Borrowers expressly
acknowledge and agree that each covenant contained in Articles IX or X shall be
given independent effect. Accordingly, the Borrowers shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles IX or X, before or after giving effect to such transaction or act, the
Borrowers shall or would be in breach of any other covenant contained in
Articles IX or X.

 

SECTION 13.21     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under each Guaranty Agreement in respect
of Hedge Obligations (provided, that, each Qualified ECP Guarantor shall only be
liable under this Section 13.21 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
13.21, or otherwise under each Guaranty Agreement, voidable under Applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 13.21
constitute, and this Section 13.21 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

166 

 

 

SECTION 13.22     Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control (unless such other loan Document is
the Intercreditor Agreement, in which case the terms of the Intercreditor
Agreement shall control); provided, that any provision of the Security Documents
which imposes additional burdens on Holdings or any of its Subsidiaries or
further restricts the rights of Holdings or any of its Subsidiaries or gives
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

 

[Signature pages to follow]

 

 

 

167 

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

  BEACON ROOFING SUPPLY, INC.,   as Holdings         By: /s/ Joseph M. Nowicki  
Name: Joseph M. Nowicki   Title: Executive Vice President, Chief Financial
Officer and Treasurer         BEACON SALES ACQUISITION, INC.,   as a US Borrower
        By: /s/ Joseph M. Nowicki   Name: Joseph M. Nowicki   Title: Executive
Vice President, Chief Financial Officer and Treasurer         BEACON LEADERSHIP
ACQUISITION II, LLC,   as a US Borrower         By: /s/ Joseph M. Nowicki  
Name: Joseph M. Nowicki   Title: Executive Vice President, Chief Financial
Officer and Treasurer         ROOFING SUPPLY GROUP, LLC,   as a US Borrower  
By: CDRR Holding, Inc., its sole member         By: /s/ Joseph M. Nowicki  
Name: Joseph M. Nowicki   Title: Executive Vice President, Chief Financial
Officer and Treasurer         CDRR Holding, Inc.,   as a US Borrower         By:
/s/ Joseph M. Nowicki   Name: Joseph M. Nowicki   Title: Executive Vice
President, Chief Financial Officer and Treasurer

  

Signature Page to Credit Agreement

 

 

 

 

  Roofing Supply Group (Texas), Inc.,   as a US Borrower         By: /s/ Joseph
M. Nowicki   Name: Joseph M. Nowicki   Title: Executive Vice President, Chief
Financial Officer and Treasurer         Roofing Supply Finance, Inc.,   as a US
Borrower         By: /s/ Joseph M. Nowicki   Name: Joseph M. Nowicki   Title:
Executive Vice President, Chief Financial Officer and Treasurer         Roofing
Supply, LLC,   Austin Roofer’s Supply, LLC,   Dallas-Fort Worth Roofing Supply,
LLC,   Fort Worth Roofing Supply, LLC,   each a US Borrower   By: Roofing Supply
Group (Texas), Inc., sole member         By: /s/ Joseph M. Nowicki   Name:
Joseph M. Nowicki   Title: Executive Vice President, Chief Financial Officer and
Treasurer

 

Signature Page to Credit Agreement

 

 

 

 

  Roofing Supply of Arizona, LLC   Las Vegas Roofing Supply, LLC   Roofing
Supply Group – California, LLC   Roofing Supply Group of Oklahoma, LLC   Roofing
Supply Group Orlando, LLC   Roofing Supply Group – Fresno, LLC   Roofing Supply
Transportation, LLC   Roofing Supply of Arizona – East Valley, LLC   Roofing
Supply of Arizona – Tucson, LLC   Roofing Supply Group – Southern California,
LLC   Roofing Supply Group – Bay Area, LLC   Roofing Supply of Colorado, LLC  
Roofing Supply Group–Kansas City, LLC   North Louisiana Roofing Supply, LLC  
Roofing Supply Group - Louisiana, LLC   Roofing Supply Group – Omaha, LLC  
Roofing Supply of New Mexico, LLC   Roofing Supply of Tennessee, LLC   Roofing
Supply of Nashville, LLC   Roofing Supply Group St. Louis, LLC   Roofing Supply
Group of Cleveland, LLC   Roofing Supply Group of Pittsburgh, LLC   Roofing
Supply Group Utah, LLC   Roofing Supply Group San Diego, LLC   Roofing Supply
Group of Columbus, LLC   Roofing Supply of Atlanta, LLC   Roofing Supply of
Charlotte, LLC   Roofing Supply Group-Greensboro, LLC   Roofing Supply Group –
Cincinnati, LLC   Roofing Supply of Columbia, LLC   Roofing Supply Group of
Virginia, LLC   Roofing Supply Group – Tampa, LLC   Roofing Supply Group – Polk
County, LLC   Roofing Supply Group – Raleigh, LLC   Roofing Supply Group –
Kentucky, LLC   Roofing Supply Group – Washington, LLC   Roofing Supply Group –
Alabama, LLC   Roofing Supply Group – Tuscaloosa, LLC   each a US Borrower   By:
Roofing Supply Group, LLC, its sole member   By: CDRR Holding, Inc. its sole
member       By: /s/ Joseph M. Nowicki   Name: Joseph M. Nowicki   Title:
Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Credit Agreement

 

 

 

  

  BEACON ROOFING SUPPLY CANADA COMPANY, as Canadian Borrower       By: /s/
Joseph M. Nowicki   Name: Joseph M. Nowicki   Title: Executive Vice President,
Chief Financial Officer and Treasurer

 

Signature Page to Credit Agreement

 

 

 



 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative Agent, Swingline
Lender, Issuing Bank and US Lender         By: /s/ Sean Mullaney   Name: Sean
Mullaney   Title: Its Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

  

  WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as Swingline Lender, Issuing
Bank and Canadian Lender         By: /s/ David G. Phillips   Name: David G.
Phillips   Title: Credit Officer, Canada     Wells Fargo Capital Finance
Corporation Canada

 

[Signature Page to Credit Agreement]

 

 

 

 

  CITIBANK, N.A., as Lender         By: /s/ Christopher Marino   Name:
Christopher Marino   Title: Vice President and Director

 

[Signature Page to Credit Agreement]

 

 

 

  

  BANK OF AMERICA, N.A., as Lender         By: /s/ Nancy E Donohue   Name: Nancy
E Donohue   Title: SVP

 

[Signature Page to Credit Agreement]

 

 

 

  

  BRANCH BANKING AND TRUST COMPANY,   as Lender         By: /s/ Jeff Skalka  
Name: Jeff Skalka   Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

  

  JPMORGAN CHASE BANK, N.A., as Issuing Bank         By: /s/ John Lee   Name:
John Lee   Title: Authorized Officer

 

[Signature Page to Credit Agreement]

 

 

 

  

  JPMORGAN CHASE BANK, N.A., as Lender         By: /s/ John Lee   Name: John Lee
  Title: Authorized Officer

 

[Signature Page to Credit Agreement]

 

 

 

  

  SUNTRUST BANK, as Lender         By: /s/ Ryan Jones   Name: Ryan Jones  
Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

  

  TD BANK, N.A., as Lender         By: /s/ Andrew D. Loughlin   Name: Andrew D.
Loughlin   Title: VP – Credit Management

 

[Signature Page to Credit Agreement]

 

 

 

  

  U.S. BANK NATIONAL ASSOCIATION, as Lender         By: /s/ Lynne Ciaccia  
Name: Lynne Ciaccia   Title: Authorized Officer

 

[Signature Page to Credit Agreement]

 

 

 



 

EXHIBIT A-1
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF US REVOLVING CREDIT NOTE

 

 

 

  

US REVOLVING CREDIT NOTE

 

$______________ ____________  __, 20__

 

FOR VALUE RECEIVED the undersigned US Borrowers (as defined herein) jointly and
severally promise to pay to ____________________ (the “Lender”), at the place
and times provided in the Credit Agreement referred to below the principal sum
of ____________ DOLLARS ($____________) or, if less, the unpaid principal amount
of all US Revolving Loans made by the Lender from time to time pursuant to that
certain Credit Agreement, dated as of October 1, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Beacon Roofing Supply, Inc., a Delaware corporation (“Holdings”),
Beacon Sales Acquisition, Inc., a Delaware corporation (“Sales”), Beacon
Leadership Acquisition II, LLC, a Delaware limited liability company (“BLA”),
Roofing Supply Group, LLC, a Delaware limited liability company (“RSG”), certain
Subsidiaries of Holdings signatories hereto (such Subsidiaries, collectively
with Sales, BLA and RSG, “US Borrowers”), Beacon Roofing Supply Canada Company,
an unlimited liability company organized under the laws of Nova Scotia, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

 

This is a “US Revolving Credit Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The unpaid
principal amount of this US Revolving Credit Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 6.1 of the Credit Agreement. All payments of principal and
interest on this US Revolving Credit Note shall be payable in Dollars in
immediately available funds as provided in the Credit Agreement.

 

This US Revolving Credit Note is entitled to the benefits of, and evidences US
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this US Revolving Credit Note and for a
statement of the terms and conditions on which the US Borrowers are permitted
and required to make prepayments and repayments of principal of the US
Obligations evidenced by this US Revolving Credit Note and on which such US
Obligations may be declared to be immediately due and payable

 

THIS US REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING WITHOUT LIMITATION
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

The Indebtedness evidenced by this US Revolving Credit Note is senior in right
of payment to all Subordinated Indebtedness referred to in the Credit Agreement

 

Each US Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this US Revolving Credit Note.

 

 

 

  

IN WITNESS WHEREOF, the undersigned have executed this US Revolving Credit Note
under seal as of the day and year first above written.

 

  [US BORROWERS]         By:     Name:     Title:  

 

[Signature Page to US Credit Revolving Note]

 

 

 

  

EXHIBIT A-2
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF CANADIAN REVOLVING CREDIT NOTE

 

 

 

  

CANADIAN REVOLVING CREDIT NOTE

 

$_____________ ____________  __, 20__

 

FOR VALUE RECEIVED, the undersigned BEACON ROOFING SUPPLY CANADA COMPANY, an
unlimited liability company organized under the laws of Nova Scotia (the
“Canadian Borrower”) promises to pay to ___________ (the “Lender”), at the place
and times provided in the Credit Agreement referred to below, the principal sum
of the US Dollar Equivalent of __________ DOLLARS ($_________) or, if less, the
unpaid principal amount of all Canadian Revolving Loans made by the Lender from
time to time pursuant to that certain Credit Agreement, dated as of October 1,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Beacon Roofing Supply, Inc., a
Delaware corporation (“Holdings”), Beacon Sales Acquisition, Inc., a Delaware
corporation, Beacon Leadership Acquisition II, LLC, a Delaware limited liability
company, Roofing Supply Group, LLC, a Delaware limited liability company,
certain Subsidiaries of Holdings, the Canadian Borrower, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

This is a “Canadian Revolving Credit Note” to which reference is made in the
Credit Agreement and is subject to all terms and provisions thereof. The unpaid
principal amount of this Canadian Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 6.1 of the Credit Agreement. All payments of
principal and interest on this Canadian Revolving Credit Note shall be payable
in the applicable currency in immediately available funds as provided in the
Credit Agreement.

 

This Canadian Revolving Credit Note is entitled to the benefits of, and
evidences Canadian Obligations incurred under, the Credit Agreement, to which
reference is made for a description of the security for this Canadian Revolving
Credit Note and for a statement of the terms and conditions on which the
Canadian Borrower is permitted and required to make prepayments and repayments
of principal of the Canadian Obligations evidenced by this Canadian Revolving
Credit Note and on which such Canadian Obligations may be declared to be
immediately due and payable.

 

THIS CANADIAN REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
WITHOUT LIMITATION SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS,
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES

 

The Indebtedness evidenced by this Canadian Revolving Credit Note is senior in
right of payment to all Subordinated Indebtedness referred to in the Credit
Agreement.

 

The Canadian Borrower hereby waives all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Canadian Revolving Credit
Note.

 

 

 

  

IN WITNESS WHEREOF, the undersigned has executed this Canadian Revolving Credit
Note under seal as of the day and year first above written.

 

  BEACON ROOFING SUPPLY CANADA COMPANY         By:     Name:     Title:  

 

[Signature Page to Canadian Revolving Credit Note (Project Leadership)]

 

 

 

  

EXHIBIT A-3
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF US SWINGLINE NOTE

 

 

 

  

US SWINGLINE NOTE

 

$_______________ ___________  __, 20__

 

FOR VALUE RECEIVED the undersigned US Borrowers (as defined herein) jointly and
severally promise to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of [___________] DOLLARS ($____________) or, if less,
the unpaid principal amount of all US Swingline Loans made by the Lender from
time to time pursuant to that certain Credit Agreement, dated as of October 1,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Beacon Roofing Supply, Inc., a
Delaware corporation (“Holdings”), Beacon Sales Acquisition, Inc., a Delaware
corporation (“Sales”), Beacon Leadership Acquisition II, LLC, a Delaware limited
liability company (“BLA”), Roofing Supply Group, LLC, a Delaware limited
liability company (“RSG”), certain Subsidiaries of Holdings signatories hereto
(such Subsidiaries, collectively with Sales, BLA and RSG, “US Borrowers”),
Beacon Roofing Supply Canada Company, an unlimited liability company organized
under the laws of Nova Scotia, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

This is a “US Swingline Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The unpaid principal amount
of this US Swingline Note from time to time outstanding is payable as provided
in the Credit Agreement and shall bear interest as provided in Section 6.1 of
the Credit Agreement. All payments of principal and interest on this US
Swingline Note shall be payable in Dollars in immediately available funds as
provided in the Credit Agreement.

 

This US Swingline Note is entitled to the benefits of, and evidences US
Obligations incurred under the Credit Agreement, to which reference is made for
a description of the security for this US Swingline Note and for a statement of
the terms and conditions on which the US Borrowers are permitted and required to
make prepayments and repayments of principal of the US Obligations evidenced by
this US Swingline Note and on which such US Obligations may be declared to be
immediately due and payable.

 

THIS US SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING WITHOUT LIMITATION
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

The Indebtedness evidenced by this US Swingline Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

 

Each US Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this US Swingline Note.

 

 

 

  

IN WITNESS WHEREOF, the undersigned have executed this US Swingline Note under
seal as of the day and year first above written.

 

  [US BORROWERS]         By:     Name:     Title:  

 

[Signature Page to US Swingline Note]

 

 

 

  

EXHIBIT A-4
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF CANADIAN SWINGLINE NOTE

 

 

 

  

CANADIAN SWINGLINE NOTE

 

$_____________ ___________  __, 20__

 

FOR VALUE RECEIVED the undersigned BEACON ROOFING SUPPLY CANADA COMPANY, an
unlimited liability company organized under the laws of Nova Scotia (the
“Canadian Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below, the principal sum of the US Dollar Equivalent of
________________________ ($___________) or, if less, the unpaid principal amount
of all Canadian Swingline Loans made by the Lender from time to time pursuant to
that certain Credit Agreement, dated as of October 1, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Beacon Roofing Supply, Inc., a Delaware corporation
(“Holdings”), Beacon Sales Acquisition, Inc., a Delaware corporation, Beacon
Leadership Acquisition II, LLC, a Delaware limited liability company, Roofing
Supply Group, LLC, a Delaware limited liability company, certain Subsidiaries of
Holdings, the Canadian Borrower, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

This is a “Canadian Swingline Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The unpaid
principal amount of this Canadian Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 6.1 of the Credit Agreement. All payments of principal and
interest on this Canadian Swingline Note shall be payable in the applicable
currency in immediately available funds as provided in the Credit Agreement.

 

This Canadian Swingline Note is entitled to the benefits of, and evidences
Canadian Obligations incurred under the Credit Agreement, to which reference is
made for a description of the security for this Canadian Swingline Note and for
a statement of the terms and conditions on which the Canadian Borrower is
permitted and required to make prepayments and repayments of principal of the
Canadian Obligations evidenced by this Canadian Swingline Note and on which such
Canadian Obligations may be declared to be immediately due and payable.

 

THIS CANADIAN SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING WITHOUT LIMITATION
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

The Indebtedness evidenced by this Canadian Swingline Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

 

The Canadian Borrower hereby waives all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Canadian Swingline Note.

 

 

 

  

IN WITNESS WHEREOF, the undersigned has executed this Canadian Swingline Note
under seal as of the day and year first above written.

 

  BEACON ROOFING SUPPLY CANADA COMPANY         By:     Name:     Title:  

 

[Signature Page to Canadian Swingline Note]

 

 

 

  

EXHIBIT B
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF NOTICE OF BORROWING

 

 

 

  

NOTICE OF BORROWING

 

Dated as of: _____________

 

Wells Fargo Bank, National Association,
as Administrative Agent
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Portfolio Manager – Beacon Roofing Supply

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of October 1, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Beacon Roofing Supply, Inc., a Delaware corporation (“Holdings”),
Beacon Sales Acquisition, Inc., a Delaware corporation, Beacon Leadership
Acquisition II, LLC, a Delaware limited liability company, Roofing Supply Group,
LLC, a Delaware limited liability company, certain Subsidiaries of Holdings,
Beacon Roofing Supply Canada Company, an unlimited liability company organized
under the laws of Nova Scotia (the “Canadian Borrower”), the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

1. The Borrower Representative, on behalf of the [US Borrowers][Canadian
Borrower], hereby requests that the Lenders make a [US Revolving Loan][US
Swingline Loan][Canadian Revolving Loan][Canadian Swingline Loan] to the [US
Borrowers][Canadian Borrower] denominated in [US/Canadian] Dollars in the
aggregate principal [US Dollar Equivalent] amount of $ ____________. (Complete
with an amount in accordance with Section 2.3 of the Credit Agreement.)

 

2. The Borrower Representative, on behalf of the [US Borrowers][Canadian
Borrower], hereby requests that such Revolving Loan(s) be made on the following
Business Day: _____________. (Complete with a Business Day in accordance with
Section 2.3 of the Credit Agreement for Revolving Loans or Swingline Loans).

 

3. The Borrower Representative, on behalf of the [US Borrowers][Canadian
Borrower], hereby requests that such Revolving Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan1 Interest Rate Interest Period (LIBOR Rate only)   [US Base
Rate, Canadian Base Rate, LIBOR Rate or Canadian BA Rate]2  

 

 

 



1 Complete with the Dollar amount or Canadian Dollar amount, as applicable, of
that portion of the overall Revolving Loan requested that is to bear interest at
the selected interest rate and/or Interest Period (e.g. for a $20,000,000 US
Revolving Loan, $5,000,000 may be requested at the US Base Rate, $8,000,000 may
be requested at LIBOR with an interest period of three months and $7,000,000 may
be requested at LIBOR with an interest period of one month).

 

2 Complete with (i) the US Base Rate or the LIBOR Rate for US Revolving Loans,
(ii) the Canadian Base Rate, Canadian BA Rate (if denominated in Canadian
Dollars) or the LIBOR Rate (if denominated in US Dollars) for Canadian Revolving
Loans, (iii) the US Base Rate for US Swingline Loans, or (iv) the Canadian Base
Rate for Canadian Swingline Loans.

 

 

 

  

4. The aggregate principal amount of all Revolving Loans and LC Obligations
outstanding as of the date hereof (including the Revolving Loan(s) requested
herein) does not exceed the maximum amount permitted to be outstanding pursuant
to the terms of the Credit Agreement.

 

5. All of the conditions applicable to the Revolving Loan(s) requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Revolving Loan.

 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

  BEACON ROOFING SUPPLY, INC.,   as Borrower Representative         By:    
Name:     Title:  

 

[Signature Page to Notice of Borrowing]

 



 

 





 

EXHIBIT C
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

 

 

NOTICE OF CONVERSION/CONTINUATION

 

Dated as of: _________________

 

Wells Fargo Bank, National Association,
  as Administrative Agent
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Portfolio Manager – Beacon Roofing Supply

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 6.2 of the Credit Agreement dated as of October 1,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Beacon Roofing Supply, Inc., a
Delaware corporation (“Holdings”), Beacon Sales Acquisition, Inc., a Delaware
corporation, Beacon Leadership Acquisition II, LLC, a Delaware limited liability
company, Roofing Supply Group, LLC, a Delaware limited liability company,
certain Subsidiaries of Holdings, Beacon Roofing Supply Canada Company, an
unlimited liability company organized under the laws of Nova Scotia, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

1.          The Revolving Loan to which this Notice relates is [a US Revolving
Loan][a Canadian Revolving Loan]. (Delete as applicable.)

 

2.          This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

____   Converting all or a portion of a [_______] Loan into a [______] Loan    
          Outstanding principal balance:   [$][C$] ___________________    
Principal amount to be converted:   [$][C$] ___________________     Requested
effective date of conversion:   ______________________     [Last day of the
current Interest Period:   ______________________]     [Requested new Interest
Period:   ______________________]           ____   Continuing all or a portion
of a [______] Loan as a [______] Loan               Outstanding principal
balance:   [$][C$] ___________________     Principal amount to be continued:  
[$][C$] ___________________     Last day of the current Interest Period:  
______________________     Requested effective date of continuation:  
______________________     Requested new Interest Period:  
______________________

 

 

 

  

3.          The aggregate principal amount of all Revolving Loans and LC
Obligations outstanding as of the date hereof does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

  BEACON ROOFING SUPPLY, INC.,   as Borrower Representative         By:    
Name:     Title:  

 

[Signature Page to Notice of Conversion/Continuation]

 



 

 

 

EXHIBIT D
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

[RESERVED]

 

 

 

 

EXHIBIT E
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF PERFECTION CERTIFICATE

 

 

 

 

PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement dated as of October 1, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Beacon Roofing Supply, Inc.
(“Holdings”) and certain of its subsidiaries as borrowers, the lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as
administrative agent and collateral agent for such lenders (in such capacity,
the “Administrative Agent”). Capitalized terms used but not defined herein have
the meanings assigned in the Credit Agreement (or the Security Documents
referred to therein, as applicable).

 

The undersigned, a [Financial Officer] and a Responsible Officer, respectively,
of Holdings, hereby certify to the Administrative Agent and each other Secured
Party as follows:

 

Names. a.The exact legal name of each Grantor, as such name appears in its
respective certificate of formation or organization, is set forth on Schedule
1a..

 

Set forth on Schedule 1(b) is (i) each other legal name each Grantor has had in
the past five years, together with the date of the relevant change and (ii) each
other name (including trade names or similar appellations) used by each Grantor
or any of its divisions or other business units in connection with the conduct
of its business or the ownership of its properties at any time during the past
five years.

 

Except as set forth on Schedule 1(c), no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions
(including acquisitions of all or substantially all of the assets of another
Person), as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1(c) the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

 

Set forth on Schedule 1(d) is (i) the Organizational Identification Number, if
any, issued by the jurisdiction of formation of each Grantor that is a
registered organization and (ii) the Federal Taxpayer Identification Number of
each Grantor.

 

Current Locations. b.The jurisdiction of formation or organization of each
Grantor that is a registered organization is set forth on Schedule 2a. opposite
its name.

 

The chief executive office of each Grantor is located at the address set forth
on Schedule 2(b) opposite its name.

 

Set forth on Schedule 2(c) opposite the name of each Grantor are all locations
where such Grantor maintains any books or records relating to any accounts or
inventory (with each location at which chattel paper, if any, is kept being
indicated by an “*”).

 

Set forth on Schedule 2(d) opposite the name of each Grantor are all locations
where such Grantor maintains any inventory.

 

Set forth on Schedule 2(e) opposite the name of each Grantor are all the
locations, not otherwise identified in Schedules 2(b), (c) or (d), where such
Grantor maintains any equipment or other Collateral.

 

Set forth on Schedule 2(f) opposite the name of each Grantor are all the places
of business of such Grantor (including any real property owned by such Grantor)
not identified in Schedules 2(b), (c), (d) or (e).

 

 

 

 

Set forth on Schedule 2(g) opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the inventory, equipment or other Collateral of such Grantor.

 

Set forth on Schedule 2(h) is a list of all real property owned by each Grantor,
the name of the Grantor that owns such real property and the fair market value
of such real property[, to the extent an appraisal exists with respect to such
real property or, in the absence of any such appraisal, the book value of such
real property].

 

Unusual Transactions. All Accounts have been originated by the Grantors and all
inventory has been either acquired by the Grantors in the ordinary course of
business or manufactured by the Grantors.

 

File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in Section
2 hereof and provided to the Agents, and such search reports reflect no liens
against any of the Collateral other than those permitted under the Credit
Agreement.

 

UCC Filings. Financing statements in substantially the form of Schedule 5 hereto
have been prepared for filing in the proper Uniform Commercial Code filing
office in the jurisdiction in which each Grantor is located and, to the extent
any of the Collateral is comprised of fixtures, timber to be cut or as extracted
Collateral from the wellhead or minehead, in the proper local jurisdiction, in
each case as set forth with respect to such Grantor in Section 2 hereof.

 

Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting forth,
with respect to the filings described in Section 5 above, each filing and the
filing office in which such filing is to be made.

 

Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is a
true and correct list of (a) all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests of Holdings and each of its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests and (b) each equity investment of Holdings or any of its
Subsidiaries that represents 50% or less of the equity interests of the Person
in which such investment was made, in each case specifying the issuer and
certificate number of, and the number and percentage of ownership represented
by, such equity interests and if such equity interests are not required to be
pledged under any of the Loan Documents, the reason therefor.

 

Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of Indebtedness held by Holdings and
each of its Subsidiaries that are required to be delivered to the Administrative
Agent (subject to the Intercreditor Agreement), including all intercompany
Indebtedness, in each case specifying the creditor and debtor thereunder and the
type and outstanding principal amount thereof.

 

Advances. Attached hereto as Schedule 9 is (a) a true and correct list of all
advances made by Holdings to any of its Subsidiaries or by any Subsidiary of
Holdings to Holdings or any other Subsidiary of Holdings (other than those
identified on Schedule 8), which advances will be on and after the date hereof
evidenced by one or more intercompany notes pledged to the Administrative Agent
and (b) a true and correct list of all unpaid intercompany transfers of goods
sold and delivered by or to Holdings or any of its Subsidiaries, in each case
specifying the creditor and debtor thereunder and the type and outstanding
principal amount thereof.

 

 

 

 

Mortgage Filings. Attached hereto as Schedule 10 is a schedule setting forth,
with respect to each Mortgaged Property, (a) the exact name of the Person that
owns such property as such name appears in its certificate of incorporation or
other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.

 

Intellectual Property. Attached hereto as Schedule 11(A) in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth, with respect to each Grantor, each patent (including each patent
application) owned by such Grantor, and the name of the registered owner, type,
registration or application number and the expiration date (if already
registered) thereof. Also set forth on Schedule 11(A) is a schedule setting
forth all patent licenses granted to any Grantor.

 

Attached hereto as Schedule 11(B) in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth, with respect to
each Grantor, each trademark (including each trademark application) owned by
such Grantor, and the name of the registered owner, the registration or
application number and the expiration date (if already registered) thereof. Also
set forth on Schedule 11(B) is a schedule setting forth all trademark licenses
granted to any Grantor.

 

Attached hereto as Schedule 11(C) in proper form for filing with the United
States Copyright Office is a schedule setting forth, with respect to each
Grantor, each copyright (including each copyright application) owned by such
Grantor, and the name of the registered owner, the title and the registration
number (if already registered) thereof. Also set forth on Schedule 11(C) is a
schedule setting forth all copyright licenses granted to any Grantor, including
in proper form for filing with the United States Copyright Office, all exclusive
copyright licenses granted to any Grantor.

 

Attached hereto as Schedule 11(D) in proper form for filing with the Canadian
Intellectual Property Office is a schedule setting forth, with respect to each
Grantor, all trademarks, patents, copyrights, industrial designs, domain names
and other intellectual property in respect of which the Grantor has registered
its ownership or licensee rights or applied for the registration of its
ownership or licensee rights, together with such registration or application
particulars and including in each case the name of the registered owner.

 

Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $500,000 held by any Grantor,
including a brief description thereof.

 

Deposit Accounts. Attached hereto as Schedule 13 is a true and correct list of
deposit accounts maintained by each Grantor, including the name and address of
the depositary institution, the type of account and the account number and if
such deposit account is not required to be subject to a control agreement under
any of the Loan Documents, the reason therefor.

 

Securities Accounts and Commodities Accounts. Attached hereto as Schedule 14 is
a true and correct list of securities accounts and commodities accounts
maintained by each Grantor, including the name and address of the intermediary
institution, the type of account and the account number and if such securities
or commodities account is not required to be subject to a control agreement
under any of the Loan Documents, the reason therefor.

 

Letter-of-Credit Rights. Attached hereto as Schedule 15 is a true and correct
list of all letters of credit issued in favor of any Grantor, including the name
and address of the issuer (and if applicable, the confirmer) with respect to
such letter of credit.

 

 

 

 

Assignment of Claims Act. Attached hereto as Schedule 16 is a true and correct
list of all written contracts between each Grantor and the United States
government or any department or agency thereof that have a remaining value of at
least $[•], setting forth the contract number, name and address of contracting
officer (or other party to whom a notice of assignment under the Assignment of
Claims Act should be sent), contract start date, agency with which the contract
was entered into, and a description of the contract type.

 

Chattel Paper. Attached hereto as Schedule 17 is a true and complete list, for
each Grantor, of all chattel paper (whether tangible and electronic), specifying
the Grantor and obligor thereunder, the type, the due date and outstanding
principal amount thereof.

 

Material Indebtedness. Attached hereto as Schedule 18 is a description of any
agreement or arrangement to which a Grantor is a party that relates to
indebtedness in an outstanding amount of $100,000 or more.

 

 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Perfection
Certificate on the date first above written.

 

  BEACON ROOFING SUPPLY, INC.         By:     Name:     Title: [Financial
Officer]         By:     Name:     Title: [Responsible Officer]

 

[Signature Page to Perfection Certificate]

 

 

 

 

EXHIBIT F
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

 

COMPLIANCE CERTIFICATE

 

Dated as of: ______________

 

The undersigned on behalf of Beacon Roofing Supply, Inc., a Delaware corporation
(“Holdings”), as Borrower Representative, hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:

 

1.          This certificate is delivered to you pursuant to Section 9.2 of the
Credit Agreement dated as of October 1, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Holdings, Beacon Sales Acquisition, Inc., a Delaware corporation, Beacon
Leadership Acquisition II, LLC, a Delaware limited liability company, Roofing
Supply Group, LLC, a Delaware limited liability company, certain Subsidiaries of
Holdings, Beacon Roofing Supply Canada Company, an unlimited liability company
organized under the laws of Nova Scotia, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

 

2.          I have reviewed the financial statements of Holdings and its
Subsidiaries dated as of ___________ and for the _________ period[s] then ended
and such statements fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated.

 

3.          I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of Holdings
and its Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2 above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as of the date of this
certificate [except, if such condition or event existed or exists, describe the
nature and period of existence thereof and what action Holdings has taken, is
taking and proposes to take with respect thereto].

 

4.          As of the date of this certificate, the Applicable Margin and
calculations determining such figures are set forth on the attached Schedule 1,
Holdings and its Subsidiaries are in compliance with the financial covenant
contained in Section 10.13 of the Credit Agreement as shown on such Schedule 1
and Holdings and its Subsidiaries are in compliance with the other covenants and
restrictions contained in the Credit Agreement.

 

[Signature Page Follows]

 

 

 

  

WITNESS the following signature as of the day and year first written above.

 

  BEACON ROOFING SUPPLY, INC.,   as Borrower Representative         By:    
Name:     Title:  

 

[Signature Page to Compliance Certificate]

 

 

 

 

Schedule 1
to
Compliance Certificate

 

For the Quarter/Year ended _____________________ (the “Statement Date”)

 

Section 10.13     Minimum Fixed Charge Coverage Ratio

 

(I) Consolidated EBITDA for the immediately preceding four (4) consecutive
fiscal quarters, or as of the end of a fiscal month for the immediately
preceding twelve (12) consecutive fiscal months at any time that Borrowers are
required to deliver monthly financial statements, in each case for which
Administrative Agent has received financial statements, less the  amount of
Capital Expenditures for such period (other than those Capital Expenditures that
are financed with any Indebtedness except for Revolving Loans) as determined on
a pro forma basis $____________       (II) Consolidated Fixed Charges for such
period as determined on a pro forma basis $____________       (III) Line B(I)
divided by Line B(II) ____ to 1.00       (IV) Minimum permitted Fixed Charge
Coverage Ratio as set forth in Section 10.13 of the Credit Agreement 1.00 to
1.00         (V) In Compliance? Yes/No

 

 

 

 

 

EXHIBIT G
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

 FORM OF BORROWING BASE CERTIFICATE

 



 

 

  

[wellsfargo-logo.jpg] 



                                    Summary Page Borrowing Base Certificate    
                                Date                                 Name      
                                  A/R As of:                                
Inventory As of:                                                                
                            The undersigned, Beacon Roofing Supply, Inc.
(“Borrower Representative”), pursuant to that certain Credit Agreement dated as
of October 1, 2015 (as amended, restated, modified, supplemented, refinanced,
renewed, or extended from time to time, the “Credit Agreement”), entered into
among Borrower Representative and certain of its subsidiaries, the lenders
signatory thereto from time to time and Wells Fargo Bank, N.A. as the arranger
and administrative agent (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent”), hereby certifies to Agent that the
following items, calculated in accordance with the terms and definitions set
forth in the Credit Agreement for such items are complete and correct, and that
Borrower is in compliance with and, after giving effect to any currently
requested Extensions of Credit, will be in compliance with, the terms,
conditions, and provisions of the Credit Agreement.                            
                                 US   Canada   Total                            
            Accounts Receivable                                       Accounts
Receivable Balance  per Aging Report Assigned To Wells Fargo Capital Finance    
              Less Ineligibles (detailed on page 2)                      
Eligible Accounts Receivable                                                    
        Accounts Receivable Availability before Sublimit(s)                     
                                       Net Available Accounts Receivable after
Sublimit(s)                                                            Inventory
                                      Inventory  Balance Assigned To Wells Fargo
Capital Finance                       Less Ineligibles (detailed on page 3)    
                  Eligible Inventory                                            
                  Inventory Availability before Sublimit(s)                    
                                      Available Inventory after Sublimit(s)    
                                                      Summary & Other Assets    
                                  Reserves                                      
                                                                               
                  Total Reserves Calculated before the Credit Line              
                                            Total Collateral Availability      
                            US Credit Line       Suppressed Availability        
      Availability before Reserves Canadian Credit Line     Total Credit Line  
                                                      Reserves                  
                                                                               
                                      Total Reserves Calculated after the Credit
Line         -      -      -                                            Total
Availability after Reserves before Loan Balance and LCs       -      -      -   
                                        Letter of Credit Balance   As of:      
-      -      -        Loan Ledger Balance     As of:       -      -      -     
                                      Net Availability             -      -     
-                                            Additionally, the undersigned
hereby certifies and represents and warrants to the Lender Group on behalf of
Borrower Representative that (i) as of the date hereof, each representation or
warranty contained in or pursuant to any Loan Document, any agreement,
instrument, certificate, document or other writing furnished at any time under
or in connection with any Loan Document, and as of the effective date of any
advance, continuation or conversion requested above is true and correct in all
material respects (except to the extent any representation or warranty expressly
related to an earlier date, in which case such representation or warranty shall
have been true and correct as of such earlier date, and except to the extent any
representation or warranty is already qualified by materiality or reference to a
Material Adverse Effect, in which case, such representation or warranty shall be
true and correct in all respects), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and (iv)
all of the foregoing is complete and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.                      
                                     Authorized Signer                          
                                                         

 

 

 

 

EXHIBIT H
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF LENDER JOINDER AGREEMENT

 

 

 

 

LENDER JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated ______________ __, 20__ (this “Agreement”), is by
and among ________________ (“New Lender”), Beacon Roofing Supply, Inc., a
Delaware corporation (“Holdings” or “Borrower Representative”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Administrative Agent”), as agent for the Lenders
and Swingline Lenders (as defined below), and is being delivered pursuant to
that certain Credit Agreement dated as of October 1, 2015 (as from time to time
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Credit Agreement”) by and among Holdings, Beacon Sales
Acquisition, Inc., a Delaware corporation (“Sales”), Beacon Leadership
Acquisition II, LLC, a Delaware limited liability company (“BLA”), Roofing
Supply Group, LLC, a Delaware limited liability company (“RSG”), certain
Subsidiaries of Holdings signatories hereto (such Subsidiaries, collectively
with Sales, BLA and RSG, “US Borrowers”), Beacon Roofing Supply Canada Company,
an unlimited liability company organized under the laws of Nova Scotia, the
Lenders party thereto and Administrative Agent. Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

WITNESSETH:

 

WHEREAS, pursuant to Section 6.13 of the Credit Agreement, the Borrower
Representative has the right, subject to the terms and conditions thereof, to
request from time to time, an increase in the Commitments under the Credit
Agreement by requesting one or more new lenders to join the Credit Agreement and
provide an Incremental Commitment;

 

WHEREAS, the Borrower Representative has given a request to the Administrative
Agent and the Administrative Agent has elected to arrange such Incremental
Commitments to increase the Commitments pursuant to, and subject to the
provisions of, Section 6.13 of the Credit Agreement; and

 

WHEREAS, subject to the approval of Administrative Agent, the undersigned New
Lender desires to become a party to the Credit Agreement and make Revolving
Loans thereunder by executing and delivering this Agreement to the Borrower
Representative and Administrative Agent;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.          New Lender agrees to be bound by the provisions of the Credit
Agreement and agrees that it shall, on the date of this Agreement, become a
Lender for all purposes of the Credit Agreement, to the same extent as if
originally a party thereto, with a US Commitment with respect to US Revolving
Loans of $___________ and a Canadian Commitment with respect to Canadian
Revolving Loans of the US Dollar Equivalent of $___________.

 

2.          New Lender (a) represents and warrants that it is legally authorized
to enter into this Agreement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to the Credit Agreement, and has reviewed such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as an agent on New Lender’s behalf and to exercise such
powers and discretion under the Credit Agreement or any other Loan Documents as
are delegated to Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.

 

 

 

  

3.          New Lender’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[                                         ]

 

4.          This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5.          This Agreement may be executed in any number of counterparts and by
different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [NEW LENDER]       By:     Name:     Title:  

 

Accepted and agreed to by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative Agent         By:  
  Name:     Title:    

 



BEACON ROOFING SUPPLY, INC.,   as Borrower Representative         By:     Name:
    Title:          



 

[Signature Page to Lender Joinder Agreement]

 

 

 

 



 

EXHIBIT I
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF SOLVENCY CERTIFICATE

 

 

 

 

SOLVENCY CERTIFICATE

 

[_______] [__], 2015

 

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 7.1(f)(vi) of the
Credit Agreement, dated as of October 1, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Beacon Roofing Supply, Inc., a Delaware corporation (“Holdings”),
Beacon Sales Acquisition, Inc., a Delaware corporation (“Sales”), Beacon
Leadership Acquisition II, LLC, a Delaware limited liability company (“BLA”),
Roofing Supply Group, LLC, a Delaware limited liability company (“RSG”), certain
Subsidiaries of Holdings signatories hereto (such Subsidiaries, collectively
with Sales, BLA and RSG, “US Borrowers”), Beacon Roofing Supply Canada Company,
an unlimited liability company organized under the laws of Nova Scotia, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

 

I, [_________], the Chief Financial Officer of the Borrower Representative
(after giving effect to the Transactions), in that capacity only and not in my
individual capacity (and without personal liability), DO HEREBY CERTIFY on
behalf of the Holdings and its Subsidiaries that as of the date hereof, after
giving effect to the consummation of the Transactions (including the execution
and delivery of the Closing Date Acquisition Agreement and the Credit Agreement,
the making of the Revolving Loans and the use of proceeds of such Revolving
Loans on the date hereof):

 

1.          The sum of the liabilities (including contingent liabilities) of
Holdings and its Subsidiaries, on a consolidated basis, does not exceed the fair
value of the present assets of Holdings and its Subsidiaries, on a consolidated
basis.

 

2.          The present fair saleable value of the assets of Holdings and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of Holdings and its Subsidiaries as they become absolute and
matured.

 

3.          The capital of Holdings and its Subsidiaries, on a consolidated
basis, is not unreasonably small in relation to their business as contemplated
on the date hereof.

 

4.          Holdings and its Subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts or
other liabilities, including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).

 

5.          Holdings and its Subsidiaries, on a consolidated basis, are
“solvent” within the meaning given to that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.

 

6.          For purposes of this Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

7.          In reaching the conclusions set forth in this Certificate, the
undersigned has (i) reviewed the Credit Agreement and other Loan Documents
referred to therein and such other documents deemed relevant, (ii) reviewed the
financial statements (including the pro forma financial statements) referred to
in Section 7.1(h) of the Credit Agreement and (iii) made such other
investigations and inquiries as the undersigned has deemed appropriate.

 

 

 



 

8.          The financial information and assumptions which underlie and form
the basis for the representations made in this Certificate were fair and
reasonable when made and were made in good faith and continue to be fair and
reasonable as of the date hereof.

 

9.          The undersigned confirms and acknowledges that the Administrative
Agent, the Lenders and each Issuing Bank are relying on the truth and accuracy
of this Certificate in connection with the Commitments, Revolving Loans and
Letters of Credit under the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

  BEACON ROOFING SUPPLY, INC.,   as Borrower Representative         By:    
Name:     Title:  

 

 

 

 

EXHIBIT J
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF BANK PRODUCT PROVIDER AGREEMENT

 

 

 

 

BANK PRODUCT PROVIDER AGREEMENT

 

[Letterhead of Specified Bank Product Provider]

 

[Date]                    

 

Wells Fargo Bank, National Association,
  as Administrative Agent
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Portfolio Manager – Beacon Roofing Supply

 

Reference is hereby made to that certain Credit Agreement, dated as of October
1, 2015 (as amended, restated, supplemented, or modified from time to time, the
“Credit Agreement”), by and among Beacon Roofing Supply, Inc., a Delaware
corporation (“Holdings”), Beacon Sales Acquisition, Inc., a Delaware corporation
(“Sales”), Beacon Leadership Acquisition II, LLC, a Delaware limited liability
company (“BLA”), Roofing Supply Group, LLC, a Delaware limited liability company
(“RSG”), certain Subsidiaries of Holdings signatories hereto (such Subsidiaries,
collectively with Sales, BLA and RSG, “US Borrowers”), Beacon Roofing Supply
Canada Company, an unlimited liability company organized under the laws of Nova
Scotia, the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

 

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement[s]”) dated as of [__________]
by and between [Lender or Affiliate of Lender] (the “Specified Bank Product
Provider”) and [identify the Credit Party or Subsidiary].

 

1.              Appointment of Administrative Agent. The Specified Bank Product
Provider hereby designates and appoints Administrative Agent, and Administrative
Agent by its signature below hereby accepts such appointment, as its agent under
the Credit Agreement and the other Loan Documents. The Specified Bank Product
Provider hereby acknowledges that it has reviewed Sections 12.1 through 12.12
(collectively such sections are referred to herein as the “Agency Provisions”),
including, as applicable, the defined terms referenced therein (but only to the
extent used therein), and agrees to be bound by the provisions thereof.
Specified Bank Product Provider and Administrative Agent each agree that the
Agency Provisions which govern the relationship, and certain representations,
acknowledgements, appointments, rights, restrictions, and agreements, between
the Administrative Agent, on the one hand, and the Lenders or the Lender Group,
on the other hand, shall, from and after the date of this letter agreement also
apply to and govern, mutatis mutandis, the relationship between the
Administrative Agent, on the one hand, and the Specified Bank Product Provider
with respect to the Bank Product[s] provided pursuant to the Specified Bank
Product Agreement[s], on the other hand.

 

2.              Acknowledgement of Certain Provisions of Credit Agreement. The
Specified Bank Product Provider hereby acknowledges that it has reviewed the
provisions of Sections 4.4, 12.9, 12.10, and 13.2 of the Credit Agreement,
including, as applicable, the defined terms referenced therein, and agrees to be
bound by the provisions thereof. Without limiting the generality of any of the
foregoing referenced provisions, Specified Bank Product Provider understands and
agrees that its rights and benefits under the Loan Documents consist solely of
it being a beneficiary of the Liens and security interests granted to Agent and
the right to share in Collateral as set forth in the Credit Agreement.

 

 

 

 

3.              Reporting Requirements. Administrative Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Product. On a monthly basis (not later than the 10th Business Day of each
calendar month) or as more frequently as Administrative Agent shall request, the
Specified Bank Product Provider agrees to provide Administrative Agent with a
written report, in form and substance satisfactory to Administrative Agent,
detailing Specified Bank Product Provider’s reasonable determination of the
credit exposure (and mark-to-market exposure) of Borrowers and their
Subsidiaries in respect of the Bank Product[s] provided by Specified Bank
Product Provider pursuant to the Specified Bank Product Agreement[s]. If
Administrative Agent does not receive such written report within the time period
provided above, Administrative Agent shall be entitled to assume that the
reasonable determination of the credit exposure of Borrowers and their
Subsidiaries with respect to the Bank Product[s] provided pursuant to the
Specified Bank Product Agreement[s] is: (i) to the extent the Specified Bank
Product Provider has never delivered a written report, zero; or (ii) to the
extent any such written report has previously been delivered, the amount set
forth in the written report most recently delivered.

 

4.              Bank Product Reserve Conditions. Specified Bank Product Provider
further acknowledges and agrees that Administrative Agent shall have the right
(to the extent permitted pursuant to the Credit Agreement), but shall have no
obligation to establish, maintain, reduce or release reserves in respect of any
of the Bank Product Obligations and that if reserves are established there is no
obligation on the part of the Administrative Agent to determine or insure
whether the amount of any such reserve is appropriate or not. If Administrative
Agent so chooses to establish a reserve in accordance with the terms of the
Credit Agreement, Specified Bank Product Provider acknowledges and agrees that
Administrative Agent shall be entitled to rely on the information in the reports
described above to establish the Bank Product Reserves.

 

5.              Bank Product Obligations. From and after the delivery to
Administrative Agent of this letter agreement duly executed by Specified Bank
Product Provider and the acknowledgement of this letter agreement by
Administrative Agent and Borrower Representative, the obligations and
liabilities of Borrowers and their Subsidiaries to Specified Bank Product
Provider in respect of Bank Product[s] evidenced by the Specified Bank Product
Agreement[s] shall constitute Bank Product Obligations (and which, in turn,
shall constitute Obligations), and Specified Bank Product Provider shall
constitute a Bank Product Provider until the payment in full of all Obligations
(in accordance with Section 1.2(b) of the Credit Agreement) or notice from the
Specified Bank Product Provider that it is no longer a Specified Bank Product
Provider. Specified Bank Product Provider acknowledges that other Bank Products
(which may or may not be Specified Bank Products) may exist at any time.

 

6.               Notices. All notices and other communications provided for
hereunder shall be given in the form and manner provided in Section 13.1 of the
Credit Agreement, and, if to Administrative Agent, shall be mailed, sent, or
delivered to Administrative Agent in accordance with Section 13.1 in the Credit
Agreement, if to Borrower Representative, shall be mailed, sent, or delivered to
Borrower Representative in accordance with Section 13.1 in the Credit Agreement,
and, if to Specified Bank Product Provider, shall be mailed, sent or delivered
to the address set forth below, or, in each case as to any party, at such other
address as shall be designated by such party in a written notice to the other
party.

 

If to Specified Bank       Products Provider:                   Attn:       Fax
No.    

 

 

 

 

7.              Miscellaneous. This letter agreement is for the benefit of the
Administrative Agent, the Specified Bank Product Provider, the Borrowers and
each of their respective successors and assigns (including any successor agent
pursuant to Section 12.6 of the Credit Agreement, but excluding any successor or
assignee of a Specified Bank Product Provider that does not qualify as a Bank
Product Provider). Unless the context of this letter agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This letter agreement may be
executed in any number of counterparts and by different parties on separate
counterparts. Each of such counterparts shall be deemed to be an original, and
all of such counterparts, taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this letter by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be equally effective as delivery
of a manually executed counterpart.

 

8.              Governing Law.

 

(a)            THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

(b)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE COURTS, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS,
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. EACH OF BORROWER
REPRESENTATIVE, SPECIFIED BANK PRODUCTS PROVIDER, AND ADMINISTRATIVE AGENT
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 8(b).

 

(c)            TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
REPRESENTATIVE, SPECIFIED BANK PRODUCTS PROVIDER, AND ADMINISTRATIVE AGENT EACH
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS LETTER AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH OF BORROWER
REPRESENTATIVE, SPECIFIED BANK PRODUCTS PROVIDER, AND ADMINISTRATIVE AGENT EACH
REPRESENTS TO THE OTHERS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS LETTER AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

[Signature Pages Follow]

 

 

 

 

  Sincerely,       [SPECIFIED BANK PRODUCTS PROVIDER]         By:          
Name:           Title:  

 

 

 

 

Acknowledged, accepted, and agreed
as of the date first written above:

 

BEACON ROOFING SUPPLY, INC.,
as Borrower Representative

 

By:     Name:     Title:    

 

 

 

 

Acknowledged, accepted, and
agreed as of _____________, 20__:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

By:     Name:       Title:    

 

 

 

 

EXHIBIT K
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

 

 

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the][each]3 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees4 hereunder are several and not joint.]5 Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made part of this Assignment and Assumption as if set forth herein
in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee][respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignors rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the][any] Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as, [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:   [INSERT NAME OF ASSIGNOR]         2. Assignee(s):   See Schedules
attached hereto.         3. Borrowers:   Beacon Sales Acquisition, Inc., Beacon
Leadership Acquisition II, LLC, Roofing Supply Group, LLC, certain Subsidiaries
of Holdings, Beacon Roofing Supply Canada Company

 



 

 

3 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

4 Select as appropriate.

 

5 Include bracketed language if there are multiple Assignees.

 

 

 

 

4. Administrative Agent:   Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement         a. Credit Agreement:  
The Credit Agreement dated as of October 1, 2015, by and among Beacon Roofing
Supply, Inc., a Delaware corporation (“Holdings”), the Borrowers (as set forth
in Section 3 above), the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent (as amended, restated, supplemented or
otherwise modified)                                       5. Assigned Interest:
  See Schedules attached hereto.         6. [Trade Date:   _______________]6

 

[Remainder of Page Intentionally Left Blank]

 

 

 



6 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

 

Effective Date: __________ __, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]         By:     Name:     Title:          
ASSIGNEES       See Schedules attached hereto.

 

 

 

 

[Consented to and]7 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent[, Issuing Bank and Swingline Lender]

 

By:     Name:     Title:    

 

[Consented to:]8

 

[BORROWER REPRESENTATIVE]

 

By:     Name:     Title:    

 

 

 



7 To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Bank is required by the terms of the Credit
Agreement. May also use a Master Consent.

 

8 To be added only if the consent of the Borrower Representative is required by
the terms of the Credit Agreement. May also use a Master Consent.

 

 

 

 

SCHEDULE 1

To Assignment and Assumption

 

By its execution of this Schedule the Assignee identified on the signature block
below agrees to the terms set forth in the attached Assignment and Assumption.

 

Assigned Interests:

 

Commitment
/Revolving
Loans9   Aggregate Amount of
Commitment/Revolving
Loans for all Lenders10   Amount of
Commitment/Revolving
Loans Assigned11   Percentage Assigned of
Commitment/Revolving
Loans12   CUSIP
Number      $   $    %         $   $    %         $   $    %    

 

  [NAME OF ASSIGNEE]13   [and is an Affiliate/Approved Fund of [identify
Lender]14]         By:     Name:     Title:  

 

 

 



9 Fill in the appropriate terminology (e.g. “US Commitment” or “Canadian
Commitment”). In the case of a Canadian Commitment, $ is the US Dollar
Equivalent of Canadian Dollars.

 

10 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

11 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

12 Set forth to at least 9 decimals as percentage of the Commitment/Revolving
Loans of all Lenders thereunder.

 

13 Add additional signature blocks as needed.

 

14 Select as appropriate.

 

 

 

 

ANNEX 1
to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interests, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrowers, any of their respective Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

 

1.2           Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 13.10(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it or the Person exercising discretion in making its
decision to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to [Section 7.1][Section 9.1] thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender,

 

 

 

 

 

2.              Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued from and after the Effective
Date.

 

3.              General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by and construed in accordance with the law of
the State of New York.

 

 

 

 

EXHIBIT L-1
to
Credit Agreement
dated as of October 1, 2015
by and among
Beacon Roofing Supply, Inc.,
as Holdings,
Beacon Sales Acquisition, Inc.
Beacon Leadership Acquisition II, LLC
Roofing Supply Group, LLC
and
the Subsidiaries of Holdings parties thereto
as US Borrowers,
Beacon Roofing Supply Canada Company,
as Canadian Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)

 





 

 

 

 

US TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For US Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Beacon Roofing Supply, Inc., a Delaware
corporation (“Holdings”), Beacon Sales Acquisition, Inc., a Delaware
corporation, Beacon Leadership Acquisition II, LLC, a Delaware limited liability
company, Roofing Supply Group, LLC, a Delaware limited liability company,
certain Subsidiaries of Holdings, Beacon Roofing Supply Canada Company, an
unlimited liability company organized under the laws of Nova Scotia, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 6.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (b) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten
percent (10%) shareholder of any US Borrower within the meaning of Section
881(c)(3)(B) of the Code and (d) it is not a controlled foreign corporation
related to any US Borrower as described in Section 881 (c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

[NAME OF LENDER]

 

By:     Name:     Title:           Date: ____________ __, 20__

 

 

 

 

EXHIBIT L-2

to

Credit Agreement

dated as of October 1, 2015

by and among

Beacon Roofing Supply, Inc.,

as Holdings,

Beacon Sales Acquisition, Inc.

Beacon Leadership Acquisition II, LLC

Roofing Supply Group, LLC

and

the Subsidiaries of Holdings parties thereto

as US Borrowers,

Beacon Roofing Supply Canada Company,

as Canadian Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)

 

 

 

 

US TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For US Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Beacon Roofing Supply, Inc., a Delaware
corporation (“Holdings”), Beacon Sales Acquisition, Inc., a Delaware
corporation, Beacon Leadership Acquisition II, LLC, a Delaware limited liability
company, Roofing Supply Group, LLC, a Delaware limited liability company,
certain Subsidiaries of Holdings, Beacon Roofing Supply Canada Company, an
unlimited liability company organized under the laws of Nova Scotia, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 6.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of any US Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to any US Borrower as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-US Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]       By:     Name:     Title:           Date:
____________ __, 20__

 

 

 

 

EXHIBIT L-3

to

Credit Agreement

dated as of October 1, 2015

by and among

Beacon Roofing Supply, Inc.,

as Holdings,

Beacon Sales Acquisition, Inc.

Beacon Leadership Acquisition II, LLC

Roofing Supply Group, LLC

and

the Subsidiaries of Holdings parties thereto

as US Borrowers,

Beacon Roofing Supply Canada Company,

as Canadian Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)

 

 

 

 

US TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For US Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Beacon Roofing Supply, Inc., a Delaware
corporation (“Holdings”), Beacon Sales Acquisition, Inc., a Delaware
corporation, Beacon Leadership Acquisition II, LLC, a Delaware limited liability
company, Roofing Supply Group, LLC, a Delaware limited liability company,
certain Subsidiaries of Holdings, Beacon Roofing Supply Canada Company, an
unlimited liability company organized under the laws of Nova Scotia, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 6.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of any US
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any US Borrower as described in Section 88l(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned or in
either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]       By:     Name:     Title:           Date:
____________ __, 20__

 

 

 

 

EXHIBIT L-4

to

Credit Agreement

dated as of October 1, 2015

by and among

Beacon Roofing Supply, Inc.,

as Holdings,

Beacon Sales Acquisition, Inc.

Beacon Leadership Acquisition II, LLC

Roofing Supply Group, LLC

and

the Subsidiaries of Holdings parties thereto

as US Borrowers,

Beacon Roofing Supply Canada Company,

as Canadian Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)

 

 

 

 

US TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For US Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Beacon Roofing Supply, Inc., a Delaware
corporation (“Holdings”), Beacon Sales Acquisition, Inc., a Delaware
corporation, Beacon Leadership Acquisition II, LLC, a Delaware limited liability
company, Roofing Supply Group, LLC, a Delaware limited liability company,
certain Subsidiaries of Holdings, Beacon Roofing Supply Canada Company, an
unlimited liability company organized under the laws of Nova Scotia, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 6.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Revolving Loan(s) (as well as any Note(s) evidencing such Revolving Loan(s)) in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Revolving Loan(s) (as
well as any Note(s) evidencing such Revolving Loan(s)), (c) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of any US Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is controlled foreign corporation related to any US
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (a) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent and (ii) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

[NAME OF LENDER]       By:     Name:     Title:           Date: ____________ __,
20__

 

 77 

 

 

SCHEDULE 1.1(a)

 

COMMITMENTS

 

Lender  US
Commitment   Canadian
Commitment   Total
Commitment                WELLS FARGO BANK, NATIONAL ASSOCIATION  $185,000,000  
$0   $185,000,000                   CITIBANK, N.A.  $100,000,000   $0  
$100,000,000                   BANK OF AMERICA, N.A.  $80,000,000   $0  
$80,000,000                   JPMORGAN CHASE BANK, N.A.  $80,000,000   $0  
$80,000,000                   SUNTRUST BANK  $80,000,000   $0   $80,000,000    
              TD BANK, N.A.  $55,000,000   $0   $55,000,000                  
U.S. BANK NATIONAL ASSOCIATION  $50,000,000   $0   $50,000,000                  
BRANCH BANKING AND TRUST COMPANY  $40,000,000   $0   $40,000,000              
    WELLS FARGO CAPITAL FINANCE CORPORATION CANADA  $0   $30,000,000  
$30,000,000                   Total  $670,000,000   $30,000,000   $700,000,000 

 

 1 

 

 

SCHEDULE 1.1(b)

 

ADMINISTRATIVE AGENT PAYMENT ACCOUNT

 

Bank:  Wells Fargo Bank, N.A.

Bank Address: 420 Montgomery Street, San Francisco, CA

ABA: ***

Account Name: Wells Fargo Bank, N.A.

Account Number:***

Ref: Beacon Roofing Supply, Inc.

 

 1 

 

 

SCHEDULE 1.1(c)

 

CANADIAN COLLECTION ACCOUNT AND US COLLECTION ACCOUNT

 

Canadian Collection Account:

 

Borrower  

Financial

Institution

  Account Number Beacon Roofing Supply Canada Company   Bank of Montreal   ***

 

US Collection Accounts:

 

Borrower  

Financial

Institution

  Account Number           BEACON SALES ACQUISITION INC.   Bank of America   ***
          BEACON SALES ACQUISITION INC.   Wells Fargo   ***           BEACON
SALES ACQUISITION INC.   Key Bank   ***           BEACON SALES ACQUISITION INC.
  Wells Fargo   ***           BEACON SALES ACQUISITION INC.   Bank of America  
***           BEACON SALES ACQUISITION INC.   Wells Fargo   ***           BEACON
SALES ACQUISITION INC.   Citizens Bank   ***           BEACON SALES ACQUISITION
INC.   Wells Fargo   ***           BEACON SALES ACQUISITION INC.   Bank of
America   ***

 

 1 

 

 

SCHEDULE 1.1(c)

 

CANADIAN COLLECTION ACCOUNT AND US COLLECTION ACCOUNT

 

BEACON SALES ACQUISITION INC.   Wells Fargo   ***           BEACON SALES
ACQUISITION INC.   Bank of America   ***           BEACON SALES ACQUISITION INC.
  Wells Fargo   ***           BEACON SALES ACQUISITION INC.   TD Bank   ***    
      BEACON SALES ACQUISITION INC.   Bank of Montreal   ***           BEACON
SALES ACQUISITION INC.   Bank of America   ***           BEACON SALES
ACQUISITION INC.   Wells Fargo   ***           BEACON SALES ACQUISITION INC.  
Regions Bank   ***           BEACON SALES ACQUISITION INC.   Bank of America  
***           BEACON SALES ACQUISITION INC.   US Bank   ***           BEACON
SALES ACQUISITION INC.   Wells Fargo   ***           BEACON SALES ACQUISITION
INC.   Bank of America   ***           BEACON SALES ACQUISITION INC.   Bank of
America   ***           BEACON SALES ACQUISITION INC.   Bank of America   ***  
        BEACON SALES ACQUISITION INC.   Fifth Third Bank   ***           BEACON
SALES ACQUISITION INC.   Wells Fargo   ***

 

 2 

 

 

SCHEDULE 1.1(c)

 

CANADIAN COLLECTION ACCOUNT AND US COLLECTION ACCOUNT

 

BEACON SALES ACQUISITION INC.   Bank of America   ***           BEACON SALES
ACQUISITION INC.   Bank of America   ***           BEACON SALES ACQUISITION INC.
  US Bank   ***           Roofing Supply Group LLC   JP Morgan Chase   ***

 

 3 

 

 

SCHEDULE 1.1(d)

 

DESIGNATED ACCOUNT

 

Bank: Bank of America

 

Account Name: Beacon Sales Acquisition Inc.

 

Account Number: ***

 

Bank ID (ABA): ***

 

 1 

 

 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State               1.    Beacon Sales
Acquisition, Inc.  

1150 W. Chestnut Street

Brockton, MA 02401

  Plymouth   Massachusetts                  

25 Nauset Street

New Bedford, MA 02746

  Bristol   Massachusetts                  

50 Webster Avenue

Somerville, MA 02143

  Middlesex   Massachusetts                  

1785 Stratford Avenue

Stratford, CT 06614

  Fairfield   Connecticut                  

One Lakeland Park Drive

Peabody, MA 01960

  Essex   Massachusetts                  

5 Foundry Street

Foundry Industrial Park

Lowell, MA 01852

  Middlesex   Massachusetts                  

120 Prescott Street

Worcester, MA 06105

  Worcester   Massachusetts                  

730 Wellington Avenue

Cranston, RI 02910

  Providence   Rhode Island                  

251 Locust Street

Hartford, CT 06114

  Hartford   Connecticut                  

10024 South Willow Street

Manchester, NH 03013

  Hillsborough   New Hampshire                  

96 Lombard Street

West Barnstable, MA 02668

  Barnstable   Massachusetts                  

60 Haynes Circle

Chicopee, MA 01020

  Hampden   Massachusetts                   195 Perry Road, Saratoga
Springs, NY   Saratoga County   New York                  

3445 Successful Way

Dayton, OH

  Montgomery County   Ohio                  

1145 Louise Street

Ft. Worth, TX

  Tarrant County   Texas

 

 1 

 

 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State               2.    Beacon Sales
Acquisition, Inc. dba JGA Beacon  

403 Highway 74 North

Suite C

Peachtree City, GA 30269

  Fayette   Georgia                  

2524 2nd Street West

Birmingham, AL 35204

  Jefferson   Alabama                  

2200 Cook Drive

Atlanta, GA 30340

  DeKalb   Georgia                  

1410 Mills B Lane Blvd

P.O. Box 22608

Savannah, GA 31405

  Chatham   Georgia                  

Back 2 Acres of 1410 Mills B Lane

Savannah, GA 31405

  Chatham   Georgia                  

452-A Sawmill Drive

Suwannee, GA 30024

  Habersham   Georgia                  

3465 Browns Mill Road SE

Atlanta, GA 30354

  Fulton   Georgia                  

1096 Fifth Street

Florala, AL 36442

  Covington   Alabama                  

205 Priester Drive

Pearl, MS 39208

  Rankin   Mississippi                  

740 Canal Street

Jacksonville, FL 32209

  Duval   Florida                  

210 Golden Road

Tifton, GA 31794

  Tift   Georgia                  

5266 Old Hwy 119

(75 Liberty Pl)

Hattiesburg, MS 39402

  Forrest   Mississippi                  

1283 N. McDonough Street

Montgomery, AL 36104

  Montgomery   Alabama                  

2501 Silver Meteor Dr.

Orlando, FL 32804

  Orange   Florida                  

1841 Massaro Blvd.

Tampa, FL 33905

  Hillsborough   Florida                  

4655 Laredo Ave.

Ft. Myers, FL 33905

  Lee   Florida

 

 2 

 

 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

5530 N.W. 32 Court

Miami, FL 33142

  Dade   Florida                  

3406 Georgia Pacific Avenue

Mobile, AL 33618

  Mobile   Alabama                  

14 Longwater Drive

Rockland, MA

  Plymouth   Massachusetts                  

180 West First Street

South Boston, MA

  Suffolk   Massachusetts                  

11201 Pittsburgh Plate Glass Rd SE

Cumberland, MD

  Alleghany   Maryland                  

400 Warren Avenue

Portland, ME

  Cumberland   Maine                  

80 Kitty Hawk Ave

Auburn, ME

  Androscoggin   Maine                  

55 Industrial Drive

Augusta, ME

  Kennebec   Maine              

3.    Beacon Sales Acquisition, Inc. dba Quality Roofing Supply Company

 

1312 Highway 1

Lewes, DE 19958

  Sussex   Delaware                  

2700 Cumberland Street

Suite 8

Lebanon, PA 17042

  Lebanon   Pennsylvania                  

444 East Cedar Street

Allentown, PA 18109

  Lehigh   Pennsylvania                  

1256 Welsh Road

North Wales, PA 19454

  Montgomery   Pennsylvania                  

2000 Industrial Highway

Eddystone, PA 19022

  Delaware   Pennsylvania

 

 3 

 

 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

3336 Concord Road

Building D

York, PA 17402

  York   Pennsylvania                  

9 Parkway Circle

New Castle, DE 19720

  New Castle   Delaware                  

6250 Baltimore Avenue

Yeadon, PA 19050

  Delaware   Pennsylvania                  

3939 Whitaker Avenue

Philadelphia, PA 19124

  Philadelphia   Pennsylvania                  

737 Flory Mill Rd.

Lancaster, PA 17601

  Lancaster   Pennsylvania                  

530 Morgantown Rd.

Reading, PA 19611

  Berks   Pennsylvania                  

201 Struble Road

Centre County

State College, PA 16801

  Centre   Pennsylvania                  

751 Hylton Road

Pennsauken, NJ 08110

  Camden   New Jersey                  

265 HWY 1085

Madisonville, LA

  St. Tammany   Louisiana               4.    Beacon Sales Acquisition, Inc. dba
Best Distributing Co.  

3020 Sweeten Creek Road

Asheville, NC 28803

  Buncombe   North Carolina                  

100 Lumber Dr.

Richmond, VA 32150

  Richmond   Virginia                  

1800 - 12 N Hwy 117 Bypass

Goldsboro, NC 27533

  Wayne   North Carolina                  

5945 Harris Technology Blvd.

Charlotte, NC 28210

  Mecklenburg   North Carolina                  

7614 Boeing Drive

Greensboro, NC 27109

  Guilford   North Carolina                  

1306 Kirkland Drive

Raleigh, NC 27603

  Wake   North Carolina

 

 4 

 

 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

7742 Enon Drive

Roanoke, VA 24012

  Roanoke   Virginia                  

2514 New Easley Highway

Greenville, SC 29607

  Greenville   South Carolina                  

725 Mauney Drive

Columbia, SC 29201

  Richland   South Carolina                  

2240 Technical Parkway

Charleston, SC 29418

  Charleston   South Carolina                  

319 Marlboro Street

Wilmington, NC 28405

  New Hanover   North Carolina                  

1515 Morgan Mill Road

Monroe, NC 28110

  Union   North Carolina                  

1252 Barkley Road

Statesville, NC 28677

  Iredell   North Carolina                  

1602 - US Hwy 177 Bypass North

Goldsboro, NC 27533

  Wayne   North Carolina                  

1301 Production Road

Norfolk, VA 23502

  Norfolk   Virginia                  

2809 Thurston Road

Greensboro, NC 27406

  Guilford   North Carolina                  

1321, 1315 and 1329 Chilhowee Ave and 1218 Magnolia Ave

Knoxville, TN

  Knox   Tennessee                  

2500 East Main Street

Chattanooga, TN 37404

  Hamilton   Tennessee                  

475B Marine Boulevard

Jacksonville, NC 28445

  Onslow   North Carolina                  

33 Fairfield Avenue

Nashville, TN 37210

  Davidson   Tennessee                  

819 Power Street

Clarksville, TN 37042

  Montgomery   Tennessee                  

1610 Corporate Place

LaVergne, TN 37086

  Rutherford   Tennessee

 

 5 

 

 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State               5.    Beacon Sales
Acquisition, Inc. dba The Roof Center  

7075 Oakland Mills Road

Columbia, MD 21046

  Howard   Maryland                  

1804 West Street

Annapolis, MD 21401

  Anne Arundel   Maryland                  

5244 River Road

Bethesda, MD 20816

  Montgomery   Maryland                  

8999 YeIlow Brick Road (Golden Ring)

Baltimore, MD 21207

  Baltimore (City)   Maryland                  

1738 Scottsville Road

Charlottesville, VA 22902

  Charlottsville (City)   Virginia                  

5752 Industry Lane

Frederick, MD 21704

  Frederick   Maryland                  

389 Lenoir Drive

Winchester, VA 22603

  Winchester (City)   Virginia                  

41 Joseph Mill Drive

Fredericksburg, VA 22408

  Fredericksburg (City)   Virginia                  

7891 Notes Drive

Manassas, VA 22304

  Manassas (City)   Virginia                  

10510 Middleport Lane

White Plains, MD 20695

  Charles   Maryland                  

4600 Rhode Island

Brentwood, MD 20722

  Prince George   Maryland                  

4644 Rhode Island Avenue

Brentwood, MD 20822

  Prince George   Maryland                  

5900 Farrington Avenue

Alexandria, VA 22304

  Alexandria (City)   Virginia                  

9912 A Governor Lane Boulevard

Williamsport, MD 21795

  Washington   Maryland                  

505 Marvel Road

Salisbury, MD 21801

  Wicanico   Maryland

 

 6 

 

 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

500 E. Dover Road

Easton, MD 21601

  Talbot   Maryland                  

30 Southlawn Court

Rockville, MD 20850

  Montgomery   Maryland                  

1321 Western Avenue

Baltimore, MD 21230

  Baltimore (City)   Maryland                  

1042 Hardees Way

Aberdeen, MD

  Hartford   Maryland                  

566 Belle Circle

Harrisonburg, VA 22801

  Harrisonburg   Virginia               6.    Beacon Sales Acquisition, Inc. dba
West End Lumber Company  

15431 I45N

Conroe, TX 77301

  Montgomery   Texas                  

5925 College Street

Beaumont, TX 77707

  Jefferson   Texas                  

14950 Gulf Freeway

Houston, TX 77034

  Harris   Texas                  

2600 Alden Bender

Humble, TX 77032

  Harris   Texas                  

13246 Murphy Road

Stafford, TX 77477

  Fort Bend   Texas                  

2902 W. 12th Street

Houston, TX 77055

  Harris   Texas                  

1940 and 1946-1952 Shipman Avenue

San Antonio, TX 78219

  Bexar   Texas                  

3004 Cameron Street

Lafayette, LA 70506

  LaFayette   Louisiana                  

1420 Sams Avenue

Suite A; B-1 & B-2

Harahan, LA 70123

  Jefferson   Louisiana                  

18235 Swamp Road

Prairieville, LA 70769

  Ascension   Louisiana

 

 7 

 



 



SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

5506 Hwy 90 E

Lake Charles, LA 70619

  Calcasieu   Louisiana                  

9335 Highway 6 North

Houston, TX 77095

  Harris   Texas                  

5555 Center Street

Omaha, NE

  Douglas   Nebraska               7.    Beacon Sales Acquisition, Inc. dba
Shelter Distribution  

10366 E. 1400 North Road

Bloomington, IL 61704

  McLean   Illinois                  

619 11th Street

Rock Island, IL 61201

  Rock Island   Illinois                  

1860 East 28th Street

Minneapolis, MN 55407

  Hennepin   Minnesota                  

1815 Greeley Street

Stillwater, MN 55082

  Washington   Minnesota                  

2035 E. Ovid Avenue

Des Moines, IA 50313

  Polk   Iowa                  

105 Jaycee Drive

Jefferson City, MO 65109

  Cole   Missouri                  

3149 S. Scenic Avenue

Springfield, MO 65807

  Greene   Missouri                  

6000 Merriam Drive

Meriam, KS 66203

  Johnson   Kansas                  

4008 NW 14th Street

Topeka, KS 66618

  Shawnee   Kansas                  

200 W. South Street

Lincoln, NE 68522

  Lancaster   Nebraska                  

4311 Cherry Avenue (lots 1 & 2)

Kearney, NE 68847

  Buffalo   Nebraska                  

4311 Cherry Avenue (lots 3 & 4)

Kearney, NE 68847

  Buffalo   Nebraska                  

727 South Shifferdecker Ave

Joplin, MO 64801

  Jasper   Missouri              

 



8 

 

 



SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS



 

Grantor   Mailing Address   County   State                  

501 N. 2nd Street (1 & 2)

Ft. Smith, AR 72901

  Sebastian   Arkansas                  

500 Jean Mary Lane

Springdale, AR 72762

  Washington   Arkansas                  

1602 Lavon Drive

McKinney, TX 75069

  Collin   Texas                  

3110 Jupiter Road

Garland, TX 75040

  Dallas   Texas                  

1100 Rosser Street

Ft. Worth, TX 76112

  Tarrant   Texas                  

6805 Imperial Drive

Waco, TX 76712

  McLennan   Texas                  

4200 I-40 East

Amarillo, TX 79103

  Potter   Texas                  

11601 County Road 125 West

Odessa, TX 79765

  Ector   Texas                  

2424 E. Grand Avenue

Hot Springs, AR 71901

  Garland   Arkansas                  

815 S. A. Jones Street

N. Little Rock, AR 72114

  Pulaski   Arkansas                  

2524 S.E. 15th Street

Oklahoma City, OK 73129

  Oklahoma   Oklahoma                  

231 S. Memorial Drive (#1-#3)

Tulsa, OK 74112

  Tulsa   Oklahoma                  

4795 Forest Drive

Denver, CO 80201

  Denver   Colorado                  

4795 Forest Drive Unit C

Denver, CO 80201

  Denver   Colorado                  

4820 & 4850 Lorna Place

Colorado Springs, CO 80915

  El Paso   Colorado                  

185 Gemat Circle

Rifle, CO 81650

  Garfield   Colorado              

 



9 

 

 



SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

4584 Townsend

Montrose, CO 81401

  Montrose   Colorado                  

5100 Carrol Court

Evansville, WY 82636

  Natrona   Wyoming                  

340 N. American Rd

Cheyenne, WY 82007

  Laramie   Wyoming                  

901 Broadway

Scottsbluff, NE 69361

  Scotts Bluff   Nebraska                  

3000 Brighton Boulevard

Denver, CO 80216

  Denver   Colorado                  

7921 E. Truman Road

Kansas City, MO 64126

  Jackson   Missouri                  

15500 West 108th Street

Lenexa, KS 66219

  Johnson   Kansas                  

10000 J. Street

Omaha, NE 68127

  Douglas   Nebraska                  

5447 S. 1st

Abilene, TX 79605

  Taylor   Texas                  

300-320 N. Britain Road

Irving, TX 76051

  Dallas   Texas                  

1031-1047 E Loop 820 S.

Ft. Worth, TX 76112

  Tarrant   Texas                  

1021 East Loop 820 S.

Ft. Worth, TX 76112

  Tarrant   Texas                  

1019 East Loop 820 S.

Ft. Worth, TX 76112

  Tarrant   Texas               8.    Beacon Sales Acquisition, Inc. dba Beacon
Pacific  

13105 & 13107 Lakeland Road

Santa Fe Springs, CA 90670

  Los Angeles   California               9.  

26031 Avenida Aeropuerto

San Juan Capistrano, CA 92675

  Orange   California                  

675 & 695 N. Batavia

Orange, CA 92868

  Orange   California              



10 

 

 



SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

1859 Rosecrans Avenue

Gardena, CA 90249

  Los Angeles   California               10.  Beacon Roofing Supply, Inc.  

505 Huntmar Park Drive Suite 300

Herndon, VA 20170

  Fairfax   Virginia                  

50 Albany Turnpike

Canton Gateway Office Park

Canton, CT 06019

  Hartford   Connecticut               11.  Beacon Sales Acquisition, Inc. dba
North Coast Commercial Roofing Services  

1530 Birchwood Avenue

Des Plaines, IL 60018

  Cook   Illinois                  

4545 West Ogden Avenue

Chicago, IL 60623

  Cook   Illinois                  

2428 Reeves Road

Joliet, IL 60436

  Will   Illinois                  

1407 Timber Drive

Elgin, IL 60123

  Kane   Illinois                  

4075 Casilio Parkway

Clarence-214, NY 14031

  Erie   New York                  

2440 Edison Blvd

Twinsburg, OH 44087

  Summit   Ohio                  

1640 Fullerton

Glendale Heights, IL 60139

  DuPage   Illinois                  

2920 Douglas Road

Toledo-220, OH

  Lucas   Ohio                  

1288 Essex Avenue

Columbus, OH 43201

  Franklin   Ohio                  

1290 Essex Avenue

Columbus, OH 43201

  Franklin   Ohio                  

618 W. 5th Street

Huntington, WV 25701

  Cabell   West Virginia              



11 

 

 



SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

1616 Pennsylvania Ave

Charleston, WV

  Kanawha   West Virginia                  

320 N. Congress Avenue

Evansville, IN 47715

  Vanderburgh   Indiana                  

600 & 620 Industry Road

Louisville, KY 40208

  Jefferson   Kentucky                  

1100 Ulrich Avenue

Louisville, KY 40219

  Jefferson   Kentucky                  

4400 Poplar Level Road (Bldgs 1-6)

Louisville, KY 40213

  Jefferson   Kentucky                  

1301 Baker Court

Lexington, KY 40511

  Fayette   Kentucky                  

250 Bilmar Drive

Pittsburg, PA 15205

  Allegheny   Pennsylvania                  

Lot 9C Espresso Way

York, PA

  York   Pennsylvania                  

3903 Kraft Parkway

Fort Wayne, IN 46808

  Allen   Indiana                  

9215 East 33rd Street

Indianapolis, IN 46235

  Marion   Indiana                  

2341 Schumacher Drive

Mishawaka, IN 46545

  St. Joseph   Indiana                  

220 S. Belmont Avenue

Suite A

Indianapolis, IN 46222

  Marion   Indiana                  

3480 Jefferson

Grand Rapids-381, MI 49548

  Kent   Michigan                  

24307 Telegraph Road

Southfield, MI 48034

  Oakland   Michigan                  

227 Circle Freeway Drive

Cincinnati, OH 45246

  Hamilton   Ohio                  

2401 Nevada Boulevard

Charlotte, NC

  Mecklenburg   North Carolina              





12 

 



 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

2815 Carolina Commerce Drive

Goldsboro, NC

  Wayne   North Carolina                  

2804 East Erwin Street

Tyler, TX

  Smith   Texas                  

1702 S. Expressway 281

Edinburg, TX

  Hidalgo   Texas                  

1685 Helena Avenue,

Sacramento CA

  Sacramento   California               12.  Beacon Sales Acquisition, Inc. dba
Structural Materials  

1201 E. McFadden Avenue

Santa Ana, CA

  Orange   California                  

1201 E. McFadden Avenue

Oxnard, CA

  Ventura   California                  

227 South Link Lane

Fort Collins, CO

  Larimer   Colorado                  

6978 South Clinton Street

Centennial, CO

  Arapahoe   Colorado                  

4343 Holly Street

Denver, CO

  Denver   Colorado                  

1105 East 16th Avenue

Palmetto, FL

  Manatee   Florida                  

655 South West 15th Street

Ocala, FL

  Marion   Florida                  

1150 SW 32nd Way

Deerfield Beach, FL

  Broward   Florida               13.  Beacon Sales Acquisition, Inc. dba
Construction Materials Supply  

6050 West 54th Avenue

Arvada, CO

  Jefferson   Colorado                  

40 Saulsbury Road

Dover, DE

  Kent   Delaware               14.  Beacon Sales Acquisition, Inc. dba Ford
Wholesale  

2155 West Landstreet Road

Orlando, FL

  Orange   Florida              





13 

 

 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

2200 Avenue L.

Riviera Beach, FL

  Palm Beach   Florida                  

4401 Swamp Fox Road

Tallahassee, FL

  Leon   Florida               15.  Beacon Sales Acquisition, Inc. dba Pacific
Supply  

2850 Harper Road

Melbourne, FL

  Brevard   Florida               16.  Beacon Sales Acquisition, Inc. dba
ProCoat  

1700 Wilson Way

Smyrna, GA

  Cobb   Georgia                  

1610 S. Herriman Boulevard.

Noblesville, IN

  Hamilton   Indiana               17.  Beacon Sales Acquisition, Inc. dba Roof
Depot  

220 Allied Industrial Blvd.

Macon, GA

  Bibb   Georgia                  

6355 6th Street SW

Cedar Rapids, IA

  Linn   Iowa                  

1610 S. Girls Schoold Rd.

Indianapolis, IN

  Marion   Indiana                  

2220 Pine Street

Spartanburg, PA

  Crawford   Pennsylvania                  

630 South Cliff Avenue

Sioux Falls, SD

  Minnehaha   South Dakota               18.  Beacon Sales Acquisition, Inc. dba
Southern Roof Center  

5310 Spectrum Drive, Suite A

Fredrick, MD

  Frederick   Maryland                  

35 Godsoe Road

Bangor, ME

  Penobscot   Maine                  

22851 Industrial Boulevard

Rogers, MN

  Hennepin   Minnesota               19.  Beacon Sales Acquisition, Inc. dba
Dealers Choice  

2700 Overland Avenue

Billings, MT

  Yellowstone   Montana              



14 

 



 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State                  

1940 Shipman Avenue

San Antonio, TX

  Bexar   Texas                  

3650 Parkway Lane

Hilliard, OH

  Franklin   Ohio               20.  Applicators Sales & Service  

100 Taylor St.

New Castle, PA

  Lawrence   Pennsylvania                  

200 Commonwealth Dr.

Warrendale, PA

  Alleghany   Pennsylvania                  

81 McMillen Street

Johnstown, PA

  Cambria   Pennsylvania                  

7650 Birkmire Drive

Erie, PA

  Erie   Pennsylvania               21.  McClure Johnston  

608 Pederson Rd

Katy, TX

  Fort Bend   Texas                  

2371 South 3600 West

West Valley City, UT

  Salt Lake   UT                  

391 Boyer Circle

Williston, VT

  Chittenden   Vermont               22.  CDRR Holding, Inc.   See Exhibit A to
Schedule 1.1(e)                       23.  Roofing Supply Group, LLC   See
Exhibit A to Schedule 1.1(e)                       24.  Roofing Supply, LLC  
See Exhibit A to Schedule 1.1(e)                       25.  Austin Roofer’s
Supply, LLC   See Exhibit A to Schedule 1.1(e)                      
26.  Dallas-Fort Worth Roofing Supply, LLC   See Exhibit A to Schedule 1.1(e)  
                    27.  Fort Worth Roofing Supply, LLC   See Exhibit A to
Schedule 1.1(e)                       28.  Roofing Supply of Arizona, LLC   See
Exhibit A to Schedule 1.1(e)                       29.  Las Vegas Roofing
Supply, LLC   See Exhibit A to Schedule 1.1(e)                      



15 

 

  

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State               30.  Roofing Supply
Group – California, LLC   See Exhibit A to Schedule 1.1(e)                      
31.  Roofing Supply Group of Oklahoma, LLC   See Exhibit A to Schedule 1.1(e)  
                    32.  Roofing Supply Group Orlando, LLC   See Exhibit A to
Schedule 1.1(e)                       33.  Roofing Supply Group – Fresno, LLC
f/k/a Roofing Supply of Northern California, LLC   See Exhibit A to Schedule
1.1(e)                       34.  Roofing Supply Transportation, LLC   See
Exhibit A to Schedule 1.1(e)                       35.  Roofing Supply of
Arizona – East Valley, LLC   See Exhibit A to Schedule 1.1(e)                  
    36.  Roofing Supply of Arizona – Tucson, LLC   See Exhibit A to Schedule
1.1(e)                       37.  Roofing Supply Group – Southern California,
LLC   See Exhibit A to Schedule 1.1(e)                       38.  Roofing Supply
Group – Bay Area, LLC (f/k/a Roofing Supply Group – Vallejo, LLC)   See Exhibit
A to Schedule 1.1(e)                       39.  Roofing Supply of Colorado, LLC
  See Exhibit A to Schedule 1.1(e)                       40.  Roofing Supply
Group–Kansas City, LLC   See Exhibit A to Schedule 1.1(e)                      



16 

 



 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State               41.  North Louisiana
Roofing Supply, LLC   See Exhibit A to Schedule 1.1(e)                      
42.  Roofing Supply Group - Louisiana, LLC   See Exhibit A to Schedule 1.1(e)  
                    43.  Roofing Supply Group – Omaha, LLC   See Exhibit A to
Schedule 1.1(e)                       44.  Roofing Supply of New Mexico, LLC  
See Exhibit A to Schedule 1.1(e)                       45.  Roofing Supply of
Tennessee, LLC   See Exhibit A to Schedule 1.1(e)                      
46.  Roofing Supply of Nashville, LLC   See Exhibit A to Schedule 1.1(e)        
              47.  Roofing Supply Group St. Louis, LLC   See Exhibit A to
Schedule 1.1(e)                       48.  Roofing Supply Group of Cleveland,
LLC   See Exhibit A to Schedule 1.1(e)                       49.  Roofing Supply
Group of Pittsburgh, LLC   See Exhibit A to Schedule 1.1(e)                    
  50.  Roofing Supply Group Utah, LLC   See Exhibit A to Schedule 1.1(e)        
              51.  Roofing Supply Group San Diego, LLC   See Exhibit A to
Schedule 1.1(e)                       52.  Roofing Supply Group of Columbus, LLC
  See Exhibit A to Schedule 1.1(e)                       53.  Roofing Supply of
Atlanta, LLC   See Exhibit A to Schedule 1.1(e)                      
54.  Roofing Supply of Charlotte, LLC   See Exhibit A to Schedule 1.1(e)        
             



17 

 



 

SCHEDULE 1.1(e)

 

US ELIGIBLE INVENTORY LOCATIONS

 

Grantor   Mailing Address   County   State               55.  Roofing Supply
Group-Greensboro, LLC   See Exhibit A to Schedule 1.1(e)                      
56.  Roofing Supply Group – Cincinnati, LLC   See Exhibit A to Schedule 1.1(e)  
                    57.  Roofing Supply of Columbia, LLC   See Exhibit A to
Schedule 1.1(e)                       58.  Roofing Supply Group of Virginia, LLC
  See Exhibit A to Schedule 1.1(e)                       59.  Roofing Supply
Group – Tampa, LLC   See Exhibit A to Schedule 1.1(e)                      
60.  Roofing Supply Group – Polk County, LLC   See Exhibit A to Schedule 1.1(e)
                      61.  Roofing Supply Group – Raleigh, LLC   See Exhibit A
to Schedule 1.1(e)                       62.  Roofing Supply Group – Kentucky,
LLC   See Exhibit A to Schedule 1.1(e)                       63.  Roofing Supply
Group (Texas), Inc.   See Exhibit A to Schedule 1.1(e)                      
64.  Roofing Supply Finance, Inc.   See Exhibit A to Schedule 1.1(e)            
          65.  Roofing Supply Group – Washington, LLC   See Exhibit A to
Schedule 1.1(e)                       66.  Roofing Supply Group – Alabama, LLC  
See Exhibit A to Schedule 1.1(e)                       67.  Roofing Supply Group
– Tuscaloosa, LLC   See Exhibit A to Schedule 1.1(e)        

 



18 

 

 



Exhibit A to Schedule 1.1(e)



 



    Company   Address   City   State   Zip 1   Austin Roofer's Supply, LLC  
8319 Lamar   Austin   TX   78753 2   Austin Roofer's Supply, LLC   5608 Old
Brownsville Rd.   Corpus Christi   TX   78415 3   Austin Roofer's Supply, LLC  
6907 Commerce   El Paso   TX   79915 4   Austin Roofer's Supply, LLC   8727
Lockway   San Antonio   TX   78217 5   Austin Roofer's Supply, LLC   150 West
Amity Rd   Belton   TX   76513 6   Dallas - Ft. Worth Roofing Supply, LLC   1100
Placid Ave   Plano   TX   75074 7   Dallas - Ft. Worth Roofing Supply, LLC  
10625 & 10639 King William Drive   Dallas   TX   75244 8   Dallas - Ft. Worth
Roofing Supply, LLC   2251 Stemmons Trail   Dallas   TX   75220 9   Fort Worth
Roofing Supply, LLC   800 W. Vickery   Fort Worth   TX   76104 10   Fort Worth
Roofing Supply, LLC   5619 FM 1585   Lubbock   TX   79424 11   Las Vegas Roofing
Supply, LLC   3860 W. Naples   Las Vegas   NV   89103 12   Las Vegas Roofing
Supply, LLC   11215 W. Executive Drive   Boise   ID   83713 13   North Louisiana
Roofing Supply, LLC   1500 Old Natchitoches Road   West Monroe   LA   71292 14  
North Louisiana Roofing Supply, LLC   4500 Rixie Road   Sherwood   AR   72120 15
  Roofing Supply Group of Cleveland, LLC   4566 Spring Road   Brooklyn Heights  
OH   44131 16   Roofing Supply Group of Cleveland, LLC   4922 Navarre Road SW  
Canton   OH   44706 17   Roofing Supply Group of Columbus, LLC   3550 East 7th
Avenue   Columbus   OH   43219 18   Roofing Supply Group of Oklahoma, LLC  
5120NW 5th Street   Oklahoma City   OK   73101 19   Roofing Supply Group of
Pittsburgh, LLC   2900 Jacks Run Road   White Oak   PA   15131 20   Roofing
Supply Group of Pittsburgh, LLC   73C Noblestown Rd.   Carnegie   PA   15106 21
  Roofing Supply Group of Virginia, LLC   4551 John Tyler Hwy   Williamsburg  
VA   23185 22   Roofing Supply Group of Virginia, LLC   1140 B&C Azalea Garden
Road   Norfolk   VA   23502 23   Roofing Supply Group of Virginia, LLC   10991
Richardson Road   Ashland   VA   23005 24   Roofing Supply LLC   2600 W. Mount
Houston   Houston   TX   77038 25   Roofing Supply, LLC   14700 Highway 3  
Webster   TX   77598 26   Roofing Supply, LLC   2100 Gulf Street   Beaumont   TX
  77703 27   Roofing Supply, LLC   800 Edwards Ave. (Bldg. 1)   New Orleans   LA
  70123 28   Roofing Supply, LLC   955 S Trade Center Blvd   The Woodlands   TX
  77385 29   Roofing Supply, LLC   7635 S Choctaw Dr   Baton Rougue   LA   70806
30   Roofing Supply, LLC   23559 Clay Rd   Katy   TX   77493 32   Roofing Supply
Group - Alabama, LLC   521 31st Street North   Birmingham   AL   35203 33  
Roofing Supply Group - Bay Area , LLC (f/k/a Roofing Supply Group - Vallejo,
LLC)   1588 Doolittle Drive   San Leandro   CA   94577 34   Roofing Supply Group
- Bay Area , LLC (f/k/a Roofing Supply Group - Vallejo, LLC)   1202 South 6th
Street   San Jose   CA   95112 35   Roofing Supply Group - Bay Area , LLC (f/k/a
Roofing Supply Group - Vallejo, LLC)   183 Arthur Road   Martinez   CA   94553
36   Roofing Supply Group - California, LLC   2541 Grennan Court   Rancho
Cordova   CA   95742 37   Roofing Supply Group - California, LLC   2081 E
Charter Way   Stockton   CA   95205 38   Roofing Supply Group - California, LLC
  4342 Dudley Boulevard   McClellan   CA   95652

 



1 

 

 

39   Roofing Supply Group - California, LLC   730 N. 9th Street   Modesto   CA  
95350 40   Roofing Supply Group - Cincinnati, LLC   9545 LeSaint Dr.   Fairfield
  OH   45014 41   Roofing Supply Group - Fresno, LLC (f/k/a/ Roofing Supply of
Northern California, LLC)   4485 North Selland Avenue   Fresno   CA   93722 42  
Roofing Supply Group - Greensboro, LLC   300 Chimney Rock Road   Greensboro   NC
  27409 43   Roofing Supply Group - Kansas City, LLC   200 South 42nd Street  
Kansas City   KS   66106 44   Roofing Supply Group - Kansas City, LLC   1800 E
103rd Street   Kansas City   MO   64131 45   Roofing Supply Group - Kansas City,
LLC   233 South 42nd Street   Kansas City   KS   66106 46   Roofing Supply Group
- Kentucky, LLC   4840 Crittenden Dr.   Louisville   KY   40209 47   Roofing
Supply Group - Kentucky, LLC   809 Enterprise Drive   Lexington   KY   40510 48
  Roofing Supply Group - Louisiana, LLC   1802 Southern Avenue   Shreveport   LA
  71101 49   Roofing Supply Group - Omaha, LLC   15001 W. Center Road   Omaha  
NE   68144 50   Roofing Supply Group - Omaha, LLC   2550 N. 10th Street   Gering
  NE   69341 51   Roofing Supply Group - Omaha, LLC   3210 Superior Street  
Lincoln   NE   68504 52   Roofing Supply Group - Polk County, LLC   3595 Recker
Highway   Winter Haven   FL   33880 53   Roofing Supply Group - Raleigh, LLC  
1424 Bloodworth St.   Raleigh   NC   27610 54   Roofing Supply Group - Raleigh,
LLC   1415 S. Bloodworth Street   Raleigh   NC   27610 55   Roofing Supply Group
- Southern California, LLC   20805 Currier Road   Walnut   CA   91789 56  
Roofing Supply Group - Southern California, LLC   2734 S. Susan St.   Santa Ana
  CA   92704 57   Roofing Supply Group - Southern California, LLC   14128
Kornblum Ave.   Hawthorne   CA   90250 58   Roofing Supply Group - Tampa, LLC  
8501 Sabal Industrial Boulevard   Tampa   FL   33619 59   Roofing Supply Group -
Tampa, LLC   12200 28th N   St. Petersburg   FL   33716 60   Roofing Supply
Group - Tampa, LLC   3333-1 Canal Street   Jacksonville   FL   32209 61  
Roofing Supply Group - Tampa, LLC   4705 Edison Avenue   Fort Myers   FL   33916
62   Roofing Supply Group - Tampa, LLC   2415 West Griffin Road   Leesburg   FL
  34748 63   Roofing Supply Group - Tampa, LLC   2955 Whitfield Ave.   Sarasota
  FL   34243 64   Roofing Supply Group - Tuscaloosa, LLC   2705 Southside Dr.  
Tuscaloosa   AL   35401 65   Roofing Supply Group - Tuscaloosa, LLC   1854 B
East I-65 Serivce Rd North   Mobile   AL   36617 66   Roofing Supply Group -
Washington, LLC   7901 1st Ave   Seattle   WA   98108 67   Roofing Supply Group
- Washington, LLC   7011 E. Mission Ave.   Spokane   WA   99212 68   Roofing
Supply Group - Washington, LLC   6815 E. Missilon Ave.   Spokane   WA   99212 69
  Roofing Supply Group - Washington, LLC   12815 NE 178th Street   Woodinville  
WA   98072 70   Roofing Supply Group Orlando, LLC   1600 W. New Hampshire Street
  Orlando   FL   32804 71   Roofing Supply Group San Diego, LLC   5660 Kearny
Villa Road   San Diego   CA   92123 72   Roofing Supply Group St. Louis, LLC  
1565 Vandeventer Avenue   St. Louis   MO   63110     Roofing Supply Group
(Texas), Inc.                 73   Roofing Supply Group Utah, LLC   2114 S. 400
West   So. Salt Lake City   UT   84115 74   Roofing Supply Group Utah, LLC  
1631 West 2250 South   Ogden   UT   84401 75   Roofing Supply Group Utah, LLC  
1281 South Industrial Parkway   Provo   UT   84606

 



2 

 

 

76   Roofing Supply of Arizona, LLC   5307 West Missouri Ave.   Glendale   AZ  
85301 77   Roofing Supply of Arizona - East Valley, LLC   235 S Hibbert   Mesa  
AZ   85210 78   Roofing Supply of Arizona - Tucson, LLC   3635 East Refinery Way
  Tucson   AZ   85713 79   Roofing Supply of Arizona - Tucson, LLC   3655 East
Refinery Way   Tucson   AZ   85713 80   Roofing Supply of Atlanta, LLC   6835
Southlake Parkway   Morrow   GA   30260 81   Roofing Supply of Atlanta, LLC  
2500 S. Main St.   Kennesaw   GA   30144 82   Roofing Supply of Atlanta, LLC  
522 W. Baxter Ave.   Knoxville   TN   37917 83   Roofing Supply of Charlotte,
LLC   1600 Westinghouse Blvd.   Charlotte   NC   28208 84   Roofing Supply of
Colorado, LLC   3750 E. Nome Street   Denver   CO   80239 85   Roofing Supply of
Colorado, LLC   2250 Reliable Circle   Colorado Springs   CO   80906 86  
Roofing Supply of Columbia, LLC   1240 Atlas Road   Columbia   SC   29209 87  
Roofing Supply of Columbia, LLC   2932 Grandview Dr   Simpsonville   SC   29680
88   Roofing Supply of Columbia, LLC   906 Commerce Circle   Hanahan   SC  
29410 89   Roofing Supply of Columbia, LLC   4116 Ogeechee Road   Savannah   GA
  31405 90   Roofing Supply of Nashville, LLC   1707 Riverhills Dr.   Nashville
  TN   37210 91   Roofing Supply of New Mexico, LLC   2222 Fourth St., NW  
Albuquerque   NM   87102 92   Roofing Supply of Tennessee, LLC   1810 Getwell
Road   Memphis   TN   38111



 

3 

 

 



SCHEDULE 1.1(f)

 

CANADIAN ELIGIBLE INVENTORY LOCATIONS

 

1.    Beacon Sales Acquisition, Inc. dba Enercon  

139-219 Street E

Saskatoon, SAS S7L 6Y6

  Saskatchewan   Canada                  

977 McDonald Street

Regina, SAS S4N 2X5

  Saskatchewan   Canada                  

7688 132nd Street

Surrey, BC V3W 4M9

  British Columbia   Canada                  

3144 Thunderbird Crescent

Burnaby, BC V5A 3G5

  British Columbia   Canada               2.    Beacon Sales Acquisition, Inc.
dba the Roof Center  

202 South Blair Street

Whitby, Ontario CA

  Ontario   Canada               3.    The Roofing Connection, a Division of
Beacon Roofing Supply Canada Company  

45 John Savage Ave

Dartmouth, Nova Scotia B3B 2C9

  Nova Scotia   Canada               4.    Groupe Bedard Montreal a Division of
Beacon Roofing Supply Canada Company  

13 145 Prince Arthur

Montreal Quebec H1A 1A9

  Quebec   Canada               5.    Entrepot de la Toiture Delson a Division
of Beacon Roofing Supply Canada Company   311 Chemin St. Francois-Xavier Delson,
Quebec J5B 2A6   Quebec   Canada               6.    Groupe Bedard TroisRivieres
a Division of Beacon Roofing Supply Canada Company  

12000 Boul. Louis-Loranger

Trois-Rivieres, Quebec G9C 1M6

  Quebec   Canada              



1 

 



 

SCHEDULE 1.1(f)

 

CANADIAN ELIGIBLE INVENTORY LOCATIONS



 

7.    Groupe Bedard Quebec a Division of Beacon Roofing Supply Canada Company  

2375 av. Watt

Quebec, Quebec G1P 3X2

  Quebec   Canada               8.    Beacon Roofing Supply Canada Company,
Concord  

8400 Keele Street, Unit #1

Concord, Ontario L4K 2A6

  Ontario   Canada               9.    Beacon Roofing Supply Canada Company,
Cambridge  

1139 Industrial Road, Unit #2

Cambridge, Ontario N3H 4W3

  Ontario   Canada               10.  Beacon Roofing Supply Canada Company,
London  

961 Pond Mills Road

London, Ontario N6N 1C3

  Ontario   Canada               11.  Beacon Roofing Supply Canada Company,
Ottawa  

2801 Sheffield Road

Ottawa, Ontario K1B 3V8

  Ontario   Canada               12.  PosiSlope a Division of Beacon Roofing
Supply Canada Company  

5720 Timberlea Blvd, Suite 206

Mississauga, Ontario L4W 4W2

  Ontario   Canada                  

615 The Kingsway

Peterborough, Ontario K9J 7G2

  Ontario   Canada                  

3555, 36 ieme Ave

Montreal, Quebec H1A 1A9

  Quebec   Canada              



2 

 



 

SCHEDULE 1.1(f)

 

CANADIAN ELIGIBLE INVENTORY LOCATIONS

 



13.  Enercon Products a Division of Beacon Roofing Supply Canada Company  

9610 54 Avenue

Edmonton, AB T6E 5V1

  Alberta   Canada                  

2845 107 Avenue SE

Calgary, AB T2Z 4S8

  Alberta   Canada                  

3144 Thunderbird Crescent

Burnaby, BC V5A 3G5

  British Columbia   Canada                  

#1 – 7688 132 Street

Surrey, BC V3W 4M9

  British Columbia   Canada                  

139 – 219 Street East

Saskatoon, SK S7L 6Y6

  Saskatchewan   Canada                  

977 McDonald Street

Regina, SK S4N 2X5

  Saskatchewan   Canada



 



3 

 

 

SCHEDULE 1.1(g)

 

EXISTING LETTERS OF CREDIT

  

Beneficiary  Issuing Bank  LOC #  Issuance Date  Maturity  Amount  National
Union Fire Insurance Co. of Pittsburgh, PA  JPMorgan Chase Bank, N.A. 
TPTS-312119  2/23/2007  11/04/2015  $1,297,216  National Union Fire Insurance
Co. of Pittsburgh, PA  JPMorgan Chase Bank, N.A.  TPTS-266355  12/06/2007 
11/04/2015  $1,799,750  Liberty Mutual Insurance Company  JPMorgan Chase Bank,
N.A.  CPCS-294795  12/17/2012  12/14/2015  $1,398,000  Liberty Mutual Insurance
Company  JPMorgan Chase Bank, N.A.  CPCS-842798  02/07/2014  1/31/2016 
$1,172,000  Travelers Indemnity Company  Wells Fargo Bank NA  IS0011151-166 
04/06/2012  11/27/2015  $3,575,000  Arrowhead Indemnity Company  Wells Fargo
Bank NA  SM218190W-224  04/05/2012  02/01/2016  $5,000  Liberty Mutual Insurance
Company  Wells Fargo Bank NA  SM218193W-216  04/05/2012  02/01/2016  $43,845 
National Union Fire Insurance Co. of Pittsburgh PA  Wells Fargo Bank NA 
SM224804W-232  04/05/2012  11/30/2015  $1,311,613 

 

1 

 

 



SCHEDULE 1.1(h)

 

RSG BORROWERS

 



1.CDRR Holding, Inc.

2.Roofing Supply Group, LLC

3.Roofing Supply, LLC

4.Austin Roofer’s Supply, LLC

5.Dallas–Fort Worth Roofing Supply, LLC

6.Fort Worth Roofing Supply, LLC

7.Roofing Supply of Arizona, LLC

8.Las Vegas Roofing Supply, LLC

9.Roofing Supply Group – California, LLC

10.Roofing Supply Group of Oklahoma, LLC

11.Roofing Supply Group Orlando, LLC

12.Roofing Supply Group - Fresno, LLC

13.Roofing Supply Transportation, LLC

14.Roofing Supply of Arizona - East Valley, LLC

15.Roofing Supply of Arizona-Tucson, LLC

16.Roofing Supply Group – Southern California, LLC

17.Roofing Supply Group - Bay Area, LLC

18.Roofing Supply of Colorado, LLC

19.Roofing Supply Group-Kansas City, LLC

20.North Louisiana Roofing Supply, LLC

21.Roofing Supply Group - Louisiana, LLC

22.Roofing Supply Group - Omaha, LLC

23.Roofing Supply of New Mexico, LLC

24.Roofing Supply of Tennessee, LLC

25.Roofing Supply of Nashville, LLC

26.Roofing Supply Group St. Louis, LLC

27.Roofing Supply Group of Cleveland, LLC

28.Roofing Supply Group of Pittsburgh, LLC

29.Roofing Supply Group Utah, LLC

30.Roofing Supply Group San Diego, LLC

31.Roofing Supply Group of Columbus, LLC

32.Roofing Supply of Atlanta, LLC

33.Roofing Supply of Charlotte, LLC

34.Roofing Supply Group-Greensboro, LLC

35.Roofing Supply Group - Cincinnati, LLC

36.Roofing Supply of Columbia, LLC

37.Roofing Supply Group of Virginia, LLC

38.Roofing Supply Group - Tampa, LLC

39.Roofing Supply Group – Polk County, LLC

40.Roofing Supply Group – Raleigh, LLC

41.Roofing Supply Group – Kentucky, LLC

42.Roofing Supply Group (Texas), Inc.

43.Roofing Supply Finance, Inc.

44.Roofing Supply Group - Washington, LLC

45.Roofing Supply Group - Alabama, LLC

46.Roofing Supply Group-Tuscaloosa, LLC

 

1 

 

 



SCHEDULE 1.1(i)

 

UNRESTRICTED SUBSIDIARIES

 





None.

 

1 

 

 



SCHEDULE 7.3(e)

 

POST-CLOSING OBLIGATIONS

 



1.  The Borrower Representative shall, within ninety (90) days after the Closing
Date, provide evidence that is reasonably satisfactory to the Administrative
Agent that each of the tax liens listed below (other than any such lien that
constitutes a Permitted Lien under Section 10.2(c) of the Agreement) have been
discharged and released:

 

 Debtor   Office   File Number   File Date               Beacon Sales
Acquisition Inc.   NJ – Mercer County Clerk   DJ 267095 12   12/19/12          
        WY- Laramie County Clerk   Book 2355 Page 323   08/23/13                
      Book 2355 Page 324   08/23/13                       Book 2364 Page 613  
10/28/13                       Book 2377 Page 1375   02/19/14                  
    Book 2377 Page 1376   02/19/14                       Book 2385 Page 1239  
04/17/14                       Book 2389 Page 1070   05/16/14                  
    Book 2389 Page 1071   05/16/14                       Book 2398 Page 1409  
07/22/14                       Book 2399 Page 448   07/25/14                    
  Book 2399 Page 449   07/25/14                   WY- Natrona County Clerk  
961405   10/31/13                       969650   04/17/14                      
975244   07/23/14               Austin Roofers Supply LLC   TX – El Paso County
Clerk   2013001181   02/15/13               Dallas – Fort Worth Roofing Supply
LLC   TX – Dallas County Clerk   201500095801   04/17/15               Roofing
Supply of Columbia LLC   SC – Berkeley County  Register of Deeds  

2015-00003575

 

Vol 486 Pg 251

  04/20/15              

 

1 

 

 



SCHEDULE 7.3(e)

 

POST-CLOSING OBLIGATIONS

 



 Debtor   Office   File Number   File Date                      

2015-00003582

 

Vol 486 Pg 265

  04/20/15                      

2015-00003589

 

Vol 486 Pg 279

  04/20/15                      

2015-00003590

 

Vol 486 Pg 281

  04/20/15                      

2015-00003697

 

Vol 487 Pg 147

  04/24/15                      

2015-00003698

 

Vol 487 Pg 149

  04/24/15

 

2.   Within ten (10) Business Days after the Closing Date, the Administrative
Agent shall have received any certificates (other than to the extent
constituting a general intangible, or, subject to delivery of a control
agreement, an uncertificated security) of “branch” subsidiaries of the Target
Company that were not delivered at Closing pursuant to Section 7.1(g)(ii).

 

3.   The Borrower Representative shall, within ninety (90) days after the
Closing Date, provide evidence that is reasonably satisfactory to the
Administrative Agent that the liens (other than any such lien that constitutes a
Permitted Lien under Section 10.2 of the Agreement) registered in favour of any
of General Electric Capital Corporation, GE Canada Finance Holding Company,
Heller Financial Canada Ltd., Heller Financial Inc. and Heller Financial Canada
Holding Company  (as applicable), against the following trademarks, with the
Canadian Intellectual Property Office have been discharged and released:

 

TMA568,034

TMA457,050

TMA459,722

TMA330,179

TMA568,034

TMA457,050

TMA459,722

TMA330,179

TMA457,050

TMA459,722

TMA330,179

TMA457,050

TMA459,722

TMA330,179



TMA457,050

TMA459,722

TMA330,179

 



2 

 

 



SCHEDULE 7.3(e)

 

POST-CLOSING OBLIGATIONS







   



4.   The Borrower Representative shall, within sixty (60) days after the Closing
Date, provide evidence that is reasonably satisfactory to the Administrative
Agent that each of the following PPSA registrations filed in the Province of
Alberta have been discharged and released:

 

PPSA Registration Number 11050313857 (filed against Enercon Products Inc. in
favour of General Electric Capital Corporation, as Administrative Agent)

 

PPSA Registration Number 11050314339, as amended by registration number
11050434140 (filed against Enercon Products Inc. in favour of GE Canada Finance
Holding Company, as Administrative Agent)

 

5.   Within ten (10) Business Days after the Closing Date, the Borrower
Representative shall have delivered an executed Notice of Termination of Blocked
Accounts Agreement for the Blocked Accounts Agreement dated as of November 15,
2012 covering accounts held at Bank of Montreal.

 

3 

 

 

SCHEDULE 8.1

 

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Credit Party   Jurisdiction Beacon Roofing Supply, Inc.   Delaware Beacon Sales
Acquisition, Inc.   Delaware Beacon Canada, Inc.   Delaware Beacon Roofing
Supply Canada Company   Nova Scotia, Canada Beacon Leadership Acquisition II,
LLC   Delaware CDRR Holding, Inc.   Delaware Roofing Supply Group, LLC  
Delaware Roofing Supply, LLC   Delaware Austin Roofer’s Supply, LLC   Delaware
Dallas-Fort Worth Roofing Supply, LLC   Delaware Fort Worth Roofing Supply, LLC
  Delaware Roofing Supply of Arizona, LLC   Delaware Las Vegas Roofing Supply,
LLC   Delaware Roofing Supply Group – California, LLC   Delaware Roofing Supply
Group of Oklahoma, LLC   Delaware Roofing Supply Group Orlando, LLC   Delaware
Roofing Supply Group – Fresno, LLC f/k/a Roofing Supply of Northern California,
LLC   Delaware Roofing Supply Transportation, LLC   Delaware Roofing Supply of
Arizona – East Valley, LLC   Delaware Roofing Supply of Arizona – Tucson, LLC  
Delaware Roofing Supply Group – Southern California, LLC   Delaware Roofing
Supply Group – Bay Area, LLC (f/k/a Roofing Supply Group – Vallejo, LLC)  
Delaware Roofing Supply of Colorado, LLC   Delaware Roofing Supply Group–Kansas
City, LLC   Delaware North Louisiana Roofing Supply, LLC   Delaware Roofing
Supply Group – Louisiana, LLC   Delaware Roofing Supply Group – Omaha, LLC  
Delaware Roofing Supply of New Mexico, LLC   Delaware Roofing Supply of
Tennessee, LLC   Delaware

 



1 

 

 



SCHEDULE 8.1

 

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Credit Party   Jurisdiction Roofing Supply of Nashville, LLC   Delaware Roofing
Supply Group St. Louis, LLC   Delaware Roofing Supply Group of Cleveland, LLC  
Delaware Roofing Supply Group of Pittsburgh, LLC   Delaware Roofing Supply Group
Utah, LLC   Delaware Roofing Supply Group San Diego, LLC   Delaware Roofing
Supply Group of Columbus, LLC   Delaware Roofing Supply of Atlanta, LLC  
Delaware Roofing Supply of Charlotte, LLC   Delaware Roofing Supply
Group-Greensboro, LLC   Delaware Roofing Supply Group – Cincinnati, LLC  
Delaware Roofing Supply of Columbia, LLC   Delaware Roofing Supply Group of
Virginia, LLC   Delaware Roofing Supply Group – Tampa, LLC   Delaware Roofing
Supply Group – Polk County, LLC   Delaware Roofing Supply Group – Raleigh, LLC  
Delaware Roofing Supply Group – Kentucky, LLC   Delaware Roofing Supply Group
(Texas), Inc.   Delaware Roofing Supply Finance, Inc.   Delaware Roofing Supply
Group – Washington, LLC   Delaware Roofing Supply Group – Alabama, LLC  
Delaware Roofing Supply Group – Tuscaloosa, LLC   Delaware

 



2 

 

 



SCHEDULE 8.2

 

SUBSIDIARIES AND CAPITALIZATION

 



Name of Grantor  

Name of Equity

Holder

  Class and Series  

Percentage of

Ownership

Interests of such

Class and Series

 

Certificate

Number, if

applicable

                  Beacon Roofing Supply, Inc.  

Public Company

NASDAQ

  Common   N/A   N/A                   Beacon Sales Acquisition, Inc.   Beacon
Roofing Supply, Inc.   Common   100%   No. 2                   Beacon Canada,
Inc.   Beacon Sales Acquisition, Inc.   Common   100%   No.1/No.2              
    Beacon Roofing Supply Canada Company   Beacon Canada, Inc.   Common   100%  
No. 2/No. C-2                   Beacon Leadership Acquisition II, LLC   Beacon
Roofing Supply, Inc.   Interest   100%   N/A                   CDRR Holding,
Inc.   Beacon Leadership Acquisition II, LLC   Common   100%   N/A              
    Roofing Supply Group, LLC   CDRR Holding, Inc.   Units   100%   N/A        
          Roofing Supply Group (Texas), Inc.   Roofing Supply Group, LLC  
Common   100%   No. 2                   Roofing Supply, LLC   Roofing Supply
Group (Texas), Inc.   Units   100%   N/A                   Austin Roofer’s
Supply, LLC   Roofing Supply Group (Texas), Inc.   Units   100%   N/A          
        Dallas-Fort Worth Roofing Supply, LLC   Roofing Supply Group (Texas),
Inc   Units   100%   N/A                   Fort Worth Roofing Supply, LLC  
Roofing Supply Group (Texas), Inc   Units   100%   N/A                   Roofing
Supply of Arizona, LLC   Roofing Supply Group, LLC   Units   100%   N/A        
          Las Vegas Roofing Supply, LLC   Roofing Supply Group, LLC   Units  
100%   N/A                   Roofing Supply Group – California, LLC   Roofing
Supply Group, LLC   Units   100%   N/A                   Roofing Supply Group of
Oklahoma, LLC   Roofing Supply Group, LLC   Units   100%   N/A                  
Roofing Supply Group – Fresno, LLC   Roofing Supply Group, LLC   Units   100%  
N/A                  



1 

 

 



SCHEDULE 8.2

 

SUBSIDIARIES AND CAPITALIZATION

 

Name of Grantor  

Name of Equity

Holder

  Class and Series  

Percentage of

Ownership

Interests of such

Class and Series

 

Certificate

Number, if

applicable

                  Roofing Supply Transportation, LLC   Roofing Supply Group, LLC
  Units   100%   No. 2                   Roofing Supply Finance, Inc.   Roofing
Supply Group, LLC   Common   100%   No. 2                   Roofing Supply Group
– Washington, LLC   Roofing Supply Group, LLC   Units   100%   N/A              
    Roofing Supply Group – Southern California, LLC   Roofing Supply Group, LLC
  Units   100%   N/A                   Roofing Supply of Arizona – East Valley,
LLC   Roofing Supply Group, LLC   Units   100%   N/A                   Roofing
Supply of Arizona – Tucson, LLC   Roofing Supply Group, LLC   Units   100%   N/A
                  Roofing Supply of Atlanta, LLC   Roofing Supply Group, LLC  
Units   100%   N/A                   Roofing Supply of Charlotte, LLC   Roofing
Supply Group, LLC   Units   100%   N/A                   Roofing Supply of
Colorado, LLC   Roofing Supply Group, LLC   Units   100%   N/A                  
Roofing Supply of Columbia, LLC   Roofing Supply Group, LLC   Units   100%   N/A
                  Roofing Supply Group – Bay Area, LLC   Roofing Supply Group,
LLC   Units   100%   N/A                   Roofing Supply Group – Alabama, LLC  
Roofing Supply Group, LLC   Units   100%   No. 1/ No. 4/ No. 5                  
Roofing Supply Group of Cleveland, LLC   Roofing Supply Group, LLC   Units  
100%   N/A                   Roofing Supply Group – Cincinnati, LLC   Roofing
Supply Group, LLC   Units   100%   N/A                   Roofing Supply
Group–Kansas City, LLC   Roofing Supply Group, LLC   Units   100%   N/A        
          North Louisiana Roofing Supply, LLC   Roofing Supply Group, LLC  
Units   100%   N/A                   Roofing Supply Group - Louisiana, LLC  
Roofing Supply Group, LLC   Units   100%   N/A                  





2 

 

 



SCHEDULE 8.2

 

SUBSIDIARIES AND CAPITALIZATION

 

Name of Grantor  

Name of Equity

Holder

  Class and Series  

Percentage of

Ownership

Interests of such

Class and Series

 

Certificate

Number, if

applicable

                  Roofing Supply Group – Omaha, LLC   Roofing Supply Group, LLC
  Units   100%   N/A                   Roofing Supply of New Mexico, LLC  
Roofing Supply Group, LLC   Units   100%   N/A                   Roofing Supply
of Tennessee, LLC   Roofing Supply Group, LLC   Units   100%   N/A              
    Roofing Supply of Nashville, LLC   Roofing Supply Group, LLC   Units   100%
  N/A                   Roofing Supply Group St. Louis, LLC   Roofing Supply
Group, LLC   Units   100%   N/A                   Roofing Supply Group of
Pittsburgh, LLC   Roofing Supply Group, LLC   Units   100%   N/A                
  Roofing Supply Group Utah, LLC   Roofing Supply Group, LLC   Units   100%  
N/A                   Roofing Supply Group San Diego, LLC   Roofing Supply
Group, LLC   Units   100%   N/A                   Roofing Supply
Group-Greensboro, LLC   Roofing Supply Group, LLC   Units   100%   N/A          
        Roofing Supply Group of Virginia, LLC   Roofing Supply Group, LLC  
Units   100%   N/A                   Roofing Supply Group – Tampa, LLC   Roofing
Supply Group, LLC   Units   100%   N/A                   Roofing Supply Group –
Polk County, LLC   Roofing Supply Group, LLC   Units   100%   N/A              
    Roofing Supply Group – Raleigh, LLC   Roofing Supply Group, LLC   Units  
100%   N/A                   Roofing Supply Group – Kentucky, LLC   Roofing
Supply Group, LLC   Units   100%   N/A                   Roofing Supply Group –
Tuscaloosa, LLC   Roofing Supply Group, LLC   Units   100%   No. 1              
    Roofing Supply Group of Columbus, LLC   Roofing Supply Group, LLC   Units  
100%   No. 1                   Roofing Supply Group Orlando, LLC   Roofing
Supply Group, LLC   Units   100%   No. 1/No. 4





 



3 

 

 



SCHEDULE 8.6

 

AUDIT MATTERS

 

1.   CDRR Holding, Inc. or one or more of its subsidiaries is currently subject
to a California state income/franchise tax audit relating to sourcing of income
in connection with a transaction that occurred in 2006.

 

2.   Other Audits:

 

Legal Entity   Auditing Entity   Audit Type           Roofing Supply of
Colorado, LLC   Town of Parker (Colorado)   Sales & Use Tax           Las Vegas
Roofing Supply, LLC   Idaho State Tax Commission   Sales & Use Tax           Las
Vegas Roofing Supply, LLC   Idaho State Tax Commission   Sales & Use Tax        
  Roofing Supply of Utah, LLC   Idaho State Tax Commission   Sales & Use Tax    
      Roofing Supply of Utah, LLC   Idaho State Tax Commission   Sales & Use Tax
          Roofing Supply Group - Washington, LLC   Idaho State Tax Commission  
Sales & Use Tax           Roofing Supply Group - California, LLC   California
BOE   Sales & Use Tax           Roofing Supply, LLC   California BOE   Sales &
Use Tax           Las Vegas Roofing Supply, LLC   California BOE   Sales & Use
Tax           Austin Roofer's Supply, LLC   California BOE   Sales & Use Tax    
      Roofing Supply Group - Omaha, LLC   South Dakota DOR   Sales & Use Tax    
      Roofing Supply Group - Kentucky, LLC   Kentucky Department of Revenue  
Sales & Use Tax           Dallas - Fort Worth Roofing Supply, LLC   Texas
Department of Revenue   Sales & Use Tax           Austin Roofer's Supply, LLC  
Texas Department of Revenue   Sales & Use Tax          



1 

 

 



SCHEDULE 8.6

 

AUDIT MATTERS

 

Legal Entity   Auditing Entity   Audit Type           Fort Worth Roofing Supply,
LLC   Texas Department of Revenue   Sales & Use Tax           Roofing Supply of
Arizona, LLC   California BOE   Sales & Use Tax           Roofing Supply of
Arizona - Tucson, LLC   California BOE   Sales & Use Tax           Roofing
Supply Group Bay Area, LLC   California BOE   Sales & Use Tax           Roofing
Supply of Fresno, LLC   California BOE   Sales & Use Tax           Roofing
Supply Group San Diego, LLC   California BOE   Sales & Use Tax           Roofing
Supply Group - Southern California, LLC   California BOE   Sales & Use Tax      
    Roofing Supply Group - Louisiana, LLC   Texas Department of Revenue   Sales
& Use Tax           Roofing Supply of Tennessee, LLC   Louisiana   Sales & Use
Tax           Beacon Roofing Supply, Inc. and Subsidiaries   Federal US   Income
Tax           Beacon Roofing Supply, Inc.   North Carolina   Income & Franchise
Tax           Beacon Sales Acquisition, Inc.   North Carolina   Income &
Franchise Tax          



2 

 

 



SCHEDULE 8.6

 

AUDIT MATTERS

 

Legal Entity   Auditing Entity   Audit Type           Beacon Sales Acquisition,
Inc. dba Dealers Choice & AL Roofing Supply   Alabama   Sales & Use Tax,
Business License           Beacon Sales Acquisition, Inc. dba Shelter
Distribution & North Coast Roofing Systems   Kentucky   Sales & Use Tax        
  Beacon Sales Acquisition, Inc. dba West End Roofing   Texas   Sales & Use Tax
          Beacon Sales Acquisition, Inc. dba The Roof Center & Best Distribution
  Virginia   Sales & Use Tax           Beacon Sales Acquisition, Inc. dba West
End Roofing   Ascension Parish, LA   Sales & Use Tax           Beacon Sales
Acquisition, Inc. dba West End Roofing   Baton Rouge, LA   Sales & Use Tax      
    Beacon Sales Acquisition, Inc. dba West End Roofing   Calcasieu, LA   Sales
& Use Tax           Beacon Sales Acquisition, Inc.   Indiana   Property Tax

 

3 

 

 





SCHEDULE 8.9

 

ERISA MATTERS

 

Beacon Sales Acquisition, Inc. contributes to the following Multiemployer Plans:

 

1.  Suburban Teamsters of Northern Illinois Pension Fund. 

 

2.  International Union of Operating Engineers Central Pension Fund.

 

3.  New England Teamsters and Trucking Industry Pension Fund.

 

 1 

 

 

SCHEDULE 8.12

 

Labor and Collective Bargaining Agreements

 

Beacon Sales Acquisition, Inc. is a party to the following collective bargaining
agreements:

 

1.  Elgin, IL – General Chauffeurs, Salesdrivers, and Helpers Local Union No.
330 an affiliate of the International Brotherhood of Teamsters.

 

2.  North Wales, PA, Yeadon PA, Eddystone PA, and Pennsauken, NJ – Local 542,
International Union of Operating Engineers.

 

3.  Somerville, MA – Local 25, International Brotherhood of Teamsters.

 

4.  New Castle, PA – Teamsters Local Union No. 261.

 

 1 

 

 

SCHEDULE 8.17

 

REAL PROPERTY

 

Credit Party   Mailing Address   County           Beacon Sales Acquisition, Inc.
 

730 Wellington Avenue

Cranston, RI 02910

  Providence              

251 Locust Street

Hartford, CT 06114

  Hartford              

10024 South Willow St.

Manchester, NH 03013

  Hillsborough              

740 Canal Street

Jacksonville, FL 32209

  Duval              

737 Flory Mill Rd.

Lancaster, PA 17601

  Lancaster              

530 Morgantown Rd.

Reading, PA 19611

  Berks              

7891 Notes Drive

Manassas, VA 22304

  Prince William County              

505 Marvel Road

Salisbury, MD 21801

  Wicomico              

500 E. Dover Road

Easton, MD 21601

  Talbot           Beacon Roofing Supply Canada Company  

3555, 36 ieme Avenue

Montreal, Quebec H1A 3K1

                  12000 Boul. Louis Loranger, Toris-Rivieres, Quebec            
      311 Chemin St-Francois – Xavier, Delson, Quebec                   2375
Watt, Ste-Foy, Quebec                   13 145 Prince-Arthur, Montreal, Quebec  
 

 

The locations set forth on Schedules 2(c), 2(d), 2(e) and 2(f) of the Perfection
Certificate delivered to the Administrative Agent on the Closing Date are
incorporated herein by cross-reference.

 

 1 

 

 

SCHEDULE 8.24

 

Material Contracts

 

None.

 

 1 

 

 

SCHEDULE 9.2

 

Financial and Collateral Reports

 

Deliver to Administrative Agent (and if so requested by Administrative Agent,
with copies for each Lender) each of the financial statements, reports, or other
items set forth below at the following times in form satisfactory to
Administrative Agent:

 

 

1. If and when filed by any Credit Party or Restricted Subsidiary:   (a) Form
10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current reports,
and               (b) any other filings made by any such Person with the SEC.  
      2. (a) Twenty (20) days after the end of each fiscal month (or, if such
day is not a Business Day, on the next succeeding Business Day) and (b) at any
time that Adjusted Excess Availability is less than the greater of (i) fifteen
percent (15.0%) of the Loan Cap and (ii) $90,000,000 for any five (5)
consecutive Business Days or an Event of Default exists or has occurred and is
continuing, at the election of Administrative Agent, then on Wednesday of each
week (or, if such day is not a Business Day, on the next succeeding Business
Day):  

(a) A Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding fiscal month or, in the
case of any weekly Borrowing Base Certificate, as of the close of business on
the immediately preceding Friday, each such Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of Borrower
Representative (and in the event of delivery of weekly Borrowing Base
Certificates, such delivery shall continue for not less than four (4) weeks),

 

(b) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records, in a
format reasonably acceptable to Administrative Agent, tied to the beginning and
ending account receivable balances of Borrowers’ general ledger,

 

(c) notice of all claims, offsets, or disputes in excess of $100,000 asserted by
Account Debtors with respect to any Account of a Borrower (to the extent such
Account is an Eligible Account);

 

(d) Inventory system/perpetual reports specifying the cost and the wholesale
market value of Borrowers’ Inventory, by category, with additional detail
showing additions to and deletions therefrom (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting),

 

(e) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(f) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,

 

 1 

 

 

SCHEDULE 9.2

 

Financial and Collateral Reports

 

     

(g) a detailed Inventory system/perpetual report together with a reconciliation
to Borrowers’ general ledger accounts (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting),

 

(h) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,

 

(i) a detailed aging, by vendor, of Borrowers’ accounts payable and any book
overdraft (delivered electronically in an reasonably acceptable format, if
Borrowers have implemented electronic reporting) and an aging, by vendor, of any
held checks.

        3. Quarterly (no later than the thirtieth (30th) day after each quarter
end):  

Reports with respect to taxes as follows:

Beacon:

 

(i) Real and Personal Property: listing of taxes pursuant to a property real
estate tax schedule indicating jurisdiction (vendor), description, and tax
paid/estimate

 

(ii) Sales: sales and use tax liability worksheet setting forth period, state,
frequency form and amount due, together with confirmation from third party
vendor payments made.

 

RSG

 

(i) Sales: for RSG to be included with Beacon information above or a separate
listing of unpaid and due date.

 

Beacon Canada –HST and CRA statements provided by Canadian taxing authorities,
if any.

 

(b) A reconciliation of Accounts, trade accounts payable, and Inventory of
Borrowers’ general ledger accounts to their quarterly financial statements
including any book reserves related to each category (provided, that at any time
monthly financial statements are required to be delivered under the terms of the
Credit Agreement, such reconciliation shall be delivered on a monthly basis with
such financial statements and reconciled to their monthly financial statements).

 

 2 

 

 

SCHEDULE 9.2

 

Financial and Collateral Reports

 

4. Annually (no later than the thirtieth (30th) day after each year end):   A
detailed list of Borrowers’ active customers, with address and contact
information.         5. Upon the request of Administrative Agent:  

(a) Copies of purchase orders and invoices, together with corresponding shipping
and delivery documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Administrative Agent, from time to time,

 

(b) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
to be determined by Administrative Agent in its Permitted Discretion, from time
to time, and

 

(c) such other reports as to the Collateral or the financial condition of
Holdings and its Subsidiaries, as Administrative Agent may reasonably request.

        6. Contemporaneously with the delivery of each Compliance Certificate:  
Copies of (a) each Material Contract entered into since the delivery of the
previous Compliance Certificate, and (b) each material amendment or modification
of any Material Contract entered into since the delivery of the previous
Compliance Certificate.

 

 3 

 

 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

Within ninety (90) days following the Closing Date, the relevant Credit Party
shall deliver a Control Agreement for the following Deposit Accounts (that are
not Excluded Accounts) in accordance with the terms of Section 9.14 of the
Agreement:

 

Credit
Party(Account
Holder)   Type of Account   Financial
Institution   Account Number               BEACON SALES ACQUISITION INC.  
Collection Account   Bank of America   ***               BEACON SALES
ACQUISITION INC.   Collection Account   Wells Fargo   ***               BEACON
SALES ACQUISITION INC.   Collection Account   Key Bank   ***              
BEACON SALES ACQUISITION INC.   Collection Account   PNC   ***              
BEACON SALES ACQUISITION INC.   Collection Account   Wells Fargo   ***          
    BEACON SALES ACQUISITION INC.   Collection Account   Bank of America   ***  
            BEACON SALES ACQUISITION INC.   Collection Account   Wells Fargo  
***               BEACON SALES ACQUISITION INC.   Collection Account   PNC   ***
              BEACON SALES ACQUISITION INC.   Collection Account   BB&T   ***  
            BEACON SALES ACQUISITION INC.   Collection Account   First National
Bank   ***               BEACON SALES ACQUISITION INC.   Collection Account  
Citizens Bank   ***               BEACON SALES ACQUISITION INC.   Collection
Account   Wells Fargo   ***               BEACON SALES ACQUISITION INC.  
Collection Account   Bank of America   ***               BEACON SALES
ACQUISITION INC.   Collection Account   Wells Fargo   ***

 

 1 

 

 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

BEACON SALES ACQUISITION INC.   Collection Account   BB&T   ***              
BEACON SALES ACQUISITION INC.   Collection Account   Bank of America   ***      
        BEACON SALES ACQUISITION INC.   Collection Account   Wells Fargo   ***  
            BEACON SALES ACQUISITION INC.   Collection Account   BB&T   ***    
          BEACON SALES ACQUISITION INC.   Collection Account   PNC   ***        
      BEACON SALES ACQUISITION INC.   Collection Account   Susquehanna   ***    
          BEACON SALES ACQUISITION INC.   Collection Account   Cap One   ***    
          BEACON SALES ACQUISITION INC.   Collection Account   Bank of America  
***               BEACON SALES ACQUISITION INC.   Collection Account   TD Bank  
***               BEACON SALES ACQUISITION INC.   Collection Account   TD Bank  
***               BEACON SALES ACQUISITION INC.   Disbursement Account   TD Bank
  ***               BEACON SALES ACQUISITION INC.   Disbursement Account   TD
Bank   ***               BEACON SALES ACQUISITION INC.   Disbursement Account  
TD Bank   ***               BEACON SALES ACQUISITION INC.   Collection Account  
Bank of Montreal   ***               BEACON ROOFING SUPPLY   Disbursement
Account   Bank of America   ***               BEACON SALES ACQUISITION INC.  
Collection Account   Bank of America   ***

 

 2 

 

 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

BEACON SALES ACQUISITION INC.   Collection Account   Wells Fargo   ***          
    BEACON SALES ACQUISITION INC.   Collection Account   Regions Bank   ***    
          BEACON SALES ACQUISITION INC.   Collection Account   Bank of America  
***               BEACON SALES ACQUISITION INC.   Collection Account   US Bank  
***               BEACON SALES ACQUISITION INC.   Collection Account   Wells
Fargo   ***               BEACON SALES ACQUISITION INC.   Collection Account  
Bank of America   ***               BEACON SALES ACQUISITION INC.   Collection
Account   Bank of America   ***               BEACON SALES ACQUISITION INC.  
Collection Account   Bank of America   ***               BEACON SALES
ACQUISITION INC.   Collection Account   Fifth Third Bank   ***              
BEACON SALES ACQUISITION INC.   Collection Account   Wells Fargo   ***          
    BEACON SALES ACQUISITION INC.   Collection Account   Bank of America   ***  
            BEACON SALES ACQUISITION INC.   Collection Account   Wells Fargo  
***               BEACON SALES ACQUISITION INC.   Disbursement Accont   Bank of
America   ***               BEACON ROOFING SUPPLY   Disbursement Account   Bank
of America   ***               BEACON SALES ACQUISITION INC.   Disbursement
Account   Bank of America   ***               BEACON ROOFING SUPPLY  
Disbursement Account   Wells Fargo   ***

 

 3 

 

 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

BEACON SALES ACQUISITION INC.   Collection Account   Bank of America   ***      
        BEACON SALES ACQUISITION INC.   Disbursement Account   Citibank   ***  
            BEACON SALES ACQUISITION INC.   Disbursement Account   JPMorganChase
  ***               BEACON SALES ACQUISITION INC.   Collection Account   US Bank
  ***               Roofing Supply Group LLC   Disbursement Account   JP Morgan
Chase   ***               Roofing Supply Group of Cleveland, LLC   Disbursement
Account   JP Morgan Chase   ***               Roofing Supply Group - Southern
California LLC   Disbursement Account   JP Morgan Chase   ***              
Roofing Supply Group LLC   Disbursement Account   JP Morgan Chase   ***        
      Roofing Supply Group - Kentucky LLC   Disbursement Account   JP Morgan
Chase   ***               Roofing Supply Group LLC - Beaumont   Disbursement
Account   JP Morgan Chase   ***               Roofing Supply Group of Columbus,
 LLC   Disbursement Account   JP Morgan Chase   ***               Dallas - Fort
Worth Roofing Supply,  LLC   Disbursement Account   JP Morgan Chase   ***      
        Roofing Supply Group LLC   Disbursement Account   JP Morgan Chase   ***
              Roofing Supply Group of Oklahoma LLC   Disbursement Account   JP
Morgan Chase   ***

 

 4 

 

 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

Roofing Supply Group - Bay Area LLC   Disbursement Account   JP Morgan Chase  
***               Austin Roofer's Supply LLC   Disbursement Account   JP Morgan
Chase   ***               Roofing Supply Group LLC   Disbursement Account   JP
Morgan Chase   ***               Roofing Supply Group of Cleveland, LLC  
Disbursement Account   JP Morgan Chase   ***               Roofing Supply Group
LLC  - Houston   Disbursement Account   JP Morgan Chase   ***              
Roofing Supply Group,  LLC   Collection Account   JP Morgan Chase   ***        
      Roofing Supply Group,  LLC   Collection Account   JP Morgan Chase   ***  
            Roofing Supply Group of Cincinnati LLC   Disbursement Account   JP
Morgan Chase   ***               Roofing Supply Group of Colorado, LLC  
Disbursement Account   JP Morgan Chase   ***               Fort Worth Roofing
Supply  LLC   Disbursement Account   JP Morgan Chase   ***               Las
Vegas Roofing Supply  LLC   Disbursement Account   JP Morgan Chase   ***        
      Roofing Supply Group - Kentucky,  LLC   Disbursement Account   JP Morgan
Chase   ***               Roofing Supply Group,  LLC   Collection Account   JP
Morgan Chase   ***               Roofing Supply Group - Bay Area LLC  
Disbursement Account   JP Morgan Chase   ***

 

 5 

 

 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

Las Vegas Roofing Supply, LLC   Disbursement Account   JP Morgan Chase   ***    
          Roofing Supply Group Orlando LLC   Disbursement Account   JP Morgan
Chase   ***               Roofing Supply Group - Tampa LLC   Disbursement
Account   JP Morgan Chase   ***               Austin Roofer's Supply LLC  
Disbursement Account   JP Morgan Chase   ***               Roofing Supply of
Colorado LLC   Disbursement Account   JP Morgan Chase   ***              
Roofing Supply of Atlanta LLC   Disbursement Account   JP Morgan Chase   ***    
          Roofing Supply Group - California, LLC   Disbursement Account   JP
Morgan Chase   ***               Roofing Supply Group - Washington LLC  
Disbursement Account   JP Morgan Chase   ***               Roofing Supply Group
- Washington LLC   Disbursement Account   JP Morgan Chase   ***              
Dallas-Ft Worth Roofing Supply LLC   Disbursement Account   JP Morgan Chase  
***               Roofing Supply of Atlanta LLC   Disbursement Account   JP
Morgan Chase   ***               Roofing Supply Group-Louisiana, LLC  
Disbursement Account   JP Morgan Chase   ***               North Louisiana
Roofing Supply LLC   Disbursement Account   JP Morgan Chase   ***              
Roofing Supply LLC   Disbursement Account   JP Morgan Chase   ***              
Roofing Supply of Arizona-East Valley LLC   Disbursement Account   JP Morgan
Chase   ***

 

 6 

 





 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

Roofing Supply of Arizona-East Valley LLC   Disbursement Account   JP Morgan
Chase   ***               Roofing Supply of Arizona Tucson LLC   Disbursement
Account   JP Morgan Chase   ***               Roofing Supply Group Utah, LLC  
Disbursement Account   JP Morgan Chase   ***               Roofing Supply Group
Utah, LLC   Disbursement Account   JP Morgan Chase   ***               Roofing
Supply Group Utah, LLC   Disbursement Account   JP Morgan Chase   ***          
    Roofing Supply Group St Louis LLC   Disbursement Account   Bank of America  
***               Roofing Supply Group of Cleveland LLC   Disbursement Account  
Four Oaks Bank   ***               Roofing Supply Group - Omaha LLC  
Disbursement Account   Wells Fargo   ***               Roofing Supply of New
Mexico LLC   Disbursement Account   Wells Fargo   ***               Roofing
Supply Group - Kansas City LLC   Disbursement Account   Wells Fargo   ***      
        Roofing Supply of Nashville LLC   Disbursement Account   Wells Fargo  
***               Austin Roofer's Supply LLC   Disbursement Account   Wells
Fargo   ***               Roofing Supply Group Virginia LLC   Disbursement
Account   Wells Fargo   ***               Roofing Supply Group - Alabama LLC  
Disbursement Account   Wells Fargo   ***               Roofing Supply Group San
Diego LLC   Disbursement Account   Bank of America   ***

 

 7 

 

 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

Roofing Supply Group - Tampa LLC   Disbursement Account   Bank of America   ***
              Roofing Supply Group of Cleveland LLC   Disbursement Account  
Bank of America   ***               Roofing Supply of Atlanta LLC   Disbursement
Account   First Tennessee Bank   ***               Roofing Supply Group of
Pittsburgh LLC   Disbursement Account   PNC Bank   ***               Roofing
Supply of Colorado LLC   Disbursement Account   Wells Fargo   ***              
Roofing Supply of Charlotte LLC   Disbursement Account   Wells Fargo   ***      
        Roofing Supply of Columbia LLC   Disbursement Account   Wells Fargo  
***               Roofing Supply of Columbia LLC   Disbursement Account   Wells
Fargo   ***               Roofing Supply of Columbia LLC   Disbursement Account
  Wells Fargo   ***               Roofing Supply Group - Greensboro LLC  
Disbursement Account   Wells Fargo   ***               Austin Roofer's Supply
LLC   Disbursement Account   Wells Fargo   ***               Roofing Supply
Group - Fresno LLC   Disbursement Account   Wells Fargo   ***              
Roofing Supply Group - So California LLC   Disbursement Account   Wells Fargo  
***               Roofing Supply Group - So California LLC   Disbursement
Account   Wells Fargo   ***

 

 8 

 

 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

Roofing Supply Group - California LLC   Disbursement Account   Wells Fargo   ***
              Roofing Supply Group - California LLC   Disbursement Account  
Wells Fargo   ***               Roofing Supply Group - California LLC  
Disbursement Account   Wells Fargo   ***               Roofing Supply Group -
Tampa LLC   Disbursement Account   Wells Fargo   ***               Roofing
Supply Group - Tampa LLC   Disbursement Account   Wells Fargo   ***            
  Roofing Supply Group Virginia LLC   Disbursement Account   Wells Fargo   ***  
            Roofing Supply Group - Tuscaloosa LLC   Disbursement Account   Wells
Fargo   ***               Roofing Supply Group - Tuscaloosa LLC   Disbursement
Account   Wells Fargo   ***               Beacon Leadership Acquisition II, LLC
  Disbursement Account   JP Morgan Chase   ***               Roofing Supply
Group – Washington, LLC   Disbursement Account   JP Morgan Chase   ***          
    Roofing Supply Group – California, LLC   Disbursement Account   JP Morgan
Chase   ***               Roofing Supply Group – Bay Area, LLC   Disbursement
Account   JP Morgan Chase   ***               Roofing Supply LLC   Disbursement
Account   JP Morgan Chase   ***               Roofing Supply Group – Tampa, LLC
  Disbursement Account   JP Morgan Chase   ***

 

 9 

 

 

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

 

Austin Roofer’s Supply, LLC   Disbursement Account   JP Morgan Chase   ***      
        Beacon Roofing Supply Canada Company   Collection Account   Bank of
Montreal  

 ***

 

Lockboxes

 

Credit             Party(Account   Financial         Holder)   Institution  
Lockbox Number   Corresponding Account               BEACON SALES ACQUISITION
INC.   Bank of America   ***   Swept daily into account ***, which is swept
daily into Master Depository Account ***               BEACON SALES ACQUISITION
INC.   Bank of America   ***   Swept daily into account ***, which is swept
daily into Master Depository Account ***               BEACON SALES ACQUISITION
INC.   Bank of America   ***   Swept daily into account ***, which is swept
daily into Master Depository Account ***               BEACON SALES ACQUISITION
INC.   Bank of America   ***   Swept daily into account ***, which is swept
daily into Master Depository Account ***               BEACON SALES ACQUISITION
INC.   Bank of America   ***   Swept daily into account ***, which is swept
daily into Master Depository Account ***               BEACON SALES ACQUISITION
INC.   Bank of America   ***   Swept daily into account ***

 

 10 

 

  

SCHEDULE 9.14(a)

 

DEPOSIT ACCOUNT AND CASH MANAGEMENT BANKS

Credit             Party(Account   Financial         Holder)   Institution  
Lockbox Number   Corresponding Account               BEACON SALES ACQUISITION
INC.   Bank of America   ***   Swept daily into Collection Account ***, which is
swept daily into Master Depository Account ***               BEACON SALES
ACQUISITION INC.   Bank of America   ***   Swept daily into Collection Account
***, which is swept daily into Master Depository Account ***              
BEACON SALES ACQUISITION INC.   Wells Fargo   ***   Swept daily into account ***

 

 11 

 

 

SCHEDULE 10.1

 

EXISTING INDEBTEDNESS

 

Capital Leases set forth below:

 

   Vendor  Equipment  Total Amount               Roofing Supply Transportation,
LLC  Penske  Lease of certain motor vehicles  $11,172,018               Roofing
Supply Group, LLC  Toyota/DLL  Lease of forklifts and industrial machinery 
$1,911,027               Roofing Supply Transportation, LLC  D&M  Lease of
certain motor vehicles  $2,570,312               Roofing Supply Transportation,
LLC  Element  Lease of certain motor vehicles  $3,983,023               Roofing
Supply Transportation, LLC  Daimler  Lease of certain motor vehicles 
$6,567,363                  TOTAL     $26,203,744 

 

 1 

 

 

SCHEDULE 10.1

 

EXISTING INDEBTEDNESS

 

Equipment Loans of Beacon Roofing Supply, Inc. set forth below:

 

   Holder  Balance at 6/30/2015            Equipment Financing of tractors,
trailers, trucks and other freightliners  BOA 12/10   152,558           
Equipment Financing of tractors, trailers, trucks and other freightliners  BOA
02/11   174,030            Equipment Financing of tractors, trailers, trucks and
other freightliners  BOA 09/12   1,896,576            Equipment Financing of
tractors, trailers, trucks and other freightliners  KEY BANK 6/13   2,923,026 
          Equipment Financing of tractors, trailers, trucks and other
freightliners  KEY BANK 6/13   3,324,593            Equipment Financing of
tractors, trailers, trucks and other freightliners  KEY BANK 6/13   2,763,096 
          Equipment Financing of tractors, trailers, trucks and other
freightliners  KEY BANK   2,761,910            Equipment Financing of tractors,
trailers, trucks and other freightliners  KEY BANK   3,665,261           
Equipment Financing of tractors, trailers, trucks and other freightliners  KEY
BANK   9,189,848                  $26,926,699 

 

 2 

 

 

SCHEDULE 10.2

 

EXISTING Liens

 

1.Lease Agreement for the billboard located at 730 Wellington Avenue, Cranston,
Rhode Island, dated June 5, 1985, by and between Marlen Building Products
Corporation and Tri-State Displays, Inc. (“Tenant”), as amended by that certain
Addendum to Lease dated June 5, 1985 by and between Marlen Building Products
Corporation and Tenant, as modified by that certain Second Addendum to Lease
dated April 12, 1994 by and between Beacon Sales Company, Inc. (successor in
interest to Marlen Building Products Corporation) and Tenant, as modified by
that certain Third Addendum to Lease dated February 14, 2000 by and between
Beacon Sales Company, Inc. and Tenant, as modified by that certain Fourth
Amendment to Lease Agreement dated September 21, 2004 by and between Beacon
Sales Company, Inc. and Tenant, as modified by that certain Letter Agreement
dated May 26, 2010 by and between Beacon Sales Acquisition, Inc. (successor in
interest to Beacon Sales Company, Inc.) (“Landlord”) and Tenant, as modified by
that certain Letter Agreement dated June 30, 2015 by and between Landlord and
Tenant.

 

2.Without limiting the requirements of Section 7.3(e), each of the liens set
forth on Schedule 7.3(e).

 

 1 

 

 

SCHEDULE 10.3

 

Existing Loans, Advances and Investments

 

None.

 

 1 

 

 

SCHEDULE 10.7

 

TRANSACTIONS with Affiliates

 

None.

 



 1 

 